Approval of the Minutes of the previous sitting
The Minutes of the previous sitting have been distributed.
Are there any comments?
Madam President, I see from Item 13 of the Minutes, entitled 'Communication of the announcement of the removal of Mr Le Pen from office' , that you presumed to speak on behalf of Parliament, and that the chairman of the Committee on Legal Affairs presumed to speak on behalf of that committee.
I would simply like to point out that Parliament was not in itself called upon to give an opinion. As for Mrs Palacio' s interpretation of events, I have a great deal of respect for the chairman on a personal level but none at all for her interpretation, which derives from a prior decision by the Committee made when it chose to postpone ruling on this issue. While the Council of State was in the process of examining the appeal lodged by Mr Jean-Marie Le Pen, the committee in no way refrained from discussing the consequences of this appeal, nor even from assessing the decision taken.
This situation seems to me all the more serious since while French law expressly stipulates that a ruling from the Council of State concerning a Member of the European Parliament must be given in plenary session, it was only pronounced in this case by two sub-sections, which constitutes a serious breach of Mr Le Pen' s rights. As a result, I consider that Article 7(4) of our Rules of Procedure has not been respected.
Mr Gollnisch, I can assure you that procedures have been respected absolutely, in both the spirit and the letter of Article 12(2) of the Act of 20 September 1976. The only issue open to debate is whether or not I should have taken note of the decree terminating Mr Le Pen' s mandate as soon as the French government notified me of it. As you know, the Committee on Legal Affairs advised me to wait for the decision from the Council of State, which I did. However, everything was done exactly by the book, and in conformity with the Rules of Procedure.
Madam President, the Minutes state that I spoke on the situation in Spain. I spoke on the repression in Spain and the situation in the Basque country, which is totally different. I would not speak about ETA terrorist acts and say I am speaking about the situation in Spain. This has not been fairly reported in the Minutes. I would say that I spoke on the situation in the Basque country and about the Spanish Government' s repression. You can check it in the verbatim report of proceedings.
Madam President, I speak with regard to Item 14 of the Minutes on the waiver of Mr Pacheco Pereira' s parliamentary immunity. We opposed this waiver, Madam President, which answers the question that you were just asking, in the name - to quote from Paragraph D of Mr MacCormick' s report - in the name of the "independent nature of European parliamentary immunity compared with national parliamentary immunity" . I would remind you that the Greek word for such independence would be 'auto nomoi' , which means 'having its own laws' , and as the rapporteur says "its own rules" .
It follows that, if the Parliament has its own rules concerning the waiver of parliamentary immunity and if its discretion is not limited when the national authority requires that immunity be waived, then it is even more true that, this being so much more minor an issue, it also has its own rules when it is required to terminate a Member of Parliament' s mandate. It has its own laws, its 'autonomy' , it has discretionary powers and its discretion is not limited. Yesterday, Madam President, you had discretionary powers, as did Parliament, and there were no limits on this discretionary power. That was the legal error on your part, Madam President.
Mr Martinez, you have jumped the gun on the vote on the report concerning Mr Pacheco Pereira. I would remind you that the vote is to take place at 12.30.
(The Minutes were approved)
Madam President, on a point of order. Following the Danish referendum will you now write to the Danish Prime Minister to congratulate the Danish people on having struck an historic blow for freedom, democracy and the nation state? The euro was meant to symbolise the strength and unity of Europe ...
(The President cut off the speaker)
This is not a point of order, Mr Helmer. At least in this case, that is very clear.
Informal European Council in Biarritz (13/14 October 2000)
The next item is the statements by the Council and the Commission on the Informal European Council in Biarritz, held on 13 and 14 October 2000.
Madam President, Commissioner, ladies and gentlemen, it is my pleasure to return to this House - as the French Presidency undertook to do on 3 October - to present the results of the Informal European Council in Biarritz to which, Madam President, you, as ever, made a highly valued contribution.
As I have mentioned previously, most of the time available was taken up with the institutional reforms currently being examined at the Intergovernmental Conference, which I think was as it should be, and I will therefore begin with them.
As to the IGC, I believe that work at ministerial level had already progressed as far as it could before Biarritz, and this Informal Council thus came at the just the right time to consolidate certain advances and to lay down guidelines for the final phase of the work, on which we have now embarked.
At Biarritz we established, first of all, and I believe that this is fundamental, a general consensus on the need to bring about an ambitious treaty at Nice. I have christened this the 'Biarritz spirit' . Next, tangible progress was made on qualified majority voting and closer cooperation. Lastly, there came what I will call the opening up of a substantive debate at the highest level on the two most sensitive issues: the re-weighting of votes and the Commission, which has enabled us to truly enter into discussions on these two tricky issues.
Let me expand on the issue of qualified majority voting. A fairly broad consensus was reached on over half of the items under discussion, while ways of arriving at potential solutions to sensitive issues were also outlined.
Thus, while certain deep-seated reservations persist concerning taxation, some form of progress will still be possible thanks to the technical adjustments that the Presidency is to look into with the help of the Commission. We have established that there is a clear desire to open up to cooperation in the area of combating tax fraud, and this is no small thing.
I feel that we should also be able to make headway in the field of social affairs, on the proviso that we do not tamper with the principles that underpin the various national social security systems, which gives us some room for manoeuvre.
Progress will also be possible in the field of external trade policy, but only when we find a way of dealing with the most sensitive issues on a specific basis and also avert a backdoor extension of Community competences.
In the field of justice and home affairs, I am optimistic that a solution will be found concerning judicial cooperation in civil cases. On the other hand, issues relating to asylum, visas and immigration are still proving much more sensitive.
Lastly, certain other problems remain, not least in the field of non-discrimination and the environment. Significant progress has thus been made even if certain advances still have to be consolidated.
Concerning closer cooperation, all the Member States now agree on the value of this and acknowledge the need to inject flexibility into the arrangements for putting it into practice. Equally, they are all in agreement that these arrangements must remain open and accessible, that there is no question of moving towards a two-speed Europe, that the institutional framework of the Union must be respected and thus, in particular, the role of the Commission and that of the European Parliament, and, lastly, that there is a need to preserve the Community acquis, which is to say the internal market and cohesion policies involving closer cooperation. Finally, in the field of foreign, security and defence policy, I believe that specially tailored measures must be pinpointed in order to cater for the specific nature of the issues involved.
Concerning the Commission and the re-weighting of votes, two issues which are closely interrelated and politically charged, the discussions revealed a consensus on the need to make the Commission stronger and more effective. Having said that, I must admit that not a great deal was actually said, because there remains a very marked rift over how this is to be achieved. Some Member States advocate setting a definitive ceiling on the number of commissioners, in tandem with a rotation of posts among the Member States on an equal footing, while others champion a system of one Commissioner per Member State, without ruling out the possibility of a radical restructuring of the college. Both options remain on the table, and must be assessed in the light of their potential for ensuring that the common interests of the Community are safeguarded.
Concerning the weighting of votes, the two well-known systems also remain on the table: a simple re-weighting, in favour of which a narrow, very narrow majority is emerging, or a double majority system, but with alternative options, a double simple or double re-weighted majority, in other words a type of 'demographic safety net' .
It is clear that we will only be able to take a decision on these issues after negotiations have come to a close; nevertheless, discussions based on detailed proposals must continue in order to prepare for the final decision at Nice.
Work will now continue in a very intensive manner up to Nice, on the basis of the informal guidelines adopted by this European Council. We thus have a little under fifty days left. The preparatory group therefore met yesterday to work on qualified majority voting and on closer cooperation, on very concrete bases. It also went into greater detail in its work on amending Article 7 of the Treaty in accordance with the positive guidelines laid down at Biarritz.
The preparatory group is to play a full role up until 19 November, the date of the next ministerial level meeting. We will therefore hold a total of six ministerial-level working sessions between now and Nice. Four of these will be mini-sessions and two will take the form of a conclave, and we expect to turn all these occasions to good account in order to keep alive the Biarritz spirit.
Finally, a word on a related subject, but one which I know to be of fundamental importance for the European Parliament: the Charter of Fundamental Rights. I can tell you that the European Council unanimously commended the quality of this text, which can therefore be formally proclaimed at Nice in the form that it was transmitted by the Convention. The matter of its incorporation into the Treaties was quite rightly not dealt with at Biarritz. It is nevertheless clear that the majority of Member States are not yet prepared to do this, and it is my belief - this is not my wish, but simply my impression - that it will only be possible to formally raise this issue further down the line.
I will now turn to international issues, which were also very much to the fore at Biarritz. You will all be aware of the events that were going on at the time this Summit was held with, on the one hand, the situation in the Middle East, and on the other the political changes in Serbia, which found expression in the visit to Biarritz by the new President of Serbia, Mr Kostunica.
I will not dwell on the events in the Middle East. I will simply point out that, right from the outset, the European Union has called on both sides to strive to put an end to the violence, to reopen dialogue and safeguard what had been achieved at Camp David, and the Biarritz European Council called both sides to a summit meeting. The European Union continued to make its voice heard, the voice of reason and conciliation, at Sharm-el-Sheikh, where it was represented for the first time by Mr Solana, the High Representative for the CFSP - a fact that I would emphasise as I do not subscribe to the opinion that Europe is playing a diminished role in the Middle East, but actually one that is becoming gradually more important again. Unfortunately, it has proved impossible since Sharm-el-Sheikh to implement the agreement worked out there, and the tensions on both sides remain considerable, to say the least, with the European Union therefore monitoring the situation with the greatest of vigilance. We must recapture the spirit that reigned in the Oslo Agreements, and this is the ambition of this Presidency, all the Member States, the High Representative, and the Commission and Parliament.
The second event that stood out at Biarritz, for the right reasons this time, was the return of democracy to Serbia and, more than this, the repercussions of the political changes in Belgrade on relations between that country and the European Union. I am sure that the events leading up to the investiture of Vojislav Kostunica will still be fresh in your minds. This investiture and these events have seen a completely new political order being installed in the Federal Republic of Yugoslavia, opening the way to the democratisation of the country and, let us hope, a more widespread reconciliation in the Balkans.
The European Union has honoured its commitments and responded to this political turnaround at the meeting of the General Affairs Council on 9 October, at which it decided to lift the sanctions, including the oil and air embargoes, imposed on the Federal Republic of Yugoslavia in 1998, with the exception of course of sanctions directly aimed at Mr Milosevic and his entourage. President Kostunica therefore accepted the invitation from the Presidency to go to Biarritz and have lunch with Heads of State and Government. At the joint press conference he held alongside the French Presidency, Mr Kostunica expressed his heartfelt joy at being welcomed into the European family, for this is exactly what is happening.
The Federal Republic of Yugoslavia will, of course, very soon benefit from the instruments that have been set in place by the Union to cover the entire Balkan region, beginning with the CARDS programme and also the activities of the European Agency for Reconstruction. Furthermore, the General Affairs Council confirmed the Union' s intention to contribute to re-establishing navigation on the Danube and to actively participate in modernising infrastructures in the Federal Republic of Yugoslavia within a regional context. Moreover, without prejudice to a needs assessment and the coordination of economic and financial assistance to the Federal Republic of Yugoslavia, which are to be the joint responsibility of the European Commission and the World Bank, the Biarritz European Council decided to grant the Federal Republic of Yugoslavia initial emergency humanitarian aid totalling EUR 200 million.
Lastly, and I will end here - this is without doubt the most important decision in the medium and long term - the Union has decided to provide this country with a political prospect by proposing that it conclude a stabilisation and association agreement along the lines of those currently being negotiated with the other countries in the same region. It was precisely with this in mind that President Kostunica was invited, as you will be aware, to take part in the summit meeting between the European Union and the countries of the western Balkans, which is to be held in Zagreb, at the instigation of the President of the French Republic, on 24 November.
These are the issues that can be singled out concerning the developments and situation in Serbia and their repercussions for the Union. I feel that the important thing was for the Union to very swiftly communicate to this country not only a tangible message of encouragement but also, and I would stress this point, the political prospect of its full and comprehensive integration into the European family. I believe that this message has been clearly given. We can only hope that the process of democratisation is able to continue under optimum conditions. These, in a nutshell, were the results of the Biarritz European Council which was, and I say this in all sincerity because I believe it to be true, highly productive and therefore of great value to the step forward that the Union is of course still to complete.
Madam President, I would now, in turn, like to give the Commission' s impressions following the Biarritz European Council, to which you, Madam President, made an active contribution, along with another eminent member of this House, Mrs Méndez de Vigo, who presented the results of work on the Charter of Fundamental Rights.
The President-in-Office of the Council, Mr Moscovici, has spoken of something that he has dubbed the 'Biarritz spirit' . One might talk of the Biarritz spirit or frame of mind, and also the climate at Biarritz. Ladies and gentlemen, I can truly say that the climate in which discussions took place genuinely matched the climatic conditions that prevailed in Biarritz for the two days we were there. The weather was cloudy and windy but it was, all things considered, an invigorating climate and, I felt, just the type of dynamic climate that we needed at that stage of the discussions, in which I myself noticed many stumbling blocks, far more stumbling blocks than can always be explained away by the delicacy of the issues. We needed this invigorating climate, as Mr Moscovici has said, and I too sensed among the Heads of State and of Government a very solemn air of collective and historic responsibility at this historic juncture for European integration. There seemed to be a genuine sense of purpose and, in any event, the will to achieve real reform at Nice.
Much has been said, in the press and elsewhere, of the rift between larger States and smaller States, or less populous countries. These divergences of opinion are a fact. Everyone is conscious of them, but there is none of the hostility which is sometimes described. In this connection, I would prefer to talk of a moment of truth in the debate, rather than a moment of crisis. Above all, I would like to say, as someone who has, from the start and on a daily basis, been involved in these discussions as one of the workmen, alongside your representatives Mr Brok and Professor Tsatsos, that this rift is not the only one that might exist between large and small States. It is not even, it would seem to me, the central issue in these discussions if one recalls, and this is something that must be remembered and recalled, that ever since the process of European integration began, there has never been a case, either in the Council or within the Commission, of large countries forming a coalition against small countries, or of small States forming a coalition against large countries. This runs counter to the spirit of the Community.
As regards my feelings on this matter, I am aware of and understand the sensitivity of the issues that the Minister has described, issues which directly relate to the position, the role, and the influence of each country. I perceived this sensitivity during the visits I made to each of the Member States, and also last week in Athens, with regard both to the Commission, with each country concerned at the position that would be assigned to it, and to the voting system, with each country concerned at the number of votes it is to have in the Council.
Ladies and gentlemen, we must find a solution to these two issues, which will in fact only be resolved when negotiations are complete, and on which we must reach total agreement if that agreement is to mean anything at all. With regard to the Commission, a solution must be found that preserves its effectiveness, its credibility, and if possible its collegiate nature. With regard to the voting system, we must find a solution which respects - as both the Commission and the European Parliament have proposed - the twofold legitimacy of, on the one hand, the Member States and, on the other, the peoples of Europe.
But if I had to tell you spontaneously and very sincerely how I felt, I would say this: regardless of the sensitivity of these issues - the composition of the Commission and the voting system - they cannot be used as criteria for assessing whether Nice is a success or a failure. The success or failure of the Nice Council will depend on the ability of the Heads of State and Government, and on the ability of Parliament and the Commission, as parties to the negotiations, to preserve or consolidate the Community model.
In saying this, ladies and gentlemen, I have in mind a number of points that are still under discussion.
Whether the Community system is preserved or weakened will depend on the scope of qualified majority voting and thus of codecision being extended to cover real issues. That is my first point. The preservation or strengthening of the Community model will be assessed on the basis of whether we have been able to resist the temptation felt by some to call into question the exclusivity of the Commission' s powers to initiate legislation. I am referring here to Article 250, for which some would like to introduce qualified majority voting. The preservation and consolidation of the Community system will be assessed on the basis of whether the Commission has been reserved a fitting role in closer cooperation, and not only as concerns the first pillar. The consolidation of the Community system will be assessed on the basis of whether the role of agencies has been allowed to develop to the detriment of the regulatory authority that belongs to the Commission. That, ladies and gentlemen, from my viewpoint as someone who, let me repeat in all modesty, is one of the humble workmen in these discussions, is what I say and think is the way to gauge whether or not genuine reform has been achieved in Nice.
I would like to follow what the Minister has said by quickly touching on some of the points that I have just mentioned. Qualified majority voting: I would stress that the issue is not really about how many fields could be changed from unanimity to qualified majority voting. The real issue is the status of these fields, and the great merit of the Biarritz Summit will have been that of defining the most problematic areas and encouraging us, or authorising us, to find technical solutions for taxation issues, or in any case for the small section of taxation policy, or of social protection, which relates directly to the internal market. There is a need to reassure those who are worried that under no circumstances will the sovereignty of the Member States in taxation matters be challenged, and to also tell those who have worries that the idea is not to merge social protection systems, especially from the bottom up, but simply to see to it that the common market and the single market run smoothly within an enlarged Europe.
Trade policy, asylum and immigration, cohesion policy, environmental policy: in each of these fields several approaches to solutions have been sounded out and, as early as yesterday morning, the group of representatives was back at work. Following on from what Mr Moscovici has said, I would like to state that the Commission is no mere bystander in this work. It is playing its part and is ready and willing, alongside the Presidency, to seek out the fairest solutions. Ladies and gentlemen, we must quite simply see to it that from now on we keep alive the spirit and climate of Biarritz as regards these qualified majority voting issues. Naturally, as regards all these areas, where the transition to qualified majority voting is involved, I would like to reiterate our intention to extend codecision where legislative matters are concerned.
As Mr Moscovici has said, genuine progress has also been made concerning closer cooperation. It is interesting to note that many delegations feel that we have to turn this progress on closer cooperation to good account, and this is along the lines of what I was saying earlier, in order to strengthen the role of the Community institutions - the role of the Commission, but also that of Parliament. I feel that the fundamental demands made by Parliament and the Commission will be met or honoured, and that on this point we will manage to secure the abolition of recourse to the European Council, which is to say the right of veto, along with a lowering of the quorum to one third, or eight, of the Member States in Community matters. It was made eminently clear at Biarritz that closer cooperation would constitute an additional force for integration and not an instrument of exclusion.
I also feel that an agreement could be reached on another theme, on Article 7, taking as a basis or as pointers the proposals that the Commission itself made to provide for vigorous Community dialogue on legal matters, and Community and political control of crises situations in which we might find ourselves due to the stance that one government or another adopts with regard to our common values.
Mr Moscovici has spoken of the Charter. In drafting this instrument, work of high quality has been carried out in an original and intelligent manner. I feel that it will go on to be proclaimed at Nice, and this already marks a great step forward. We cannot stop there and at Nice we will need to envisage ways of addressing the place that this Charter is to have within the Treaties. Let us not wait until after Nice to consider the post-Nice scenario regarding a number of issues of a constitutional nature: that of the role of the Charter, and thus of the formal consolidation of citizens' rights, that of the simplification of the Treaties, on which we have worked with the Institute of Florence, that of the clarification or focussing of competences, so that we can finally say who is doing what within the European Union, what the Union is or is not doing, or what it should stop doing. These are issues that we do not have time to deal with thoroughly prior to Nice, but they must be raised and would perhaps merit in-depth attention after Nice.
Ladies and gentlemen, there are still a great many thorny issues in these complex negotiations which can only be resolved by universal agreement. I would like to confirm that the Biarritz spirit or the Biarritz climate would seem to me to have been primarily one of determination. We are still some way off an agreement, but I would like, as regards the determined support the Commission offers you, to give a clear reminder, if there could be any doubts, concerns or questions surrounding this, that the Commission will strive to the very last minute - you can count on me - to set itself very ambitious targets for the Treaty of Nice in these negotiations, so that we will not simply be concluding the negotiations at Nice, but first and foremost ensuring their success.
Madam President, I will quickly mention some other issues, if I may, to confirm or expand upon what the Presidency has said.
First, Serbia. Everyone here has been deeply moved and heartened by the move to democracy in Serbia - firstly by the will of the people of Serbia and by the election of President Kostunica as President of the Yugoslav Federation. This is what has caused the European Union to radically alter its policy in respect of Serbia. I must say that President Kostunica' s visit to Biarritz was an important and moving event which marked the return of Serbia to the European fold. In more practical terms, we announced that emergency aid totalling EUR 200 million had been allocated to Serbia, and the Commission is soon to present a package of emergency measures that will cater for the country' s priority needs as winter approaches. Besides the emergency aid, there can be no doubt that Serbia will also need, as Mr Moscovici has indicated, more comprehensive support, which will be implemented in association with the World Bank and the EIB among others. The key thing, here as elsewhere, I feel, is to consolidate democracy.
The President-in-Office of the Council mentioned about the Middle East. I will not dwell on this issue except to remind you that the European Council adopted a declaration that exerted pressure on both sides in the conflict to actually meet at Sharm-el-Sheikh. This meeting did indeed take place. We are aware of what was achieved there and we too feel that it was important that Javier Solana, the European Union' s High Representative, should play an active part in these talks.
I would like to conclude by mentioning two issues that are of concern to this House and which have spurred the Commission to take action - crude oil and maritime safety. These issues were also dealt with at Biarritz. The Heads of State and Government welcomed the proposal from the Commission, presented by Loyola de Palacio, for a global strategy on oil reserves and oil prices. The President of the Commission, Romano Prodi, took the opportunity to emphasise, above and beyond the content of this Communication, the vital importance of Russia to this debate, and suggested that we discuss this issue thoroughly at the forthcoming summit meeting between the European Union and Russia in Paris on 30 October.
Lastly, on the subject of maritime safety and the lessons to be learned from the Erika disaster, a few months ago the European Council ratified the guidelines we had proposed, and which were presented to you, on Community strategy in the field of maritime safety. As you know, these centre around three basic objectives: stepping up inspections of ships in port, stringent monitoring of classification societies and implementing a timetable throughout the Union for replacing single-hulled oil tankers. The French Presidency is determined to carry through the necessary reforms in this field before the year is out and, on the basis of the proposals from the Commission, to inject fresh impetus into this area at the Nice European Council.
(Applause)
Madam President, Commissioner, Mr President-in-Office of the Council, ladies and gentlemen, Commissioner Barnier provided a detailed commentary on the weather in Biarritz in his consummately diplomatic speech - I would describe it as an informal summit of light and shade. I welcome the invitation extended to the freely elected President of Serbia, Mr Kostunica, and I would expressly like to thank the French President, Jacques Chirac, for this invitation, because it signalled that we Europeans are on the side of a democratic Serbia which is developing in the right direction, and that the newly elected President has the support of the European Union. This was a positive signal.
Also to be welcomed was the fact that the Heads of State and Government assented to the Charter of Fundamental Rights, but I must also ask you to consider, Mr President-in-Office, how it was possible to achieve this. The reason is that this Convention on Fundamental Rights worked so well under the chairmanship of Roman Herzog, which shows that a convention is more capable of reaching an outcome in a short space of time than an Intergovernmental Conference, consisting to an extent of national officials who try for weeks and months to achieve an outcome.
Another point of criticism - but the weather can always improve - is that we have quite obviously failed to make any progress to speak of when it comes to majority decisions in the Council of Ministers. I hope, Mr President-in-Office, that this will happen in the next few weeks. As far as we are concerned, the key criteria for judging the success of the Intergovernmental Conference are whether majority decision-making is to become the fundamental decision-making principle in future, and whether the European Parliament is to be accorded the status of co-legislator in all such matters.
Commissioner Barnier, I urge you to speak to President Prodi, who had to be in China today - we fully understand that - because we find it irritating that, for the second time now, Commissioner Verheugen has made annoying comments and given the impression that majority decision-making is not absolutely crucial to the enlargement of the European Union. The Group of the European People' s Party and European Democrats is all for the enlargement of the European Union, but it must also be capable of enlargement, which is why majority decision-making in the Council of Ministers must become the fundamental decision-making system.
Turning now to the position of the large and small countries. It bothers me to see certain large countries saying to the small countries: 'If you insist on each Member State of the European Union having one representative in the Commission, then you, the small countries, will impede the enlargement of the European Union' . What a cynical argument to use! The small countries are not there to take orders from the large countries of the European Union.
We often hear certain countries speak of the Commission' s efficiency and ability to act, and they are quite right, but it is precisely these countries that put their case to the new secretariats, and so one is bound to wonder whether they are really in earnest when they talk in terms of the improved efficiency of the European Commission. When the German Chancellor - and I say this without wishing to be the least controversial, because this concerns a key European issue - says there should be a system of rotation within the Commission and the Federal Republic of Germany need not necessarily be represented in the Commission, then although this might sound magnanimous at first glance, it would be a dangerous path to go down. After all, the Commission needs the support of all the countries, be they small or large, and it would therefore be unacceptable for the largest Member State not to be represented in the Commission, since all countries should have the right to have their say in the European Commission. Commissioner Barnier, we are on your side! Indeed you cut a very impressive figure, with your personal political background, being a proponent of a European Community in the fullest sense. As the Group of the European People' s Party and European Democrats - and the whole group is united in this - if we manage to achieve the enhanced cooperation we are aiming for, and which we endorse, then we will resist any temptation to complete this process outside the Community framework. We want the Commission to be involved in these efforts to enhance cooperation, and all matters pertaining to enhanced cooperation must be debated, discussed and decided here in Parliament. In this sense, we will be an advocate for Europe.
Mr Moscovici, you said - or this is what it says in the German translation at any rate - that in matters of external trade policy - and this is a good example - there is a need for specially tailored measures. No, we do not want specially tailored measures for foreign trade policy because this is a key aspect of Community policy, with all that foreign trade policy issues imply, and I would urge you to see to it that the French Presidency makes foreign trade policy a key aspect, in fact the key aspect of Community policy.
We have a little while to wait before the Nice Summit. I wish you every success in the next few weeks leading up to it. It is a bad sign, President Moscovici, when the Prime Minister of France speaks for 45 minutes on French television, as he did last Thursday, sets out his policies, and does not even mention the word Europe, not once. It would be quite depressing enough if this were to be any Prime Minister, but it is unacceptable for it to be the Prime Minister of the very country that is holding the Council Presidency.
On a final note, allow me to say this: Mr President-in-Office of the Council, we wish you every success! We are absolutely genuine in our sentiments because this concerns our Europe, and can we please not leave it to the technocrats to complete the European process; instead, let us acknowledge that Europe is a matter dear to our hearts. Therefore, the Nice Summit will do more than address the purely technical aspects of the process, because what is important is for the European Union to retain the ability to act, and we must set out on this great adventure of enlarging the Union to include the countries of Central and Eastern Europe, so that hopefully, when the next European elections take place in the year 2004, the first Central European countries will be able to take part.
(Applause)
Madam President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, the moment of truth has arrived. We have to make decisions in Nice to avoid endangering enlargement, which is our main priority.
The President-in-Office of the Council has spoken of the spirit of Nice. We must not kill the spirit of Nice with boredom, and we therefore have an essential priority in the remaining 50 days: to bring negotiations to a political level. It would be better if this were done publicly as in the case of the Convention, but in any event, we cannot once again restructure the Intergovernmental Conference, which has been treading water for nine months without making any progress at all.
With regard to the report by the President-in-Office of the Council, Parliament has no essential criticisms. We can be nice for once. There is one basic issue, however, that I would like the President-in-Office of the Council to clarify. The Commissioner has talked about qualified majorities and codecision. The President-in-Office of the Council has not. Our understanding is that the relationship is automatic: anything voted upon by qualified majority in the Council must immediately also be subject to codecision with Parliament. I would be grateful if the President-in-Office of the Council could clarify this point.
Secondly, I would also ask him to clarify for the Assembly whether the distribution of seats in Parliament is currently a topic for debate at the Intergovernmental Conference, because here we are doing nothing but criticise the Council - which sometimes gives us ample cause for criticism - but we must not neglect our own responsibilities. I have already publicly condemned, here in this Chamber, our inability to distribute the small increase to 700 seats. I think we can also set an example, as we have done in the past, by distributing between large and small countries. I also think that we are not currently fulfilling our responsibilities if we are not capable of solving this problem. I am particularly addressing the groups that are blocking this decision in Parliament, starting with the Group of the European People' s Party (Christian Democrats) and European Democrats.
Then there is the matter of the Charter of Fundamental Rights. If we all agree that the Charter is a very important document, which we all support and which, furthermore, is a symbol of collective identity, I cannot understand what we are going to do with the Charter. Are we going to keep it in a box? Are we going to save it for a rainy day? In my opinion, it should be the frontispiece of a future Constitution, but at the moment, what we could do and what could easily be achieved in Nice, is to include the Charter in the Treaty by means of an extremely simple link: Article 6(2) of the Treaty on European Union. I would ask the Commission and the Council to make a statement on this matter. This is an important topic for current and future Member States.
In this respect I would also like to address my colleagues in the European People' s Party - and I would ask Mr Poettering to listen to me - because what we advocate in this Assembly, we should also advocate outside it. It is also absolutely unacceptable that Mr Berlusconi' s party in the Italian Parliament voted against this Charter and that a Member of this Assembly used coarse, pre or post-fascist language in relation to the Charter. We must be coherent and uphold the Charter here and in our own national parliaments. We must do so because these values are essential for everyone.
In this respect, I would also ask that a clear announcement be made regarding the proposal we are making, as we believe it makes political sense.
In conclusion, Madam President, two final comments regarding fundamental matters of external policy. On the one hand, the presence of President Kostunica was an historic event. The important thing is that we help the Balkans to achieve stability, not instability. To this end, I believe that we should apply the same standards to all. We cannot ask Croatia to cooperate with the International Court and not demand the same of the Federal Republic of Yugoslavia. We must find money - and here the Council has responsibilities - to assert our community of values and create a balanced, stabilising policy in the Balkans.
With regard to the Middle East, it is clear that one of the causes of the situation - not the only cause, as this matter is far more complex - is that the European Union in the past was vetoed as a potential mediator. The step that has been taken should be applauded, although it was in a situation in which responsibilities had to be shared. I believe that we must honour our commitment in one of the most tragic situations we are experiencing today.
Madam President, firstly I praise the European Council for accepting the draft Charter as definitive.
From what we know of the performance of the Prime Ministers and Presidents at Biarritz on the trickiest questions of Treaty reform, the Charter will probably become the greatest trophy at Nice. So why is the French Presidency trying to suppress the question of the installation of the Charter within the Treaty?
President Chirac, with his usual capacity for surprise, said in his press statement that the Charter' s legal status would be a question for the Swedish Presidency. What does that mean? What on earth is Sweden supposed to achieve that France cannot? Surely it is for the European Council at Nice to consider whether the Charter should be inserted inside the Treaty. That is what the IGC is for. I would urge the French Presidency quickly to reassess its position on that central point.
Mr President-in-Office of the Council, Commissioner, the enlargement of the Union is a means of increasing stability and safety in Europe and of promoting tolerance and democracy.
However, it is just as vital that there is reform of the Union' s institutions so as to ensure that the stability of the Union itself does not go under in a climate of indecisiveness on the one hand and public indifference and repugnance on the other. This would require majority decisions in the Council to become the rule, and likewise, codecision for Parliament, in agricultural matters, for example. I welcome the declaration of fundamental rights, but it has to be improved in order to better accommodate the citizens' expectations, and it has to form part of a European constitutional process. It must be integrated in the Treaty. The development of a credible and democratic Europe requires more involvement from the citizens, the regions, the small and large Member States, more decisiveness on the part of the Commission and a reinforcement of the role of Parliament, but especially the will of the Commission to play its role on behalf of the Union, and this is what we failed to do in the Middle East, for example.
Peace must be achieved for the sake of those killed, especially on the Palestinian side and, in order to recover the spirit of Oslo, we must go back to basics. Israel is entitled to peace and safety but the Palestinians, who had to give up a large part of their land for this, are entitled to their own state, as enshrined in UN resolutions 242 and 338.
The election of Mr Kostunica is without a doubt a sign of hope to all democrats, but at the same time, the issues of future stability push themselves to the fore in Kosovo, Bosnia and Herzegovina, for peace in the Balkans is fragile and we will need, with immediate effect, to have the means at our disposal to secure reconstruction and future stability in a democratic process.
Madam President, President-in-Office of the Council, Commissioner, while progress has been made on closer cooperation and the extension of qualified majority voting, deep-seated disagreement persists, as you yourself have underlined, concerning the composition of the Commission and the weighting of votes in Council. It is indeed a fact that there are still major differences of opinion between larger countries and the smaller countries, which fear the stronger countries setting up a type of cabinet.
So, in speaking of the Biarritz spirit, I believe that in essence Biarritz reflects the complexity of the challenges facing the Union. I view it as expressing, along the line of other summits, even if it was an informal one, the contradictions that exist between social requirements and citizens' demands, the expectations of the peoples of Europe, and the free-market rationale that continues to hold sway in the European Union. There is a pressing need to work out a new design for an enlargement that unites rather than divides, that involves the candidate countries in the work of the Intergovernmental Conference and pays far greater attention to the social dimension of enlargement.
I would therefore reiterate my Group' s commitment to a reform that guarantees balance between the European institutions and also between the Member States, and in doing so smaller countries being marginalised. A reform that also increases transparency and democracy and at last enables the general public to participate in the drafting of European policies.
Biarritz also saw the unanimous adoption of the Charter of Fundamental Rights and, yes, there was indeed great ambition and a novel method. For the first time in a document of this type, civil, political and social rights were placed on an equal footing, with a commitment to establishing a Community of human values. I do not for all that share in the Presidency' s satisfaction, and can only regret the fact that the content of the Charter fails to live up to requirements and expectations, not least as regards social issues. I would also express the wish of my Group and of a good many NGOs to see the Charter evolve and continue to improve, in order to guarantee, amongst other things, more effective protection and rights for the citizens of the European Union, for employees, for the citizens of third countries and for the socially marginalised. The Council would truly satisfy the expectations of European citizens if it were to launch a widespread consultation of individual communities and national parliaments, culminating in a charter that genuinely met people' s needs.
Finally, concerning international issues, I, like others here, am keen to hail the return of democracy to Serbia. It is very important, as part of the process that has started, for the Union to contribute to the reconstruction, stability and promotion of human rights in all the countries of the former Yugoslavia.
Concerning the Middle East, all the signs following Sharm-el-Sheikh are that the peace process depends on certain undertakings being honoured, beginning with the full and comprehensive implementation of the UN resolutions, an end to Israeli colonisation of the occupied territories, the right of displaced Palestinians to return to their lands, and the recognition of a Palestinian state which has East Jerusalem as its capital.
I too hope that Nice European Council is a success and welcome the fact that the peoples of Europe, and large numbers of associations, NGOs and trade unions are investing time and effort in preparing for it.
Madam President, at the Biarritz Council we saw emerging, from behind the real or supposed quarrels between larger and smaller countries, a different but equally real type of rift between those who want to speed up European integration and those who want to preserve a design for a European Union that respects Member States and national democracies.
The first group would seem willing to engage in ultrafederalism within a hard core of States, and the referendum in Denmark seems to have strengthened their convictions on this. My Group would like to warn them against this. By persisting in this approach, they would probably cut Europe in half, and even more surely would cut themselves off from their own nation. For the referendum held on 28 September was not simply an expression of the Danes' refusal to be run by a European superstate and their desire to preserve their national democracy. It also mirrored the feelings of many citizens in other Member States, even if these feelings are sometimes more abstract given the lack of a means to convey them.
Were their voices heard at Biarritz? One might well doubt it, in view of the fact that the most clear-cut decision taken during the Biarritz Council was to proclaim the Charter of Fundamental Rights at Nice. The ultimate goal of this Charter, should it become binding, would be to strip each national democracy of the right to itself determine the rights and duties of its own citizens. Worse still, the major concern of those promoting the Charter actually seems to be how to make it binding without first having it ratified by the national parliaments.
The decision that it will be proclaimed at Nice has already been taken solely by the European Parliament, the Commission and the Council. The Commission subsequently informed us, in its Communication of 11 October, that the Charter could be rendered binding through the case law of the Court of Justice, still without any say from the national parliaments. It will therefore have been possible to strip the nations of Europe of their most fundamental right without ever openly having asked their citizens for an opinion. It is thus impossible to claim that Biarritz genuinely listened to the demand, as expressed in the referendum in Denmark, that national democracies be respected within the Union.
Madam President, President-in-Office of the Council, Commissioner, ladies and gentlemen, I do not share Commissioner Barnier' s optimism about maintaining the Community system at Nice. It seems to me that we are moving in the opposite direction. We had a second pillar, then we had a third pillar, and now we are in the process of constructing a fourth pillar on defence, while a de facto fifth pillar also exists on economic and monetary union.
On the other hand, the major points of balance between European institutions are slowly being broken down. We have a Commission that is weakened and, rather than dealing with such fundamental issues, Parliament is waxing lyrical on somewhat surreal themes, such as a charter that has absolutely no legal basis and which no authority will be entrusted with enforcing, when all of our fifteen Member States have their own charters of fundamental rights.
While this Parliament holds forth on constitutionalisation, the real issue is - and I would stress this - that of the balance of power within the Commission. I cannot agree with you, Mr Poettering. The issue is one of not turning the Commission into a second Council by ensuring that each Member State is represented. The issue is that of turning the Commission into a genuine supranational body, an authority for the European Union.
These changes can of course only work to the disadvantage of the smaller States, as might be suspected judging from the manoeuvring of some larger States, who are banking on scenarios for the reweighting of votes and the composition of the Commission and speculating on the future composition of the Commission in order to earn themselves a little extra room for manoeuvre with regard to reweighting. The real issue is that of giving the Commission, by means of elections, a genuine legitimacy that relates directly to the citizens. The only way to make Commission stronger is to have the President of the Commission elected by direct universal suffrage and also - why not? - the Vice-President with responsibility for external relations, in order to at last remove this area from the second pillar. This is the only way to restore a true balance between the various institutions of the European Union.
But we refuse to talk about such things. We bring the question of the Charter of Fundamental Rights into our nation-oriented arguments, but fail to consider the fact that the future of Europe hinges on a Commission that is able to represent all its citizens and not the Member States as in the past, and one that has not been transformed - along the lines sketched out today - into a second Council, where all sorts of haggling become possible and no authentic expression of common European is able to emerge.
We must therefore urge everyone to return to the roots of our Union, to have the courage that Giscard d' Estaing and Helmut Schmidt showed when deciding on the election of the European Parliament by direct universal suffrage in 1976 and in 1979, and to decide that in 2009 we will finally have a President of the Commission who is also the President of the European Union.
Madam President, the Biarritz Summit was a breakthrough for reinforced cooperation. The heart of the matter is that the élites who are keenest on integration want to be able to make decisions without broad democratic support. There is no longer any need to take account of those countries in which referendums are required before sovereignty is handed over. In future, it will be possible to have proposals rejected in referendums and adopt them in any case. Any countries which vote against will sooner or later be pressurised into following suit. The pattern is familiar from cooperation on issues of legal policy. First of all, the pioneering countries implement a form of Schengen-style cooperation, and the legislation is subsequently transferred to all the countries. The most stubborn countries are made a special offer. They can have the legislation sent to them by fax without exercising any contributory influence. What they cannot do is avoid the legislation, no matter how many people vote no in the referendums.
Elites in all the countries are also joining forces against their own voters. Those who stand apart from reinforced cooperation are really being given the same freedom as the back seat passengers in a car. Reinforced cooperation is like an eel trap. There is no way back, but only ever more integration, more centralisation and more Brussels, without the corresponding democracy. The Group for a Europe of Democracies and Diversities wants to see a freer and more flexible Europe in which there is no pressure to be a part of every development and which is characterised by democracy instead of regimentation: a Europe of democracies and diversity.
Madam President, I still remember well the pitying smiles of those delegates who favoured an ambitious agenda for the Intergovernmental Conference, when I suggested to them back in February this year that we could count ourselves lucky if it proved possible to find a solution to the famous Amsterdam leftovers. What stage are we at now, eight months on and with the Biarritz Summit behind us? Apart from hoping to make progress in the matter of extending qualified majority voting, in truth we have not made a great deal of headway. A new Treaty is just as distant a prospect today as it was eight months ago. Indeed it is clear that the question of the leftovers is going to be a fairly hard nut to crack. There is no prospect of any agreement to my mind.
However, if no solution is found to the key issues, then it will not be possible for work which is at a more advanced stage - for example with regard to the reform of the European Court of Justice - to be included in a new Treaty. Similarly, the stock phrase used by the French, that it is better to have no treaty than a bad one, is unlikely to reinforce anyone' s faith in the attainability of an ambitious goal in Nice.
. (FR) Madam President, I would like to contribute to this debate by recapitulating on some of the interventions, rather than by replying to them. I have very little to add to what Commissioner Barnier has said, except perhaps to mention a slight difference of opinion over meteorology. The weather at Biarritz was in fact quite bad that weekend. I know the Basque coast very well and was rather disappointed for those participating. One might have expected somewhat better weather conditions, but I feel that the climate inside the European Council, at which I was present from start to finish, was a little better than the Commissioner has said. In this respect I would like to respond to what Mr Poettering has said about the rift between the larger and smaller states.
It is true that we arrived at a juncture where marked differences of opinion were evident in the ministerial discussions. The intention of the Presidency was, on the contrary, to help ensure that this debate could go ahead in an open manner, in such a way as to enable us to move on from it, without the very same rift opening up again. Judging from the feedback on the most crucial discussion, the one that took place when the Heads of State and Government met for dinner, it did indeed force matters into the open so that solutions could then be sought.
You can in any case rest assured, Mr President, that it is the genuine desire of the Presidency of the Council to seek out a compromise that suits everyone. Accordingly, the President of the French Republic, the President of the European Council and the French Prime Minister asked me to visit, before the President of the French Republic, the ten countries which are currently asking for only one commissioner. I immediately went to see the Belgian Prime Minister yesterday evening and moreover believe that he too can sense the Biarritz spirit. The determination to heal the rift between the smaller and larger countries is an integral part of this spirit.
I do not, in this respect, share the feelings of the Chairman of the Group of the European People' s Party on the possibility of 'one Commissioner per Member State' . I am aware of the criticisms that you have addressed to the German Chancellor. I am no more qualified than you to meddle in German internal affairs, but feel that this position is extremely consistent and if I am not mistaken also moves into line with what the Commission wants. A strong and effective Commission means a Commission that has even greater legitimacy by virtue of representing the general interest of the Community, and not by dint of a perceived intrusion of the intergovernmental phenomenon into the way it operates. When we proposed a rotation on an equal footing, it was precisely to show that the idea was not to pit the smaller and larger countries against one other but that, in a Commission with a ceiling on commissioners, those countries which we incorrectly refer to as 'large' and those that we equally incorrectly call 'small' would be represented on a perfectly equal footing. This is the clear position of the French delegation, and this is clearly the preferable solution.
What I noted in Brussels yesterday, was that an idea is beginning to gain credence, that of having one Commissioner per Member State, which will probably be adopted at Nice, perhaps placing a ceiling on the number of commissioners at a later date. I therefore believe that we will clear up this ambiguity and that we must do so while effectively ensuring that the Commission continues to be a strong body. In fact, as Mr Barnier has said extremely clearly, a Commission packed to the rafters and representing the Member States alone would lose credibility and legitimacy. I share the Commissioner' s views. The objective is truly one of strengthening the Community framework. In order to do this, I would reiterate, in the same vein as my response to Mr Prodi at our last meeting, that we must upgrade each of the institutions: the Commission of course, the European Parliament of course, and the Council too. This is the balance that we must strike.
I would also like to reassure Mr Poettering as to the actions of the French Prime Minister. The day after Biarritz, the Prime Minister, as some of those present can testify, appeared in person - something that does not always happen - and at length before the Committee on Constitutional Affairs, the parliamentary body that brings together members of the national parliaments, the European parliament and the parliaments of candidate countries. Furthermore, the French Parliament held an hour-long question session that was broadcast at peak viewing time and was specifically dedicated to topical European issues, and thus to the results of the Biarritz European Council, during which the Prime Minister spoke at length. You know how things work in the media. You might say something on Monday or Tuesday, but this does not necessarily mean that you will be questioned about it on the Thursday. You can therefore rest assured of the French Prime Minister' s resolve as regards this Presidency issue.
I would like to briefly return to matters of external trade policy, as this is a very serious matter. France' s stance on this is no secret, and neither are the positions of a number of other Member States who feel that, when it comes to the field of services, especially cultural matters and even more particularly audiovisual matters, a cautious approach is called for since issues of identity come into play, and I am talking about issues of identity and not exceptions.
Mr Barón Crespo asked several questions which primarily concern the link between qualified majority voting and codecision. I am aware that this is an issue which the European Parliament quite rightly views as very important, and must make clear to the House that I only dealt with the bare bones of the issue of course, given the limited speaking time available to me, but that this issue does not present any difficulties. Moreover, as I to some extent hinted at during our debate prior to Biarritz, the Presidency sees the extension of qualified majority voting as going hand in hand with codecision. As I am sure everyone here will be pleased to hear, that does not currently constitute a problem area for the Intergovernmental Conference.
I would also like to return to the issue of the number of Members of the European Parliament. This issue was partially settled at Amsterdam in Article 189 of the Treaty, which set a ceiling of 700 MEPs. We have started to exchange ideas on this question, from which it has emerged that all the Member States want to maintain this ceiling after enlargement. One delicate issue is still to be resolved, that of how to allocate seats within this ceiling. I can state that a number of delegations, those from Germany, Britain, France and Italy and also from Holland, would like to see a proportional reduction and others a linear reduction. We shall have to see, as this will clearly be a sensitive issue. I would just like to express my disappointment at the fact that the European Parliament has dispensed with drawing up the report that it had announced and which was to have been the subject of an oral question today. Indeed I feel that this would have helped the Member States and not least the Council to form an opinion, as no one could have more definite ideas on this matter than the Members of the European Parliament themselves. Perhaps it is not too late to do this.
I will end with the questions asked by virtually all the speakers concerning the binding nature of the Charter, and am anxious to make myself clearly understood on his matter.
Firstly, all the members of the European Council are happy with the Charter, both from the standpoint of the method used and from that of its content. I will very quickly repeat that the Convention method is an innovative one which enables several legitimate authorities to be combined, the national parliaments, the European Parliament, the Commission and the governments. It is therefore something on which we could perhaps draw in the future when addressing other issues. The content of this Charter could indeed be interpreted in several different ways: the glass is either half full or half empty, it is a compromise. I see this compromise as a rather dynamic, gradual and progressive one. This text will stand out because it is clear and because it is accessible. It is the first European Union document that the citizens can consult without feeling completely alienated from its content. That really is something valuable, as was emphasised by all the members of the European Council.
There remains, of course, the question of its legal power. I will make no secret of the fact that we are engaged in a process, one in which we are well versed, of having the Charter proclaimed by each of the three institutions. It has to be said that within the European Council there are a number of delegations, and I might even say a large number of delegations, that are opposed to the Charter being binding in nature, and therefore to it being incorporated into the Treaties as early as Nice. Given the circumstances, how could one possibly imagine that this constitutes a forward development?
We will strive for this change, as our Presidential role dictates, but I would not want to lead Parliament to believe that developments that cannot come about will come about. I do not think it will happen. It seems to me that we must adopt a gradual approach to this matter: see to it that this Charter is proclaimed at Nice by the three institutions and then go into its legal future since I, like many people here, believe that it will indeed be the preamble to a future constitutional treaty, but let us then address this as a constituent issue. In reality only one process or one procedure is still to be addressed and that is the reference to Article 6. I have already had occasion in this House to tell you that I was in favour of this. Little was said about the issue at the European Council, but I had the impression that one delegation - you can probably guess which - was reticent, as it is opposed to the Charter having any legal effect or being in any way binding.
Lastly, in response to Mrs Ainardi, I see it as very difficult and even quite dangerous to open up the Charter package and discuss its content again, as I do not know what the end result of this re-examination would be. I strongly believe that this would be taking a step backwards rather than a step forwards. Now that we have this Charter, let us accept it for what it is, as the stage we have reached today, a first step that is subsequently to be confirmed and developed by taking others, whether in respect of its content or its legal status.
Madam President, the speech by the President-in-Office of the Council gives me the opportunity to remind him of two things: first, that this Parliament - as far as I know - has not given up on drafting a report on the number of Members of this Parliament in the Treaties. In other words, we might yet please him by providing this report he is so keen on. Secondly, the position of this Parliament has never been that the Charter was to be the preamble to the Treaties. This idea has appeared from somewhere but it is not the position of the European Parliament. When we talk of insertion we do not mean that we want it to be the preamble.
In any event, Madam President, I believe that Biarritz has contributed something very positive, and that is the unanimous approval of the Charter. A second very positive thing was the adoption of the Charter in its entirety. It also seems possible to me - and we are talking about policy - not to put the Charter on ice, to use Mr Barón Crespo' s expression, but to entrust it to the Swedish Presidency for its incorporation to be studied.
I believe that now, in this policy of forward movement, the inclusion in Article 6(2) of the Treaty on European Union is very important, as there is no sense - and I do not wish to be inconsistent - in the European Union deciding not to provide a legal basis in the Treaty for the Union to be able to adhere to the European Convention on Human Rights and, at the same time, talking in the same paragraph about the interpretation of fundamental rights based on this same European Convention for the Protection of Human Rights. It therefore seems that mentioning the Charter in the Treaty of Nice is something that makes perfect sense.
I therefore believe that with the resolution on which we are voting tomorrow, we are giving a very clear mandate to our two representatives, Mr Brok and Mr Tsatsos, to enable them to present a proposal to this end at the Nice Summit.
Madam President, President-in-Office of the Council, Commissioner, I have three comments to make.
Firstly, one sometimes had the impression that at Biarritz there was an obsession with the debate between the smaller and the larger states. In a certain sense all this is quite natural. We are at last in the process of reopening the issue of major institutional balances and the way they would work within an enlarged Europe. The institutions on which the European Union is currently based were set up for three large countries and three small countries. This balance has not been revised since then. Indeed, the magic of the European Union is precisely its ability to foster alliances between small and large countries in the common interest. However, if the notion of a common interest is to work, each country must find its proper place.
Everyone knows that if a larger Member State does not feel itself to be adequately represented and feels unable to make its voice heard as loudly as it should be within the European institutions, it will look elsewhere, which is in the interests of neither the larger nor the smaller Member States. That is the reason why we hear so much talk of smaller and larger states. Beyond this, it would seem to me that the Biarritz Council scored several points on this issue, which is crucial to the future of the European Union and its decision-making procedures, and we can only welcome that.
The second issue that I would like to address is that of decision-making. Basically, if the European Union is not in a position to take decisions, it will no longer be in a position to govern. The markets alone will do this. So, if we want to be able to govern and decide matters, then decisions must be taken by a qualified majority, including those on non-discrimination. No one in this Parliament would understand it if no agreement on this issue was reached at Nice. I ask you in all sincerity, at a time when the Union is providing itself with a Charter of Fundamental Rights, would the Heads of State and Government reject the idea of decisions in this area being taken on a qualified majority? That would seem to me to be bordering on the ridiculous and I hope that headway can be made on this matter between now and Nice.
However, in parallel with the debate on qualified majority voting, there is the debate on closer cooperation. On this count, I consider it insufficient to say that the Community method must be safeguarded. We must say how, while remaining well aware that certain issues still have to be settled. We need to have further debate and focus our thoughts in this respect. We can say yes to Parliamentary control of closer cooperation, but how can this be put into effect without recreating conditions that are so restrictive that they do not allow this cooperation to be developed? These are questions that we still have to answer.
Lastly, Mr President-in-Office of the Council, I believe that I have never as an MEP given up on anything so long as a glimmer of hope remained. We have taken on board what you said concerning the timetable for incorporating the Charter into the Treaties. For all that, it is essential that the Treaty adopted at Nice should include a reference to Article 6, for at least three reasons. Mr Méndez de Vigo has already referred to the content of Article 6 and to the inappropriateness of there simply being a reference to the European Convention on Human Rights. However, in its Communication of 11 October, the Commission has just spelt out, quite correctly, the extent to which a judge to whom this Charter is submitted would be in a position to uphold its content, and would not be able to act as if this document did not exist. Consequently, should the Heads of State and Government say nothing at Nice, they would be leaving the door open to what others have called 'government by the judges' .
Finally, it does not seem to me particularly rational for the President-in-Office of the Council to say that the Swedish Presidency will subsequently look at the action the Fifteen Member States want to take with regard to the Charter' s legal status. Are we to imagine that discussions on the drafting of the Treaty will reopen straight after Nice and that a new process of ratification by the fifteen national parliaments will then be embarked upon? I believe that to be unrealistic. There is a pressing need to equip the Union with a point of reference based on the content of this Charter. I hope we can still convince people of this and make progress, in order to win the day on this issue at Nice.
The meeting in Biarritz was typified by very strange happenings. It therefore comes as no surprise that governments clashed on essential issues. After all, they are now discussing the redistribution of power in Europe, but especially at this stage, it is vital to have a sound presidency that seeks consensus. Unfortunately, France acted more as a spokesperson for its own interests and for those of the large countries than for proposals which could bridge those contradictions, even if Mr Moscovici is now trying to convince us that the opposite is true. If the French Presidency carries on like this, the IGC will fall flat on its face on Nice' s hard pebble beach.
It is of major importance for each Member State to continue to be represented in the Commission. A hierarchy becomes inevitable, as this is also what tends to happen in national governments. Even once the present candidate countries have joined, each Member State must be able to retain one junior or senior Commissioner. It is highly suspicious that the large Member States, which are behind intergovernmental cooperation, would argue in favour of a small Commission in which they themselves would not always be represented. A rotation system of this kind would lead to a serious weakening of the Commission' s position and that is exactly what we want to avoid. If the large Member States ask for the votes in the Council to be redistributed to a certain degree, then that is a reasonable request, but if they over-react, they will antagonise the small countries. In addition, majority decision-making goes, by definition, hand in hand with codecision; it is totally unacceptable to us to separate the two. Reinforced cooperation works very well with a minimum of eight Member States. For foreign and security policy, we could possibly do with fewer.
It is difficult but certainly not impossible to reach agreement in Nice. But the French Presidency should not act as strangely as it did in "Bizarritz" .
Madam President, Commissioner, President-in-Office of the Council. I have two minutes and two messages: one on the Charter and one on taxation policy.
Concerning the Charter, you have just replied in a very well reasoned manner, but my Group is nonetheless anxious to say to you that the work must go on. Work must continue, first of all, in respect of the content, if not now then at some time in the future at least, because we need more than just fine words. From the outset the Convention worked on the assumption that the Charter would be binding. As a result, we negotiated on an a minima basis and we have a minimal Charter, particularly as regards social rights. I can cite two practical examples: on the one hand we shifted the emphasis from the right to work to the right to engage in work and, on the other hand, a number of social rights that are covered in the revised Social Charter of the Council of Europe are not included in the Charter.
Faced with this paradox of having negotiated a binding charter and then ended up with a minimal text and a non-binding charter, there is a real need, as some of the other Members have said, to take a series of decisions at Nice. A first course of action would be that of Article 6. A second course of action would be to actually establish a timetable at Nice and a clear method for rewriting the Treaties and incorporating the Charter into these Treaties. A third and final course of action, which no one has talked about but which seems to me very important, is the need to also incorporate a revision clause into the Charter so that we have a dynamic rather than a static text.
Concerning taxation policy, Mr Barnier has quite rightly said that qualified majority voting is the criterion for an ambitious Treaty. I have to say that Article 93, in the form in which it has been drawn up by the Presidency, does not enable us to address even a straightforward debate. If we want to pursue the objectives that the Union has set itself, that of reducing taxation on employment and taxing pollution, and that of preventing damaging tax competition, which are two of the Union' s common goals, we must make it understood that the only solution is joint sovereignty between the Member States and not tax competition between these States. The wording of Article 93 becomes all the more critical considering that, once the first wave of new states has joined the Union, it will be all the more difficult for us to progress towards qualified majority voting.
Mr Moscovici, Prime Minister Jospin had the extremely good idea of enlisting the aid of a economic analysis committee. This committee has just produced a study entitled 'European Issues' . If you read through this study, you will see that the conclusions it comes to on taxation policy issues are the very ones that I have just set out.
Madam President, this Chamber has seen many hypocritical speeches today, as many of our number are convinced that nothing actually happened at Biarritz, apart from the obvious fact it was raining, which we would all agree upon.
It was a wasted opportunity, first and foremost with regard to the expected institutional reforms. Everyone knows that nothing will come out of the Nice Summit, because there is too much disagreement between the various governments of Europe.
It was also a wasted opportunity for the Europe of fundamental rights, which was supposed to be a beacon for the world. Indeed, the Charter falls some way short of the texts already in force. It even constitutes a step backwards in social matters in that it fails to recognise the right to employment or to a minimum wage, the right to retirement, to housing, or to abortion. It ranks social marginalisation in the category of assistance, and not in that of fundamental rights that are binding on employers or on States.
In reality, it once again proves that this Europe is being constructed against the interests of its peoples, and this is what tens of thousands of protesters will be saying in Nice on 6 and 7 December, and I hope that many of us will be there with them.
In the second that remains, and since we are talking about fundamental rights, I would like to express my indignation at the silence and complicity of most of the Member States and institutions with regard to the ongoing massacre of the Palestinian people, with whom we should be showing a little more solidarity.
Madam President, let us be clear about one matter: the single greatest challenge facing the Union is the reform of the EU institutions so that the enlargement process can take place. We all know that enlargement of the Union cannot take place until decision-making procedures within the key institutions are reformed; however, such a reform process must be fair and balanced. It must protect the position of smaller Member States within the Union. It must also protect cultural, linguistic and national diversities.
It is clear from the debates that have been taking place across Europe, including those in Biarritz, that larger Member States are seeking, in part, to bully smaller Member States to reform the European Union in line with the direction taken by larger Member States and in accordance with their wishes. This is an unacceptable situation.
Let us reflect for a moment on the ratification procedure for any newly revised European Union treaty. It is constitutionally imperative for a referendum to be held in Denmark, Portugal and Ireland before any treaty can come into force.
If the European Treaty accepted at Nice completely dilutes the influence and representation of smaller Member States, it is going to be very difficult to sell it and secure approval for it in referendums in these three countries. Decision-makers within the governments of the larger Member States should remember that seeking the approval of the citizens in a referendum is not a mere technicality or a rubber-stamp operation. One has to convince the citizens in these countries of the clear merits of any new European treaty. It must strike the balance between ensuring that the enlargement process can proceed and ensuring that smaller Member States retain a strong voice in the decision-making procedures of the European Union.
Mr President, President-in-Office of the Council, Commissioner, the Informal Council Meeting at Biarritz raised hopes that in-depth consideration would be given to the preparation of the Nice summit, which is to lead on to the reform of the European institutions. Besides the external issues that punctuated this meeting, nothing else emerged from it bar the genuine inability of the European institutions to make any headway on institutional matters. It was as if the idea was to better conceal the absence of any consensus on this issue and the inability to form a diplomatic counterbalance to the United States, which is acting as a mediator in the Middle East, even if it is quite laudable to want peace in the world, not least in this war-torn region.
Above and beyond this bitter admission, this Europe so often promised, which seeks to be close to and receptive to the peoples of Europe, would actually seem to me to be moving further away from this goal. Is wanting to get involved with everything and everyone, beginning with what is happening outside our border - when even the United Nations, whose task this actually is, cannot successfully do this - not a negation of this Europe which is supposed to be closer to the citizens? We would like to see similar zeal for action in the field when there are disasters in Europe, such as the storms of December 1999 or the sinking of the Erika.
One might wonder whether such an approach is relevant in terms of coming up with real solutions. As is the case at every summit, the newspapers reported on the hope and anguish raised by this summit, the prelude to the Treaty of Nice. Our debate today also has the same ring to it. The negotiators see the fact that there are malcontents on both sides as proof that they are on the way to striking the right balance. But in the end, as Commissioner Barnier has said, the aim is not to enhance the lives of our fellow citizens but to ensure the survival of the Community structure.
Four revisions in fifteen years have not improved matters, and now we are expected to believe that a charter or a constitution might do something to change things. On this basis, how can the Community act as a diplomatic entity on the international stage?
In conclusion, let us begin to do together those things that we can do well or better in line with our peoples' wishes. Then and only then will it be time to deal with everything else.
Mr President, President-in-Office of the Council, Commissioner, on the subject of the situation in the Middle East, two months ago this House was unanimous in praising the commitment to peace shown by Avraham Burg, the speaker of the Knesset, and Ahmad Qurie, the President of the Palestinian Legislative Council. Since then, those who preach hatred and advocate violence seem once again to have won the day. We would be failing to understand the origins of this crisis if we imagined that fears which have reigned for generations were to give way to lasting peace, a prelude to reconciliation, without further ado.
If the European Union is to continue harbouring the ambition of playing a part in securing this peace, as is its vocation, it must first of all keep its head, and then bring all its weight to bear to facilitate the task of the decision-makers of that region who are firmly resolved to move towards peace. First we have to keep our heads, which means that amid all the emotion and horror it is not our job to castigate one side or the other. Then bring all our weight to bear, which means that the Union must speak with a single voice, which unfortunately was not the case last week at the tenth extraordinary session of the United Nations General Assembly.
Bringing all its weight to bear also implies not contenting ourselves with advocating a renewal or intensification of economic aid under the pretext that only by raising the standard of living in the region will we be able to help establish a lasting peace. Such a solution would only have an impact in the long term. Faced with the emergency situation that now exists there, this is clearly no longer sufficient. We are well aware that Jerusalem is the nub of the issue.
Well, Mr President-in-Office of the Council, since the High Representative is now participating in the negotiations, which is something we all welcome, I would ask you whether the time has not come for a powerful initiative from the European Union, which might offer its services to both sides in order to arrive at a status for Jerusalem that both find acceptable and, why not, to ensure that this is enforced.
Mr President, with just seven weeks to go to the Nice summit, the time has come for clarity and open debate.
How do things stand at present? We still have no agreement on the modus operandi for the European Commission, on how votes are to be weighted in the Council, on what should be done about the principle of qualified majority voting or on proportional representation in the European Parliament. In other words, today - I repeat, today - there is a risk of the so-called Amsterdam left-overs becoming Nice left-overs unless we take some decisive action right away. And that is not all. The future of the Charter of Human Rights appears to be in the balance, even as an insert under Article 6, as suggested by the European Parliament at today' s sitting, as does the institutional fate of support for European political parties.
Clearly the constitutionalisation of the Treaties will have to be postponed to a later date. There are, of course, some issues on which progress of a sort is being made. The first is reinforced cooperation, where significant progress has been made. Of course it is, on occasions, clear from the debate that this institution is viewed in some quarters not as the answer to the flexibility which Europe needs but as a sort of future defence to safeguard their interests vis-à-vis future members of the European Union. Progress has also been made with Article 7 on combating violations of the basic values of the European Union.
So what are the deeper historical implications of these developments? My purpose in listing them is not to disappoint, but because we still have time to act before Nice. The leaders of Europe have not formulated a clear vision. They have not clearly formulated their final philosophy. Sometimes the intergovernmental conference looks like an anxious administrative bureaucracy trying to share out power. This does not convince the man in the street. We are not managing a bank or a shop. We are leading people and that calls for a slightly different approach. Enlargement has turned from a dream into a nightmare for some people, who fear that it might upset the balance of power. But we are unlikely to achieve the desired result with a purely bureaucratic approach. I am also worried by the minimum response to Parliament' s call for democratisation.
I am worried that the changeover to qualified majority voting is not directly linked to codecision with the European Parliament. But we still have time, miracles do happen in politics and I personally am keen to see a few happen in Nice.
Mr President, Mr President-in-Office of the Council, Commissioner, I am extremely concerned that this affair of the Charter of Fundamental Rights will have a negative effect on public opinion.
The Charter of Fundamental Rights has been accepted in its entirety by the informal Biarritz Council. Parliament has called unanimously upon the Summit to decide now whether to include the Charter in the Treaties. However, it is no simple matter, it is not easy to accept that the Community institutions which believe in this Charter can then hold back from giving it legal effect. It is a sign which could contribute to turning the public increasingly against the European project, as, sadly, is already happening even in the candidate countries. The Committee on Constitutional Affairs has decided on a method and a timetable which mean that the inclusion of the Charter in the Treaties is a decisive step towards the constitutionalisation of the Union. Therefore, the Council must stop making excuses and express an opinion.
A further point is the Commission reforms. It would be short-sighted to envisage a Commission structured according to criteria based on the representation of the individual States. Until we are able to feel that each Commissioner represents all the citizens, irrespective of his or her nationality, we will not be genuinely united in our project.
Lastly, closer cooperation. I reiterate once again that closer cooperation must be treated as a means of harmonising differences and, therefore, of strengthening the Community spirit, and not as a means of division. Nevertheless, if it is to be effective, cooperation must not be choked by constraints.
Mr President, there are many important issues which must be solved. The Biarritz and Nice Summits might nonetheless be described as a battle between those who want to build the 'EU State' quickly and those who see the EU as a form of intergovernmental cooperation and as a unique form of Community decision-making.
What is really worrying, however, is that what might be called a form of blackmail is being perpetrated against those who, when it comes to reforms, do not wish to go further than they have been authorised to do by the Member States. They are often accused in the press of delaying or even preventing enlargement towards the East. It is, rather, those who are demanding extensive reforms prior to enlargement who are guilty of that.
What is needed is to act responsibly now and, in Nice, to concentrate on resolving the issues left over from Amsterdam: Let every country have a Commissioner. Re-weight the votes in the Council, but not in accordance with the principle of double majorities. Stop the formation of a permanent vanguard of core Member States to lead the development process and instead respect all Member States.
The fact that people are not to be given the opportunity successfully to keep track of developments is worrying, as is the fact that there are those who oppose a genuine principle of transparency, something which is absolutely basic to democracy.
Nor should we miss the chance of lending legitimacy to the Charter, which can be done by involving the people. I am glad to see that the Swedish Presidency will be contributing to this.
Mr President, At the Biarritz Summit, there was obvious antagonism between the smaller and the larger Member States. If they were to be complied with, the large countries' demands for increased power in the Council and Parliament would upset the whole balance within the EU and mean that the small countries would have to pay for the whole cost of enlargement.
A Union of this kind would be centralised in character and give the small countries less influence than that which the United States' s two-chamber system gives to small federal states. Nor would the Union become more efficient. Instead, all Member States must be prepared, upon enlargement, to surrender a proportionate amount of influence.
In Sweden, supporters of the European Union have always justified EU membership by saying that it would give us influence. Now, the moment of truth has arrived in which we must be prepared to defend the little influence we have.
I should also like to say that there is something remarkable about the fact that France, as the country holding the Presidency, consistently uses its position to promote its own national interests.
Mr President, in our plenary sitting in September we experienced and shared moments of optimism and hope with Abraham Burg, speaker of the Knesset, and Ahmed Qurie, President of the Palestinian Legislative Council. A month and a half later, what we are now sharing is great concern over the way events are developing. On the one hand, there is the decision by the head of the Israeli government to put the peace negotiations on hold due to the violence in the area and focus on the creation of a government of national unity with the head of the opposition, Mr Sharon. On the other, there is the feeling that paramilitary militias and fundamentalist agitators have taken over the streets and taken the initiative in the territories under the control of the Palestinian National Authority.
What is certain is that it is in difficult times such as these that the historic stature of political leaders is measured. Right now, Mr Barak and Mr Arafat must make their people understand that it is only through dialogue at a negotiating table, with painful concessions on both sides, that the conflict can be definitively resolved.
The international community, and in particular the European Union, must persevere with their efforts to avoid a confrontation which would, moreover, constitute an extremely serious source of global instability. From a European perspective, for the first time since the Madrid conference, the European flag has been on the table in the peace process. The unity of action at a given moment has made it possible for the work and prestige of one of the Member States in this area to be used to the benefit of all.
And while we are immersed in the institutional debate we could ask the European Commission to show creativity and political decisiveness in order to make progress in our integration in the second pillar as well. Does the French Presidency not agree?
Mr President, on behalf of the Group of the Party of European Socialists, I would like to say a few words on the subject of the Middle East and Yugoslavia, also in connection with contributions from previous speakers.
The dramatic developments in the Middle East have of course caused a huge backlash and emotions among the European public and here in Parliament have inevitably run high in the wake of the violence of the past few days and the large number of victims - and rightly so.
Following the summit meeting in Sharm-el-Sheikh where all parties involved were present in order to find a way to freeze the violence and to re-open the dialogue between Barak and Arafat, we established that it is very difficult - even if, for a fleeting moment, it seemed as if it were possible - to halt the violence. At the moment, it appears that the voice on the streets is stronger than the will for peace. Nevertheless, we all know that there are huge numbers of citizens, both in Israel and in Palestine, who are simply finding out - in the hope of peace - how tough life is as long as peace has not really been established. That is why we back Mr Galeote and Mr Morillon in saying that it is up to us, as the European Union, to do our bit in order to give peace a chance. We have had the protagonists, namely the Speakers of the Knesset and the Palestinian Legislative Council, in our midst. That was at a time when the spirit of Oslo and the spirit of Camp David were alive, even if Camp David had just collapsed, it was, so close to peace, nevertheless alive.
This is not the case today, but we did witness that the Arab leaders have been willing to show restraint. We have witnessed that Mr Solana has managed to secure a stronger position in the peace process on our behalf. I believe it is right that today, we once again have a joint resolution before us from all parties in which we recognise - with due consideration for maintaining an equilibrium - that both parties must restore the peace; we as nations cannot do that. But we need to make every effort to give them international support in order to give them that opportunity. This message could also be conveyed by the French Presidency.
We would also like to ask the French Presidency to re-deploy the entire Mediterranean-European partnership as an instrument in the forthcoming ministerial meeting in Marseilles. For dialogue in the region must of course be held on a wider platform and if all players take part, there is a chance that both nations will find a way to peace from within.
The other point I wanted to raise is the topic of Yugoslavia. Needless to say, we in this Parliament can only rejoice at the victory of the Yugoslav people and the election of Mr Kostunica as President. It was a choice in favour of democracy. It was a choice for Europe. The sanctions have been lifted. The European Agency for Reconstruction has been deployed and so has the CARDS programme. The humanitarian programme has been extended to include refugees and other people who have been driven out of their homes. The republic is being given the opportunity to take part in the stability and association process. It is also being given the chance to participate in the stability pact and, along with this, to establish contact with their counterparts in the neighbouring countries, to recognise the sovereignty and, as such, to pave the way for a democratic process.
We believe that the democratic process within Yugoslavia can only be viable if it is also respectful towards the neighbouring countries, and recognises their sovereignty too. It was a good, major step forward to make those EUR 200 million available for the Federal Republic. At the same time, we would ask the Council to operate in the same spirit during the budget negotiations for 2001. For without adjusting the perspective in chapter IV, we will simply allow Africa or Asia to foot the bill once again for something we should attempt to set up ourselves in Yugoslavia in terms of democratic values. Let us apply the same generosity of spirit which you, the Council, have shown this year with regard to 2001. In the Group of the Party of European Socialists, we therefore urge you to apply the spirit which you managed to apply previously in the budget negotiations, to the budget negotiations for 2001.
Mr President, ladies and gentlemen, I regret that Mr Barón Crespo has not remained in the Chamber after pointing the finger at the political force which I represent. Clearly, Mr Barón Crespo has been misinformed regarding Italy and my party.
I must make it clear once and for all that Forza Italia has never opposed the Charter of Fundamental Rights. The members of Forza Italia voted for the Charter in Europe and I am able to inform you officially that we will vote for it here in Strasbourg in November. In the Italian Parliament, we voted for the Charter but with a different motion from that of the left-wing majority, in which we stressed the need for the Charter to provide greater protection of individual freedoms. We are the opposition and I feel that we have the right to vote for resolutions in favour of the Charter which differ from those tabled by the majority.
I hope that Mr Barón Crespo will accept my invitation - which I hereby formally extend to him, and I hope he is listening - to come to Italy to gain direct, first-hand experience of the situation in my country, without interference from the Communist Party/Democratic Left. I would advise Mr Barón Crespo to ask his Italian colleagues to explain to him why they are in government in Italy with an openly Communist party and why they are preparing to go to the political elections with another openly Communist party, the Communist Refoundation Party. And Mr Barón Crespo should also ask his Italian colleagues to account for the vehement declarations made against the Jews in Israel, declarations which throw further fuel on the fire of a spreading anti-Semitic feeling which is already too violent in Europe. And he should also request information from the current leaders, who used to belong to the Democratic Left Party and who were leaders of the Italian Communist Party at the time when certain elements of the Communist Party helped one of the murderers of Aldo Moro' s bodyguards to escape from Italy to Algeria.
I hope that Mr Barón Crespo will be able to come to Italy to discuss these points.
Mr President, Mr President-in-Office of the Council, it is certainly to be welcomed that account was taken in Biarritz of the need for coordination in the sphere of energy policy, which is of such crucial importance to citizens, the economy, growth and prosperity. There is really no point in Member States going it alone in this respect; the fact that the Community is totally dependent on energy says it all.
The package of measures proposed by the Commission with a view to increasing energy efficiency and saving energy, is therefore constructive, and likewise the investigations into cartel problems with the oil companies. It is not just the cartel of oil-producing countries we should be concentrating on though, but also that of the oil companies.
We wish the French Council Presidency every success at the negotiations in Riyadh, on which occasion, as I see it, these States would do well to ensure that oil prices do not rocket any higher, if only for reasons of self-interest. Setbacks in economic growth within the European Union have repercussions for the global economy.
We should also take a look at our own situation, however. It is important to take a step forward on the European energy taxation front, such progress having been blocked hitherto by the unanimity principle. With that in mind, Parliament is expecting the Nice Summit to take a step in the direction of qualified majority voting in those areas where taxation policy is disrupting the proper functioning of the internal market. Biarritz did not manage to dispel all the storm clouds attending our mission to promote the democratisation of the European Union. The Council Presidency wants to abolish the cooperation procedure and replace it with the consultation procedure. This procedure is unacceptable from a democratic and integrationist perspective. Nor is it to be tolerated with regard to Economic and Monetary Union; on the contrary! This is precisely where we must advance the cause of the codecision procedure.
If the project is not yet viable, then we urge the French Council Presidency to seek progressive institutional reforms and measures which will enable Parliament to participate. At the very least, it must be possible to agree on the detail of a common position on these matters in Nice. But we say 'no' to replacing the cooperation procedure with the consultation procedure. That would be a retrograde step. That is why action is called for!
Mr President, Mr President-in-Office of the Council, a little while ago, you made the point that Parliament would not issue a statement on the number of seats in the European Parliament. I would urge you just to read through the Leinen-Dimitrakopoulos report, in which Parliament has taken up clear positions, not only in respect of the distribution of the seats, but also on the weighting of votes in the Council and the composition of the Commission. Perhaps these positions, when read in context, will help us to extricate ourselves from the present conflict between larger and smaller States, which is paralysing the Intergovernmental Conference. Because that is one of the most serious problems we face. We must recognise that the smaller States are on an equal footing with the larger ones in this Union of States, and that we must find other ways to redress the balance for the larger States. We must not allow things to reach a point where the smaller States fear that there might be recourse to solutions by decree. The increase in intergovernmental initiatives, the official demands raised, and the options discussed in connection with enhanced cooperation, are all initiatives that could ruin the truly successful nature of the European Union.
In the past, the European Union has been successful in those areas where the Monnet method and majority decision-making are applied, and where the institutions, i.e. Parliament and the Commission, have been strengthened. This must be brought out at the forthcoming Intergovernmental Conference, so as to avoid any misunderstandings in this respect. To do otherwise would lead us down a blind alley. This method, which was appropriate for 6 Members, will be all the more appropriate for 27 Members because it is not possible for the European Union to be led by a Council of Ministers that changes its chairmanship every six months, and will therefore not be in a position, once there are 27 Member States, to lend coherence to the development of the European Union. The Commission, having the option of simple majority voting, would be better equipped to provide this impetus in the future. For this reason, Mr President, I would urge you to push for the Monnet approach at the next Intergovernmental Conference, together with qualified majority voting, and in so doing, to make the Union fit for enlargement.
Mr President, in this debate on the informal summit in Biarritz, I would like to focus on the IGC and the Charter. Concerning the IGC, I would like to highlight three points. Firstly, the issue of majority decision-making. As I understand it, the French Presidency has presented 45 articles and topics with regard to majority decision-making. This is looking reasonably promising, provided that this number is not cut down to 35 or 40 topics in Nice. But of particular importance is the fact that those topics which will fall under the scope of qualified majority will also fall under the scope of codecision with the European Parliament, and this issue does not appear to be an open-and-shut case. Indeed, if this does not happen, both the national parliaments and the European Parliament will be sidelined, and the democratic rift will widen rather than narrow. Surely that is the last thing we want.
Secondly, the issue of the number of Commissioners. Like Mr Brok, I would like to stress here once again that one Commissioner per Member State is absolutely vital to give each country a place in the European executive. As for the number of MEPs, nobody is in favour of more than 700. Would it then not be useful to work on the basis of the new numbers during the next elections in 2004? If new Member States then join, the new numbers can be applied and we will automatically remain under the 700 mark, for if we overstep the mark once, I do not think we can go back.
And finally, the Charter. I gather that the document was well-received at Biarritz and that it can be adopted following a number of legal clarifications and subject to an official declaration at the Summit in Nice, to be incorporated at a later stage in the Treaties. In my opinion, the Convention did sterling work and I am proud to have been part of this Convention. The sooner the document can be incorporated in the Treaties, the better, because in that way, the Treaties will gain a constitutional dimension and the citizens will be drawn closer to Europe, because it will mean that a piece of legislation specifically for their benefit has got off the ground.
Mr President, Mr Moscovici, Commissioner Barnier, although no progress was made at the Biarritz summit in the area of essential structural reform of the Union, I have faith in the ability of France, as the country holding the Presidency of the Council, under the leadership of her innovative President Chirac, to pilot structural solutions too in a direction which will cause the stream of development to continue to flow and which is acceptable to all at Nice also.
However, we have to express our concern that there were cries of defiance in certain matters. The impression that spread to the citizens of Europe via the media was that there was conflict between the small and large countries. The Union cannot develop as a Community of 27 members if we cling to the notion that it is mainly a system of intergovernmental cooperation in which the Union' s bodies are merely responsible for implementation or control matters in a very loose way. Already there are numerous examples of how just one country can obstruct matters which almost all countries consider to be important. It is the large countries just as much as the small that bear the responsibility for this sort of thing. Examples include the European company, the pan-European liberalisation and privatisation of the postal services, which is stumbling along, the opening-up of competition in the energy sector or the commencement of the harmonisation of taxation. A cautionary example of inappropriate behaviour is offered surprisingly by Austria, which has just experienced unjust treatment itself, as that country is warning its neighbour, the Czech Republic, against using its nuclear power plant at Temelin.
The Union does not now need visionaries with tunnel vision leading up to the year 2030, but problem-solvers that can see the problems that enlargement over the next 3 to 8 years will bring with it, and see the solutions to them. Solutions have to be found within the circle of the Union' s institutions through the discovery of a more flexible approach, if necessary by empowering part of the Union to engage in more essential cooperation, by strengthening the position of the Commission, and by switching in the main to a system of qualified majority decisions. The Charter of Fundamental Rights proudly conveys what European values are, but it is fruitless to create an artificial controversy with regard to its rapid and binding constitutionality. In this too it is time which must bring decisions to maturity, for example, among ourselves in the Nordic countries.
Thank you, Mr President. I would like to make some brief comments to set the seal on this debate, but first want to thank each of the speakers, to whom I have listened very attentively, for the quality of their interventions and their candour.
To put it briefly, everybody has touched on the 'larger states and smaller states' debate, and I would like to join Mr Moscovici in saying that I feel that this is an inappropriate way of describing the division that exists. It is not that we are unaware of this division or act as if it did not exist. I simply feel that we have to move beyond and rise above it by means of proposals that ensure a more efficient functioning of the Community model in the spirit of the Treaty of Rome. On an issue that I regard as critical - that of the Commission itself - I have heard Mr Van den Bos echo the concerns of Mr Poettering regarding the place that is to be occupied by one or other country within the Commission.
Ladies and Gentlemen, none of the options that are on the table would entail a country 'losing its Commissioner' , even if I feel that this to be an inappropriate description if one recalls that the Commission is an independent body. Under every option, each country will have at least one Commissioner. The question we must answer is whether all the countries will have a Commissioner at the same time, and thus whether we are to have a big - and one day a very big - Commission that will inevitably have been restructured, or if they are all to have one Commissioner but not necessarily at the same time. In the latter case, the question we must answer is when will this principle of a rotation which treats both larger and smaller states on a strictly equal basis come into effect.
Each option has significant consequences. Whatever the scenario, there will therefore be a major reform of the way that the Commission operates, and I feel that we must in the coming weeks make careful use of the time still available to us in order to assess the implications of each option before taking a decision at Nice, the aim being, I would repeat, to preserve within an enlarged Europe the effectiveness, credibility and if possible collegiate nature of the Commission.
A further word on the Charter. The Commission has been an active participant in the open discussions entered into via the Convention. I am thinking in particular of my friend and fellow Commissioner, Antonio Vitorino, who was very active throughout these discussions. I would point out that right from the start the Commission indicated that it was in favour of the idea of giving legal effect to this Charter. Personally speaking, I feel that the minimum could be, to echo what Mr Méndez de Vigo and Mrs Berès have said, a link with Article 6 of the Treaty, which could be established as soon as Nice. I nevertheless feel that we cannot stop there and that we must take things further after Nice. Mr Berthu talked about this Charter as if it were a thunderbolt that had dropped out of the sky.
All the same, we did make reference to the intelligent and open work that culminated in this Charter, in which national parliaments representing national opinions participated. The national governments participated fully and have all approved this text. We are thus talking about an open piece of work which has not fallen from on high or been imposed from above. That is why in the final analysis it has met with general approval. Both Mrs Maij-Weggen and Mr Barón Crespo have mentioned the European Parliament. I would like, in my turn, to confirm that we will be talking about Parliament during these negotiations. It is one of the points that have been broached in the discussions and I honestly feel that, beyond what we are able to achieve in the negotiations themselves, anything that the European Parliament itself can quite clearly say on the way it is to be structured after enlargement will be very useful to us because it will enlighten our work and the work of the Member States.
Finally, a word on the Biarritz spirit or climate: Mr Dupuis has surely misunderstood what I said. I am not of aware of having shown myself to be overoptimistic. In any case, I spoke of purpose and determination. I do not yet know whether we will achieve real reform at Nice, and one sufficient for a Union that has 27 Member States and quite clearly may subsequently have many more, provided that the democratic process in the Balkans is consolidated and strengthened. In any event, the Commission has its place and is striving to secure genuine reform. I simply said, Mr Dupuis, that success or failure, genuine reform or inadequate reform, would be assessed on the basis of whether the Community model - which does indeed, Mr Moscovici comprise the three institutions you mentioned, but others too - would emerge from Nice weakened, intact or strengthened. We are striving to strengthen it, and this is a way of allaying the concerns of many Member States, and not just the smaller Member States, on the place and the role that they will occupy within this Community model.
I have specifically mentioned some of the factors that will enable us to ascertain immediately whether the reform is sufficient or not. The extension of qualified majority voting and codecision to real issues, the preservation of Article 250 in its current form, the place and role of the Commission in closer cooperation, in respect of more than just the first pillar: these are some of the factors that will allow us see straight away whether we are talking of success or failure. On this point I must make it quite clear that I totally agree with what Elmar Brok and Professor Tsatsos have just said.
Lastly, as Mr Barón Crespo and Mr Poettering have just suggested, I believe that we must indeed raise the debate to the political level and the correct level, that of the final decision, which is to say the level of Heads of State and Government. I am personally very pleased that the discussions at Biarritz were marked by the desire to come up with genuine reform. This was my impression at least. My interpretation of the climate and the weather at Biarritz might well have differed from that of Mr Moscovici, who doubtless knows the Pyrenees better than I do. It was cloudy and it was windy, but what I really wanted to emphasise was the tone of the debates, and their invigorating and purposeful nature. This was what struck me personally, and gives me some confidence that there will be genuine results at Nice.
Finally, I would like to thank Mrs Randzio-Plath for her intervention. I can reassure her and state that we, like the Presidency, are determined to press ahead on the basis of the proposals made by Mrs de Palacio concerning European energy policy in the areas of reserves and conservation and support for renewable sources of energy, not least during the negotiations which we have just been talking about in the context of the IGC on the extension of qualified majority voting in environmental matters.
The Commission is striving to make progress, is doing its job, on all these issues. I know that in this matter, just as in the matter of maritime safety which I mentioned earlier, which was discussed at some length at the Nice European Council, we can count on the resolve of the current French Presidency of the Union.
That concludes the debate.
I have received seven motions for resolution pursuant to Rule 37(2) of the Rules of Procedure.
The vote will be taken on Wednesday.
Constitutionalisation of the Treaties - Reinforced cooperation - Island status
The next item is the joint debate on the:
Report (A5-0289/2000) by Mr Duhamel, on behalf of the Committee on Constitutional Affairs, on constitutionalisation of the Treaties (2000/2160(INI));
Report (A5-0288/2000) by Mr Gil-Robles Gil-Delgado, on behalf of the Committee on Constitutional Affairs, on reinforced cooperation (2000/2162(INI));
Oral Question to the Council (B5-0542/2000) pursuant to Rule 42 of the Rules of Procedure, by Mr Napolitano, on behalf of the Committee on Constitutional Affairs, on Article 158 of the EC Treaty concerning island status;
Oral Question to the Commission (B5-0543/2000) pursuant to Rule 42 of the Rules of Procedure, by Mr Napolitano, on behalf of the Committee on Constitutional Affairs, on Article 158 of the EC Treaty concerning island status.
Mr President, first of all, I wish to thank Jacques, Jacques Delors, and also Altiero Spinelli and Fernand Herman, I wish to thank everyone, from Vaclav Havel to Carlo Ciampi, from Joschka Fischer to Jacques Chirac, from Michel Barnier to Pierre Moscovici, from Chris Patten to Costa Simitis, not to mention Florence and the plethora of current Members of the European Parliament who, since 1999, have carried forward the great movement in favour of an European constitution. My thanks go to everyone from Jo and Giorgio to Iñigo, from Dany to Frassoni, from Richard to Elmar, from Bayrou to Andrew. Thanks to you all, a new idea is gaining ground on the continent of Europe: the idea of a European Constitution. The concept of a constitution is a new idea for Europe, while at the same time a very old idea, dating back to the origins of the modern age and connecting us with the most profound debates on democracy.
To the right of us, we have Joseph de Maistre, the counter-revolutionary thinker, who condemned and even scoffed at the idea of a constitution, because a constitution is made - shock, horror! - by man and - surprise, surprise - for man. "But man does not exist" , he said, specifying that he had met many a Spaniard or a Frenchman and even perhaps a Persian, but "I have never met man. If he does exist, it has escaped my notice" . To the left of us, we have Karl Marx, the revolutionary thinker, who condemned and even scoffed at the idea of human rights, because, in his view, the human does not exist in the abstract, and humanity could not constitute anything at all.
At the beginning of the twenty-first century, criticisms of these two kinds are still being levelled and, sometimes, there is nothing to separate the two. Nor, sometimes, is there any difference between the crimes and acts of inhumanity committed by men in denial of other persons' dignity. The lessons we have learnt from the twentieth century, however, is if we see people everywhere only as French, Germans, Danish, Irish, Arabs, Hutus, Tutsis, Serbs, Bosnians and Persians, we end up forgetting our common humanity. Without this fundamental point of reference, at best there is mutual lack of understanding and at worst there is mutual killing.
The British and the Irish, the Serbs and the Croats, the Israelis and the Palestinians, the peoples on both sides can only exist if, as a precondition, human beings exist. Taking away their humanity to leave only their nationality is to take away the person. Then they are lost. They cannot accept the other as being the same. All they see is the enemy, and they destroy each other.
As you know, the European Community was born out of rejection of this destruction. We have managed to avoid war for fifty-five years! Strasbourg is a place that appreciates the importance of this record. This achievement within the Western half of Europe is something we wish to extend to the whole continent. Enlargement will guarantee this. With peace guaranteed, Western Europe has started to attend to business in search of prosperity. Let us not criticise commercial Europe too much, I speak as a Socialist: it provides greater wealth to all of us. Yet the European Union should not be described as just one large marketplace, it has other purposes as declared in the Treaties: European integration, freedom, democracy, human rights, the rule of law, fundamental social rights. Peace, prosperity, democracy and justice are values which, each in their own way, virtually all the Members and the groups in Parliament, and the majority of elected representatives and political groups wish to see achieved by Europe and for Europe.
Democracy in Europe is in better health. Thirty years ago, great countries in the South of Europe lived under dictatorship, and Eastern Europe was subsisting under the yoke of the Soviet Union. Today, we have just experienced one of the last democratic revolutions in Europe, that of October 2000 in Serbia. We feel sure that, very soon, we will be joined by a democratic Serbia. What better evidence of the European Union than this association between the victory of democracy and entry into the great family of the Community!
Democracy in Europe is in good health, but European democracy is in a bad way. One in two European citizens did not vote in the elections of June 1999. It is not something that we are about to forget. One in two of my students does not know who Romano Prodi is, although they are almost all quite clear on Michael Schumacher or Monica Lewinsky. That tells us something about how far politics in general have decayed, and just how distant the European institutions are from the citizens of Europe. Some resign themselves to this state of affairs, and others are delighted at it, but not us. That is why we want to see European democracy being strengthened by a European constitution.
What do we actually have right now? We seem to have almost everything, yet in the finally analysis we have nothing. Seven Treaties, hundreds of articles, an impossible tangle of standards, preferences, regulations, procedures, core legislation and secondary legislation. The European Constitution does exist but no one has ever found it. It remains undiscovered, invisible, illegible and unintelligible. We want a proper constitution. Let us at least agree on this objective, and if we do agree, then let us state how to achieve it. Parliament is proposing one route involving two phases, two stops: reorganisation of the Treaties, the fast track, and adoption of a constitution, the gradual track. The report proposes these two phases as commitments that should be entered into at Nice, because it is possible. It also states that before being completed, there should be a European referendum, because it is a dream which we need. At all events, do not kill it off today. If we want to achieve it, then we can, all together, citizens, Members of Parliament, and governments of the European Union. Today, the 24 October 2000, in Strasbourg, the European Parliament is stating one simple message loudly and clearly: the European Constitution is something you can achieve and something that we indeed want.
Mr President, the issue I wish to discuss is far more specific, even though it must be said that some of us consider reinforced cooperation to be the panacea to combat the hypothetical freezing of the European integration process, supposedly inevitable due to the increase in the number of Member States following the next round of enlargement.
Some would consider this to be the equivalent of throwing a lifebelt to enable certain states to survive the shipwreck of Community construction, and to others it involves creating a hard core of supposedly elite countries, or patanegra states, as we would say in Spanish, states that would, by virtue of their power, cohesion and weight, act as a veritable cabinet.
There are also, Mr President, those who see reinforced cooperation as the ideal instrument with which to create an "à la carte Europe" or a "variable geometry Europe" , in which Community solidarity and cohesion would be diluted in a range of various intergovernmental cooperation schemes. This would be a Europe that is neither democratic, nor efficient, nor transparent, but simply a self-service organisation.
None of these approaches seems acceptable or realistic to me. My report therefore simply suggests making the existing provisions more flexible by following clear and coherent criteria:
First, we must establish cooperation within the Community framework and not in parallel intergovernmental operations. Europe cannot be brought closer to the citizens by making its structure more and more complicated.
Second, we must maintain the unity of Parliament and the Commission and increase their participation in both establishing and developing reinforced cooperation. The experience of the Maastricht Social Protocol and of Economic and Monetary Union show that the participation of all the members of these Institutions is technically feasible and politically advisable, and preserves the coherence of the system and the participation of all European citizens in decisions that affect them all the time. Dividing up legislative and executive powers or replacing them with a greater number of bodies, secretariats, parallel chambers and the like does not lead to democracy but to inefficiency.
Third, we must increase the scope of reinforced cooperation to include the common foreign and security policy and the common defence policy, which in the last few years have been crying out for a Community channel to avoid the dispersion, slowness and inefficiency that end up transferring decisions and the task of solving specifically European problems to the United States of America.
Fourth, we must eliminate the veto and reduce the minimum number of Member States required to set in motion Community reinforced cooperation. I say "Community" , ladies and gentlemen, because this is what we are talking about, making Community instruments more powerful instead of replacing them. The dividing line between those who want a political Europe and those who want to reduce it to a market lies in strengthening the Community rather than intergovernmental operations, and not the opposite, as the President of the Commission explained quite recently in this Assembly. We do not need a Europe with divergent objectives, but a Europe with a common objective, albeit with various speeds.
Finally, we need reinforced cooperation that is open, not closed, and which includes rather than excludes those current or future members that do not sign up immediately - a form of reinforced cooperation that acts as an impetus instead of creating further obstacles.
Mr President, I have had the satisfaction of noting that the proposals presented recently at the Intergovernmental Conference coincide in the main with all or some of the criteria I have set out. I hope that the spirit of Biarritz that we have talked about so much today will materialise, as spirits that do not materialise become ghosts and the attic of European construction is full of such ghosts.
Finally, I must thank the Committee on Constitutional Affairs and its chairman for the kindness with which they received my report, the contributions which enabled me to improve it and the tremendous support that was given in the final vote. With this support, Mr President, and in the hope that our resolution will be useful in this final, decisive stage of the Intergovernmental Conference, I ask the House to vote for this report.
Mr President, I am outlining here a resolution which was approved and discussed last week by the Committee on Constitutional Affairs and I would like to thank the Chairman, Mr Napolitano, who conducted the proceedings and signed the resolution.
This resolution draws the attention of the Community organs and the forthcoming Nice Intergovernmental Conference to the issue of the islands, of island status, or rather the principle that island status as such should be recognised as one of the criteria for Community intervention because of the actual conditions which any form of island status involves for the regions concerned. Anyone who has studied the issue is aware of the mystery of the translations: while the Italian version adopts the principle that island status is one of the valid criteria for Community intervention, the French and other translations express a different concept and the English translation is ambiguous and could be interpreted in either way.
I will not focus on the linguistic issue but I will restrict myself to pointing out - because it is an important, historic fact - that the official version drawn up by the Intergovernmental Conference of Amsterdam, which was, moreover, in French, is identical to the current Italian text. It expresses the idea, that is, that island status is in itself an adequate criterion. In effect, the text which was officially issued by the Intergovernmental Conference - which I will pass on to Commissioner Barnier and to the Minister, should your legal offices not have already done so - clearly shows that this was the opinion actually issued by the Intergovernmental Conference but that it was mistranslated into other languages. I will not continue for there are more powerful arguments than the linguistic argument.
There are sections of the Treaties which establish the principle of cohesion and there is Declaration 30 which, in affirming and applying the principle of cohesion in this context, reads, and I quote the exact wording: "The Conference recognises that island regions suffer from structural handicaps linked to their island status, the permanence of which impairs their social and economic development" . It is not, therefore, on the basis of a number of languages or a number of translations, but on the basis of a fundamental principle of the Charters, of the Treaties, that is, the principle of cohesion, that we call for the islands to be recognised as such, as the possible beneficiaries of specific interventions and specific attention.
Commissioner, Mr President, we are not begging: we are simply asking the Community to allow us to be citizens on an equal footing with the other citizens, not privileged citizens. If, for example, you look at the development chart, you will see that, in Italy, over the past few decades, it has followed the limit of communicability exactly: it has expanded and been extended to areas and regions which were easily linked with those which are more developed and has remained distant from those which, like the islands or other areas, had and continue to have appalling connection problems.
Mr President, I come from a land, an island, which has always had this problem, a never-ending problem - like other Italian islands and, I believe, tens and hundreds of islands of other countries - an island which has always made a major contribution, which has always been firmly in favour of national development and which, today, values European development in addition to and alongside national development. The effects of development, progress, news and communications, however, have always reached that island, as they have reached other islands, years later than elsewhere.
If Europe wants to be something more than merely the scene of the globalisation battle, if it wants to be a complete Community, moving, united in all its components and expressions, towards new progress and new civilisation, we call upon you, not to give us more than the others but to allow us to be citizens on an equal footing with the others. We are not asking for anything specific or tangible; we are not asking for funding: we are simply calling for this principle of island status to be universally accepted, so that the citizens of the European Union can all start the race on an equal footing, with equal chances of reaching the finish line.
Mr President, Commissioner, rapporteurs, ladies and gentlemen of the House, you wanted us to have a debate, this morning, on those issues regarding which this House thought it necessary to add to the opinion on the Intergovernmental Conference that was issued in April.
Initially, you planned three reports: constitutionalisation of the Treaties, reinforced cooperation, and the ceiling on the number of Members of the European Parliament. I note, at any rate, that for today, the last matter has not been referred to us, and I am in complete agreement with Commissioner Barnier. The Presidency takes note of this, but the situation must be noted. It is one we regret. Who better than this House to give an informed opinion on this issue of major importance in view of the imminent enlargement? Finally, one last point of a quite different sort, which Mr Segni, backed by Chairman Napolitano, wished to bring up, and which I noted, the question of islands.
I shall now return to each of these points, but only briefly in order to leave time for the debate. With your permission, I shall begin - and I would ask Olivier Duhamel not to hold it against me, I am not overlooking him - with the issue of reinforced cooperation which is actually on the agenda for the IGC, unlike the issue of constitutionalisation, which will come afterwards.
Let me go to the heart of the matter, focussing on the salient points of Mr Gil-Robles' report, which I shall simply describe as excellent in my view. This is a point I already made in presenting the results of the informal Council meeting in Biarritz. I think it is safe to say that the conclusions of your rapporteur - as indeed he noted - for the most part echo the concerns expressed by the Member States in Biarritz.
First of all, Mr Chairman, I note your agreement as to the reasons justifying making this mechanism more flexible so than it can be properly implemented within an enlarged Europe. I note your concern that the institutional framework of the Union be respected and the need to design an accessible instrument, as well as your wish to eliminate the veto within the Council. All these are principles which met with general approval in Biarritz. I also understand your determination to prevent any interference with what you term the 'institutional indivisibility' of the European Parliament or the Commission. We are, once again, all agreed that the institutional framework of the European Union should be respected. There is no case for going beyond the Treaties or challenging the existing framework.
Nonetheless, we have here a special instrument of an exceptional nature which is, of necessity, somewhat specific in relation to the civil law. Let me stress that there is absolutely no question of using this instrument in order to compensate for failing to introduce qualified majority voting in some areas. Qualified majority voting is indeed the prime objective at the Intergovernmental Conference. Nor is there any question of creating an à la carte Europe. However, in spite of the clear guarantees which must surround reinforced cooperation, such cooperation is nonetheless exceptional in nature, and shows that it was not possible, at a given time, for the fifteen Member States to come to an agreement on stepping up cooperation in a specific sector. Hence, it will not be easy to say that everything is going ahead just as if the fifteen Member States were involved, if you will forgive me belabouring such an obvious point.
And so, while respecting the existing constitutional framework, I must say I think it would be difficult to envisage more than a procedure for an advisory opinion from Parliament when such measures are adopted. As for the arrangements for implementing reinforced cooperation, these present another, more complex problem. I do realise the value that Parliament places on its own indivisibility, and indeed I understand it perfectly, but then, for that very reason, how is it possible to justify Parliament' s issuing a legitimate opinion as if it were a conventional codecision or consultation situation when in fact probably half, or perhaps two thirds of all the Member States might not be involved in this reinforced cooperation? In such circumstances, what legitimacy would Parliament' s vote have, if expressed by a majority of Members of Parliament representing States that were not involved in such reinforced cooperation? Would this not be another way of reintroducing, by the back door, the veto which you yourselves wanted us to get rid of?
Objectively speaking, this is a real matter of principle which makes it impossible, in my view, to adopt exactly the same rules within each area of reinforced cooperation as within the European Union, and this is all the more true in the very specific and delicate area of foreign security and defence policy. I think we must clearly keep in mind what specific situations this arrangement is intended to deal with. It must not become the norm, and it must be given a degree of flexibility, within the limits of a number of principles.
I now come to the constitutionalisation of the Treaties. I could confine myself to thanking Mr Duhamel, and to simply pointing out that his text contains a quite unwarranted attack on President Prodi - his were, of course, humorous comments - or even observing that he has not said exactly how he wants this constitution to be arrived at. Fortunately, his report is available, and the term 'constitution' unites, or covers, a number of requirements. Firstly, simplification and clarification of the Treaties. Next, the creation of a proper reference text clearly establishing the principles and objectives of the European Union and, finally, the distribution of competences between the various decision-making levels within the European Union.
This is a question which Parliament, to give credit where it is due, asked very early in the day, as soon as it took office, in fact, in July 1999. It is a response to the real requirements which I have just listed. It is also true, however, that we must as a Presidency take account of the fact that the Member States have so far indicated that they are not yet ready to discuss a constitution, even if an illustrious list of political representatives has raised the issue.
The fact is, it is easy to see why Member States are not yet at that point. While a constitution can provide a response, at least in part, to the questions I listed, it is a project which in real terms goes a lot farther than that. A constitution, by definition, is a fundamental act of immense political scope, in the best sense of the term. It cannot be seen as simply an exercise in tidying up the wording or even in assigning competences. In my opinion, a constitution goes a lot farther than that, and this future development, the precise shape of our future in Europe, is something that we have not yet clearly decided between ourselves. I feel we cannot talk properly about a constitution and plan ways to draw it up until we know what we want to put in it. As you know full well, that presupposes our taking certain political decisions, with a scope that goes much farther than meeting the three requirements which I have just mentioned. I note, moreover, that among the Heads of State and Government who did declare an opinion on this, not all were equally as approving of the idea, far from it.
Let me come back to the three matters I mentioned. Firstly, simplification of the Treaties. Yes, it is a laudable objective, and some brilliant legal minds have tried their hand at it. In particular the European Institute in Florence, at the Commission' s request - and I expect Michel Barnier will mention this - did so with a result which I would describe as extremely honourable, despite the particularly arid aspect of the exercise, but I do not have the impression that the authors of the report, to which Mr Duhamel refers, indeed - managed to avoid a certain contradiction between the objective of clarity and the objective of legal certainty.
Treaties are not rewritten without affecting existing legislation. That is understandable. It is extremely difficult to rewrite treaties which have been negotiated, sometimes down to the last comma, and the next item in our debate provides an eloquent example of this. Next, there is - and once again it is inevitable, yet questionable - an element of randomness, which is understandable, in the decisions made by the European Institute of Florence. I am thinking, for instance, of the way in which the authors of the report attach equal importance to each of the common policies, even though their respective importance is obviously very different, and this is expressed by provisions which are also very different in nature.
I shall not continue, as we are not here, or I, at least, am not here, to discuss the Institute' s report. In any case, I noted that your rapporteur was actually proposing an alternative solution which would involve, if I understand correctly, making a distinction between, firstly, the provisions that would be part of a framework treaty and, secondly, the other provisions, particularly the common policies, which would form part of a protocol to be appended. What I wish to suggest is that, whatever the option selected, being personally not only open but also favourable to the idea of a constitution, this approach raises fundamental questions. This is neither a technical nor an innocuous exercise and we must ask fundamental questions before doing anything.
The second matter is the distribution of competences. It is a question often raised, but less often debated. There has not, to date, been any conclusive outcome to this debate, but that should certainly not deter us from making some improvements. It is a complex exercise. We must take care not to destroy the aspect which has made the Community so special since the very beginning, this blend, which varies according to sector, but always very subtle, of shared competences. An exercise of this type must not upset the balance or cause us to regress, in the name of the principle of subsidiarity, as some parties seem to wish.
That is what I wanted to express at this stage. Speaking on behalf of the Presidency-in-Office, it would be inappropriate for me to say more, for as you know we have taken a decision to focus until December on the four key questions on the agenda. We are not unaware that other questions are being raised. A number of honourable Members have raised these questions, as have the Commission and Parliament. Theses issues, or at least some of them, will no doubt come up for discussion very shortly. The Nice meeting is going to be held, the conclusions of that gathering will be made public, and then we will have the situation after Nice. This will not necessarily be in the form desired by your rapporteur because, as I said earlier, not all Member States will necessarily be ready, but an extremely useful contribution will have been made. I think we will see matters more clearly in Nice, and I think it is the results of the IGC - for we must not underestimate the impact that the outcome of the IGC will have on our ability to go further - which will determine whether we shall be able to look into the opportuneness of opening up new working areas and, if appropriate, of defining working methods and a work schedule.
One last brief word on the way in which a text of this type would be drawn up, when the time comes. You rapporteur proposes adopting the method of the Convention. Why not, indeed? This method has, it is true, demonstrated its worth in drawing up the Charter of Fundamental Rights. Several Members of this House, but also representatives of Member States have already pointed out that the traditional method of the Intergovernmental Conference was certainly not the best method. I myself stressed that the method adopted for the Charter was an avenue worth exploring. Do we need a Convention or do we need some other method? That remains to be seen, including, moreover, the process of adopting, ultimately, the future European constitution which, I am convinced, will one day come to exist.
And now, one very quick word about the island regions. As usual, the Committee on Constitutional Affairs, with its chairman, and yourself, Mr Segni, brought up questions that were both extremely pertinent but also extremely complex. I shall attempt to respond as precisely as possible to one question. To tell the truth, I do not know the answer at the present time. I understand that our Italian friends, for the most part, have found some discrepancies between the different language versions of Article 158(2) of the Treaty, some shades of meaning and outright differences, which may give rise to differing interpretations. This question was raised as early as 1997, I believe, after the new Treaty was adopted but before it was signed.
According to the information available to the Presidency, forgive me if I have to be technical at this point, it appears that the clear majority of the language versions, unlike the Italian version, as far as the implementation of cohesion policy is concerned, refer only to the less favoured islands and not to islands in general. It is clear, however, as you have stated so clearly, that this question is not just a matter of linguistic or semantic debate, but instead concerns an extremely important and sensitive issue, which is the handling of island issues within the European Union and the policies which may be set up and implemented within these territories. As I said, given the lack of information available to us, I am not in a position to deliver a definitive opinion on this matter today, but the Presidency is, of course, willing to help clarify the matter by, for instance, referring the matter to the Council' s legal department within the Council and even within the Intergovernmental Conference. I think we might then have more relevant information so as to be able to clarify the matter and, at that time, to give you a comprehensive answer.
That is all the information I wished to give you. I shall now end in order to leave the floor open for the debate.
Mr President, before I in turn discuss the two excellent reports presented by Mr Gil-Robles and Mr Duhamel on behalf of the Committee on Constitutional Affairs, which both have an institutional or constitutional dimension, allow me to begin this speech by responding to Mr Segni who brought up the status of the islands.
Mr Segni, as I myself returned only two days ago from an official working visit with Mr Hatzidakis to one of the larger islands of Europe, Crete, I was able to assess the sensitivity associated with the dual handicap of underdevelopment and remoteness, even without a handicap that I personally know better than most, due to my previous posts, i.e. the handicap of mountainous regions that often goes hand in hand with remoteness.
I would therefore like to assure Mr Segni that, like him, the Commission itself has noted certain discrepancies between the various language versions of Article 158 of the Treaty. Clearly, these linguistic differences are prejudicial to a clear interpretation of the text as, depending on which version you consult, either all or some of the islands could be concerned. However, Mr Segni, I personally do not think that there can be any ambiguity as to the content, as the text of Declaration No 30 annexed to the Treaty of Amsterdam specifies that Community legislation must take account of the structural handicaps relating to islands and that specific measures in favour of such regions may be undertaken where justified.
Island status as such is not a criterion for eligibility. And that, I understand, is what you are lamenting. Disadvantaged islands are, of course, covered by cohesion policy. This is the case of many islands that I visit within the scope of Objective 1 or the cohesion appropriations, due to the very fact of their socio-economic situation and in accordance with the criteria laid down by the Structural Fund general regulation.
Mr Segni, I have decided to instigate a study on the socio-economic situation of the islands, in order to assess the situation and get as precise a diagnosis as possible of these island regions and I myself will present the results of this study, which I hope will be available during the second half of 2001. I will say in passing that these results will complement the debate that I also intend to instigate in 2001 on the cohesion report, an important public debate in which the European Parliament will take part and which will enable me to prepare the guidelines for the future regional policy for the period 2006-2013.
As for the idea you suggested of introducing this debate into the IGC, frankly, Mr Segni, it seems to me that, taking account of the scope and difficulty of the other subjects on the agenda of this Intergovernmental Conference, it would be more appropriate to rectify the text according to the procedures laid down by the Vienna Convention on the Law of Treaties, as in previous cases of clerical errors in the articles of treaties, in order to standardise the different language versions of this article quite precisely. But I understand that, behind the linguistic aspect, your question expresses another concern. With regard to this, I have told you of my intention, at least before being able to respond and if the governments agree when the time comes, to get a clearer and more objective view on the basis of the study that I am going to commission on the situation of all the islands of the various Member States of the European Union.
I would now like to discuss, in turn, the two reports presented by José María Gil-Robles and Olivier Duhamel. On the report on reinforced cooperation, I must remind you that it is not a simple matter, and Mr Gil-Robles is well aware of this as he had to fight for it. At the very beginning of the negotiations, this issue was not on the agenda. We all fought, and I thank the Portuguese and French Presidencies for coming to realise that we had to add this issue of reinforced cooperation to the notorious three leftovers from Amsterdam. Thus, on content and form, I am pleased to see, that the positions of the European Commission and the European Parliament are very close.
After this IGC, Mr Gil-Robles, I think the instrument of reinforced cooperation will be more clearly defined and, if I may use this expression, more 'workable' in relation to the current content of the Treaty of Amsterdam. For the Commission, there are five essential components of reinforced cooperation. It must take place, as you said yourself, within the institutional framework, with a suitable role for each institution: that is the first point. It must remain open to all and, as I said earlier, it must be an instrument of association, integration, and definitely not an instrument of exclusion: that is the second point. It requires strict conditions, but also practicable conditions: that is the third point. Guarantees are needed for those not, or not yet, participating in reinforced cooperation: that is the fourth point. Finally, the fifth point: reinforced cooperation must not be seen, as is sometimes the case, as a way of concealing or hiding a lack of agreement on qualified majority. As far as I can see, these two issues, although they are sometimes related, basically have nothing to do with each other. I think that the report presented to you today, ladies and gentlemen, echoes these five features.
It is important to ensure that this reinforced cooperation remains within the framework of the European Union and respects the roles of the institutions, in particular the Commission and the European Parliament. Furthermore, Mr Gil-Robles, most of the delegations to the negotiations in which I am participating agree that the future treaty should recognise an enhanced role for the Commission and the Parliament in implementing reinforced cooperation. We now need to work together to ensure that this intention or direction actually becomes reality.
I am therefore prepared to support the request in José Maria Gil­Robles' report aiming to enhance Parliament' s role and I support the idea, at least, of replacing the consultation of the European Parliament in the first pillar with its assent. However, in our opinion, the roles currently envisaged by the presidency in its very latest proposals regarding the procedure for i.e. the CFSP, are still inadequate as they stand. That is why, yesterday, when we were discussing various points, I put forward a number of amendments which will usefully serve to specify or enhance the role of our institutions and the place allotted to them according to the pillars, in the context of implementation of reinforced cooperation. We must ensure that the required coherence between actions under the three pillars is also strengthened, a task that will fall primarily to the Community institutions.
Mr President, ladies and gentlemen, reinforced cooperation cannot, and must never allow the acquis communautaire to be unravelled in any way. I would remind you that the procedure can be simple, with a qualified majority and the withdrawal of the veto, because we want to maintain strict conditions. Strict conditions, moreover, such as those laid down in the Treaty of Amsterdam, which we think must be maintained, may justify or allow for simple procedures. I completely share Parliament' s wish for the fundamental principles to remain unchanged, but I have noticed, Mr Gil-Robles, a willingness on your part to make some of these conditions more flexible, as in point 11 of your resolution, and I would like to exercise a certain amount of caution in this respect.
Finally, we all agree that reinforced cooperation should not - I have said this before and I will say it again - become a characteristic feature of the European Union. It must remain a mechanism that the Member States may use only when all the other possibilities for progress on the road to integration involving all Members have been ruled out or are not feasible. Reinforced cooperation must not, therefore, become the universal cure-all in order to conceal our weaknesses. To be more specific, I think that reinforced cooperation cannot be designed as an alternative to qualified majority voting, which remains and will always remain, in the view of the Commission, the main subject under negotiation.
That concludes my comments on the report presented by Mr Gil-Robles. As a final comment, and this refers to the report presented with great passion by Olivier Duhamel too, I should like to say that the report on reinforced cooperation and Mr Duhamel' s report are both equal to the reputation of the Committee on Constitutional Affairs. I would therefore like to congratulate the members and the chair of the committee, Mr Napolitano.
Moving on to the second report, which we welcome most warmly, Mr Duhamel. We think your report provides an excellent starting point for the discussion of the constitutional work that we are to begin immediately after Nice. Despite this remark, let me say from the outset that our duty, here and now, for the Intergovernmental Conference to succeed, is to concentrate all our energy and all our efforts on the IGC agenda as it stands, in particular when extended to reinforced cooperation. We needs must do this because we are a long way short of the target.
Mr Duhamel, you will undoubtedly agree with me that if Nice is not successful, there will be no room, or at least no credibility, for consideration of the future of European integration, at least within the current framework. We must therefore succeed in Nice, and open the doors to enlargement and to new and future reforms. First of all, however, the objective of these negotiations is to get the door open. Yet, inevitably, certain questions are now being asked, so forcefully by yourself, for instance, and must be asked in Nice, even if they are not the subject under debate at the Intergovernmental Conference.
I think that Nice could be the beginning of the next stages of discussions on several related topics. First, the reorganisation of the Treaties. I thank you for the positive reference you made to the study by the European Institute in Florence that we commissioned, and I also noted Mr Moscovici' s constructive approach in this respect. I must, however, remind you that we had commissioned a report on the basis of the existing legislation and this is what we were given, but naturally, as soon as the contents of several hundred articles and several Treaties are assembled into 93 articles, since it is possible to work on the basis of the existing law - as, I think, the Florence Institute did - the legal interpretation of this new text is bound to be different. This is a good piece of work that constitutes a basis available for the future exercise of reorganising the treaties. That is the first point.
The second point is the legal nature of the Charter of Fundamental Rights, a matter which, as the Presidency said, may well not be answered in Nice. But, like many of you, we think that this work cannot be left at that and we must, perhaps in Article 6, give this Charter legal force. In any case, I will fight for that. My third point, finally, is the possible clarification of the definition of competences within the European Union.
I know that Olivier Duhamel' s report essentially slots into a wider perspective: that of a constitutionalisation that would go way beyond the current institutional framework and which would only be completed in the long term. It seems to me, however, that we need to clarify the current legal and institutional situation first of all, which is what your report also proposes as a first stage: "a reorganised Treaty" , as you say in point 9 of your resolution. Like you, Mr Duhamel, I think the European Union should be equipped with a clear, simpler fundamental text. It is a necessary and feasible task. We are not talking about changing the institutional framework established by the Treaties, and certainly not about increasing the competence of the European Union, but about making European construction more user-friendly. It is essential for European democracy, our primary reason for uniting, as you reminded us, that the citizens have access to a constitutional treaty, a text which, according to the wish of Vaclav Havel, all the children of Europe can learn at school without difficulty.
The important work carried out at our request by the European Institute in Florence, to which I have referred, shows that it is legally possible to assemble all these essential elements in a single text comprising a small number of articles.
Ladies and Gentlemen, the drafting of this fundamental text could be the opportunity to provide answers to other questions of a constitutional nature which will be asked in Nice and which I mentioned just now: the legal nature of the Charter and the clarification of competences.
Is a reorganised treaty, enriched with other elements of a constitutional nature, already a constitution or must this expression be reserved, as you yourself recommend, Mr Duhamel, for a new fundamental text which would be drafted according to new methods? The word "Constitution" does not scare me, I even think I have used it in your presence, ladies and gentlemen, at the very beginning, when I was not yet an official member of the European Commission. I raised the issue of the constitutionalisation of the Treaties during my hearing before the European Parliament, prior to the investiture of the Commission. I would like to assure you of my personal availability and even my passion, Mr Duhamel, which will be at least equal to yours, in order to participate in this work. I also agree that we should move as far away as possible from the references that you yourself rejected, in the context of our work on this subject: on the left, those of Karl Marx and, on the right, as you said, those of Joseph de Maistre, even if the latter, I would like to say, while stating my disagreement with a number of his writings, at least had the merit of being from Savoy.
I would therefore like to indicate my availability and that of the Commission to work in the direction you wish, working through the process of constitutionalisation stage by stage. In any case, ladies and gentlemen, one thing is clear and must remain so: none of the questions we are discussing can constitute a condition to be achieved prior to the enlargement of the European Union towards the Mediterranean, Baltic, Eastern and Central European countries that are currently candidates.
The Commission is not in favour of calling another Intergovernmental Conference before the first round of enlargement. The reform of the institutions needed to enable this enlargement to take place must be carried out now and there must be no Nice leftovers, in any case definitely not the Amsterdam leftovers. Then there would no longer be any preliminary work at all on our part.
The conclusions of the European Council in Nice could announce, in the way you recommend, a mandate and timetable for the work on matters of a constitutional nature. Again, I think that any discussions after Nice should be open to all, to the Member States and the candidate States, in a suitable form that we shall have to define. Finally, I think that the Commission, which has participated actively in the work of the Charter and which is participating actively, as is proper, in the work of institutional negotiation, will, after Nice, also have to play its part in the collective brainstorming that is related, quite clearly, moreover, to another exercise which we have undertaken on governance.
Ladies and Gentlemen, my wish is that the Commission, in accordance with the other institutions, should mark out the route to be followed. It is ready to do so by means of a report to be drawn up following Nice on these matters of clarifying competences and simplifying the Treaties, which could be available before the end of the Treaty of Nice ratification period.
As for the continuation of the work, I will also say that the report you presented, Mr Duhamel, contains many very interesting ideas. Like you, the Commission was impressed by the quality and form of the work of the Convention which drafted the Charter of Fundamental Rights and I think that this method is one worth continuing and from which lessons can be learnt.
You mentioned the idea of a referendum to be held simultaneously in all the Member States. This too, I feel, is an idea of great symbolic and democratic significance, and I think it is worth looking into.
Mr Duhamel, you spoke with great passion, and that is what this subject requires, given the resistance and reluctance shown by some. In fact, a great deal of passion is needed here, and that is what we need now, too, in order to make a success of the institutional reform. We need a great deal of passion, both on your part and on ours, in order to make a breakthrough. By way of a thank you for the response, and the amount of attention you are giving this constitutional debate, let me remind you of the additional dimension it has in relation to all the complex matters we are working on in the context of negotiations for institutional reform, such as qualified majority voting and the weighting of votes, which are subjects that are not easy to understand and which must be explained to the citizens.
The issues of a possible constitution, a fundamental treaty, the clear definition of competences and the Charter all have one common feature: the fact that they have a political and a democratic dimension, I was about to say a citizens' dimension. These will give the Nice talks, even if they have to be gone into in further detail after Nice, that citizens' dimension which the European Union needs. It has been my opinion for a long time that the main failing of the construction of Europe is that it is a matter for the elite. Admittedly it is sometimes handled with courage and tenacity, but it remains in the hands of the elite, behind closed doors, to some extent, as far as the general public is concerned. The worst scenario for the construction of Europe in the days to come is that this silence will be maintained, as silence is what fuels fears. This silence encourages all sorts of demagoguery and all sorts of anti-European campaigns. We must break this silence and initiate debate involving the public, and it is by means of initiatives such as yours, Mr Duhamel, initiatives which can speak to the hearts and minds of our citizens that we shall be able to contribute towards redressing this democratic deficit. So that is also why I wished to thank you, as well as to thank you for the form and the content of the initiative you have taken.
Mr President, ladies and gentlemen, the Duhamel report has provided us, the European Parliament, with the opportunity, barely two months before the European Council in Nice, to reiterate our position on the further development of the European Union, and in so doing to take account of the need for the EU to become primed for action on the enlargement front over the next few years, as well as to demonstrate to our citizens the medium-term prospects of the European Union. Commissioner Barnier, you made this point a moment ago, and rightly so. The Group of the European People' s Party and European Democrats will therefore use its large majority to vote in favour of Olivier Duhamel' s outstanding report, which focuses on the essential aspects.
During the first phase, we will need a constitutional treaty that will amalgamate the existing foundations of the Treaties of the European Union currently in force, in a clear and comprehensible manner. At the same time, however, this constitutional treaty should be elaborated in such a way that it renders the common values of the European Union comprehensible, incorporates the fundamental rights of the European citizens laid down in the Charter of Fundamental Rights, and improves the composition, role, and modus operandi of the European Union' s bodies, looking beyond the Nice Summit, thereby improving their efficiency.
What this European constitution will also need to do is clearly establish the distribution of tasks between the Member States and the European Union, inject the dynamism of European integration into those areas where it is badly needed, and provide for joint action to be taken, for example in the sphere of foreign and security policy. It is also important, in this context, to respect and safeguard the lowest layer of democracy and local self-administration in the EU Member States. We must not, as has already happened with a number of directives, end up with an interplay of European and national bureaucracies which restricts and overrides the citizen' s ability to shape policy at a local level. We therefore propose that local self-administration should form an integral part of a future European constitution and would urge you to endorse this proposed amendment.
Mr President, I would like to focus on the report by Mr Gil-Robles Gil-Delgado, which duly establishes the European Parliament' s position on the fourth of the major issues to be addressed by the current IGC. It outlines the framework within which reinforced cooperation is to be developed and sets out the conditions that govern it.
This framework must be enforceable both on the countries that want to participate in closer cooperation and on those that are not participating in it or at least not from the start. Reinforced cooperation must therefore respect the principles set out in the Treaties and be conducted within the single institutional framework of the Union. On the other hand, it must not constitute a barrier to trade or precipitate splits in the common market, breaks in the links of solidarity and cohesion between the Member States or, as Commissioner Barnier has said, an unravelling of the Community acquis.
The implementation of reinforced cooperation must not result in new bodies being set up to swell the ranks of the European institutions. In stressing this point, the joint memorandum from the Benelux countries, as well as Mr Gil-Robles' report, rejects the idea of having a specific secretariat or directorate for each and every closer cooperation initiative.
Openness and transparency must be ensured under all circumstances. No Member State should ever be refused the chance to participate, at any time, in an existing area of reinforced cooperation, and this guarantee must be extended to include future Member States.
The rapporteur is quite correct in firmly stressing the need for the Commission' s powers of initiative and the participation of Parliament, at least on a consultation procedure basis, to be the norm whenever there is reinforced cooperation. Moreover, reinforced cooperation within the three pillars will initially have the objective of moving further towards European integration. It may also prove essential if we are to overcome persistent obstacles. On the other hand, should the effect of this reinforced cooperation be to destroy institutional balances, to exclude the Commission and to throw off the democratic control of the European Parliament, it would not be achieving its aims and it would be better to dispense with it.
Mr President, the interested citizen who wants to know how the EU is run is scarcely going to pore over the Treaty of Amsterdam as bedtime reading. If by chance she should nonetheless do so, it is doubtful if she would be any the wiser. Not even very committed EU cognoscenti could easily plough through those Treaties which in fact regulate a whole range of our common activities here in Europe.
The Treaties are difficult to understand, at times contradictory, difficult to read and uninspiring. Beautiful and important European values are jumbled together with technical clauses in an unholy mess. This is really quite unacceptable. If we want to increase knowledge about the European project, as well as commitment to it, there is a minimum requirement that it must be simple to find out how the Union is run and why it is run in that way. That is not the case today, a fact which Mr Duhamel' s report does an excellent job of bringing out.
Following the Nice Summit, which we all hope will be successful, it is important to take this next step in order to create a more democratic Union. It is time to review the Treaties. For my group, the Group of the European Liberal, Democrat and Reform Party, it is important that, to begin with, the European Treaties should be made more citizen-friendly. This means simplifying, rearranging and pruning them. The proposal from the Florence institute suggests a place to start, but the next step is to create a proper European constitution.
The people of Europe need, deserve and, according to opinion polls, want a common constitution clearly expressing the EU' s values and objectives and clarifying the division of power and responsibility both between the institutions and between the institutions and the Member States. People' s rights ought to be regulated by incorporating the conclusions from the Convention. This is an exciting process. It is certainly not simple, but it is incredibly important. Naturally, people must be enabled to participate in this work, especially citizens of the candidate countries which will hopefully be members in a few years' time.
The work must under no circumstances be used as an excuse to delay enlargement. A constitution is a matter for the whole of Europe. Work on the constitution ought to be informed by an ambition both to simplify matters and to remove some of the tasks carried out by the EU. This is necessary if the EU is to be able to function in the future. A clearer distribution of powers is required, as well as a clearer definition of the subsidiarity principle.
We learned a very great deal from the work of the Convention. It is a working method which, with certain changes, ought to be used to give people a still more important place in the process. A future European constitution must not be a product off the Brussels drawing board.
Vaclav Havel said in this Chamber, and Commissioner Barnier quoted him recently, that he wanted to see a European constitution which could be handed out to, and understood by, every eleven year-old in Europe. I think that is a very commendable objective. The decision to embark upon the work must be taken today. It is a hopeful sign that the French Presidency is favourably disposed to this. I shall now do what I can to convince my fellow countrymen to run with the ball during Sweden' s Presidency.
Mr President, the fundamental rights of the people are not merely promises, but are the inalienable rights of each individual, bestowed neither by politicians nor the state, but respected, and derived from human dignity; and these rights are only effective when they are the law of the land, enshrined in laws by Parliament and upheld by courts. This knowledge is intrinsic to modern democracy and is at the heart of the constitution of each Member State.
The European Council is violating this fundamental consensus within Europe, by refusing to incorporate the Charter of Fundamental Rights into the Treaties, make it legally binding and denying the citizens, whose rights are being infringed, access to the European Court of Justice.
Fundamental rights constitute an essential defence against the state. It is therefore ironic that the Heads of State and Government should be the ones making the decisions about the fundamental rights of the citizens of Europe. Is it any wonder that these heads of governments refuse to submit to the regime prescribed by the Charter, and make it legally binding? The Council' s claim to power is the main stumbling block in the current constitutional process and it is the root cause of the Union' s democratic deficit. Not only do the Heads of State and Government want to be the de facto and sole legislators of the Union; they also want to be its government. Who can still doubt that they regard themselves as the sole providers of the Union' s constitution? To a large extent excluding Parliament, the citizens and - where possible - excluding the Commission too. It has always been the task of democracy to curb the power of princes. The question we must ask ourselves today is whether we want a Europe ruled by princes or a European democracy. If we want a European democracy then we must initiate a constitutional process and make the Charter of Fundamental Rights its cornerstone.
Mr President, Mr Duhamel' s report, which we are discussing today, is a very important one to my mind. After all, it concerns the all-important question of how the process of European unification is to be further developed. It is about the future of the European Union. As is well known, opinion on this differs widely in the various Member States and amongst the various forces of society. This is also replicated in my own group. As I see it, this diversity of opinion is indispensable, and also enriches the process, because if we want to build a common European house, we must keep a close eye on whether everyone is keen to live there and also accepts it as their own.
The previous round of European elections showed us just how far the Union still has to go to achieve this goal: low election turn-out, prejudice, justifiable frustration at the lack of democracy and transparency, over-regulation, bureaucracy and opaque decision-making processes. Unfortunately, none of this has changed yet. But there is an extremely urgent need for radical change. Our Parliament, as the only institution of the Union to have democratic legitimacy, has a big responsibility to lead the way in this respect. Which is precisely why I welcome this report. We need to simplify and reorganise the Treaties as a matter of urgency. The text of the Treaties must be comprehensible, above all from the point of view of the citizens. We need to instigate a constitutional process. The Nice Summit must pave the way for this by granting the necessary mandate, initiating a procedure and setting a timetable. Having said that, Mr President, I am more than sceptical about one particular aspect. Firstly, I do not think we will be able, realistically speaking, to adopt the constitution called for in the report in time for next elections in 2004, and secondly, nor should we in my opinion. After all, it is unacceptable for the fifteen Member States alone to discuss and decide on a constitution, when we all know full well that by the end of this decade the European Union will have 27 members.
As I see it, there are three key points: firstly, we need a truly wide-ranging public debate in all the Member States. Secondly, the candidate countries must be directly, and fully, involved. Thirdly, I am absolutely convinced that a constitution could only have democratic legitimacy if it were to be made the subject of a Union-wide referendum, because what this in fact amounts to is something akin to the re-establishment of the Union by its citizens. Should we do otherwise, then I do not think a Europe of the citizens will be within our reach.
Mr President, the Duhamel report, which I shall be discussing, once again raises the European Parliament' s old idea of giving Europe a constitution. The main aim behind this, which is not clearly stated in the resolution, would be to lay down for Europe, even for the fundamental texts, majority-style collective decision-making procedures, completely different, therefore, to the unanimous Council votes or the votes on ratification by Member States used today to amend the Treaties.
These collective procedures would for once and all establish a supranational power in Europe. We should nevertheless first ask ourselves what exactly our citizens want for the Europe of tomorrow. Their desire is quite clear and was restated with great clarity by the Danish people in their referendum. Our citizens see the national authorities as the most legitimate, and want the main decisions to be taken at national level. We must therefore conclude that if European cooperation is to remain democratic and close to the people, it must be based on the prevailing situation in each nation. Unfortunately, the ultimate objective of a European Constitution would be precisely the opposite, and so, of course, we cannot vote for it.
This is why we appended a minority opinion to the European Parliament report and tabled several amendments, which are, in fact, more than amendments, because if they were adopted, the whole meaning of the resolution would be overturned. Europe needs a Charter that acknowledges the pre-eminence of its national democracies, not a constitution that would turn it into a superstate.
Mr President, Commissioner, Europe has very real problems, such as poverty, unemployment, taxation, and lack of security, yet what is proposed instead of addressing these issues? A constitution! That is strange enough in itself, but what will this constitution bring? In its form, so much hot air! In its content, nothing but jiggery-pokery! As to the results it will achieve, a disappearing trick!
The hot air as regards the form is to be found, for example in paragraph 11 of the French version of the Duhamel report, a constitution against, I quote, "a backward step" going backwards. But a backward step is always backwards! Paragraph 20 speaks of a constitution to discuss, and I quote, "their shared future together" . But if this future is shared, then obviously they are together. Paragraph 8 states that the constitution will deal with, and I quote, the "issues not settled" . Well, outstanding accounts may be described as 'not settled' , and there may be answers outstanding, but not issues. According to paragraph 4, we need a constitution because the Treaties are "unreadable and invisible" . If it is unreadable, people must have attempted to read it, so it cannot be invisible, and so forth.
What is so serious about Mr Tautology' s report is the fact that he is proposing a constitution based on jiggery-pokery. First our nations are abused by this sort of constitutional rapist fiddling with their equality. In the enhanced European house, some nations will be sitting at the military, monetary, and possibly tax, tables, and others will be left out. In an à la carte Europe, we will then have some nations eating from the set menu. That is why reinforced cooperation means reinforced exclusion. As nations cannot withstand this attack on their equality, democracy is being abused.
Paragraph 8 of the constitutional resolution states that Europe' s constitution must be adopted, and I quote, "with no risk of the process being blocked" and, as paragraph 7 of the Duhamel report says, "without a referendum" there can be no democracy. And that is where the jiggery-pokery becomes abuse. The rule of unanimity with the sanction of a veto, if required, is the last bastion protecting the smaller nations and sovereignty. Because it proved impossible to simply do away with the rule of unanimity, it is being sidestepped by means of reinforced cooperation, which is nothing more than the abuse of sovereignty. Who stands to benefit from this? The unemployed? Pensioners on EUR 700 a month? Street children? The Palestinian children of European society? No, it will be the elite that profits from this, the caste which goes by the name of Olivier, Pierre, Dany, all their fathers' sons, the oligarchy. That is why men and women prefer Zidane and Schumacher, because at least with Zidane, they have the dream of breaking out of the social Palestine in which you imprison them, whereas, with Prodi, the prospect every morning, every evening and every day is gloomy.
Mr President, a whole host of names has already been found for the instrument of reinforced cooperation, presumably with a view to making it more comprehensible to the citizens. It is not the name though, but the practical form it takes, that will decide whether it will serve the interests of the European Union. The report by the Committee on Constitutional Affairs argues that differentiation can only be deemed to serve any purpose if it is conceived as a process which allows for exceptions to the rule. However, it seems to me that the report inclines in the opposite direction. I have always rejected any form of differentiated integration for reasons pertaining to legal theory, but also for pragmatic reasons, believing that it would allow a majority of Member States to determine the direction of policy, and deny countries joining at a later stage any codecision rights in these matters. I still clearly recall how, in the time before Amsterdam, in what was still the institutional committee, discussions on flexibility went on for weeks. The arguments against and the warnings about a multi-speed Europe, are still ringing in my ears. No one has been able to explain to me yet why things are any different now.
Mr President, I intend to talk about islands. When the intergovernmental conference in Amsterdam inserted a special reference to islands into Article 158 on economic and social cohesion, adding the word "islands" as a special category under the regions which deserve particular attention within the context of cohesion policies, we here in the European Parliament who had first fought for this development thought that it marked the start of a new era for island regions. This conviction was strengthened when declaration No 30 to the new Treaty of Amsterdam was adopted, stating that the intergovernmental conference recognised that island regions faced different problems due to their island status which, because they were permanent problems, hampered their economic and social development, adding that the intergovernmental conference also recognised that Community law should take account of these problems.
Unfortunately, our hopes were dashed because, in addition to all their other problems, islands are paying the price for the different translations of the point in question. According to the first version, the text covers all islands, whereas according to the second version, it only applies to islands with problems. Obviously the second version is incorrect, first because regions lagging behind economically are, in any case, covered by the Structural Funds and, secondly, because if this interpretation were correct, there would have been no point in adopting declaration No 30.
As chairman of the Committee on Regional Policy, I should like to reiterate that the European Parliament has always highlighted the fact that island regions are at a permanent disadvantage by reason of their isolation. Commissioner Barnier, who was in Crete last weekend and whose position I welcome, saw the ships tied up in the harbours in Crete. They have been tied up for five days now and their cargo is not being moved. The cost of transportation from an island to the mainland is three times the cost of transportation by road. Farmers are often forced to cultivate a product and, if the product does not do well, it is destroyed. A kilo of oil, which is a staple product of the Greek islands, costs less than a packet of cigarettes. And let us not forget that these people sometimes die on small islands when the weather prevents them from being moved to the mainland. We must therefore move in this direction.
Mr President, despite your final statement, which we would like to be of consequence but we fear will be otherwise, the criticisms made a while ago by this Assembly regarding the current Intergovernmental Conference have proven to be justified.
Firstly, with regard to the method, which is a tired, lifeless procedure according to public opinion, which in fact marginalises the other institutions of the European Union and in which governments are victims of their own labyrinth.
Second, with regard to an inadequate agenda, which has left out issues that are particularly relevant to the future of the European Union and its citizens' interests.
In spite of everything, however, at least the agenda has included one very important point, reinforced cooperation, which must be seen as an incentive for progress and not for dispersal or creating cabinets. We must ask for maximum progress to be made in this field in a coherent manner - as indicated in Mr Gil-Robles Gil-Delgado' s excellent report - seeing reinforced cooperation as a last resort that would make it possible in all areas in which decisions are not taken by a qualified majority and also with regard to the CFSP and defence, for the permanence of the single institutional framework to be guaranteed, for a sufficient critical mass of countries to take part in it and, of course, for it to be open at all times.
This will help to stimulate European construction beyond this IGC and possibly in spite of this IGC. In order to achieve this objective we must ask the Nice Council to open up the important reformist approach that can bring together political consensus and public support. I am referring to a constituent process of the European Union that would form a new stage - as proposed in the Duhamel report - first by simplifying the treaties and then through a new political instrument creating a system to put an end to the democratic deficit within the European Union. This would be a system of government in keeping with those we use to run our national affairs, beginning with the separation of powers and other principles of the rule of law.
We need a constitution for the European Union, and this constitution must start right now by including the Charter of Fundamental Rights in the new Treaty in Nice.
Mr President, I shall focus my scant sixty seconds on the report by Mr Duhamel, which is a good report, because it has the courage to state things clearly and the eloquence of our rapporteur just now has finally convinced us.
Yes, the intergovernmental method, in which one blockage appears after another, is close to collapse and this is not going to be belied by the Treaty being presented on the cheap at Nice. Yes, it is in the greater interest of the democracy of our continent to have a new founding text and a clear and effective constitution. And yes, the drafting of this fundamental law must be steered by the most direct representatives of our citizens, the European Parliament, and must be ultimately validated by the citizens themselves.
What would happen, however, if the work of the Convention described in the Duhamel report were to become bogged down indefinitely and this constitution which so many people, from Fischer to Chirac, wish to see, were not to be declared until 2004? In this case, as stated in my Group' s Amendment No 37, we should have to go back, in order to reach a decision, to the sovereign people and give the European Parliament that will be elected in 2004 a clear mandate for a constitution.
Mr President, ladies and gentlemen, the point raised by the Committee on Constitutional Affairs and Mr Segni on the status of the islands which are part of the European Union is an old, controversial issue which clearly cannot be limited to purely linguistic points. The issue is a political one and must be tackled and resolved once and for all as such. I find it difficult to understand how it is that the Treaty can call for social and economic cohesion to be achieved if, years on, we have still not succeeded in eliminating the ambiguity of the treatment reserved for the islands, which is due to the contradiction between Article 158 of the Treaty and Declaration 30 on the island regions, annexed to the Treaty of Amsterdam. Can we not, at last, put an end to this ridiculous line of reasoning which decrees that some islands shall be disadvantaged and others privileged solely on the basis of how far they are from land? I represent the constituency which contains the two largest islands in the Mediterranean - Sicily and Sardinia - and I can say in all honesty that both islands are severely disadvantaged in structural terms precisely because they are islands.
I will end by calling upon Parliament to make every effort to ensure that the Intergovernmental Conference restores to the islands their right to grow and develop.
Mr President, we have heard that progress was made at Biarritz on closer cooperation. I congratulate the rapporteur, Mr Gil-Robles, on a clear lucid report setting out Parliament' s position. My British Conservative colleagues support moves towards greater flexibility. We have reservations on the abolition of the veto and progressive elimination of the pillared structure so we shall be constrained to abstain on the overall vote.
Minister, it is recorded that on the eve of the Bolshevik Revolution - an event that was to have such desperate consequences throughout the world - the Russian Orthodox Church was engaged in complex discussions on the design of vestments during Lent. This is an apocryphal story to illustrate the dangers of dwelling on the detail of technical matters to the extent of obscuring the massive challenges to be faced. I hope the Treaty of Nice is achieved and seen to be a success and that closer cooperation is included as a welcome move in the direction of flexibility. But will it be sufficient to ensure that enlargement takes place within the timetable envisaged?
Mr Moscovici, will the Nice Treaty really be welcomed and acclaimed in Warsaw, Prague, Budapest, Tallinn and Ljubljana? Unless this is the case, it would not be a victory, merely another missed opportunity. I hope that the French Presidency will find a more efficient and imaginative way of assuring the candidate countries and the public throughout Europe that we are not only addressing important technical issues but above all the political necessity to provide our continent with stability through the certain and guaranteed enlargement of our European Union.
Enlargement, Mr President, forces us to face up to the question of whether we intend to move towards purely economic Union or to continue in our endeavour to achieve political Union. In my view, the unity of Europe cannot but be political. A simple single economic area, even with a single currency, is no replacement for political Union. We cannot put this sort of limitation on our ambitions because that would presage the break-up of the Union, even of economic Union.
Obviously, it would be best if we had or if, in Nice, we could set up institutions to take single common decisions by a suitable majority, possibly a double majority of populations and Member States, which are binding on us all. No such institutions exist, or at least not to the required extent. Even if all the demands of the French Presidency for qualified majority voting are accepted, large areas of political cooperation will remain uncovered. Reinforced cooperation is therefore a de facto requirement, not as an ideal solution, it is certainly not that, but as a practical solution in a time of need, of vital need. We must accommodate the Member States which are willing and have the power to move forward and block the Member States which are not willing to move forward. The danger, however, is that reinforced cooperation will break up the unity of Europe through the back door, resulting in a patchwork of intergovernmental cooperation. Cooperation must therefore offer all the guarantees proposed by the rapporteur, be open to all the Member States, respect the spirit of the Treaties and not undermine the acquis communautaire.
We need Parliament to control these issues, but I share the view of the President-in-Office that control must not turn into a new veto. If, therefore, we insist that Parliament must be able to exercise preventive control, we will have to confine ourselves to controlling questions of legality, not political expediency. In addition, the initiative of the Member States ought to be non-binding; more importantly it cannot be subject to a Commission proposal for an initiative because that would do away with the initiative of the Member States.
Mr President, two brief observations regarding the reports on our agenda today. With regard to the Gil-Robles report, I can simply say that it is an example of sound work carried out by our Committee and that the vast majority of our Group will support the report. The Duhamel report took a long time to prepare and its content is substantial and interesting. I would like to highlight two amendments tabled by our Group.
The first amendment concerns the duration of the Convention' s work. In our opinion, the new Constitution should even be ready to enter into force by the next European elections. Two years of work should be more than sufficient and we hope that the majority of Parliament will support Amendment No 37.
The second point concerns the difference between the first and second stages. We feel that it is essential not so much to simplify and consolidate the Treaty as to turn it into a succinct Constitution which all the European citizens will find readable. I therefore feel that it is not really feasible to divide the work into two stages.
In conclusion, I would in any case like to thank the two rapporteurs for their work and to assure them of the support of my Group.
Mr President we are at a crucial juncture, firstly because the report by Mr Gil-Robles, which I will cover in just one sentence, enables us to identify and support opportunities for closer cooperation and to dispel the risks and, from that point of view, it is a very good piece of work.
Nevertheless, I would like to concentrate on the Duhamel report, to emphasise how much progress the idea of a constitution has made, including in this House. Everyone, or almost everyone, who has spoken has done so in support of this idea and we feel that this is already a huge victory. Why are all these people fighting and militating for the idea of a constitution?
They are doing so in order to ensure that Europe becomes a democracy. In other words, all the decisions that are now trapped within the so-called intergovernmental debate, discussions in the corridors of power and behind-the-scenes diplomacy, all these decisions that are taken behind closed doors and shrouded in obscurity will become the business of the citizens, the general public, European public opinion. We, of course, take the view that this is the purpose of the constitution, over and above the already positive purpose of clarifying the Treaties.
As a result of the Duhamel report, we finally have a credible script. Even if this two-stage process is not ideal, at least we can see where we are going.
My last point is that, when it comes to drafting the Constitution for real, the key point will be to determine wherein the legitimacy of the European authority lies, and, in our opinion, it must come from the peoples, from our citizens and their representatives, the European Parliament and perhaps the national parliaments. Democracy is the power of the people.
Mr President, I should like to say a few words to the effect that, in my opinion, the Duhamel report is a truly excellent document, which makes quite substantial progress. In fact, I wish it went even further and explicitly discussed a constitution and not merely a framework treaty, a type of treaty, a single treaty or a treaty of treaties, which nevertheless incorporates the Declaration of Fundamental Rights. I concede, however, that the political situation has not been conducive to going that far and I therefore give my unreserved support to the Duhamel report currently before us.
At the same time, there is one point I would like to highlight. I do not think it is right that we should call for or move towards the requirement for a compulsory referendum in every Member State to approve the specific amendments that have been proposed. In Portugal, for example, we did not hold a referendum to approve our membership of the European Community or to approve the Maastricht Treaty. These issues were approved by Parliament, in the context of effective representative democracy. I fail to see why we should force all Member States to hold referendums, regardless of whether these form part of their traditions or not. That is my only reservation. In any case, I warmly congratulate the rapporteur, Mr Duhamel, on his excellent work.
Mr President, where is the journey into, and with, a united Europe to lead? The debates we are having now will add something to this key issue, which is to be addressed in the decades to come. Do we in fact need a constitution for Europe? To what extent should certain important competences, which hitherto have been the preserve of individual Member States, now be the subject of Community policy? The excellent reports by Mr Duhamel and Mr Gil-Robles Gil-Delgado expertly point the way on both issues: improved intelligibility of the Treaties, a constitutional framework, fundamental rights, delimitation of competences, constitutional state, democracy and separation of powers; no superstate in Europe, a new method of developing the Treaties. The Duhamel report contains important pointers on all these issues.
The same goes for the report by Mr Gil-Robles Gil-Delgado. Reinforced cooperation, so as to escape the stranglehold exerted by national vetos. At the same time, we must be sure to retain a European approach, even in areas of reinforced cooperation, and ensure that reinforced cooperation does not exclude countries, but brings them closer together in the long run.
Both reports leave some questions open, i.e. the answers given are only of a provisional nature. Do we really want to hold direct referendums on key European issues? We venture a tentative 'yes' . However, this issue still needs to be discussed in greater depth Do we really want to let a third of the Member States press on ahead? Do we not need at least half of them? We would prefer it if as many Member States as possible could tread the common European path in unison. Our task for the future is to make this a reality. Reinforced cooperation between a few countries cannot be in the interests of Europe as a whole.
Mr President, the question tabled by Mr Napolitano on behalf of the Committee on Constitutional Affairs, refers to a very real issue and I think Commissioner Barnier' s response and that of the President-in-Office of the Council, Mr Moscovici, were very clear. That is, there is an error in the Italian version of the text resulting from an incorrect translation. Consequently, the description "less developed" is applied to the island regions as well as to the other regions and, according to Mr Barnier' s proposal, what is required here is the amendment of the Italian text of the Treaty, in accordance with the provisions of the Vienna Convention.
On the other hand, I believe that we should welcome the information that Mr Barnier has just given us; he has proposed a study of the specific problems of the island regions, in accordance with Article 158 and Declaration No 30, appended to the Treaty of Amsterdam.
I believe that this would actually be enough to solve the problem raised by the question by the Committee on Constitutional Affairs.
Mr President, the European Union' s achievement has been to interpose a European-wide transnational legal order between national and international law based on the Treaties which, as the European Court of Justice has pointed out, have some of the characteristics of a constitution. No-one would hold up the existing structure of the Treaties as a model of their kind and it must be in the interests of the politician, administrator, businessman and citizen to simplify their structure. The proposals in the Duhamel report which do that must be welcomed.
The second part of his report is more ambitious and hence contentious, questioning the mechanics of the way in which the Treaties - and hence the quasi-constitution - is changed. It is true that to an English common lawyer this is unknown territory. But to those in the United States, Canada or Australia this is much more familiar ground. It is an important topic which requires serious attention. I say to my own countrymen that it should not be dismissed out of hand. Rather, while I am far from convinced by a number of the detailed proposals in the report, I welcome the debate it opens because it raises important questions which require thought-through, considered and dispassionate answers.
Mr President, as the last speaker, I too should like to congratulate Mr Duhamel on his excellent work and Mr Gil-Robles on his work. We have had an in-depth debate on two issues which, although different, converge at one point. And both reports basically deal with the manner in which the European process is to continue; the manner in which the framework and the vision of Europe are to be shaped still further.
Mr Gil-Robles' proposals on reinforced cooperation are, on balance, positive. At the same time, Mr Duhamel' s proposals for a constitutional charter for the European Constitution, a constitution of which we are in dire need, are also fundamental. And now a word to the President-in-Office, Minister Moscovici. The European Parliament has tabled important proposals. Now what we need is for the summit in Nice to demonstrate the political will to ensure that the Nice Treaty combines these proposals, and other proposals formulated on other occasions, into an integrated institutional framework which allows the European process to advance properly and the European Union to welcome the new Member States in a positive and sound manner.
I have received a motion for a resolution pursuant to Rule 42(5) of the Rules of Procedure.
The debate is closed.
The vote on the reports by Mr Duhamel and Mr Gil-Robles Gil-Delgado will take place shortly.
The vote on the resolution on the oral questions with regard to the status of the islands will take place on Wednesday.
VOTE
(Procedure without report)
(Parliament approved the Commission proposal)
Recommendation for second reading (A5-0268/2000) by Mr Trakatellis, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the common position adopted by the Council with a view to adopting a European Parliament and Council directive amending Council Directive 93/42/EEC as regards medical devices incorporating stable derivatives of human blood or human plasma [13561/1/1999 - C5-0331/2000 - 1995/0013 B(COD)]
(The President declared the common position approved)
Report (A5-0228/2000) by Mr Souchet, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council regulation amending Regulation No. 3448/93 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products [COM(1999) 717 - C5-0095/2000 - 1999/0284(CNS)]
(Parliament adopted the legislative resolution)
Report (A5-0304/2000) by Mr MacCormick, on behalf of the Committee on Legal Affairs and the Internal Market, on the request for waiver of the immunity of Mr Pacheco Pereira
(Parliament adopted the decision)
Report (A5-0294/2000) by Mrs Eriksson, on behalf of the Committee on Women' s Rights and Equal Opportunities, on the proposal for a Council Decision on the Programme relating to the Community framework strategy on gender equality (2001-2005) [COM(2000) 335 - C5-0386/2000 - 2000/0143(CNS)]
Eriksson (GUE/NGL), rapporteur. (SV) Mr President, in accordance with Rule 69(2), I want the discussion of this matter to be discontinued now and re-referred to the Committee. We have now obtained a clear position from Parliament but, after yesterday' s debate, it is unclear what the other institutions want. I therefore wish to insist upon re-referral to the Committee.
Mr President, it is probably in order for myself, as draftsperson of the opinion of the Committee, to say that we have done our best to fulfil both the Council' s and the Commission' s desire to get this proposal through quickly. We have worked a little too quickly. In the course of yesterday' s debate, we did not, unfortunately, obtain clarity on those issues which really need to be clarified by the Council and the Commission. We therefore want the matter re-referred to ourselves. We are ready to ensure that it can be put to the vote during the November part-session so that it may, in that way, also be possible for it to be adopted during the French Presidency. I therefore support Mrs Eriksson' s proposal on behalf of the Committee.
(Parliament decided to refer the matter back to the Committee responsible)
Report (A5-0277/2000) by Mrs Sartori, on behalf of the Committee on Economic and Monetary Affairs, on the Commission report to the Council and to the European Parliament on the review of the single facility providing medium-term financial assistance for Member States' balances of payments (Council Regulation (EEC) No 1969/88) [COM(1999) 628 - C5-0307/2000 - 2000/0807(CNS)]
(Parliament adopted the resolution)
Report (A5-0195/2000) by Mr Klaß, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council directive amending Directive 68/193/EEC on the marketing of material for the vegetative propagation of the vine [COM(2000) 59 - C5-0090/2000 - 2000/0036(CNS)]
(Parliament adopted the legislative resolution)
Report (A5-0290/2000) by Mr Riis-Jørgensen, on behalf of the Committee on Economic and Monetary Affairs, on the Commission' s XXIXth report on Competition Policy - 1999 [SEC(2000) 720 - C5-0302/2000 - 2000/2153(COS)]
(Parliament adopted the resolution)
Report (A5-0281/2000) by Mr Jonathan Evans, on behalf of the Committee on Economic and Monetary Affairs, on the Commission' s eighth survey on state aid in the European Union [COM(2000) 205 - C5-0430/2000 - 2000/2211(COS)]
Amendment No 3:
Mr President, with regard to Amendment No 3, the votes were 72 for and 56 against. Since the honourable Member said she would vote against, this amendment is repealed.
That does not alter the outcome. I am quite clear about that in my mind.
Mr President, I was seeking your clarification of the Rules on the set of circumstances that were just raised. If a machine is not working, is it the case that a vote that is entirely disregarded? If so, it seems to me that is a matter that may require of an amendment in the Rules of this House. It clearly is the case that the intention of the House was, by a tied vote, not to carry that particular measure.
Mr Evans, it is, pursuant to the Rules, for the President to decide whether the result was valid or not. Needless to say, the President always hopes that all voting machines are working. Should a machine not be in working order, this does not in any way affect the conclusion reached by the President that this vote was carried out in a lawfully valid manner, and I obviously have no intention of changing that conclusion. These are the rules. Neither do I intend to change the Rules of Procedure. That is how it is. I do not want a debate on this. The rules, ladies and gentlemen, are crystal clear.
Mr President, I know you hope all the voting machines were working. I am afraid mine did not, so that made the majority "two" , not "one" .
That is making matters too complicated, Mr Howitt. I will not take this into consideration.
(Parliament adopted the resolution)
Mr President, I am sorry to rise again on a point of order but I do so to challenge the ruling you made earlier, not in the context of the debate but in the context of the Rules of this House. If there is an equality of votes and if the honourable Member did vote, even though her machine did not work, then the procedure in any parliamentary assembly is that amendment falls. Therefore, in those circumstances I want you to tell me which part of our Rules suggests that your ruling is right, when clearly it is not.
Mr Atkins, that is not how we are going to do things here. The rules are crystal clear. We held a small procedural debate on it a moment ago. Virtually all Members of the House are familiar with this rule. The President decides on the validity of the votes. I am interested to hear that other parliaments do things differently, but in this Parliament, our rules apply.
Mr President, I am able to dispel an illusion that certain MEPs have. During the vote, which is the subject of the dispute, I voted against by mistake; I actually wanted to vote in favour. I have already notified the Registry. There was therefore more than one surplus vote.
Mr President, what is being asked for here is a recipe for chaos. As we have heard, some people voted the wrong way, some people' s machines did not work. The Rules as they stand are quite acceptable and ensure that you will not have a situation where some people have not voted, where some people' s machines did not work. We cannot change the Rules. Otherwise it would make things quite impossible: when we have a very tight vote with only a difference of one or two votes, there would be people jumping up all over the place saying their machine did not work, they did not vote, or whatever. It is better as it stands.
Mrs McKenna, you are absolutely right. I believe we can now close the subject. The vote was clear. The result was established by the President. It is valid. There is nothing to add to or detract from this. I suggest, honourable Members, that we do not discuss the matter any further.
Mr President, it is now almost 2 p.m. Could you ask the House if wishes to continue voting or if it wishes to stop?
That sounds reasonable. I now propose the sitting be suspended.
(The proposal to suspend the sitting was approved) The remaining votes will be held over until tomorrow.
EXPLANATIONS OF VOTE
Cocilovo report (A5-0295/2000)
. (FR) Behind the convoluted wording of this text, there is an outline of a raft of measures, all harmful to workers.
What is the meaning of the expression "the deadline within which Member States are required to guarantee unemployed individuals a chance to access an active employment measure should not exceed two years" , if not a threat to unemployment benefits?
What is the meaning of "the introduction of the opportunity to move towards retirement gradually, via part-time work" , if not a threat to the age of retirement, which is already far too high in many countries?
There is no ambiguity about the repeated calls for making flexibility in employment more common. With regard to the passage on work experience in companies, apprenticeships, joint work/training contracts, it aims to make more widespread a practice already adopted by many States which consists, on the pretext on helping workers or unemployed young people, of making a partially or completely subsidised workforce available to employers.
The icing on the cake for the property-owning classes is the report' s recommendation of something already practised by many States, which is "the contributions in respect of fiscal and parafiscal charges" by the authorities on "domestic work" , which clearly means taxpayers' subsidising the maids and chauffeurs that the rich are likely to hire.
Texts like these confirm the fact that the role allotted to the European institutions, including Parliament, is to be of service to the narrow band of the well-to-do.
It significant that the report reiterates that full employment is one of the Europe' s key objectives under its strategy for economic, employment and social policy. Nevertheless, we must also ensure that we move beyond vague statements and make genuine changes to our macroeconomic and social policies in order to make real progress towards full employment and good-quality jobs.
It is also significant that the report restates the need to discourage children from dropping out of school early, by giving appropriate support to those with educational problems and raising the age for compulsory education or training to 18. At the same time we must adopt those measures needed to guarantee access to high-quality education and to training geared towards all young people, paying particular attention to lower-income families and those from the most vulnerable parts of society. This also requires sufficient budgetary appropriations, which are still not forthcoming.
The report does well to state the need to reduce gender gaps with regard to employment, unemployment, pay and sectoral segregation by 50% in the Member States over the next five years. It is also crucial, however, for there to be a real improvement in good-quality jobs, in salaries and in professional development, which we have not yet seen.
Recommendation for second reading - Trakatellis (A5-0268/2000)
I welcome the EP' s adoption of the Trakatellis report as it provides for the setting of high standards of quality and safety of blood and blood derivatives.
EU citizens are entitled to expect the highest level of safety with blood products. It is imperative that we safeguard the health, safety and confidence of patients, users and third parties and set conditions on placing such products on the market.
We must at the same time seek to guarantee continuity of supply of safe products at affordable prices to both individual citizens and public health authorities.
There is an Italian proverb which says, literally: "laughter makes good blood" . Pensioners and the elderly - who, like everybody else, would like to have a healthy circulation - therefore approve of the fact that, every so often, I am able to introduce a lighter note into our proceedings, such as this preamble to my explanation of why I voted for the Trakatellis report. My reason for voting for the report is, of course, that pensioners and elderly people are greatly concerned with their health, for it is they who are most frequently hospitalised, and they therefore welcome not only the movement of goods but also the healthy circulation of the blood.
Souchet report (A5-0228/2000)
Mr President, I voted for the Souchet report which is intended to further facilitate the process of turning agricultural products into packaged agricultural products. As you know, pensioners, like children, love eating jam. I am telling you this because it would be a good idea for the European Union to facilitate the processing of agricultural products further, in order to make it possible for surplus products such as oranges, citrus fruits and other produce to be made into packaged food products - and I stress the word packaged - which could then be used both for the people of the European Union and for other peoples, especially those who do not have enough food.
MacCormick report (A5-0304/2000)
We have voted in favour of Mr MacCormick' s report seeking to uphold Mr Pacheco Pereira' s parliamentary immunity. It is not that we think that the purpose of immunity is to place any Member of this House above the law, but because it is, in certain cases, necessary in order to protect the institution and the independence of its Members in the face of measures of persecution.
Many of us noted the very important development, in section II, paragraph D, on the "Independent nature of European parliamentary immunity compared with national parliamentary immunity." It is because parliamentary immunity is independent that our institution has the power to review requests for waiver, particularly with regard to 'fumus persecutionis' i.e. the presumption that criminal proceedings have been brought with the intention of causing the Member political damage. If we have the power to review requests for waiver, then we have all the more the right to consider breaches of parliamentary immunity, when this is attacked without such a request even being presented!
If European parliamentary immunity is independent, the French authorities ought to have consulted us regarding the waiver of Mr Le Pen' s immunity. We ought to have studied the outrageous reversal of the concept of flagrante delicto which those authorities committed.
Before passing judgement, the French Court of Appeal and the Council of State ought to have notified the Court of Justice in Luxembourg that the question had been referred for a preliminary ruling. In the absence of these crucial formalities, the President of the European Parliament clearly ought not to have allowed a criminal trial instigated in completely invalid conditions to have any effect on Mr Le Pen' s mandate.
This is the legal course that our Parliament should follow in order to be consistent with its principles and its legal code, as well as with the letter and the spirit of the treaties. A great many of us here would like to hear this stated by the Court of Luxembourg, which is the guardian of the law.
Klaß report (A5-0195/2000)
Mr President, I voted against the Klaß report. This is because it confirms the possibility of turning traditional vines into GMO vines and therefore the possibility that, in the future, we will be drinking genetically modified wine. I asked the pensioners who sent me here to the European Parliament to represent the Pensioners' Party whether they would like to drink genetically modified wine. They replied: 'If genetically modified wine were to cure me of my liver trouble or to prevent me getting liver trouble, then I would be quite happy to drink it. Otherwise, why should I agree to drink wine which is different to the wine our ancestors always drank?'
Mr President, in the course of this discussion on the Klaß report, I have been unable to comprehend why some people have persistently confused the terms 'genotype' and 'genetic modification' . This has actually hampered the discussion because 'genotype' is a prototype in wine, and wine growing is an extremely varied and dynamic sector characterised by long-established traditions and ancient cultures. Vine material provides the basis for optimum grape and wine production in terms of quality, class and quantity. Therefore we need these types of vine in order to preserve the variety of the wine, in terms of characteristic flavour, and to prevent cut-price enterprises from undermining this regional variety of vine propagating material and working against it.
I am particularly disappointed at the European Parliament' s vote on the report on the reproduction of vine plants.
I am disappointed that Parliament has neither understood nor tried to understand the message of the Committee on the Environment, Public Health and Consumer Policy and of the Greens, who have tried to draw attention to the underhand way in which the executive committee acted in order to water down the issue of GMOs in its reports so that we will end up with vast amounts of them on our plates and in our glasses.
No, I have not got the wrong debate. The Greens are perfectly in tune with public opinion and consumers, who are concerned about future food products. The Greens are in tune with wine growers, producers and merchants who are worried about the introduction of GMOs into vine plants. By refusing, by 397 votes to 115, to back the amendments proposing to withdraw the references to GMOs, the European Parliament has failed in its role of guardian of the precautionary principle and is guilty of allowing GMOs to be infiltrated into vine plant reproduction through the back door, in contempt of European regulations.
In my country, Greece, vines are extremely important; they are an integral feature of the landscape and have been bound up with its culture and economy for centuries. And, Greece is the only Member State which produces and exports raisins.
Material for the vegetative propagation of the vine must meet high specifications both from the phytosanitary point of view and as regards certification of the variety or clone, since it is the initial material which a vine-grower wishing to produce high quality vine products and safeguard his income will use to start a vineyard.
We all know that the directive on material for the vegetative propagation of the vine needed amending, because huge changes have taken place in the 32 years since it was drawn up, both on the market and in the technical and scientific area. The changes dictated by the situation on the ground and the requirements of the sector need to be made, but they need to be made in a direction which serves producers and consumers and the report does not move in this direction.
To be precise, there is no scientific proof that genetically-modified vine varieties pose no risk to human health or the environment and the fact that authorisation may be granted only if all the appropriate steps have been taken to avoid endangering human health does not constitute a safety valve. At no point does the report clarify either who will grant the authorisation or what controls will be carried out. Given that research into genetically-modified products has been developed and is controlled by a number of large multinational companies which are only interested in increasing their profits and have no interest in protecting human health or the environment, the precarious nature of the supposed authorisation and controls, which are riddled with holes, gives even greater cause for concern.
It is proposed to allow material for the vegetative propagation of the vine which meets reduced specifications to be marketed when temporary difficulties arise without, however, specifying what these difficulties might be. Or even, by way of derogation, for standard material for vegetative propagation to be supplied when demand cannot be met from other categories. The main point here is that material for vegetative propagation which meets reduced specifications gives a poorer quality vineyard, thereby jeopardising the vine-grower' s income, while suppliers are in a win-win situation because they are able to sell poor quality products.
As far as the definition of the clone is concerned, it is inadequate because, basically, the clone is a sub-division of the variety with special characteristics which have to be made known and the definition given does not cover this. We note that a newer, more complete definition has been issued by the committee of vine experts.
As far as new scientific techniques such as in vitro propagation are concerned, reference should be made to the fact that meristem propagation is excluded from in vitro propagation of material because, as we all know from numerous years' experience and experiments by institutes, mutations occur when these points of the plant are used.
In this proposal, economic interests have prevailed over other considerations. When that happens, this very often has unforeseen adverse implications. In a number of Member States, growing grapes constitutes an important economic sector, especially since they are used to produce alcohol. To some, alcohol, like tobacco and drugs, is a product which can cause a great deal of harm to the users and the people around them; to others, it is mainly a source of employment which can generate large sums of money. The proposal to amend the directive on the marketing of vegetative propagation material of the vine is being justified as a tool to reinforce the internal market and to bring a 30-year old regulation up-to-date. However, it also seems to be about widening the scope for genetic manipulation. Yesterday, the proposal of the Greens and Social Democrats to postpone the decision on the Klaß report until a broader decision-making process on the genetic manipulation of plants is in place, was turned down by a narrow majority of this Parliament. For me, this is a reason not to vote in favour of the Klaß report, certainly not at this stage.
Riis-Jørgensen report (A5-0290/2000)
Mr President, I voted for the Riis-Jørgensen report, although it does have some shortcomings. Yesterday, I overheard Mr Smith, an Englishman talking to Mr Rossi, an Italian. They are old friends and work in the same profession: they both work for furniture factories. Mr Smith' s salary is ITL 2.5 million per month whereas Mr Rossi earns less: only ITL 2 million per month. The reason is that Mr Smith' s pension contributions are low whereas the amount paid by Mr Rossi is very high. But why? This situation is due to the fact that British pension laws make workers' pension contributions bring more return than Italian laws. I therefore put it to you, Mr President: are not such discrepancies in contributions also a restriction upon free competition in the European Union?
We must give credit to the explanatory statement of this report for stating, quite openly, that, "Competition policy is clearly one of the most important policies of the European Union." This is really a polite euphemism for the true state of affairs.
The sole purpose of the European institutions is to try to set some rules for competition. Even if it is regulated, the law of the jungle still applies, which means that, whatever industrial or financial groups hold sway, working class consumers and workers are always the victims. It is significant that the only aspect of State aid to businesses that perturbs the rapporteur is "distortion to competition" and not the fact that this aid always means that the majority of the population is being robbed to help major companies generate private profit for their shareholders.
With regard to company mergers, which the rapporteur hopes that the Commission will assess, such an assessment should describe not only the competitive advantages and the additional benefits that companies gain from them. It would also be useful if the assessment showed how many redundancies they cause, because all the mergers that have been authorised by the Brussels Commission have led to restructuring or, in other words, redundancies. These mergers may have brought profits to the shareholders in the companies involved, but they have also cost their workers, their families and society as a whole very dear.
In April 1999, the Commission proposed a wide-ranging reform of the Community system of competition with regard to the application of Article 81 (prohibiting agreements between undertakings) and Article 82 (prohibiting the abuse of dominant position).
The rapporteur generally welcomes the proposals in the Commission White Paper on this subject but is apprehensive of the possible implications of the reform, which aims principally to decentralise the implementation of competition rules. She feels that abolishing the notification and authorisation systems and enhancing the role of national legal systems in disputes concerning Community competition law will lead to the renationalisation of this policy.
While we would not all agree with every aspect of EU competition policy, it has certainly been a successful policy over a period of 43 years and it has helped to prohibit the abuse of dominant positions by companies within the European Union. I would not like to see a situation where the primacy of Community law with regard to the implementation of EU competition rules and regulations was threatened in any shape or form. The uniform application of EU competition laws throughout the EU must be paramount.
Therefore, I welcome the call by the rapporteur to the European Commission to provide additional guarantees concerning the application of competition law within the Member States. This will include, in particular, involving the European Parliament more closely in drawing up and implementing competition policy and monitoring the quality of legislation on competition within the various Member States of the EU and the applicant countries to the EU.
There must be clear mechanisms set up for allocating cases between national authorities and the European Commission in order to prevent shopping around for the most advantageous legal system which might be available for various legal applicants.
In principle, the decentralised application of Community law can only be a success if there are strong commitments given that this will be uniformly applied across all the territories of the European Union.
This report reflects the European Commission' s policy of giving priority to competition policy, even when, in the name of this policy, workers' fundamental rights are threatened, or privatisations go ahead. These privatisations turn public-sector companies that are accused of enjoying a monopoly into effective private monopolies and often undermine public services that are essential to improving people' s quality of life, which is what has happened in Portugal.
The social dimension is totally absent from the report and the rapporteur even goes so far as to state that "when examining whether a conduct restricts competition, focus should be on the harm caused to competition, not to the competitors." Its view is that that "competition cases should be based on economic analysis" . The report also advocates mergers between companies, even between those on a large scale, on the pretext of international competitiveness, but it ignores any social consequences that may result from this situation. We therefore felt bound to vote against the report, which is what we did.
Jonathan Evans report (A5-0281/2000)
Mr President, in order to explain the reasons for my declaration with reservations in favour of the Evans report, I would like, this time, to tell you about a conversation between Carlo and François. They are the same age, 50 years old, and they have been doing the same job for the same number of years. Carlo has invited François to dinner. 'Why are you inviting me to dinner?' asks François. And Carlo replies: 'I am inviting you to dinner because, although I am still a young man - 50 years old - I have been given early retirement by my government. Tomorrow I am not going to work, I will become a pensioner, because my country, Italy, has a system of early retirement. However, I know that you will have to continue to work for another 10 years. That is why I am inviting you to dinner.'
I put it to you once again, Mr President: is this not also a State aid which should be included in the survey?
Mr Fatuzzo, I am unable to answer that question, for this is an explanation of vote. I am not the executive but rather the President of this House at this moment in time.
During the debate yesterday evening, I welcomed the work of Mr Evans, but I was immediately bound to express my deep disagreement with the rather too liberal, not to say ultraliberal, tenor of his report.
Not only did Mr Evans deny the fact that state aid was cut in the period 1994-1998, even though the Commission itself acknowledged this reduction, but, even more seriously, he continually and obsessively dwelt on the exceptional nature of state aid, even though the Treaty envisages the granting of such aid in order to achieve the objectives established in the Treaties, such as the environment and social cohesion, and even though the Commission itself acknowledges that certain policies cannot be supported by market forces alone.
Hence my recommendation last night not to endorse the report as it stands.
Whilst I could agree with the requests for increased transparency regarding state aid, and for the European Parliament to be informed about the follow-up to aid approved by the Commission, I called for state aid to be maintained in order to develop social cohesion, research and innovation or environmental protection, to offset gaps in the market, to promote European competitiveness in relation to other countries and to confront the fraudulent machinations of competitor countries, such as Korea in the field of shipbuilding.
I added that the supervision of state aid should be carried out within the strict framework of the Treaties' provisions and not according to the prevailing liberal ideology.
I believe that, somewhere between the 'all-powerful state' , which nobody wants anymore, and the 'non-existent state' , which is simply the modern form of the survival of the fittest, this thing that many would call the 'European social model' requires us to look for the balance between what can be regulated by the market and what state authorities should regulate!
That is why I put forward and voted for the Socialist Group' s amendments. As the right forced them to fight, I did not vote for the report.
State aids have been traditionally used by Member States as instruments of industrial and social policy. Notwithstanding the move towards greater deregulation within the European Union, state aids can still play a constructive role in achieving social and economic progress.
I am a member of the European Parliament for the constituency of Connaught/Ulster. This whole region has been classified as an Objective 1 area for the seven-year period 2000-2006. If a particular region is accorded such classification then the businesses which set up in that region are entitled to receive a higher percentage of state aid than within a non-Objective 1 region. In fact, one can recall that 40% grant aid is available for fixed investment costs for new businesses setting up within the Objective 1 region in Ireland.
There can also be a further top-up arrangement of 15% for fixed investment costs for small and medium sized enterprises. For the purposes of this grant aid, a small and medium-sized enterprise is a company that employs less then 250 people.
Permission to grant such grant aid to companies setting up in the Objective 1 region serves a very positive economic and social purpose. It ensures that the further drift from rural to urban areas may be arrested. It also ensures that greater inward investment can take place into this region in an effort to bolster job opportunities for young people growing up in such areas.
I welcome the recent statement that radical changes are now being implemented by IDA Ireland in terms of attracting more jobs to the Objective 1 region in Ireland. IDA Ireland has been reorganising that focus so as to win half of all new jobs from Greenfield Projects in the Objective 1 region over the coming three years. This re-focus is beginning to take effect and given time and the implementation of the Government' s Programmes on Infrastructure, as outlined in the National Development Plan for the period 2000-2006, the IDA is certainly confident that it can reach this target for new projects in the Objective 1 region.
There are too many regions presently at a disadvantage from an uncompetitive infrastructure and from the lack of the business support services which are needed if the required level of new and modern business investment is to be achieved. I believe the Regional State Aid Guidelines which have been put in place to help job creation in the Objective 1 region can be implemented in their entirety and will redress regional imbalances which exist in Ireland and elsewhere.
I would also point out that many Irish-speaking areas within the constituency of Connaught/Ulster and Udaras Na Gaeltachta will also be playing a pivotal role in creating new industries in the Objective 1 region over the coming years.
My opinion of paragraphs 4, 17 and 18 is positive, but is negative on paragraph 2, on the other hand. State aid should certainly not serve as an incentive for companies to relocate from one Member State to another. That would only encourage companies to use government funding to make labour more flexible by constantly moving to the areas with the lowest wages, worst working conditions, lowest prices for land and the most backward environmental requirements. I drew the attention of the European Commission to this issue in July 1999, and received a positive response. I therefore agree with the thrust of paragraph 4 which supports this viewpoint. I am less pleased with the idea expressed in paragraph 2 that state aid should not go up. That aid could well be indispensable to the protection of the environment and public services and to guaranteeing equal income levels for people living in economically disadvantaged regions. I back the criticism voiced with regard to tax exemptions, which fuels unfair competition in favour of aviation, as compared with other modes of transport, and I also support the incentives to save energy and look into renewable energy sources. My final verdict is therefore positive.
Unbridled competition has become the latest neo-liberal fad. The principle of market rules as the sole form of social regulation tends to do away with man and his creativity as individuals in the economy and the productive process and, more importantly, is indifferent to man' s prosperity and only interested in the welfare of enterprise.
Everyone knows that, even if the rules of competition are transparent and apply to everyone, not that this ever was or ever will be the case, not everyone has access to those rules on equal terms, with the result that the familiar law of the jungle applies, might is right and monopolies rule OK.
Sometimes, when the consequences of this policy cause an outcry, state intervention, aid and other economic and fiscal incentives come along and go some way to restoring the situation.
Intervention does not even break the surface of the capitalist system and often supports selected companies and businesses. However, it is not these "deviations" that are being targeted in the desperate attempt to abolish state aid; its purpose is to increase the profits of strong companies and consolidate their position on the market without any danger from new competitors.
The less developed regions of the EU, the less developed sectors and the poorer social classes know that, without state intervention, the development differential will increase steadily at their expense. They know that, without a strong, productive and efficient public sector, there is no light at the end of the tunnel. They also know that the economy is being restructured and the public sector sold off not for their benefit but in order to support big business and increase its profitability.
Selling off the nation' s silver is one of the quickest ways to weaken the grass roots factor and minimise the means at its disposal. In other words, apart from increasing profitability, it also hands big business an important political weapon to combat grass-roots demands.
We find the constant pressures and concomitant institutional measures, such as the proposed state aid register and scoreboard, unacceptable. There is a danger, once the EU is safely in control of large state aid, of its turning its attention to small-scale aid on the pretext of the competitiveness of small and medium-sized enterprises. Big business is showing, in the choices it is making, that it is seriously worried about the possibility of competitiveness controls by the Member States, not by the Commission of the EU.
The intolerable situation being forced on workers by the choices made by large companies and the EU is already causing widespread reaction. The number of demonstrations against "globalisation" and the rule of the uncontrolled laws of the market is increasing rapidly. Attempts to erode measures to protect workers still further, the attack from all fronts on the rights which they have fought for, in conjunction with attempts to minimise the specific weight of the public sector and the balancing function which state aid can exercise, do nothing except increase grass-roots dissatisfaction and leave workers no choice but to fight and resist.
That concludes the votes.
(The sitting was suspended at 2.06 p.m. and resumed at 3 p.m.)
2001 budget procedure
The next item is the joint discussion on:
the report (A5-0300/2000) by Mrs Haug, on behalf of the Committee on Budgets, on the EU draft general budget for 2001: Section III, Commission, (C5-0300/2000 - 1999/2190(BUD))
the report (A5-0292/2000) by Mr Ferber, on behalf of the Committee on Budgets, on the EU draft general budget for 2001 (C5-0300/2000 - 1999/2191(BUD))
Section I, European Parliament;
Section II, Council;
Section IV, Court of Justice;
Section V, Court of Auditors;
Section VI, Economic and Social Committee;
Section VII, Committee of the Regions;
Section VIII, Ombudsman
the report (A5-0251/2000) by Mrs Rühle, on behalf of the Committee on Budgets, on the ECSC draft operating budget for 2001 (COM(2000) 360 - C5-0340/2000 - 2000/2060(BUD))
the report (A5-0236/2000) by Mr Colom i Naval, on behalf of the Committee on Budgets, on the Interinstitutional Agreement on financial statements.
Mr President, Mr President-in-Office of the Council, I would also have been delighted to welcome our Commissioner, ladies and gentlemen. Budgetary discussions are nearly always guided by the principle that money is not everything, but without money, all is nothing. It is marvellous to have you with us Commissioner.
So here we are in October 2000, with only a short while to go before the financial framework for Budget 2001 is agreed. Over the past few weeks we have repeatedly scrutinised all the figures, forecasts, and categories of our budget. We have turned each individual budgetary line inside out, so that the figures we decide on on Thursday are viable, and so that Budget 2001 does not have a fairytale-like quality. We will submit a budget that accords with the principles of wholly economical budgetary management. We have been very careful with the European taxpayer' s money, very strict yet still reasonable. The figures that we, as Parliament' s Committee on Budgets, are to put before the House, will not meet - and of course we are a little disappointed about this - with the unanimous support of all our fellow delegates in the specialist committees. But we set our own rules, and even kept to them and acted in accordance with previously adopted principles. By the time we had finished, our draft for the first reading could be said to be true to the motto that the art of drawing up a budget is to spread the disappointments evenly.
No doubt it is the Council that has been left most disappointed, but it has absolutely no one but itself to blame for this, indeed it probably deliberately provoked it. How else are we to interpret the Council' s proposal that payments should be increased by a maximum of 3.5%? Parliament, at any rate, understands that the payments to be included in Budget 2001 are a function of the commitments entered into in previous years and those we hope to enter into in 2001, and we must determine them accordingly.
Even the Commission' s estimate of payments for the preliminary draft budget has been very cautious, too cautious as far as we are concerned. If you look at the budgetary implementation schedules for headings 2, 3, 4 and 7, then you will note that only an average 8% of all commitments are covered by payments. Quite a number of budgetary lines are not covered at all. When you then consider that the Commission would concentrate initially on cutting back the amounts outstanding in such a situation, which naturally we would also favour, there would, however, be far too great a risk of not being able to continue with a budgetary line deemed important by Parliament.
It is a mystery to me how, on this basis, the Commission is to preserve the strict relationship between commitment appropriations and payment appropriations, which it is in fact committed to do under the terms of the Interinstitutional Agreement. Therefore, in principle, we have raised the payments in headings 3, 4 and 7 to a level that will ensure 25% coverage of the commitments to be entered into in 2001 as regards individual budgetary lines.
However, we sometimes asked ourselves during the discussions, how the Council could justify its vote, for example with regard to heading 1. When the Commission put forward a proposal, in late spring, to take the EUR 300 million required for the revision of heading 4 from the margin left in heading 1, the Council vehemently resisted this straightaway. On no account was the margin to be reduced! But that did not stop the Council from cutting agricultural expenditure by a total of EUR 555 million. Where is the logic in that?
Essentially, we have reinstated the preliminary draft budget in its entirety. Above all, we want there to be sufficient money available under heading 1B, for the development of rural areas. There must also be adequate funding available for those areas whose aim it is to achieve a knowledge-based society and to improve the quality of life of the citizens of the European Union. We took the Commission' s line and increased expenditure for research by 8%. What is particularly dear to our hearts though, is something that we have campaigned for from the very outset of this budgetary procedure, i.e. to be able to make an appropriate contribution, through the European budget, to fighting unemployment.
The level of unemployment in Europe is still intolerably high. Countermeasures must be taken against this at every political level; i.e. at local, regional, national, and I hardly need mention, at European level. Three years ago, we launched our employment initiative, which involved helping small and medium-sized enterprises to acquire risk-bearing capital. We are all aware that most jobs in Europe are in small and medium-sized enterprises, and that they are the ones that create the most new jobs. We all know too, that it is no longer all that difficult for high-tech SMEs to acquire capital, because - and our initiative helped bring this about - the capital market situation of these companies has in fact improved considerably.
Therefore we want an employment initiative with a slightly different emphasis. We want to carry on supporting small and medium-sized enterprises, so that they are able to benefit from our common market in exactly the same way that larger companies do. Above all, we want to equip them to make use of the new technologies. The various instruments we have at our disposal to this end should enable us to succeed in this, whether we are talking in terms of start-up capital, sureties, loan guarantees, or even the joint European venture instrument. Cross-border cooperation between SMUs is precisely what we need to create the European added value we are all always so keen to achieve. We should therefore continue to deploy this instrument, albeit using simplified procedures, as proposed by the Commission.
We have therefore earmarked almost EUR 120 million for two budgetary lines combined. If you now take a look at the lines covering labour market measures and local employment initiatives, you will see that a total of almost EUR 150 million has been made available for job creation measures under heading 3. That, to my mind, sends out a clear signal.
Clearly, we also want to help with the reform of the Commission, and provide support where this has an impact on the staffing situation. We accept that 400 new posts need to be created, but would attach certain conditions to this. We expect the Commission to set out, before the second reading, how it intends to implement the Budget more efficiently. We expect it to explain to us what steps it will take to ensure that Parliament receives better information more quickly, and is kept up-to-date on the implementation of the reform package. We expect it to step up the efforts it is making to bring the legislative process more into line with the budgetary process.
In addition, naturally we take the view that it would not be acceptable simply to create 400 additional jobs, i.e. on top of those already in existence. Therefore we welcome with open arms the fact that early retirement arrangements have been put in place as part of the reform process.
Quite often, the drafting of the Budget is seen as a methodical way of establishing the sad fact that we cannot get by on our revenue. I believe that is what many of us - i.e. many of you - think when you consider heading 4 of the budget. After all, we are very poorly provided for when it comes to financing our external policy. For more than a year now, Parliament has been urging the Council to work with it on negotiating stable and secure reconstruction aid for the Balkans. The Council has persistently refused to do so.
The people of the Balkans have repeatedly been promised aid by the various Council Summit Meetings. However, back home, the Council shirks from countersigning the promised cheque. In other contexts, people would say they had been 'duped' . In drawing up its preliminary draft budget in June, not only did the Commission endeavour to secure the financing for the Balkans aid, it also tried not to cut back on the other areas of external policy too heavily. That is precisely when it did the logical thing and proposed the revision of heading 4.
But not only did the Council refuse to negotiate with us over a possible revision of this kind, it even went so far, at its first reading, as to reduce the funding for the Balkans, MEDA and TACIS by EUR 200 million, EUR 150 million, and EUR 20 million respectively. And I have only mentioned the worst of the cuts at that. This is completely unacceptable! Parliament will abide by its traditional priorities. We will make appropriate sums available for those of our budgetary lines concerned with democracy and human rights, cooperation with non-governmental organisations working in the interests of the poorest countries, our cooperation with Latin America, South Africa and Asia. We will adopt the Council' s proposed level of funding for MEDA, and would urge the Council to join us in using the flexibility instrument, should it become apparent in the course of next year that MEDA requires more money.
But let us return to the Balkans. Our margin will allow us to pitch the level of reconstruction aid EUR 50 million higher than the figure decided by the Council. Add to this our carry-over from Budget 2000 to Budget 2001 under the Notenboom procedure and we will have the amount that the Commission deems appropriate.
Following the happy outcome of the elections in Serbia, we are, however, now obliged to support Serbia with financial aid and not just with fine words and grand proclamations. Parliament' s preferred approach is twofold. We have created a new budgetary line entitled 'democratisation' . EUR 60 million have been set aside for this purpose, which is money our Budget can easily spare. But we want to reinforce the point that this is intended for the democratisation process in Serbia.
We have created a second budgetary line entitled 'reconstruction' . We have included a so-called token entry in this. We urge the Council to join Parliament in weighing up all the possibilities that the Interinstitutional Agreement has to offer, and to set an appropriate level of funding for aid to Serbia. This is irrespective of the EUR 180 million we transferred last night for emergency aid, for the remainder of the year, because this money has come from the emergency reserve and is only to be used for humanitarian aid, i.e. to help the Serbs get through the winter during the last few months of the year.
In addition, though, we expect the Council to finally get together with Parliament and take a look at the multiannual allocations, both for MEDA and for CARDS, and decide on a suitable figure. We cannot go on like this, slugging it out with one another budget after budget; always over the same issues, and always going through the same motions.
On Thursday we will adopt a trim, but sensible budget. All I can say to the Council is: follow our example. Our goal cannot be to diet to the point of collapse. All too often, weight-consciousness turns into anorexia. But there is more to a viable and dynamic Union than a supposedly slimline budget. If we want to command respect on the international stage, strength and competence are the order of the day!
Mr President, Commissioner, ladies and gentlemen, the budgets of the European Parliament, the Council, the Court of Justice, the Economic and Social Committee, the Committee of the Regions and the Ombudsman, are purely administrative budgets. However, they provide an insight into how the policies of individual European institutions are translated into concrete action.
As your rapporteur, I have made three guidelines central to my deliberations. Firstly - and this applies to all public budgets - we must make responsible and economical use of our taxpayers' money.
Secondly, we must be prepared for the major challenge of enlargement in terms of staffing; in other words, we must now create the financial leeway we need to be able to rise to this challenge when the time comes.
Thirdly, at the end of the day, the taxpayers must get added value for their money. Only then will the European institutions do justice to their task. Following in-depth discussions with the relevant institutions and the honourable Members, whom I would like to thank most sincerely for their excellent and friendly cooperation, I am able to put before you today a draft budget that fully accords with these three guidelines. With a total of EUR 980 million, the European Parliament' s budget, which I am submitting today, is the largest individual budget. My efforts were directed at developing delegates' working conditions in such a way as to enable us to master the new challenges in our work arising from the Treaty of Amsterdam.
This Parliament represents the people of Europe. We are the only institution in Europe that can claim this with complete justification. Hence the administration of this House is there to serve the delegates, and not vice versa. I believe that through this budget, we have succeeded in turning this consideration into figures and using it to good effect.
Scientific preliminary work is one area in particular where there is still plenty of room for improvement in our work. I hope that the administration will take this up over the next few months and work towards a solution.
We upheld the demands of Parliament' s Bureau as regards the establishment plan, in so far as this could be justified by the Committee on Budgets. Also, in light of the fact that Parliament now has a transparent promotion system, which rewards on the basis of merit and not just according to length of service in a post, we approved all the announced promotions.
The Committee on Budgets supported the necessary increases in funding in the sphere of information technology, especially with regard to data security - where there is a great deal of room for improvement in this House - as well as the increases needed for enhancing the security of our buildings and of all those who work there, and for the legal service. One point I would like to make very clear is that when it comes to the buildings policy, we are suffering the effect of increased interest rates. In fact we are directly linked to the interest rate set by the European Central Bank, which is why we have proposed that we should pursue the buildings policy already adopted, because this will help to release us from this burden of interest as soon as possible. I would like to take this opportunity to expressly thank the Vice-President, Mr Gerhard Schmid, who is responsible for budgetary issues, for his constructive cooperation. I believe that we succeeded, in the course of the conciliation negotiations between the Bureau of the European Parliament and the Committee on Budgets, in submitting a well-balanced draft.
We have made no change to the Council Budget, as per the agreement between Parliament and the Council. However, I would also like to take this opportunity to make the Council aware that the Council Budget is a purely administrative budget too. The Council would do well to ensure that that is how things remain in future, particularly in the sphere of foreign and security policy. Programme expenditure has no place in the Council Budget. It must be provided for in the Commission Budget on a permanent basis. Being one arm of the budgetary authority, we will continue to keep tabs on this.
The European Court of Auditors is giving us the least cause for concern at present. The Court of Auditors has honoured the commitments it made of its own volition years ago. That is why we have released the funds required for the extension of the building of the Court of Auditors. However, I would also expressly like to point out that we will make very sure that total spending remains within the target of EUR 25 million at 1998 prices. I believe the European Court of Justice is the one institution that will understand why we should want to keep a suitably close eye on this.
The biggest problem we face at the moment is the hold-ups that have occurred within the translation service of the European Court of Justice. The consequences of this are no longer to be tolerated, because proceedings at the European Court of Justice now take an average of almost two years, simply because the translation services are no longer able to keep up with the work. Therefore, with effect from the new year, we intend to make a substantial contribution to reducing this translation backlog. But here too, we will monitor very closely whether any real improvement takes place in the situation at the European Court of Justice. Should this prove not to be the case, we will be forced to take further measures, which will certainly be less kind than those we are proposing for the 2001 financial year
The Economic and Social Committee is still a real problem child. We want this committee to retain its viability, but it pays the least attention to Parliament' s demands as part of the budgetary authority. This is a situation that cannot be allowed to continue. We do not just make resolutions to please all those involved, they are supposed to have an impact on the financial management of all the institutions. The Economic and Social Committee must get its own house in order if it wants to avoid jeopardising its continued existence for good. I hope that this issue will be tackled courageously over the next few months. I also hope that the Nice Summit will send out a clear signal in this respect. But it is this committee, in particular, that has follow-up work to do here.
The Committee of the Regions is currently giving less cause for concern. Things are not running quite as smoothly as we imagine them to be there either. This is another area where our resolutions should be treated with due respect. A better system is called for, particularly where promotion policy is concerned. However, as I understand it, one is currently being prepared. That being the case, I believe we will be in a position to approve the necessary promotions within the Committee of the Regions.
Finally, we also handle the Ombudsman' s budget. We could be relatively restrained here because the Council has in fact already arranged for all the necessary measures to be taken, so that all we have to do in this round is confirm them.
With your permission, I would like to make two closing comments. It seems to me to be very dangerous to work for one particular institution, because the sickness record is disproportionately high there. Naturally we will have to examine, on the basis of these reports, what measures need to be taken to improve the state of health of the staff in this institution - and I am not talking about Parliament or the Commission - for whom we do, after all, have a special responsibility.
Secondly, we suggest that the budgets of both data protection officers - that of the Commission and that of the officer provided for under the Schengen Agreement - should be given separate sections, so that the rights of the budgetary authority are fully upheld and transparency is duly assured on an ongoing basis.
The comprehensive set of figures that I have put before you today, in my capacity as rapporteur, is something to be proud of. I would be delighted if you could support the Committee on Budget' s proposals when it comes to Thursday' s vote.
Mr President, ladies and gentlemen, the ECSC Treaty will expire in June 2002. In other words, the year 2001 will see the last full annual budget, and will also form the background to the assessment of the Commission proposal and the proposal that we are in the process of submitting to Parliament. The Commission has proposed that the appropriations should be increased to EUR 190 million, as compared with EUR 176 million the previous year. This corresponds, or rather, comes very close to what Parliament proposed during the previous budgetary procedure, i.e. EUR 196 million. Therefore, we emphatically support this proposal, although we feel the breakdown of allocations could be better. We believe that changes are called for here, and would urge the Commission to look into this.
It is the situation with regard to administrative expenditure that we are most concerned about. We suggest a cut in redeployment aid, aid for research and social aid, and I intend to be more specific here. In other words, we do not approve of cuts in the sphere of research. On the contrary, we feel that there should be increased efforts in research, particularly in view of the candidate countries. As a result of enlargement, coal production will double and there will be a significant increase in steel production, and we believe therefore, that we urgently need a modernisation and restructuring process. We must step up our efforts to this end, and we need research into environmentally sustainable technologies. We suggest that as soon as the ECSC Treaty has expired and the appropriations have been transferred into the EU budget, the candidate countries should be given the opportunity to participate in the coal and steel research financed by the Community, following the example of the SOCRATES and LEONARDO programmes. We believe this to be an important proposal, in terms of achieving environmentally sustainable, modernised steel and coal production in Europe, and also with respect to the financing of these areas and the conversion measures.
Secondly, we want a review of the relationship between he social measures and the redeployment aid. The social measures were cut from EUR 31 million to EUR 29 million in the Council' s proposal. We cannot comprehend this. We believe that it is imperative for structural redeployment aid to be provided in this area. The level of employment has dropped from 15% to 5% since 1999, and it is vital that we respond to this. On the other hand, we do not believe that the redeployment aid can be cut. Its capacity has not been fully exploited in recent years. In 1999, for example, only half of the allocation was actually used. However, the Commission, in making this increase, wants to cover the whole period up to June 2002. This seems odd to us because there will still be an operational budget in the second part of 2002, and so we are calling for a review of the relationship between redeployment aid and social aid. In addition, we want there to be a review of the administrative expenditure. Parliament has been proposing cuts for a long time now. In view of the decline in ECSC activities, and the conversion, it is debatable as to whether we can really still justify having an administrative budget of this size.
Another important point I would like to make is that once the Treaties have expired, we no longer want a separate regime for the ECSC, but feel that it should be integrated into the Economic and Social Committee and the Committee of the Regions. The Commission has echoed this proposal, and we are now prepared to support it. Maintaining a separate entity would entail extra costs without achieving any added value, and instead we should set up a specialised sub-committee operating under the framework of existing EU structures.
Furthermore, we propose that Parliament should be kept informed on a regular basis. In a statement before Parliament in 1973, the Commission undertook to accept the binding nature of Parliament' s positions with regard to the ECSC. We expect this commitment to be transferred to the new structures.
Mr President, ladies and gentlemen, two dangers threaten the health of MEPs: heart attacks and attacks of modesty. I hope, therefore, that you will forgive me if I avoid the latter and describe my short report as extremely important, and express my pleasure at its almost unexpected success with the Commission and the Council.
The report was unanimously approved by the Committee on Budgets a few weeks ago and, to date, no amendments have been tabled. It is to be hoped, therefore, that on Thursday it should in principle be approved without any difficulty. Nonetheless, allow me to explain some of its basic elements.
The proposal I am asking you to support by voting in favour of the report is the result of a long process and fulfils an aspiration that has been held by Parliament almost since its inception. Since 1985 - and I did say 1985 - the Parliamentary Committee on Budgets has been trying to ensure that European Parliament procedures take account of the financial impact of the resolutions voted upon in plenary. And then, a long time ago, 15 years ago, a working party was set up for that purpose. We also asked the Council - with what success we do not know - to adopt a similar approach. Although in the Decision of 24 June 1988 on budgetary discipline, the Council established a link between legislation and finance that was subsequently incorporated into the EC Treaty as Article 270, you will grant me that even the Council itself has not taken great pains to comply with this Decision.
What is the problem, ladies and gentlemen? I think I can say that, essentially, the problem is the tremendous increase in legislative work in the European Union as a whole, in particular the exponential growth of legislative codecision, the huge range of legislative decisions taken in parallel. In accordance with current legislation, the Commission currently sends us, together with its drafts, a balance sheet that includes what is basically a multiannual proposal for budgetary programming corresponding to the draft. Nonetheless, as everyone knows, the human race can be divided into two classes: those who adhere to the budget and those who do not. That is why, when the Ministers for Foreign Affairs meet and take some commendable decision or other, such as helping Kosovo or Serbia, the least of their concerns is whether there is enough money to finance the decision and whether it has to be taken from elsewhere, such as aid to development in Africa, the MEDA programme or the promotion of human rights in the former Soviet Union. This is the trouble with the Cars proposal, for example, which is currently under discussion.
When a legislative conciliation takes place on social, cultural or environmental issues - and the Commissioner will recognise that I am right - the Commissioner for Budgets, the Ministers for Finance and the members of the Committee on Budgets all pray that a financial blunder will not occur.
The agreement reached in July involves an increase in the information contained in the financial statement. In future, all new proposals must be accompanied by an assessment of their compatibility with the financial perspective and its needs with regard to lists of budgetary posts. The Commission is implicitly required to consider at the beginning of the legislative procedure whether it has the necessary human resources and whether the proposal might require a revision of the financial perspective or a redeployment of previously approved programmes. In short, an opportunity cost analysis.
Many of the problems explained to us by Mrs Haug arise from the fact that the total cost of the programmes exceeds the total amount of the corresponding heading in the financial perspective. The poor implementation of some programmes can also be explained or justified by a lack of staff. Commissioner Patten thus proposes reducing the cost of the MEDA programme and simultaneously increasing its staff by 25 posts. This is a prime example of what we are trying to avoid a priori. We are therefore also going to change our internal Rules of Procedure in order to take account of this agreement.
We believe that this declaration should be included in the Interinstitutional Agreement, but in any case, I would like to say to you that it only makes sense within the context of an Interinstitutional Agreement with a financial perspective.
I shall end, Mr President, by thanking the other institutions for their diligence in the handling of this joint declaration. Parliament reiterated its suggestion during a three-way dialogue that took place halfway through the Portuguese Presidency and concluded with an agreement at the first conciliation presided over by France in July. This is a real record, which I hope will now lead to greater consideration of the financial constraints in our legislative activities.
Thank you, Mr Colom i Naval. Modesty has prevented you from ending the list of rapporteurs with your own name.
It is now my great pleasure to welcome to this Chamber a brand new minister from my country, who will be speaking in his capacity as President-in-Office of the Council.
Mr President, honourable Members, Commissioner, ladies and gentlemen, thank you for your welcome. It is with no little emotion that I stand before you for the very first time in this magnificent hemicycle, which is laden with so much meaning. I am honoured to be participating in this part-session of the European Parliament, which will examine - and I am sure adopt at first reading - the Community budget for 2001. This is a unique opportunity for me in more ways than one, as Florence Parly, the French Secretary of State for the budget and chairman of the French budget committee, is unable to be here today. She has asked me to send you her apologies and to speak on her behalf.
The examination of the budget is an important aspect of parliamentary life. The budget is also of major importance to the governments and citizens of Europe since it sets out Europe' s broad guidelines for action in 2001. In Brussels last week I was able to see for myself the high level of consultation within the trialogue, and so now I am here today. I would like to say that this budget procedure has been conducted in an excellent atmosphere so far. The meetings that we have, in more than one instance, held together, proved to be beneficial and enabled a better mutual understanding of our respective priorities.
This partnership between the Council and Parliament on budgetary matters should be developed further. I hope that the budget discussions can continue in the same vein so that we can come up with a budget for the financial year 2001 that equips us with the resources to meet the priorities and challenges that await the European Union.
You are called on today to decide on a budget that has already been amended at first reading by the Council. I would therefore like to quickly remind you the broad guidelines that the Council wanted to give to the 2001 budget. I would also like to emphasise the Council and Parliament' s common objectives, which will in my opinion enable these two arms of the budgetary authority to arrive at an agreement.
On 20 July, the Council adopted a draft budget that marked a 2.8% increase in commitment appropriations and a 3.5% increase in payment appropriations compared with the budget for 2000. In growing by 3.5% for the year 2001, the draft Community budget is being increased by a far greater margin than the Member States are permitting themselves for their national budgets. This increase is also far above the inflation rate forecast by the Commission for 2001 of plus 1.8%, which shows how committed the Council is to financing European Union policies.
This draft budget constitutes a balanced and realistic compromise. The Council did not opt for a tactical first reading, which would have consisted of adopting a hard-line stance on stabilising Community public expenditure and resulted in contentious budget negotiations with Parliament. I view this as an outmoded approach. The Council voted through, at the first reading, the appropriations that it felt to be justified for 2001, without taking into consideration any tactical concerns would only work against the objective of the sound allocation of appropriations, which is the objective that the Community institutions must pursue.
The Council' s draft budget enables the financing of all the European Union' s policies and priorities to be reconciled without imposing an excessive burden on the Member States, who I would remind you are currently in the process of bringing their own public expenditure under control. In identifying margins for manoeuvre, notably as regards the ceiling set for heading 3 and heading 4, it is also been the Council' s intention to let Parliament, which has the final say on non-compulsory expenditure, set out its priorities without calling into question the Council' s priorities. So I would simply like to stress the salient points of the Council' s draft budget.
First of all, the draft budget provides for priority aid to the Balkans, which will receive 30% more funding than in 2000. The EUR 614 million that the Council have voted through will enable us to finance all the foreseeable requirements, and include an initial aid package to Serbia totalling EUR 40 million. The Council has shown that the granting of significantly higher amounts to the Balkan region was in fact possible without a revision of the financial perspective. Furthermore, the Council shares Parliament' s view that the revision proposed by the Commission cannot be envisaged concerning another issue, namely that of expenditure on agricultural markets. The Council has stressed that there can be no tampering with the ceiling on CAP expenditure.
Secondly, the financing of all the Union' s other public expenditure priorities is accounted for by the common agricultural policy, for which funding has been increased by 6.3 % with a view to financing the reform of the CAP. Structural measures have been stabilised at a very high level. All the programmes that have been adopted jointly by the Council and Parliament conform to the programming that they decided upon together. I am keen to point out that the 'employment' initiative constitutes a priority not only for Parliament but also for the Council, following on from the conclusions of the Feira European Council. We must, of course, first wait for the Commission' s assessment, but will do our utmost to reach an agreement with Parliament at second reading within the context of a more general compromise on the budget as a whole.
I would now like to swiftly describe the way the Council voted on each budget heading.
Concerning the CAP, or heading 1, the significant 6.3 % increase in appropriations is the result, as I have said, of the Berlin Agreements reforming the CAP. The Council brought the appropriations envisaged for 2001 down to below the level provided for by the Commission, which had envisaged a 7.6 % increase, due among other things to the habitual under-implementation recorded every year in the field of agricultural expenditure. There was an under-implementation of EUR 660 million in 1999.
I would like to point out that the increase in expenditure on the common agricultural policy enables us to offset the fall in the agricultural prices for the benefit of consumers. I am actively involved in agricultural programmes in France and am therefore in a position to appreciate the efforts that you have made in coming to this agreement and honouring the commitments that farmers throughout Europe want to see. The reform of the CAP will also enable us to enhance the standing of European agriculture within the scope of WTO rules. In the long term, this reform will enable us to contain agricultural costs more effectively.
Concerning the cutback of EUR 225 million in the field of rural development, the Council' s position is a response to the cumulative lags in national rural development plans. The Commission acknowledges these lags and there can be no doubt that they will have major repercussions on the implementation of appropriations in 2001. Expenditure under this heading has nevertheless been increased by 4.6 %, reflecting the fact that this second pillar of the CAP constitutes a priority.
Concerning structural operations, overall, the amount set aside for these in the 2000 budget has been maintained. I would remind you that the 2000 budget provided for a very high level of structural funding. Within this category of expenditure, however, the Council has adjusted the balance in favour of the Cohesion Fund: giving the Cohesion Fund an extra EUR 360 million over and above the preliminary draft budget, which has been taken away from the Structural Fund, as a result of the implementation estimates submitted by the Member States.
On the subject of internal policies, the Council has increased the margin set by the Commission for heading 3. The Commission proposed a margin of EUR 137 million below the ceiling, but the Council has upped this to EUR 208 million. The Council is not trying to vote through additional cutbacks, but rather to allow for a sufficient margin of appropriations with a view to the adoption, between now and the time the budget goes to second reading, of amounts that cover the Council and Parliament' s shared priorities, such as the employment initiative, to which you are firmly committed.
Concerning large-scale multiannual programmes such as the FRDP, the Framework Research and Development Programme, the Council has respected the appropriation schedules approved by Parliament.
With reference to external actions, or heading 4, the Council has adopted a budget that conforms to the European Union' s overall priorities, including that of aid for the Western Balkans, which is one of its undisputed priorities. The Council nevertheless considers that this awarding of priority should not lead the EU institutions to discard the principles of effective and credible intervention: a requirements analysis, the tailoring of aid levels and arrangements to fit the nature of these requirements, and a fair division of contributions from all the bilateral and multilateral aid donors. The Council has not deemed it desirable to take up the programming proposed by the Commission, either in the proposal for a framework regulation or in its preliminary draft budget for 2001.
The Council considers that an allocation of EUR 614 million, which translates as a very major increase of 30% over 2000 should cover the needs of this priority, particularly since aid arrangements are set to change from emergency aid, which is by definition for rapid use, to more structural forms of aid, the commitment of which is generally more complex. This outlay makes the European Union the leading contributor to the reconstruction of the Western Balkans. I would point out that this expenditure forms part of the overall body of aid granted by the various other donors and financial institutions.
The MEDA programme and the Euro-Mediterranean partnership as a whole quite clearly also remain a priority for the Union. The EUR 150 million cut in commitment appropriations proposed by the Council in no way casts doubt on this.
In fact, the level of commitment appropriations for the MEDA programme is not an issue, since the delay in payments under this programme now runs to over eight years, as Commissioner Patten has stated. The Council' s main concern, therefore, is to improve the way that this programme is managed. An increase in the actual payments made under the MEDA programme and the implementation of projects in the field will depend on just such an improvement. An agreement has been reached within the Council and with the Commission concerning the arrangements for managing this programme. All that remains to be determined is the multiannual amount. However, I am anxious to stress that MEDA is only one facet of the Euro-Mediterranean partnership, which also comprises other measures and which calls for reciprocal efforts to be made by the partners. The improvement and development of this partnership also numbers among the priorities of this Presidency of the Council.
Concerning heading 5, the rationale adopted by the Council consists of stabilising current expenditure at the level of inflation while also granting supplementary funds for exceptional expenditure by the institutions.
Regarding the Commission' s letter of amendment which proposes, as has just been mentioned, the creation of 500 new posts in 2001, the Council has voted through the creation of 400 new posts. In approving the Commission' s proposal, the Council wanted to make a connection with the internal restructuring that the Commission is carrying out in accordance with the White Paper. However, the Council does not intend to issue the Commission with a blank cheque, since the arrangements for early retirement and the creation of posts in the years to come are yet to ratified. We must hold further discussions on this subject with Parliament after the first reading is complete.
Concerning pre-accession, heading 7, the increase in appropriations under this heading is the highest for any of the headings in the draft budget for 2001, at almost 11%. This reflects the fact that this category of expenditure constitutes a priority for the Council, as well as for Parliament and the Commission.
Before you reach your decision on this draft budget, I would like to emphasise that the Council and Parliament share a number of objectives on which agreement could well be reached by our two arms of the budgetary authority. I will give you two examples: amounts outstanding and financing of aid for the Balkans.
These two issues often feature in discussions between Parliament and the Council and if we are not careful could well generate tensions between the two arms of the budgetary authority. I am nevertheless convinced that, although Parliament and the Council would seem to take different approaches to these issues, they actually have common objectives and interests which could see agreement being reached.
First of all, the amounts outstanding. This term is used to describe appropriations that were committed during previous financial years but which have not yet been paid out. This means that there is quite a time-lag between the authorisation to commit the expenditure and actual payment, which is quite natural in the case of infrastructure financing and multiannual programmes in particular. Amounts outstanding have nevertheless risen to such a high level that the reasons for this have to be sought elsewhere. One response, the one that your Committee on Budgets suggests that you adopt, consists of saying that the high level of amounts outstanding can be ascribed to a shortfall in payment appropriations. The solution would thus be to significantly increase the level of payment appropriations in order to pay all the commitments outstanding. This solution is doubtless well-intentioned, but would be ineffectual. The Community Budget does not need any more payment appropriations. The Community Budget has never suffered from a payments crisis, as is proved by the fact that the every year the Commission records a high level of unutilised appropriations. In 1999, appropriations totalling EUR 2.2 billion were not utilised, and in 1998 this figure stood at almost 3 billion ecus. Raising the level of payment appropriations by more than the 3.5% decided by the Council would in no way help to reduce the RAL.
Such an increase would be meaningless, since you have the appropriations available. The solution to the high level of amount outstanding actually lies in adopting a different approach. What we in fact need is to more efficiently tailor the sum total of commitment appropriations voted through to real needs and to the capabilities of beneficiaries to absorb and utilise these appropriations, an improvement in programme management, as we have proposed regarding the MEDA programme, and revision of the commitment system within the ambit of the reform of the Financial Regulation.
I would like this House to take these comments into consideration. It would in fact be pointless to vote through a significant increase in payment appropriations. This would also run contrary to the goal of an efficient Community Budget being pursued by the Commission, the Council and Parliament. What we really need are joint discussions on the causes of the high level of amounts outstanding and on the means of rectifying the situation.
I now come to aid for the Balkans. Due to the recent, very welcome changes in Serbia, this is now one of the Union' s priorities in the field of external relations. It is also a priority of the Council and Parliament, which have just reached agreement on an emergency aid package worth EUR 200 million. I think I can safely say that the Union was efficient in its financing of all the requirements connected with the Balkans in the year 2000, as the Community Budget enabled us to swiftly respond, among other things, to the acceleration in the timetable for reconstruction in Kosovo.
Concerning the forthcoming programming of heading 4 of the Budget, the Council wants to see a serious assessment of requirements being performed with a view to validating, or invalidating, the political valuation of the CARDS programme. Inasmuch as this is possible, the Council is keen to base the level of multiannual global budgetary funding, including that granted under the 2001 Budget for reconstruction in the Balkans, on a technical needs analysis.
I will now turn to an important question and the topic of many behind-the-scenes conversations at Parliament and in the Commission. Will we have to revise the financial perspective in order to be able to come to the aid of the Balkans? This question was also asked in the Interinstitutional Agreement of 6 May 1999. I sometimes hear it said that the Council is so committed to the Berlin financial perspective that it will not even hear talk of a possible revision. That is not the question being asked. Others say that the Commission and Parliament see the revision as having a symbolic value in respect of the Balkans and as proving, moreover, that the Berlin financial perspective is inadequate. This to me is also taking an extreme view.
The Council is taking a calm approach to the revision of the financial perspective. It is committed to the provisions of the Interinstitutional Agreement as a whole, which comprise the financial perspective and the possibility of its revision. However, I would simply like to say that three steps must be taken before any revision of the financial perspective. The first is the assessment of needs, the second an examination of the margins available within the framework of the existing ceilings, and the third the possible use of budgetary tools that can be harnessed prior to any revision, such as that of flexibility. At this stage the Council does not see the revision of the financial perspective as being a prerequisite for financing reconstruction in the Balkans.
In conclusion, I hope that we do not see the financial perspective taking on a symbolic value that it does not have. The Council will spare no effort to meet the needs of the Balkans, not least by granting significant funding under the budget. The budgetary resources that the European Union allocate to the Western Balkans will have a symbolic value, but not as a result of the financial perspective having been revised or not. This matter must not be used for the purposes of a publicity campaign. If aid to the Balkans can be provided within the framework of the financial perspective, then the main thing is for it to quite simply be provided.
Following this brief overview, I would like to state once again that the Council is anxious to continue working in close cooperation with Parliament, as it has done from the very start of the budget procedure. The draft budget already incorporates the many results of the consultations between the Council and Parliament. Discussions will now continue between your institution and the Council and the Commission. I hope that these extensive discussions will enable the 2001 budget to be a sound budget.
Mr President, ladies and gentlemen, Mr President-in-Office of the Council, budgetary policy always requires foresight, and today we are discussing Budget 2001, the budget for next year, and so together we must decide what demands there will be on European policy and the European budget next year, which we will need to fulfil, and what challenges we will face there. The European budget will be under considerable pressure next year. You only have to think of agricultural policy, where, for the first time, the Berlin Decisions will cost Europe more dearly. I might point out that, fortunately, we will at last be able to approve the programmes for promoting development in rural areas, in other words, this new programme will be fully up and running next year. We are in a similar situation as regards structural policy. The programmes for the new assistance period 2000-2006 have now been approved for practically all the Member States, and so we can expect, and also hope, that the first projects of the operational programmes can be implemented next year, which will require an appropriate level of funding to be made available in the budget.
I would draw your attention to the challenge we face in the sphere of research policy for the development of small and medium-sized enterprises, in light of the fact that when they met in Lisbon, the Heads of State and Government set themselves the ambitious goal of making Europe the most competitive, knowledge-based economic area in the world, which also places demands on the European budget. On the enlargement front, there are new programmes for boosting pre-accession aid and reform. The deadline for enlargement is hopefully drawing closer, but of course this also means that pressure is building on the candidate states to undertake reforms, which is of course where the pre-accession aid comes in.
Most importantly of all - and this has been underlined repeatedly - we face new challenges in foreign policy, and, needless to say, also new opportunities to improve our relations with our neighbours, and particularly those in the Balkans, and to promote stability there. These are the huge challenges facing European policy, the budget, and the Commission' s administration, whose job it is to execute these tasks, and here too we need to boost resource levels.
We are also called upon to exercise budgetary discipline in our management of European finances. We must practise what we preach to the Member States, and it is bringing all these strands together that makes budgetary policy so exciting, as all those who are involved would testify.
This entails weighing up the various interests, negotiations between institutions, and we are now at the discussion stage of Budget 2001. That is to say, all the institutions - i.e. Parliament, the Council and the Commission with its preliminary draft budget - have put forward their first proposals and decisions on Budget 2001. If you look at these three different sets of figures, you will see that there are still considerable discrepancies, in purely quantitative terms but obviously as regards content too. I will just give you a brief illustration of this: the Commission has proposed an allocation of EUR 96.9 billion in the way of commitment appropriations, the Council has proposed EUR 95.9 billion, the European Parliament EUR 96.8 billion, and when it comes to payments there is a discrepancy between Parliament' s proposed figure and that of the Council, of almost EUR 2.2 billion. This means that quantitatively speaking, there is a relatively large gap to be bridged here. But I might also emphasise that the proposals, or rather, decisions of all three institutions in respect of Budget 2001, fall below the threshold set during the financial planning in Berlin. It is therefore quite fair to say that all the institutions have endeavoured to keep within these limits, and to maintain budgetary discipline.
I must point out that the Berlin Decisions would allow for a 6.1% increase in payments as compared with the previous year, and no decision proposes an increase on that scale. In other words, there is still plenty of room for negotiation, and anyone who attended the trialogue between Parliament, the Council and the Commission last week, will confirm that real efforts are being made to reach a satisfactory solution, and the atmosphere speaks of a genuine willingness to negotiate, rather than quarrel. I would like to take this opportunity to say a special word of thanks to Parliament and to the rapporteurs, Mrs Haug, Mr Ferber, Mrs Rühle and Mr Colom i Naval. I would also like to thank the Council, particularly for last Wednesday' s brilliant achievement - Mr Patria - in the trialogue.
The conciliation process which took place in the summer - Mr Colom i Naval made this point - had a positive outcome too, in that, in future, there will be an increase in the information made available to Parliament, and all new legislative proposals must be accompanied by an estimate of their compatibility with the financial forecasts. On behalf of the Commission, I can fully support your proposals, Mr Colom, because Parliament' s Committee on Budgets bears a weighty responsibility, and has the task of keeping an eye on whether the Committee on Budgets is indeed using these new instruments, so as to help ensure that financially viable decisions are taken. Nor should we have to contend with things of the kind that have gone on recently in the Council, for example when the agricultural ministers rejected a cost-cutting proposal from the Council, i.e. they voted for higher expenditure and then the Council of Finance Ministers reduced expenditure in the agricultural sector. I would therefore point out that the decisions taken must be backed up with adequate funding.
The reason for this of course, is that rather than add to the backlog, we must endeavour to reduce it, although this entails having the right human resources in place in the Commission. That is why the Commission decided to submit a request for 400 new posts with this budget. I would again draw your attention to the fact that we did not do so until we had conducted a critical survey of all the departments in order to assess whether there was still scope for redeploying staff, and only then did we reach the conclusion that we must approach the budgetary authority with a request for new posts.
I would like to thank the Council for their positive vote on this issue. Parliament has now placed the posts in reserve, and naturally I fully accept, Mrs Haug, that there are conditions attached to their release. However, I would you to take account of the fact that these must be conditions we can actually fulfil. One of the conditions imposed was that the comitology procedure must be changed. I would point out at this juncture that following a long debate last year, a new decision was taken on the comitology procedure, in conjunction with the Council, and I hold out little hope of us being able to reopen this debate. Exactly the same applies to the condition stipulating that provision must be made for a performance reserve as a matter of priority. If we want to improve - and that is our aim where the performance reserve is concerned - then of course we will need those posts. We will go to great lengths to explain to you what steps we have taken on the reform front, reform measures we have instigated, what initiatives are well underway, and what other plans we have in the pipeline, so as to demonstrate that the Commission, for its part, is pulling out all the stops. But I would also urge Parliament to be prepared to negotiate in these matters.
The greatest challenge facing those responsible for budgetary policy, in the year to come, or rather, at the present moment, is that financing must be secured for new foreign policy tasks, and this mainly concerns the financing for the necessary stabilisation aid in the Balkans. I would remind you that the financial plan for the Balkans agreed last year only made provision for EUR 1.85 billion for the entire period up to 2006. This decision was taken under completely different conditions on the European policy front than we are now experiencing, I am glad to say, following the changeover of power in Belgrade.
I might also point out that last year, for instance, we had a long debate here with the Council, in connection with the reconstruction measures for Kosovo, on whether we stood any chance at all of putting in a good performance out there. Fortunately, the reconstruction agency has implemented the Kosovo reconstruction aid to extremely good effect, which means we are now in a position to be able to increase the appropriations for the reconstruction agency this year by EUR 175 million, and I would like to extend sincere thanks to the Committee on Budgets, and particularly the chairman, Mr Wynn, for supporting these measures in this way.
Above all, by increasing aid for Kosovo in this way, before the end of this year, it will be immediately apparent - and this is a very important political message to my mind - that the European Union does not take the view that because there has now been a changeover of power in Serbia, we should cut back on aid to Kosovo. No, we cannot have Kosovo fall victim to this a second time. On the contrary, we need to fulfil both tasks. The question of financial aid for Serbia next year and for subsequent years, is now on the table of course. The question as to whether the necessary measures can be carved from the previous package for the Mediterranean programme, is a political and not a technical issue.
EUR 8.1 billion were earmarked for the MEDA programme in the Berlin financial planning. If this were to be trimmed down to EUR 5 or 6 billion then it would not be possible to continue financing the same policies. Of course the question that needs to be answered is: what kind of policy do we want the European Union to pursue in our southerly neighbouring states? The Commission does not believe that all the reconstruction aid required for the Balkans should be carved out of the funds for the MEDA programme.
We have various instruments at our disposal for budgetary policy, in the event that unforeseen tasks should arise, or even additional requirements. They are known as the flexibility reserve. I have taken on board the fact that the Council believes there is willingness to negotiate. I am aware that Parliament is of the opinion that the flexibility reserve should be employed forthwith, in order to offset the cuts in the MEDA programme. To that I would say: the flexibility reserve is an instrument available to us for financing an unforeseen task in a particular year. The issue of Balkans aid does not come under this heading because it is a multiannual task.
We also have the negative reserve instrument available to us in the course of the budgetary procedure. Then there is the instrument whereby expenditure is increased in category IV, and there is a corresponding evening out across the whole budget. We also have the revision instrument, or rather the financial planning can be amended. Naturally, certain conditions are laid down in the Interinstitutional Agreement, but it does not specify that the flexibility reserve has to be the first port of call. There is no mention of this, instead provision is made for certain steps to be taken. I can assure you that the Commission has taken these steps, and I would remind you that this is supposed to give us a clear idea of the kind of timeframe we are looking at. As to the question as to whether it will be possible to reallocate funds from agricultural policy, we will see that you get the latest forecasts on agricultural expenditure in the near future.
Of course revising the financial perspective is not an end in itself, rather, the Commission proposed this method with a view to financing the necessary expenditure in foreign policy, so as to do justice to the challenges we face. I would again urge you - the Commission is leaving your proposal on the table - to examine this proposal without bias and consider it as a possibility.
The European Union promised Serbia before the elections that in the event of a change in the balance of power, and a return to democracy, it would deliver emergency aid. We have given our word and we will all keep our word. The Commission submitted a proposal to activate the emergency reserve to this end, and put together an aid package. This aid package of EUR 200 million will enable us to take the necessary measures on the energy front, before the end of this year, in order to supply the people with the heating energy they need this winter, relieve the emergency situation that prevails in many areas of health care, and also ensure, for example, that the children do not sit freezing in their classrooms through the winter, by financing any necessary repair work here. These are the tasks that the aid package is designed to accomplish, and I would like to take this opportunity to thank the European Parliament and the Council most sincerely for being so quick to support this proposal and for being prepared to take this decision so rapidly. I believe that in this way, the European Union has proved beyond all doubt that it is able to take very swift joint action, and that here too, there is evidence of a common will being translated into action, a common will to do our utmost to secure political stability - and that means peace - in Europe.
Mr President, it was splendid to hear the Commissioner' s criticism of the Council when it comes to foreign policy. When we see a dictatorship in the Balkans superseded by the hope of democracy, we cannot lock ourselves into disputes about the Budget. Instead, the budget frameworks, - the so-called financial perspective - must be adjusted. We cannot simply take all the money from other areas of foreign policy. We have already this year exceeded the foreign policy budget by 400 million. Let us now be far-sighted enough to give the Commission the opportunity to plan ahead. Circumstances have also revealed the need for the so-called 'rapid reaction facility' , as proposed by the Commission. The money must not be placed in the reserves with the risk of the Council' s blocking it, something which would of course lead to the Commission' s not being able to plan ahead. Remember Romano Prodi' s major speech in this Chamber a few weeks ago. We shall support his and Chris Patten' s attempt to strengthen the Commission' s effectiveness by means of parliamentary scrutiny and the necessary parliamentary control to which the Council and Mr Solana are not of course subject. I should therefore ask both the Council and the Committee on Budgets here in Parliament to think in terms of foreign policy and not only in terms of budget strategy when they concern themselves with foreign policy.
BudgetaryControl. The Committee on Budgetary Control considered tabling a number of amendments to this year' s budget, looking at the implementation figures of the current and previous years budgets alongside the corresponding analysis contained within the revenue and expenditure account and balance sheet. We also looked at the Court of Auditors' special reports. Whilst these are drawn up pursuant to Article 248(4) of the Treaty for the purpose of discharge, we actually think there is some value in our committee and the Committee on Budgets looking into them and looking at how the money is being spent in the current year in areas where the Court of Auditors found problems in the past.
Looking at the evaluation reports, the Commission has produced a lot of documentation concerning the preliminary draft budget, for example for 2001, which included a working document presenting summaries of results of a number of mostly external evaluations. Those were carried out at the request of the Commission itself and referred to the financial year 1999, the most recent one for which the final data was available. The material was obviously useful for both the preparation of the 2001 budget and for the 1999 discharge. So the committee would like to recommend to all the specialised committees concerned to take into account the results of those evaluations.
In the end we tabled a very short paper to the Committee on Budgets with a number of recommendations which we hope will be taken on board. The House will no doubt be aware that I personally have taken an interest in the budget and tabled a number of amendments. I look forward in the future to seeing roughly the same sort of exercise and trying to get rid of a number of very small and more insignificant budget lines, as well as making this House and the Commission much more efficient, do less and do it better.
Mr President, as draftsman for the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, I have no problem asking this House to vote in favour of the amendments tabled by the Committee on Budgets on the initiative of either our committee or the general rapporteur, Mrs Haug.
I observe, in particular, that following our requests, the Committee on Budgets has proposed a substantial increase in the credits made available to the European Fund for Refugees, funds which the Council had rather imprudently, not to say rather stupidly, cut. I should also like to point out and to endorse the very clear increase in appropriations earmarked for funding measures to combat and prevent discrimination. This has been a priority of the European Parliament and the European Union as a whole since the Treaty of Amsterdam.
Finally, I am delighted to note that, in the field for which my own committee is responsible, no less than four new budget lines have been proposed for our approval. The first of these is for the implementation of a pilot project intended to fund an information campaign within the fifteen Member States against the criminal scourge of paedophilia.
The second is for aid to victims of human rights violations in need of treatment in specialised institutions. The third is intended to fund measures in preparation for a programme to combat drugs trafficking, and the fourth sets up the funding for actions to be carried out conjointly with third countries, primarily Morocco, with a view to better controlling the flow of immigration.
Let me express just one regret, in conclusion. The Committee on Budgets did not see fit to adopt my own committee' s proposal to increase the resources to be made available to the European Monitoring Centre on Racism and Xenophobia based in Vienna. I think this is a mistake which must be set right. At a time when racist and xenophobic acts are gaining ground, scandalously, in a number of European Union countries, I think it crucial to boost the financial means needed to set up a technically reliable network for the collation of information throughout the Union. I think that, were they to support this amendment, my fellow Members would be setting in place a technically fair and politically timely act.
Mr President, ladies and gentlemen, the vote in the Committee on Budgets was rather unsatisfactory from the point of view of the Committee on Economic and Monetary Affairs. As much as I, as a member of the Committee on Budgets, appreciate the work undertaken by this committee, and as impressed as I am by the labours of the Committee on Budgets' rapporteurs, as rapporteur for the Committee on Economic and Monetary Affairs, it is imperative that I highlight two proposed amendments, which the committee is resubmitting to the plenary, and which are by no means insignificant, despite the small amounts involved.
Firstly, I understand why people want to give the Commission a grilling on its information policy. Many delegates feel that the Commission' s information policy, particularly where PRINCE is concerned, has not brought the success people were expecting. In addition, the Commission' s promise to work closely with Parliament on this issue has left a great deal to be desired. In many Member States, where the Commission operates information bureaux, it is not possible to reach a broad cross-section of the public through holding conferences for experts. However, using the reserve instrument to impose a total blockade, is not the right way to go about things either. In view of the fact that euro banknotes and coins are to be introduced in 2002, I cannot accept the decision to place the appropriations from PRINCE in the reserve in financial year 2001. When could be a better moment to invest in information campaigns on the euro, given that uncertainty surrounding the exchange rate losses between the dollar and the euro, and the introduction of euro banknotes and coins, has never been so high? In view of the shortcomings of previous information campaigns, we could, if need be, accept a 50% reserve by way of compromise, so as to give the Commission the opportunity to lend an innovative approach to its information strategy, or give it fresh impetus.
Secondly, I see people have been fighting tooth and nail over the mini budgets in the A30 lines. The Committee on Economic and Monetary Affairs has requested expert reports on this, with a view to receiving appropriate advice from the European Central Bank on the financial aspect. Should a compromise solution be reached on this issue in the time remaining, which supports the important work undertaken by the EMAC Committee, then we can arrange things accordingly, otherwise our committee will keep an open mind on the matter.
Mr President, ladies and gentlemen, the European Union is a Community of law, because European law is observed and upheld. The European Court of Justice takes care of that. In so doing, it has made a considerable contribution to the success of the whole integration project over the last forty years.
The European courts are currently facing major obstacles in their efforts to uphold European law, because they do not have the necessary funding available to them. There are 1600 cases pending before the European Court of Justice, and the backlog in translation work runs to 120 000 pages. As such, the European Court of Justice has become a sticking point for legal certainty. In fact, back at first reading, the Committee on Legal Affairs and the Internal Market argued strongly in favour of rectifying this deplorable state of affairs and helping to reinstate the citizens' right to see their European laws upheld, and to avoid the EU falling into disrepute as a Community of law, on account of delays.
I am extremely grateful to the Committee on Budgets and the competent rapporteur for endorsing this line of argument and supporting our proposals. In particular, we will again recommend, at second reading, that 60 new posts be created at the European Court of Justice, and, in addition, that the necessary funding be made available in the budget. We also propose that EUR 3 million be set aside, with immediate effect, in order to enlist the services of freelance translators.
In implementing these measures, we aim to get legal supervision back into full working order, restore people' s faith in the legal certainty of the EU, and strengthen the European Union as a Community of law.
Mr President, this is my first year in the European Parliament and I have been struck during the course of this budget debate by the contrast between rhetoric and delivery. Last year when we were discussing the budget, we had politicians in the Member State governments who were posturing on the issue of renewable energy, whilst at the same time proposing major cuts to the Save programme in this Parliament. I found that to be a curious position. But here we are yet again, twelve months later, in a situation in which ministers from Member State governments have come out of summits, preening themselves over their ambitious targets for research, while the draft budget prepared by the Council makes total cuts in payment appropriations in the research subsection of the Fifth Framework Programme of no less than EUR 100 million. So there really is a stark difference between delivery on the part of the Council, and the rhetoric that the Council uses.
My committee has mandated me to make that point and we will certainly, in a sense of discipline, be aiming to see at least one half of that cut in payment appropriations being restored in the plenary vote.
I take this opportunity to congratulate Mrs Haug on the work done in the Committee on Budgets, particularly the work done to restore lines in relation to small- and medium-sized enterprises, again cut by the Council. That has been a priority of our committee and a priority of this Parliament. Again, it is difficult to reconcile the rhetoric of the Council with its proposals in that area. The proposals put forward by our committee and supported by the Committee on Budgets are much better.
It would take more than the one minute I have left if I were to go into all of my committee' s views in relation to the Meda programme. We know the difficulties. Commissioner Patten has outlined them to us, but there is important work to be undertaken within the area of the Meda programme. We only have to look at our television sets to see the difficulties in the Middle East to be reminded of that each and every day.
I am also the draftsman for my committee on Mrs Rühle' s report on the ECSC budget. Let me briefly touch on a number of items there. We are of the view that there should be much more emphasis on developing research. I saw that strain in her report as well. We want to see it increased by 10%. The priorities should be clean technology, environmental protection and remediation and safety for the future. Mrs Rühle agrees with me on that, so again in that area there is consensus within this Parliament which, I am bound to say, all too sadly is not often shared by the Council.
Mr President, ladies and gentlemen, it makes no sense at all to me. They decide, in Lisbon, to do their level best to return to full employment as soon as possible, they lament the fact that there is social exclusion, and they profess to want to tackle all forms of discrimination, yet when it comes to drafting the budget, it all gets swept aside by the Commission and the Council. Our citizens, not to mention this House, have had enough of this policy of merely paying lip service.
We in the Committee on Employment and Social Affairs favour a thrifty budget too, but not in this way. I am therefore pleased, and would like to take this opportunity to thank the members of the Committee on Budgets, and above all, the general rapporteur, for the fact that we have at last worked out a joint plan on how to rectify the difficulties attending this draft budget, with a view to accommodating Parliament' s clear priorities, and boosting employment and social cohesion, although, naturally the situation still leaves something to be desired from the point of view of the Committee on Employment and Social Affairs.
It fills me with confidence that together, we have managed to save our employment initiative for local engagement, which was launched last year, because this is the initiative that supports new employment policy measures at local level, whilst involving all players, NGOs included. The Commission' s attempt to abolish this initiative showed out-and-out disregard for the political will of Lisbon and the priorities of this House.
I also welcome the fact that, in future, we will aim to do more for health and safety protection in the workplace again. The new initiative for small and medium-sized enterprises will illustrate best practice in this sphere, and lend added value accordingly.
Naturally we would have liked to see the action programmes for combating social exclusion and discrimination better provided for, so as not to disappoint the expectations that Article 13 has given rise to amongst the public, and also the NGOs. But then every committee has simply had to accept compromises on that score.
However, the Committee on Employment and Social Affairs feels there is a more serious problem still to be addressed, namely that the budget makes no provision whatsoever for the observatory for industrial change. Therefore I say again to all those who denigrate this project: firstly, no one wants a new, expensive agency. Instead, the agency in Dublin should only be entrusted with the relevant tasks. Secondly, the observation point' s task would be to collect information, so as to assist the process of industrial change. No more and no less. Anyone who maintains that part of its job would be to block mergers or halt globalisation, does so for purely polemical reasons.
And so I hope that when it comes to tomorrow' s vote, we will still achieve the majority required for the observation point in Dublin
Mr President, as draftsman of the opinion of the Committee on the Environment on this year' s budget, I want to acknowledge the difficult framework in which it has been constructed and the serious pressures upon all of us. I would like to pay tribute to the work done by the rapporteur, Mrs Haug, in trying to resolve some very difficult questions this year because of the immense pressures that have been brought to bear upon the budget at a very late stage.
We must have the courage of our convictions and insist upon finding the very modest finance needed to fulfil our key objectives. In that regard, I would draw the Commission' s and the House' s attention to the following issues. The first is the decision by the Committee on Budgets to place into reserve the monies agreed for the Life programme. This was an astonishing decision and left many of us feeling that this whole very important programme had simply become a football in a game between the Budgets Committee and the Commission. It demonstrated that those bodies did not recognise the importance of this programme to the environment. We need to reverse that decision in the vote this week in the House and make those funds immediately available, because there is an enormous demand for their utilisation.
The treatment by the Budgets Committee of several agencies has been proven to be unfair and unjust this year and in past years, in particular the refusal to increase monies to the Drugs Agency. If it is supported by the House this week, it will put a stop to the recently begun programme for the approval of orphan drugs for rare diseases. Unless that funding is restored in a vote this week in Parliament, I would anticipate a very serious situation arising and considerable distress to many people in Europe.
A similar injustice has been done to the Environment Agency, given its increased workload as a result of enlargement. In future years a more thoughtful, consistent and sensitive approach to the financial needs of the agencies will be needed and I hope the approach of treating them all the same, which has prevailed in previous years, will now be dropped. They are the main objectives of the Environment Committee. They can be achieved with an absolutely minuscule amount of finance. It is the duty of the House to give those points their support in the vote this week, to demonstrate its continued commitment to protecting the environment and improving public health.
Mr President, on behalf of my Committee, I would like to make a few observations, starting with rural policy. The agriculture committee subscribes to the Berlin Agreement, also with regard to rural policy, but notes at the same time that spending is suffering delays, and we have established that in a number of cases, vis-à-vis the Council and Member States, the limits of what is possible are being tested with regard to the agricultural funds. That is a pity; it would be preferable if, in spending the budget, the actual objective were achieved, namely if the switch were made from countryside to multifunctionality and greater market orientation. I wanted to share this observation with the Council, in particular.
The second point I wanted to make relates to the budget for agriculture and horticulture. It is reported to have increased by 6%, partly due to the switch-over. I have to add, however, that sugar policy, for example, is now again the topic of debate, also within the Commission. I should in any event like to urge the Commission to support Commissioner Fischler in this respect, for the best way to stay within the financial limits is not to put the future of sugar policy at risk again, at least not before 2006.
The third point pertains to European agricultural policy as it is now before us in the budget proposals. We have noted that although it may be focused on the social objective, it is, as a result, biased slightly too much in favour of the home market, in contrast to, for example, the power pattern which has unfolded in the United States and Australia, which is mainly aimed at greater market access, and into which a great deal of money is pumped. The budget per farm in the United States is currently three times higher than in Europe. That means that as far as the course which we are setting for the budget is concerned, the question is whether market orientation should not be given a higher profile. Commissioner Fischler has set the tone for this on a number of occasions. This could be further developed but requires collaboration from the Council as an absolute necessity. This also means that, with regard to the European agricultural budget, namely multifunctionality and rural development, consideration must also be given to landscape and animal welfare, and that close collaboration in those areas is needed. In fact, there is room for improvement here too, for example with regard to the tobacco policy.
In conclusion, the agriculture committee is of the opinion that we should remain within the confines of the Berlin Agreement, and as such, I, as draftsman of the opinion have to advise against Amendment No 206 with regard to the vote in this Parliament.
, draftsperson of the opinion of the Committee on Fisheries. (ES) Mr President, I join some of my fellow Members in congratulating Mrs Haug on her report. I know that it has not been easy and we therefore thank her even more, if possible, for her work.
The common fisheries policy, ladies and gentlemen, represents a very small part of the Community budget: we are talking about barely a billion euros. This is not enough to meet the challenges of the Common Fisheries Policy, to finance the Financial Instrument for Fisheries Guidance, the fisheries agreements and our participation in international organisations, to monitor the implementation of the CFP, the common organisation of the market for fisheries products and aquiculture, research into the fishing environment and the compilation of data which is essential for the implementation of the CFP.
The Committee on Fisheries, which shares with the Commission the principle of budgetary stringency, has accepted the limits set by the latter in its preliminary draft and has indicated its concerns in certain budget headings.
We have asked an indicative appropriation of EUR 2 million to be approved for an information campaign on the CFP. An information campaign disseminating the principle on which the CFP is based - the sustainable exploitation of marine resources - is essential. Quality products must be highlighted, conservation standards, such as the observation of minimum fish sizes, must be circulated and we must explain to consumers the health benefits of eating fish.
The Committee on Fisheries has approved another amendment increasing the appropriations intended for controlling and observing fishing activities in Community and third-country waters. We have criticised the shortcomings and the marginal role of the Commission in the policy of control and observation and we therefore believe that this policy must be supported with an increased budget.
The primary aim of the Committee on Fisheries' petitions is to improve the CFP' s potential for maintaining and creating employment. Whilst employment may be the European Union' s priority policy, fisheries, as another economic sector, cannot remain on the sidelines. The CFP is tremendously important for maintaining employment in the peripheral regions, which are very dependent on fishing. Our priorities are, and must be, to consolidate and increase international fishing agreements and to improve safety and working conditions within the sector and conserve resources.
The cheapest jobs, ladies and gentlemen, are those that do not need to be created because they have not been lost. It is better to support activities that already generate jobs than to have to invest vast amounts later in creating new industries.
In conclusion, I would particularly like to mention a topic with regard to which Parliament is to issue its assent. I am referring to the fisheries agreement with Morocco. The Committee on Fisheries asks that line B7-8000 should include an entry of EUR 125 million to cover the financing of this agreement for the year 2001. All parties must assume their responsibilities and fulfil their obligations. The Commission in its executive capacity must negotiate with weighty arguments to achieve a reasonable agreement with Morocco and the Council and the governments concerned should provide a political impetus for this negotiation.
Mr President, I also wish to thank the rapporteur, Mrs Haug, for her excellent work in preparing the draft budget. She sat in on our committee and, to her credit, took our committee' s proposals into consideration. The goal of the Committee on Regional Policy, Transport and Tourism is to improve the employment rate particularly by supporting SMEs and exploiting the opportunities offered by the Information Society. The committee stresses the importance of good and disciplined financial management, the simplification of administrative procedures, and the successful outcome of projects. Our committee supports the Commission' s proposals and rejected the Council' s cuts to payment appropriations saying they were unjustified. Our aim is to deal promptly with the arrears and get the new programmes swiftly and effectively under way.
The focus with regard to traffic is on the development of the trans-European transport network. Only symbolic appropriations are earmarked for transport safety, sustainable transport systems and combined goods transport. I would hope for an improvement to this situation in the years to come, as the accident rate varies from one Member State to another to a surprising extent, and, for example, there should be more exchange of ideas when it comes to good transport practice. The Community should also be investing in developing travel and tourism, particularly by supporting SMEs in this field. Our committee believes that the Commission should table a new proposal for a programme to support travel and tourism. Support from ISPA, which is designed for preparations for enlargement, should be used to part-finance the launching of projects, so that limited resources can be used effectively.
Mr President, right at the start I would like to thank Jutta Haug, as budget rapporteur, for the cooperation she demonstrated in dealing with appropriations relating to culture, youth, education and communication in the budget. I am especially glad that we have been able to safeguard financing for the Socrates, Youth and Culture 2000 programmes that were decided at the end of last year. The Committee on Budgets has also shown understanding with regard to financing the Media Plus programme, which is still open. Hopefully we will rapidly achieve harmony between the Council and Parliament. The success of audio-visual production is an important part of the European strategy. I am sorry, however, that the Committee on Budgets voted to enter in the reserve Commission appropriations for information activities. Hopefully this problem will be put right in plenary.
Very little has been allocated to culture in the budget. In all the EU spends just under two euros for each citizen on training, youth exchange programmes, culture projects, and support and information with regard to audio-visual production. On the other hand, almost a billion euros have been set aside for premiums for tobacco production, i.e. nearly three times as much as for the Socrates, Youth and Culture 2000 programmes put together.
In its discussion of the budget, the Committee on Culture, Youth, Education, the Media and Sport has, as so often at other times, been worried about budget payments management. Decisions on applications for support have taken a long time and payments have been delayed. We have to find a remedy for this. The citizens of the Union must receive a good, efficient service. That is vital for the programme aims to succeed but also for the legitimacy of the EU. Direct support via Class A policies for national and cultural organisations, which pursue European interests, this time too aroused passion, despite the modest amount of the support. We in the Committee on Culture, Youth, Education, the Media and Sport tried to remain within the framework of the proposed appropriations, so that we ourselves might set out priorities as befits a special committee. We were not entirely successful in this. Neither has the Committee on Budgets completely honoured our priorities, but it did, happily, increase appropriations slightly. It is important to see that the Committee on Budgets took a positive attitude towards the request of the Committee on Culture, Youth, Education, the Media and Sport to have the Commission give an account of the financing of organisations hitherto, so that we might establish fairer and more open rules for this.
I wish, furthermore, to turn our attention to the financing of Euronews. Both the Committee on Culture, Youth, Education, the Media and Sport and the Committee on Budgets think it important to guarantee that the financing stay at its present level. I hope that the will of Parliament will be taken into consideration in talks between the Commission and Euronews.
Mr President, Commissioner, Mr President-in-Office of the Council, the budget determines the image of Europe and is the exponent par excellence of the European Union' s priorities. It is by means of the budget that the European Parliament can and must realise its ideals.
Unfortunately, year after year, Member States have passed on most of their responsibilities of providing aid to Bosnia and Kosovo to the European Union. Each time, this was at the expense of European aid to the poorest countries. Year after year, Parliament has protected the interests of the poorest countries in the European budget, and with moderate success, even though this has not been enough. The European Commission struggled to come to terms with the extension of priorities, and this has led to unacceptable gaps in the implementation of commitments which were made under pressure of ever larger budgets for support to foreign aid and cooperation operations.
Today, we are viewing the 2001 budget with the Serbian population very much at the forefront of our minds. There is no doubt that Europe has to make a crucial contribution to the reconstruction of Serbia, and hence to the stabilisation of the Balkans. The wish for peace and cooperation stability is of historic importance. But Europe itself is responsible for what is required to integrate Serbia in the democratic world. We cannot and must not present the bill for this to the poorest countries.
Europe, operating today as a global player, must also do its bit to reduce poverty. This is not a situation in which we can opt for 'either-or' ; it is a 'both-and' situation, i.e. both aid to Serbia and the Balkans, and aid to the poorest countries. What does this translate into in terms of the 2001 budget? Even in 1999, as much as EUR 3.2 million was refunded to the Member States because those resources were not spent. Even our most generous estimates of what will be required for Kosovo and Serbia in 2001 will not exceed the EUR 3.2 million, far from it. So we have the means. The issue of the budget can thus be reduced to a purely political issue, and in subsequently weighing up the political options in an honest manner, the effectiveness of aid needs to be explored. If we do not want to pursue symbolic policies, we need to think and act in a result-oriented manner. In the final analysis, it is not about what we budget for, but rather about whether our money ends up at the right place and with the impact we had envisaged. This is where we hit a major problem. For years, the Commission has been unable to spend the funds we have budgeted for. For example, with regard to our aid to Mediterranean countries, we have a backlog which has accumulated over many years of budgets.
The Commission is now working on activity-based budgeting, which will enable us to prevent these problems from happening again. In essence, activity-based budgeting should mean that for each budget line which is set up, the means are determined which are necessary to actually implement that budget line. Once we have assured ourselves that what we budget for can actually be spent, we will subsequently need to ask ourselves whether the aid actually ends up where it is needed the most.
I am of the opinion that we need to make a mental switch. The budget which we determine mutually, must reflect our priorities, must be understandable to the citizen and must also be goal-oriented. We have therefore proposed that, where relevant, we should include concrete output targets in our budget lines. These will indicate what sectors, in our eyes, must benefit directly from the aid which is budgeted for in certain regions. This is why we have ensured that the aid for education and health care is doubled, and that is necessary to ensure that the aid ends up with the people who need it the most.
Mr President, on behalf of the Committee on Women' s Rights and Equal Opportunities, I would like to ask for Parliament' s support so that the amendments already approved by the Committee on Budgets may be definitively approved. They are not exactly what we had asked for, since in some cases the amount we had requested has been reduced but, on the whole, we are satisfied because we believe that there will be continuing concern to facilitate the promotion of women and equal opportunities by the following means:
Information initiatives for the common agricultural policy - where women play an extremely important role, without recognition for their work - through the EQUAL programme which is intended to make it easier to employ women within the Community strategy for equal opportunities. This is the report that we examined yesterday and which, sadly, has been referred back to committee today.
Secondly, the incorporation of women into the information society, which is extremely important for the future; financial assistance for women in Central and Eastern European countries, in the MEDA countries; the fight against sex tourism in third countries, where there is a huge problem which affects women in particular; and the promotion and defence of the fundamental rights and freedoms of women. We must also bear in mind that all this is related to the fight against domestic violence, which is taking place under the DAPHNE programme.
All in all, we would like to see these amendments approved. We hope that this will be the case. I would like to cite another amendment related to women' s organisations: the committee approved an amount for the European Women' s Lobby. A group of MEPs then presented an amendment to the Committee on Budgets - which was approved - with a view to extending this budget heading to other women' s organisations in order to show our pluralist approach and respect for all options and all political affiliations in the European Union. We also hope that this heading will be approved.
For this budget heading we in the committee had asked for a larger amount than was allocated in the end, but all in all, as I said before, we are satisfied and we are hoping for final approval.
Mr President, in previous years' debates I spoke for the Committee on Culture, Youth, Education, the Media and Sport, where we heard from Mrs Iivari this afternoon. Very little money indeed is spent. I totally support the remarks made by Mrs Iivari which draw attention to that problem. I speak this year for the Committee on Petitions, where we spend even less money, indeed hardly any money at all. Maybe that is as it should be. Certainly as the budget rapporteur I commend the good relations we have had with Mr Ferber.
In speaking this afternoon I commend to the House those budget lines that are dedicated to the work of the Petitions Committee and the European Ombudsman. A prime responsibility of any elected parliament is to protect the interests of the individual citizens against the executive. In our case we have to ensure not only that the Commission respects European policy but that the Member States do so as well and fulfil their Treaty obligations. They are not always ready to do so.
There are no better guardians of the Treaties than the European citizens. An important way that the citizens can ensure that their concerns are addressed is by appealing either to the Ombudsman or petitioning Parliament. It is a cheap process for us; for the citizen it is free. Compare that to redress through the courts of law. I urge the House to see that the Ombudsman has adequate staff to do his job properly and the Petitions Committee has adequate tools to do its job properly. In particular, this year we have asked - and I believe we will have the support of the House - to ensure that there is adequate money to see that we have a proper interactive database so that Members, staff and citizens can address their concerns and see how they are progressing through Parliament. There has already been good progress. At the moment it is just the citizens who cannot access the database. I hope they will very quickly have that possibility.
I should like to draw attention to the fact that the issue we are petitioned on is the question of fraud and mismanagement of money in the European Union. We need to be aware of that. But I would like to say to Parliament this afternoon that we should not lose sight of the fact that the EU spends just 1% of GDP and much of that is administered in the Member States.
If we are looking for waste and fraud, it is not just found within the European Union. Over the last few weeks in Britain alone I have monitored what the press has been saying about cases of fraud, waste and mismanagement in Britain: social security fraud - GBP 4.5 billion; serious fraud offices investigating 81 cases covering GBP 1.4 billion; housing benefit fraud - GBP 185 million; giro cheque fraud - GBP 240 million. In just one month I have found those cases. Only last weekend we learned that General Abacha of Nigeria laundered GBP 4.5 billion through the banks in London without the proper authorities knowing about it.
So certainly we must make sure that we have our affairs in order in Europe but anybody reporting these issues should never forget that it is not just the European Union that needs to address those issues seriously.
Mr President, I would like to start by giving my warmest congratulations to our two rapporteurs who have prepared our debates today on behalf of our committee. They have both done an excellent job for us and I know it is not easy to coordinate the position of others, having been a rapporteur myself.
The context of our debate today is that we must use whatever opportunity we have in our budget to make sure that our European institutions are ready for the next stage of enlargement, both in terms of the institutions' structures as well as improved policy management. I turn first to Parliament' s budget. Our rapporteur, Mr Ferber, was absolutely right that we should avoid placing posts in reserve in view of enlargement at this stage - the motto should be "more haste, less speed" . We in Parliament should coordinate with the other two institutions on what we should be doing in terms of enlargement for translation, interpretation, buildings and personnel and we should work out a joint plan between us. Our administration should be very prudent about the linguistic sector. We are after all thinking of enlargement for ten countries and not just five so we need to take a broader view.
Secondly, I have a specific comment on category 4 and on our external policies. We know that our debates on the budget will address this on many occasions. But I would like to pick up on the comments of the Commissioner, Mrs Schreyer, who said that there are a number of instruments, a number of means by which we can come to terms with what is requested for this year, whether it be the flexibility instrument or indeed the negative reserve, where we could perhaps find the credits available for this year despite the problem of how to manage that in practice.
We must remember that there are other means than necessarily revising the financial perspective. But of course my group will be at one in saying we must resolve this problem as soon as possible so as to give a long-term perspective of how the European Union' s aid is going to be used in MEDA and in CARDS.
Let me turn to the overall strategy. This is the first budget debate for a considerable time without a substantive issue of dispute between Parliament and Commission. The framework agreement between our two institutions is now in operation even if it is disputed by a few of our Members. No discharge is outstanding, the reform process started by the last Commission under the strong urgings of our Parliament has been taken up in earnest by this Commission. Some progress has been made but there is a long way to go.
It is this background which is crucial to my group' s approach to the 2001 budget. Having always been in the vanguard for change in the European institutions, for example with our support for never giving discharge for the 1996 budget, we are now absolutely determined that the reform process will not be lost as larger and more political issues begin to dominate our agenda in the run-up to the Nice summit.
We focussed our efforts on three specific areas: better execution of the budget, more effective management of European policies and successful implementation of the reform package with particular reference to the new posts requested by the Commission.
Before coming to that, a word on the position of the British Conservatives. To the surprise of many in my delegation, we established a core strategy unanimously at the beginning of September and the 400 amendments introduced by some of my colleagues came as somewhat of a surprise to many of us in the Budget Committee. While some had a legitimate purpose - to improve financial control of this House over the budget, many more had a destructive intent - not to save money, but to delete very worthy organisations such as the European Union Youth Orchestra. As it turns out, the moderate face of conservatism has for the most part prevailed over the more ideological and unacceptable one. There are some 30 amendments now retabled over and above those of our core strategy. I personally did not put my signature to them because one or two of them still go a little too far. Yet a healthy majority of the Conservative delegation wishes to play a constructive role in the European process - unlike one or two Members who can only think of deconstructing what is here.
This brings me to our group' s strategy, because at the core of our belief is the wish to get value for money for the European citizen. We want to be sure that funds set aside for specific purposes in the budget will be spent and not accumulated year after year. This is why we have called for a strategy from the Commissioner to deal with the backlog of commitments, in particular in external policies, by the end of 2003. It is my hope that the Council will also be able to agree this strategy. It includes a limitation on the duration of commitments for which agreement will be required by the Council. Mr President of the Council, my group could put more payments on the line if we were certain that policies were being better managed.
Secondly, we have established reserves in several parts of the budget where we think management of the available funds is weak, in particular setting aside large sums in external policy and for the final amount to be agreed between the two arms of the budgetary authority based on the idea of the performance reserve. We think this is a good idea, because if you see things are running well than that is where you put your credits. You do not put it on those programmes which are not running so effectively.
Thirdly, and linked to these items, is the request for more posts. We understand that there is a need for more personnel, but what is of most concern to us is that we do not grant this request until the reform process of the institutions is well under way. It is difficult to see how more posts will solve the problem of management if there are still antiquated and complex procedures both in the Commission and Council for dealing with the many programmes. Mrs Schreyer came forward with an interesting suggestion which we should consider about the idea of a performance reserve in category 5, so that some posts would be available and we could then give more as the process improves. This is why we have called for a trialogue as soon as possible once this reading is complete, so that we can get down to the substance of the discussions.
Greater efficiency within the Commission and more effective policy management over the life of the current financial perspective will give more confidence to the European citizens that their taxes are being put to good use and is the only way to ensure that the EU can achieve the wider goals of consolidation within its boundaries after the Nice summit and the gradual enlargement of the EU to the east.
We are looking to rebuild people' s confidence in our institutions. Europe' s interests will not be served by having a weak Commission and an itinerant Parliament. On the contrary, we must work for a Parliament which campaigns for openness, efficiency and effective democratic control of the European institutions.
Thank you very much, Mr Elles. You actually had five minutes. Although you may not realise, you generously gave two minutes to Mr Bourlanges. In any case, the Presidency wanted to praise not only your eloquence, but also your good faith, because we are sure you thought you had seven minutes.
Mr President, Commissioner, Mr President-in-Office of the Council, first of all I would like to extend warm thanks to the four rapporteurs who have done the groundwork for today. They have really excelled themselves and I feel this merits the recognition of the House.
We are delighted to have found a basis for negotiations and a mood for negotiation, particularly as regards the Council, given that last year, we had a rather strained atmosphere to contend with, and this produced tension. The present mood allows for objective and focussed work, because instead of drawing up battlelines, we endeavour to actually solve the problems facing us.
However, of course this also means coming clean with the tax payer and those who listen to us, on a whole range of points, so as to give them a realistic picture of the conditions we work under. Parliament has demonstrated repeatedly over the past few years that extreme financial prudence is the bedrock of our work. It is pure fiction to maintain that all we have ever been interested in is spending as much money as possible. That is not our approach!
Mr President-in-Office of the Council, you only have to consider the fact that over the past five years, we have kept within the ceilings by EUR 15 billion, to realise that Parliament is at pains to deploy its funds as efficiently as possible. What we are not prepared to do though, is to simply dismiss out of hand, things we believe to be necessary, and which have been recognised as necessities following negotiations with yourself and the Commission, when there are new items on the agenda.
We cannot have a situation where people who place their trust in us are let down in favour of the next ones in the queue. And so we must think about how to solve this problem. In the past - and we attach a great deal of importance to this - we have always kept to our mutual decisions under the Interinstitutional Agreement and the financial perspective. If the rates of increase seem to be high this year, then this is due primarily to the fact that the sharpest rates of increase are to be found in the sphere where we have the least say, i.e. agriculture.
It is not that I want to complain about this. There has been a corresponding change in policy, and this must be financed accordingly - that is not what I am complaining about - but nor do I expect the President-in-Office to then stand up in this Chamber and say that there has been a huge increase, and comment that the Member States are financially prudent, whilst Parliament wants to push expenditure to the limit. That is not true, because you are the one primarily responsible for determining compulsory expenditure, and that is precisely where the figures are so high!
When you look at the figures - a 6.3% increase in compulsory expenditure and, by your own admission, a 0.23% increase in our areas - then you will see who is really being financially prudent, so as to be able to pursue their policies, and who is responsible for the increases. With all due respect for the fact that the national Finance Ministers have set out to reduce their national debts and actually cancel commitments entered into in the past, so as to safeguard opportunities for future generations, I would point out that Parliament has commitments from the past too! We are not in a position to accumulate debt. Perhaps that is just as well. But we have made promises in the past, or rather made announcements and formulated common policies that will in fact need to be converted into payments at some stage. We cannot have a situation where we talk in a very relaxed manner about commitments over the years, and repeatedly make these promises, but then, when it comes to paying up, say that we are now unable to afford it and will have to cut back a bit in this area!
I believe it is very important for the Council members to register the fact that payments are commitments entered into in the past that will actually have to be honoured. We can approach this in two ways with these payments. Mr Elles made the point that we could of course reduce the commitments and retain the payments, which would enable us to honour the commitments at some stage. But that would mean having to scrutinise our policies and cut back on them. I make no bones about the fact that the policies we agreed on formed the basis of the Interinstitutional Agreement and the financial perspective. They are important to us. These things mattered in the past, but they still matter today - now that we have a different political climate within Europe - particularly as there is so much at stake.
We want to tackle unemployment for example. One outstanding achievement to come out of this budget is that we are prepared to join forces to support small and medium-sized enterprises, which create the most jobs, thereby benefiting Europe' s economy. We want to do something for them, and provision has been made for this in the budget in terms of actual figures. We want to do something to combat social exclusion, and to help the weakest of the weak. One of the policies we have opted for in the agricultural sector is to move away from a system of direct subsidies towards enhanced support for rural areas. This is a key priority in Parliament' s book, particularly as we have a right to a say in such matters. We intend to make sure that this area, more than any other, is given a boost. We have made it our business, over the past year, to see that all the funds allocated for this sphere were indeed taken up, because it is vital to frame the necessary policies for rural areas and for the people who live there. We are more than happy to work with the Council and all the others, on this. I say this as a Social Democrat. It is traditionally said of the Social Democrats that as a party, they are not the natural representatives of farmers or rural areas. I will tell you now that we most certainly are, because we believe in equal opportunities.
We have other priorities on the foreign policy front. We want to combat poverty, wherever it happens to be in the world. We want to drive democratisation processes forward, and we want to strike a balance between the traditional political fields of foreign policy now before us. We believe that a constructive approach to eastward enlargement should go hand in hand with a well thought out and properly financed Mediterranean policy. These two policy areas must be in harmony with each other. Anyone who pursues eastward enlargement, must also be aware that as far as we are concerned, the Mediterranean is also an important part of the geopolitical situation we have to engage ourselves in.
Something else we have had to deal with latterly, and which has caused us a great deal of problems - thankfully I would say, because they stem from the fact that a democratisation process is underway - is the situation in the Balkans. When you, Mr President-in-Office, then say this must be financed from existing budgetary funds, I would ask you to consider just one thing: this year alone we have made 200 000 flexibility instruments available, and supplemented this with EUR 180 million from the emergency reserve. Therefore, this year alone we will have included EUR 380 million in fresh funds in the budgetary lines and made it available.
This problem will occupy us for the next six or seven years, and probably even longer. When we see that we have already committed EUR 380 million in fresh funds to this area this year, then I am completely baffled as to how, if we estimate that we are going to need EUR 5.5 billion for Serbia over the next seven years, for example, we are going to be able simply to produce it out of thin air. This would be impossible! We are prepared to take a look at our budget and see where we could improve our effectiveness. This would go hand in hand with the reform of the Commission, which, as it happens, has already set us thinking about how we can make our policies more effective overall. One strategy is to create reserves, and then we must enquire closely, before we make the money available, as to how matters are to be taken forward.
A second strategy is the one used by the Commission, i.e. the reform process within the Commission is being reinforced by making the appropriate number of staff available, so that the steady stream of additional tasks we have taken upon ourselves in the past, can actually be implemented. The worst thing that can befall us is to arouse hopes and then have to disappoint them. With your permission, I will again make the point, in the light of a current discussion, that over the past few years, and again this year, Parliament has discussed whether, people who are affected by natural disasters can receive aid from Parliament' s budget. Let there be no mistake, I think it is criminal to give people who have been affected by natural disasters the impression that we have the means to solve all the problems they face as a result. If we only include a few million in the lines - that is about all we can manage - it is just a stalling tactic, because when the people actually come to need it, we withdraw it again. When there have been one or two disasters at the beginning of the year, all we need to tell people at the end of the year is that we are sorry but we do not have anything left for them. There are people in northern Italy who need our help at the moment, but if they were to turn to Europe, we would have to tell them we were sorry but we do not have any money left because we spent it back in January, February or March. That is completely irresponsible. That is not the kind of perception we want people to have of Europe. When we announce something, or promise something, when we say we are able, and want, to help, then we must be in a position to follow this up. We must organise our political structures accordingly. We must go through what we define as being the central aspects of our policies with a fine toothcomb, and we must work together to see that our proposals are properly financed. As Socialists, we expressly offer our cooperation. I am looking forward to the forthcoming discussions with the Commission and the Council, and hope, in the interests of the citizens of Europe, that we reach some positive conclusions.
Mr President, Mrs Jutta Haug and Mr Markus Ferber have been involved in an enormous task in drafting next years' EU budget. I wish to congratulate them and, at the same time, thank them for their constructive cooperation. Similarly, I would like to thank Mrs Rühle and Mr Colom i Naval and, in particular, the Chairman of the Committee, Terence Wynn. The budget for 2001 is the second budget during this present programming period. It continues the budget policy that was outlined in the Interinstitutional Agreement of over a year ago. My own group is satisfied that strict budgetary discipline was adhered to in the drafting of the budget. It is right that the committee should have made a special point of focus the reduction in expenditure commitments that are in arrears. Structural Funds are one year in arrears and the Media programme, for example, is actually eight years in arrears. Administration in the EU has been inexcusably poor, since, for example, last spring around EUR 3 billion of unused funds were returned to Member States.
Mr President, the focus of the budget has been on education and culture, employment and the promotion of SMEs. We are satisfied with this arrangement. At present massive unemployment is the scourge of the EU. For that reason, it is appropriate to increase significantly the financing of unemployment initiatives. Support for SMEs also aims at reducing unemployment, as it is they that create new jobs most effectively.
The most difficult problems in the new budget concern external action. The basic reason is Agenda 2000, in which there are too few funds for the construction of the Balkan region. Over the centuries the Balkan region has been Europe' s powder keg and that is the case today too. However, just EUR 1 850 million were set aside for the development of this region at Berlin, while EUR 4 500 million were spent during the previous period. The Council reduced funds for the Balkans by EUR 200 million, although there is a massive amount of reconstruction work to be done in the wake of the NATO bombing. If the EU and the Member States intend to keep their promises regarding the reconstruction of the Balkans, that must be clearly visible in providing finance and not just in proclamations. The Balkans war, months of bombing and the tremendous devastation that followed will lead to bitterness and hatred that may even last for generations among the inhabitants of the region unless the EU also takes responsibility for the reconstruction work.
The Committee on Budgets has taken a constructive stand on financing. It wishes to commence talks with the Council in which all the opportunities of the Interinstitutional Agreement would be exploited to solve problems. The committee is also aiming at a multiannual financial framework for both the CARDS and the MEDA programmes. This would serve to lessen the yearly conflict that has tainted the preparation of the EU budget in the last couple of years. Mr President, it is with these remarks that I would like, on behalf of my group, to support the policy of the Committee on Budgets in next year' s budget.
Mr President, ladies and gentlemen, I would like to echo the congratulations extended to the rapporteurs. Our group will support your proposals for the most part. However, we oppose the GUE' s strategy, which submitted a proposal out of the blue in the Committee on Budgets yesterday, to reject the budget. In view of the pressing problems we face in Serbia and Kosovo, we do not believe this strategy to have any serious political intention. Even though we endorse many of the points of criticism directed at the Council, it is clear that a strategy of this kind would lead to a politically untenable confrontation and undermine the credibility of the European institutions.
Like the budget before it, Budget 2001 had almost insoluble conflicts to contend with: on the one hand the pressure of consolidation and cost-cutting policy, as agreed under the Interinstitutional Agreement, in order to secure the financing of the enlargement process, and on the other hand, the acute financing needs of the Stability Pact for the Balkans. This conflict is heightened further, in our view, by the Council' s policy of casually promising everyone aid, and constantly intensifying internal conflicts by making promises of money without thinking seriously about the financing implications. I must say that is how many people on the outside view the Council' s policy.
Instead, Parliament is expected to honour these promises by repeatedly finding new ways to make cuts. In this way, Parliament' s political room for manoeuvre in the budget is being systematically undermined. We will end up being nothing more than the Council' s assistants in the implementation process. This situation cannot be allowed to continue in our view. However, there is no easy solution. It is a fact that the forthcoming round of enlargement will put the Community severely to the test. Financing is a balancing act between needs - financial requirements in the new Member States and financing opportunities for the donor countries - and there are limited public funds. Naturally there is a need to budget carefully, we support this and should not try to get round it.
We are also aware that many projects and programmes are discredited owing to mismanagement. We urgently need a long- and medium-term strategy, so that important areas such as MEDA and the Stability Pact for the Balkans are not played off against each other. We fear that Parliament' s present proposal, which we largely endorse, will expose us to this risk. We fear that the flexibility reserve is probably not being used to finance MEDA, as it should be, but instead, is being employed, at the end of the day, to offset further financial need in Serbia. We hope to be able to develop a common strategy over the next few weeks in order to counteract this.
We also urgently need a common strategy for improving management. This will entail a corresponding increase in staffing levels, and here too we are critical of the committee' s majority decisions. We fear that the majority of the committee members have used the wrong tactics. Demands for improved performance also imply a need for more staff. As far as we are concerned, linking the demand for improved performance with the demand to place staff in the reserve at the same time will not wash with the public.
We are also critical of the decisions taken with regard to the LIFE programme. We are hoping that the majority of MEPs will have second thoughts about this on Thursday and vote accordingly, and that we will succeed in reclaiming LIFE from the reserve. And so finally, to recap: all in all we would like to thank the rapporteurs, Mr Ferber and Mrs Haug, for their valuable work. There are two or three points that we differ on, but we hope to reach agreement on them yet. Above all, we call upon the parliamentary majority to again think carefully about whether all the staff - i.e. all 400 posts - should really be placed in the reserve, or whether it would not in fact make sense to come to a different vote on this matter.
Mr President, Commissioner, President-in-Office of the Council, as you know, my Group has unanimously decided to table a motion rejecting the draft budget for the year 2001.
This is a truly extraordinary initiative, especially at first reading, and one that is bound to be unsuccessful, for in the present circumstances it cannot possible gain a majority of votes in favour. We knew as much when we took the decision, so why did we take it? Every man and every woman here needs to realise that unless we challenge the ultra-restrictive strategy that characterises the Council' s draft budget then, come 2001, we are going to find ourselves in a situation where we are not able to honour all our commitments to our partners in the Balkans, the southern Mediterranean and other developing regions of the world. We are going to be in some way forced to choose between these three priorities, even though they are identically legitimate and equally urgent, and this is not, in our view, acceptable.
The Council' s decision to cut a quarter of the appropriations earmarked for the Balkans, even before the change in the situation in Serbia, to cut EUR 150 million of the appropriations intended for Euro-Mediterranean cooperation and more generally to cut all appropriations for cooperation with the South is taking us directly down this blind alley. How is it possible to formally receive President Kostunica at the European Council in Biarritz, to convene an extraordinary Council in Marseilles devoted to Euro-Mediterranean partnership and to make an urbi et orbi proclamation of the most noble aspirations, raising encouraging hopes among the people of Eastern Europe and the south of Europe, without, at the same time, providing ourselves with the means to fulfil these commitments? The budget is not the be all and end all, of course, but it does reflect the political will of the fifteen Member States.
For all that, the same approach has been applied to the European Union' s internal policies. Jacques Chirac spoke lyrically, in this very Chamber, of the Europe of all citizens, male and female, yet the draft budget of the Fifteen envisages an absolute reduction in appropriations in chapters as important as social action, employment, education, training, youth, culture, audiovisual media and the environment. On some of these lines, even the amendments from the Committee on Budgets, although positive, fall short of the 2000 budget. This is true for employment, the environment and trans-European networks, and, as we have seen, the problem is even more critical as regards external actions.
We must not allow ourselves to fall into this trap. The only way to get out of it is to demand that the financial perspective be reviewed, particularly Chapter 4. The Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy has done so, and the President of the European Parliament clearly expressed the same views in Biarritz. Mrs Haug, the general rapporteur also attempted, last night, to amend her report in this respect in order to reflect the concerns expressed by my Group, and I must thank her for that.
Had this amendment been adopted in its initial version, it might have started to deal the cards afresh, but the idea was rejected by the majority of the Committee on Budgets. So is the European Parliament therefore about to implicitly accept the Council' s position, no matter what it says? This is a blind alley, which my Group is not ready to go down.
In this connection, I should like to refer to a crucial passage in the speech by the general rapporteur. Earlier, Mrs Haug quite rightly pointed out that the Council has refused to discuss a multiannual revision of the financial perspective and to continue like this, as she said, "is completely unacceptable." So, what conclusions must we logically draw from this situation? Our motion to reject the Council text is specifically aimed at contributing towards highlighting, in good time, this key political problem on which, sooner or later, we shall have to deliver an opinion in order, in the long term, to match European projects with the resources needed to implement them.
Mr President, Commissioner, the French Presidency of the European Union is coming to an end at the time when Parliament is voting on the budget for 2001. There is one fact which must be noted, and which we must, as French Members of Parliament, deplore, and that is that the Council has failed with regard to one of the traditional responsibilities of French politics, its responsibility to the farmers of Europe, with a cut of more than half a billion euros in heading 1. It is also, unfortunately, true, as a number of people in this Chamber have commented, with regard to the Mediterranean countries, with a swinging cut in funds for the MEDA programme.
This has got to be the worst possible message to be sending out to our friends and neighbours around the Mediterranean at the time of enlargement. We can only, in such circumstances, support Parliament' s attitude and the back the amendment in favour of MEDA, restoring the appropriations of the preliminary draft budget, in the same way that we must be pleased at the significant increase in agricultural expenditure and the special place given to the second pillar of the CAP, promotion of the countryside, while, however, deploring the position of the Committee on Budgets, which rejected almost all the amendments from the Committee on Agriculture and Rural Development seeking to compensate for the Council' s drastic cuts in the fruit and vegetable sector and also in the pig farming sector.
In the field of external aid, will we ever be able to realise the hopes of President Kostunica who in recent days has been most forthright in declaring that the fact that France held the Presidency of the European Union at these moments that are so critical for the people of Serbia and the continent as a whole was the work of Providence? The amount of aid allocated to the Balkans might give him to think so, with both the EUR 200 million released from the 2000 budget as emergency aid and the appropriations for 2001 which, even so, represent an increase of 30% over and above the 2000 budget. That being the case, the level of funding allocated to Kosovo is not without certain problems. In view of the appropriations which could have been committed for the first months of the year 2000, questions can be asked as to Kosovo' s real capacity to absorb the EUR 350 million planned for 2001. Most of all, however, the victory of the Serbian President forces us henceforth to recognise Belgrade as sole discussion partner for all decisions, all intervention, and all routing of aid via the provinces of the Federal Republic of Yugoslavia.
The European Union no longer has any alibi since the fall of Milosevic. The policy of aid for the Balkans must now concentrate massively on Serbia, a region impoverished by our bombing raids last year and by our economic sanctions which hit it so hard.
The aid we propose to contribute must safeguard rather than threaten the Serbian national identity. We should, therefore, remember that both Kosovo and Montenegro form an integral part of the Federal Republic of Yugoslavia. Let us therefore put an end to direct aid to these provinces - occasionally without a legal basis, as we saw in this Chamber not so long ago in the case of Montenegro - direct aid that serves primarily to fuel the separatist movements.
In conclusion, we must clearly remember that, as far as we are concerned, aid for the Balkans in no way justifies requests for revision of the financial perspective. The bottom line of every budget year shows a surplus, indicating that the amounts of appropriations we have voted on do not correspond to the real needs of the situation. It is possible to make substantial savings, either by saving the monies arising from the under implementation of certain programmes, or by the European Union' s at last taking a decision to stop using budget lines for the purposes of pro-Europe propaganda. But in that case, unfortunately, there are many examples: special treatment given to associations with declared federalist aims or to the many NGOs whose roles, philosophies and operations are highly questionable, the funding of European political parties, via the sums swallowed up in the Prince programme, in an attempt to convince the citizens of Member States of the validity of the euro at a time when the European currency is experiencing a loss of confidence widely shared by Europeans, from our Danish friends right up to the managers of the European Central Bank.
Mr President, as usual, I am speaking on behalf of the Members of the Bonino List, and I would like to start by echoing the congratulations to the two rapporteurs on the work they have done in recent months and, in general, congratulating the Committee on Budgets on its work.
Mr President, when one hears Mr Wurtz' s ornate, well-argued and well-considered reasoning, it is difficult not to agree with at least the underlying argument, if not the method he recommends. Of course, we too are convinced that, if Parliament and the Council do not assume their responsibilities in terms of the need to deal with the budget, first and foremost tackling the use of the flexibility instrument but, also, revising the financial perspective, it will be difficult not to agree with the view that we are going to be running away from our responsibilities with a heavy conscience because we are not able to make good our undertakings, either those made in Biarritz or those which have been made with many other partners over the years.
We do not agree with the method, which is why, in this first reading, we place our confidence in the rapporteur' s approach, in spite of what happened last night in the Committee on Budgets, in the hope that this will constitute a basis for effective discussion with the Council in-between the first and second readings. However, the issue raised by Mr Wurtz is clearly central. In my opinion, if we do not revise the financial perspective, we will be being irresponsible towards both ourselves and our partners, especially in the 2001-2006 period.
Mr President, the EU' s budget is the Union' s choice instrument to define political areas of interest as well as core areas. In this process, we as Parliament need to ensure that we serve the interests of all European citizens. These may be citizens who would like to see the Union develop into a federation, but also citizens who are sceptical about Europe, as demonstrated recently by the Danish population. Unfortunately, Mrs Haug has adopted a political line which only takes account of the supporters of a federal Europe. A line in which she, like her predecessor Mr Bourlanges, is attempting to break through the financial ceiling. Over the past few months, Commissioner Patten has repeatedly pointed to the Union' s enormous payment backlog. Unfortunately, the rapporteur still has not grasped that this is why we must tread water for the time being. "Let' s do better with less" , as Commissioner Patten said, is lost on her.
Budget policy needs to instil public confidence in European policy. The fact that this confidence is lacking is obvious from the drop in the currency value of the Euro, which, since its launch, has lost nearly 30% of its value compared to the Yen and the American Dollar. That confidence will not grow by ploughing even more money into the budget, but it will if the budget is implemented efficiently. For this to happen, difficult choices have to be made, but unfortunately, it appears that the rapporteur is not prepared to make these choices; instead, she has opted for the easy way out by increasing the budget.
The refusal to set priorities is most prominent in the area of foreign and security policy. Naturally we too are in favour of giving aid to the Balkans and Serbia. But the money for that aid can be freed up by setting priorities within foreign policy. What are the core tasks for the Union and what tasks belong to the Member States? A Union which does not dare make choices will create more distance between itself and its citizens, who do need to make choices in their personal budgets.
Setting priorities is being dodged by abusing the flexibility instrument. It is quite justified to deploy this instrument for new, unforeseen expenditure and is therefore the principle par excellence in the case of the sudden revolution in Serbia. The rapporteur' s proposal to use this principle for MEDA, however, does not meet the 'new' or 'unforeseen' requirement, and is all the more surprising in the light of the fact that spending levels have not been reached in the MEDA programme. Although the rapporteur attended the meeting of the Committee on Budgets yesterday, she failed to draw lessons from the credit transfers which were being discussed. It appeared yesterday that 25% of the amount budgeted for 2000 for Latin America was not used and is now being transferred for aid to Kosovo. Mr Bourlanges made the cursory note that the 2000 budget for Latin America had probably been somewhat too generous. There is therefore leeway in foreign policy, i.e. category 4, and the proposed increases of the appropriations budgeted for for Latin America are not based on fact.
The Council agrees with the creation of 400 posts which, according to Commissioner Patten, the Commission needs in order to eliminate the backlog of payments. In the light of this, it is not justified that the Council should considerably reduce the category 4 payments. We must give the Commission the opportunity to eliminate the backlog by increasing its staffing levels.
Finally, Mr Heaton-Harris was right to refer in his amendments to the onesidedness of many European programmes, in which the citizen is treated to a propaganda-like tale on European integration, and at the expense of the citizens themselves would you believe. The Union must realise that certainly not all citizens dream of far-reaching integration. Programmes of the Union should therefore adopt a more neutral tone, so as to prevent one specific political hue being put across at the expense of all citizens. Democracy cannot be reconciled with a dictatorship of the majority.
Mr President, one of the principles governing the budgetary process for 2001 is that of saving money. It is just as well, given that of the 15 Member States only 7 are likely to be able to present a positive balance sheet for the year 2000. There is therefore little prospect of us receiving additional revenue in the form of higher contribution payments from the Member States. We have certainly got our priorities right in Budget 2001. To that extent, the rapporteurs are to be congratulated.
It is a fact that the unemployment rate is too high in Europe, particularly as this affects the weak members of society, i.e. young people, women and the long-term unemployed. We must therefore support all the measures designed to boost small and medium-sized enterprises. We need more entrepreneurs in Europe, who, in their turn, will create more jobs. There should be no question of Europe failing to keep the promises it makes. The truth though, is that many European politicians promise funds that they, or their committees, then fail to make available at the end of the day. I am referring to the absolutely crucial payments required by the Balkan countries, which the Council has now cut back on.
However, it is also unacceptable that many of Europe' s priorities are financed in such a way that the poor are ultimately the ones to suffer. It was therefore both right and important that the Council' s extensive cuts in agriculture, totalling EUR 55 million, were corrected again. But at the end of the day, Europe' s priorities will only be financially viable in the long-term if Europe' s economy goes full steam ahead.
The tax burden must therefore be reduced in percentage terms, and only an economic upturn and accompanying economic growth will secure increased state revenue. In addition, our administrative systems must be modernised, and it is our duty to lead by example. I therefore hope that the newly created budgetary line - which a few people, myself included, have been critical of - for financing the European parties, is not used to award funds to those who have already squandered away funds made available at national level and are now in fact in debt. I also hope that the conditions attached to the establishment of 400 additional service posts within the Commission will actually be fulfilled. I hope that in the course of further negotiations with the Council these principles will actually be upheld, and that in this way, we will be able to jointly adopt a budget for 2001 that benefits the citizens.
Mr President, it is only right that I should begin by commending the work of the various rapporteurs. As I was able to observe most closely the way in which Mrs Haug dealt with the issues within her remit, I wish to bear witness to the sensitivity and balance that she demonstrated throughout the process.
Rather than carrying out a technical analysis of the budget or an interpretation of the amounts provided for in the respective 'revenue' and 'expenditure' columns, Parliament should concern itself with the quality of both expenditure that has been released and expenditure that has been proposed, which specifically requires an assessment of the criteria for the use of appropriations and also an assessment of their impact. On the basis of this understanding, the Group of the European People' s Party - European Democrats wishes to highlight the following aspects:
the level of budgetary implementation;
the degree to which policies that have been laid down are implemented and the results achieved;
consistency between the legislative process and the budgetary options;
progress in reforming the Commission.
In the context of these objectives, a raft of measures is proposed for next year, which in our opinion will help to improve the current situation. Firstly, with regard to the low levels of budgetary implementation, in particular of expenditure classified as "non-compulsory" , a special requirement is introduced for requests to the Commission for explanations. It has to be acknowledged that as long as the explanations requested are not forthcoming or are unsatisfactory, the appropriations in question cannot be used. Furthermore, unless the budget appropriations are used effectively, how can we talk about improvements, which are so necessary in certain categories?
The second point is that there must be greater speed, transparency and efficiency in administration given the systematic increase in the RAL, that is in amounts still to be paid. This results from the increasing disparity between commitments that have been entered into, payments that have been authorised and payments made, particularly under category 4 - "External Actions" . The needs are self-evident, we have many commitments, the importance of external cooperation in asserting the European Union' s presence on the world stage is obvious, and there is a very low implementation rate for various programmes. The MEDA programme, which focuses on the Mediterranean basin, a geographical area of the utmost strategic importance, is a good example of our inability to implement our programmes. We need to make up ground in MEDA and guarantee greater efficiency in Serbia, for example, whilst at the same time effectively implementing the European Union' s traditional policies in this field. With a view to resolving current bottlenecks, a general reserve should be created under category 4 - a performance reserve - which will be used in proportion to the extent to which the various items are implemented. Furthermore, we hope to see a revision of the Financial Regulation which will set a definite deadline of two years, for example, as the maximum period between the authorisation for payment and payment itself. Failure to comply will result in the sums involved being withdrawn from the budget, as already happens in other categories.
The third aspect to be emphasised is that if we wish to see greater coordination between the European institutions, we should promote, in theory and in practice, the integration of the Commission' s legislative programme and the budgetary process, as well as informing Parliament in advance of decisions by other institutions that may have an impact on the budget.
Fourthly, with regard to the reform of the Commission' s procedures and staffing policy, we must distinguish between issues relating to new admissions and the desirable - as far as we are concerned - creation of a permanent and compulsory early retirement system.
Fifthly, if we value initiative and responsibility, we must promote the creation of a programme aimed at businesses and at business people. By preserving this strategic approach in the way we address the budget this year and in years to come, the European Parliament will fully play its role in the budgetary process. Parliaments only truly represent their electors, a crucial aspect of democracy, when they refuse to simply rubber stamp other people' s proposals.
Mr President, I give my thanks to the rapporteurs. The four of them deserve congratulations for the work they have put in. I welcome Mr Patriat, who is in the Chamber for the first time for this debate. I thank him for his clarity What he said was absolutely clear. The message he can pass on to Mrs Parly is: do not book a plane for Thursday night. It is going to be a long Thursday night and the flight will be some time on Friday.
For the 2001 budget - that is for conciliation - there is a touch of déja vu in that it is so similar to the 2000 budget because category 4 is overriding everything. Nobody seems to be talking about anything except category 4. If we could turn the clock back to when we agreed the Interinstitutional Agreement, if we had given EUR 200 million extra to category 4, we would have solved a lot of problems over the last two years. The fact that category 4' s ceiling has now been exceeded by EUR 380 million tells us that we really should have done something like that.
We are trying to safeguard Parliament' s priorities in category 4. When people talk about making reductions or finding the money within category 4 to fund certain priorities, do not forget that Parliament has its priorities, We made that clear in the vote in committee. But there are three areas which are giving us cause for concern. Kosovo, of course - which we had the problem with last year. The transfer that we made last night should resolve the funding for Kosovo, and we should have less of a problem next year because of what we voted for last night. In fact, we have problem in that we have given too much. We now have EUR 25 million over the EUR 814 million, so what we could discuss at the trialogue and conciliation is how to take EUR 25 million away from Kosovo, to give it to - let us say - MEDA. With the transfer of EUR 175 million we have estimated EUR 25 million more than we expected.
We are saying we should use the flexibility instrument for MEDA. We will try to get an agreement with the Council and the Commission on that. But although we talk about the flexibility instrument, let us not forget it does not exist unless the Council and Parliament agree to it coming into existence. Unless it comes into existence we have not just one major problem but several problems.
As for Serbia, we all remain uncertain as to what the needs are there. Therefore we have put the PM on the line.
I turn now to what Mr Wurtz said before. It had a lot of validity. But to reject the budget at this stage, at first reading, is totally wrong. The content of the argument is worth considering for support, but to try to reject the budget at first reading is nonsense. We have a long way to go before we get to the second reading but at least he has given us something to think about.
On the western Balkans, President-in-Office, you said that the Council considers EUR 614 million to be enough. We do not and the Commission does not. We reckon we have more scientific evidence than your guess at a figure. So that figure will need to be clarified. We base it on what the Commission and the World Bank reported last time. My real worry is that, when the Commission and the World Bank come back with their report at the end of November or beginning of December, it will just be written off by the Council.
You said that if we needed a revision of the Interinstitutional Agreement, then we have to base it on needs and availability, and of course we have to consider the flexibility instrument first. But what if the needs are extremely high? What if the availability is extremely low? What if the flexibility instrument is not enough? Then the reality is that we will have to look at an IIA. My real concern is that the Council will simply say that they do not agree with this analysis, that we should forget it and that they are sticking to the existing ceilings. If that happens we have major problems and Mr Wurtz may be our best friend at the end of the day. Let us bear that in mind.
As regards MEDA, the Council said that the commitments are not a problem owing to the eight years of payment backlogs. If we took that argument to its final conclusion, we would not need any commitments. We could solve all our problems by taking every commitment away from MEDA and just working on the outstanding payments. We believe that the Commission has proposed realistic figures for MEDA. We have spoken to Commissioner Patten at length, as well as to Commissioner Schreyer, and if the extra staffing is made available, as proposed in the White Paper, at least there should be the beginnings of some substantial movement on MEDA.
There is a distinct difference between Parliament and the Council. We know that we have representation without taxation. We do not have to find the money - the Member States have to do that. We have representation without taxation. But the Council' s problem is prime ministers and foreign ministers who say one thing and finance ministers who say another. That is something like proclamations without appropriations. There is a real lack of coordination that leads to deprivation and frustration.
(Laughter and applause)
President-in-Office, there are several issues which we need agreement on: real issues. I would like to touch on the White Paper, because you and the Commission have failed to mention what was actually said in the trialogue. That concerns the early retirement scheme where, I believe, the Commission gave its approval in principle, but you were awaiting a proposal on the financial regulation. That will be one of the issues we have to resolve - it is not just the question of the 400 posts, it is the package that goes with it.
President-in-Office, I am looking forward to the trialogue and to the conciliation with great anticipation. My flight is booked for Friday, so I am ready for a long night on Thursday, but I hope that at the end of all this we can get a budget we are all satisfied with, so we can do justice to the tax-payers of the European Union, to the people we represent, but also to those in need, especially in the MEDA areas, especially in Serbia and especially in the western Balkans.
Thank you very much, Mr Wynn. We would particularly like to thank you for making us smile and even laugh about a subject as serious as the budget. That is something for which we should always be thankful.
The debate is closed. It will resume at 9 p.m.
Question Time (Council)
The next item is Question Time (B5-0548/2000). We shall examine the questions addressed to the Council.
Question No 1 by (H-0709/00):
Subject: Enhanced cooperation What progress is the Council Presidency making on enhanced cooperation, and could it give examples of areas in which it would apply?
I believe that Mr Duff was present this morning when we discussed the European Council in Biarritz. What is more, in his capacity as rapporteur, he asked a question just after the group chairmen. He has also heard and read Mr Gil-Robles' s report on reinforced cooperation, and my own response to this. I therefore think he has understood Biarritz' s findings on the matter, which are rather encouraging, and the Council' s quite positive response to Parliament' s and his own suggestions.
Thank you for the answer. I certainly absorbed the messages of Biarritz and I was encouraged by the things that occurred there. I would just ask Minister Moscovici two further questions. Firstly, would he agree that it would be more sensible to restrict the use of closer cooperation solely to those issues where unanimity applies within the Council? As he appreciates, this is a growing feeling within Parliament. And the second question concerns the reaction of the candidate countries to the debate inside the EU Union concerning closer cooperation. Do you find that they welcome the prospect or are they perhaps frightened of it?
. (FR) Our objective is indeed to safeguard what lies at the heart of Community policy, i.e. the internal market and the cohesion policies, reinforced cooperation. Matters are, therefore, perfectly clear. We wish to adhere to the acquis communautaire, but at the same time we should not have regulations that are too inflexible. It is true that qualified majority voting is the main thing, but we must have some flexibility.
We shall have to take note of the reactions of the candidate countries. Firstly, I think it important that procedures should work properly with 15 Members, which is already a complicated matter. It would be a far more complex matter if there were 27 Members, but, as you know, the French Presidency is going to convene the European Conference on two occasions. There will be a ministerial meeting, firstly, in Sochaux, on 23 November, and there specifically we shall have a debate on institutional reform in the context of an enlarged Europe, and on the second occasion, on the morning of the 7 December at the European Council in Nice. The French Presidency is probably rather keener than others to get these countries involved.
Having said that, to make matters clear, reinforced cooperation does not mean a two-speed Europe. We have specifically stressed that an open and inclusive approach was needed, and no one should be afraid of reinforced cooperation. The 'small countries' , for example, to use a quite inappropriate term, should not feel themselves excluded from reinforced cooperation or that reinforced cooperation means some sort of exclusive vanguard, centre of gravity or pioneer group. All it means is that there is a certain flexibility to enable specific policies to go ahead, even if some countries cannot, or do not wish to, participate, and what is true for the European Union' s Member States is also true for the candidate countries. No one must feel as if they are in a carriage being towed along by a kind of runaway train. This is not some sort of Directory.
Question No 2 by John Cushnahan lapses, as the author is not present.
Question No 3 by (H-0714/00):
Subject: Cost of the activities of the 'Three Wise Men' in Austria Which funds are being used to cover the costs of the activities of the 'Three Wise Men' , who have been deployed by the Portuguese Presidency to assess the situation in Austria?
My answer is very simple. The Council played no part in this matter and the Community budget was not used in any way. The expenditure committed in order to fund the task of assessing the Austrian situation was actually funded in its entirety at national level by Austria' s 14 partners within the European Union. The Presidency did, of course, make a contribution to this.
Mr President, Minister Moscovici, one question the public, and also quite a number of MEPs have been asking themselves, is: what was the role of the embassies in this connection? Given that there is an embassy representing each of the 14 Member States in Vienna, why was it necessary to have the Three Wise Men look into something that the embassies could have monitored themselves on a daily basis? Did the embassies fail in some way? Did they fail to retrieve the reports? Did the relevant governments fail to read the reports? We really cannot avoid this question. Perhaps it would have sufficed to read one or other newspaper, but I would be most grateful if you could provide me with a brief analysis of the role of the embassies.
This question makes me smile a little. In my opinion, ambassadors are quite simply there to represent the government of their country. They must, of course, pass local information back to their government, but the question here was to find a solution to a situation where fourteen Member States had taken measures with regard to the fifteenth for the political reasons that are familiar to you.
I therefore think it was quite appropriate, in this context, to ask an external authority, that was not morally implicated, to undertake this task. I think Austria has no call for complaint regarding what has been done, quite the contrary. I would add that if any individual country had followed up on their ambassador' s report, then perhaps the solutions advocated by the experts' report would not have been applied.
As they deal with the same subject, Question Nos 4 and 5 will be taken together.
Question No 4 by (H-0715/00):
Subject: Colombia Is the Council aware of the most recent massacre, which resulted in eight deaths; on 8 July 2000 in Colombia in a place called La Union, and has it investigated the possibility that the atrocity was committed with the full support of the Colombian Government? Has the Council held discussions on this event? If so, does it propose to make any formal protest?
Question No 5 by (H-0776/00):
Subject: Violation of human rights and dismantling of paramilitary groups in Colombia Paramilitary groups have stepped up the murders of farmers, journalists, trade unionists, political leaders and human rights activists over the past few months. Ramiro Zapata was the latest of 25 human rights activists to be murdered and, recently, the Colombian press condemned the paramilitary groups' "Plan 100" to kill one hundred human rights activists. The government has recognised the "accidental" killing of six children in Puerto Rico on 15 August. Furthermore, Colombia has not assembled the units that the European Union asked it to create to fight the paramilitaries.
What measures is the Council taking or prepared to take to make aid to Colombia conditional on the Colombian government showing significant progress in respect for human rights and in firm action towards dismantling the paramilitary groups?
Yes, generally the European Union regularly condemns in the strongest possible terms the serious human rights violations which, unfortunately, are still being committed practically every day in Colombia. The matter to which Mr McCartin refers, however, has not been specifically referred to the Council, and the Council has not mentioned the matter as such in its discussions. While supporting the efforts made by the Colombian Government to make progress in the peace process, the European Union has stressed, and continues to stress, that government' s necessary commitment to respect for human rights in Colombia.
The European Union has also appealed for the commitment of all parties to seeking a negotiated solution to the conflict, without which it would be impossible to establish any lasting peace.
It is up to the Colombian authorities to define the practical means by which the Colombian Government might undertake to dismantle the paramilitary groups. Recommendations from regional organisations and the experience of neighbouring countries will doubtless be able to assist in defining these means.
On several occasions, the European Union has affirmed its willingness to support, to the extent that it can and with the most appropriate means, all efforts to secure a peace agreement.
Following the international meeting on the Colombian peace process, held in Madrid on 6 and 7 July 2000, attended by Mr Solana, the representative of the 15 Member States and the Commission, the European Union is currently looking into practical opportunities for cooperation with Colombia. In this respect, a Joint Declaration should be read by France' s representative, on behalf of the Presidency, on the meetings in support of the peace process scheduled to be held in Bogotá on 24 October 2000, which should, in particular, stress the need to support the rule of law and the fight against the causes of violence, to boost aid for the victims of violence, to defend human rights, protect biodiversity and the environment, and step up consultation and regional cooperation.
You may rest assured, finally, that respect for human rights, and the promotion of human rights, are, in any case, a key component of the European Union' s cooperation with third countries.
Mr President, I want to thank the President-in-Office for his reply which was very comprehensive. I am a bit happier with the attitude of the Council today than I was in July because, as on many occasions in situations of crisis, the European Union seems always to be the last authority to arrive on the international scene and make its voice heard. I also appreciate the expertise of Mr Solana in South American affairs and I recognise that we have made some progress.
Nevertheless, is the Council aware of the amount of money that the European Union provides, something like ten times what the United States provides for development cooperation throughout the world? Yet when a crisis occurs, whether in Africa, South America, the Middle East or the Far East, it is the United States and not the European voice that is heard. Does the President-in-Office recognise that we are failing to capitalise on the resources that we provide?
I am not unaware of amount of money the Americans are promising in aid for Colombia, for example, the bulk of which is earmarked for activities to combat drugs trafficking. This is something I am aware of, even if this plan is occasionally criticised, for instance, by NGOs. At the same time, from my own experience, I think you are somewhat mistaken in making such a generalisation. As far as Africa, the Middle East or the Mediterranean are concerned, the European Union is in fact the largest donor. But in that case we are in a rather peculiar situation given the historical links between the United Sates and the continent of South America. We are, nonetheless, paying a great deal of attention to the way this situation is developing.
Thank you for the information, Mr President, and thank you for giving me the floor. Many of us believe that the problems in Colombia, as in other Latin American countries, stem from the issue of whether or not peasant-farmers own land.
In 1984, 0.2% of landowners in Colombia owned 32% of the land. In 1997, this figure stood at 45%, and today will be even higher. This is the problem, in addition, in many cases, to the actions of the paramilitaries, who force the peasant-farmers to move by means of indiscriminate killings. Here we have three cases in different parts of the country: In the village of Carmen, 500 people were forced to move by the murder of 14 peasant-farmers. In the port of Buenaventura, 20 peasant-farmers were murdered. Far away, in another area called Ciénaga, there have been over 200 murders since the paramilitaries moved in a year ago.
The question, Mr President, and I shall end here, is whether there is a solution that would exert greater pressure than that proposed by the President in his statement and whether the aid we are going to give will be entirely different from that of the United States, in other words, not intended for crop-spraying, but for crop replacement and also for social, rather than military, purposes.
Let me briefly say that I am taking note of the explanation you have just given, but I should like to specify that the European Union hopes to set up its own programme of socio-economic and institutional aid for the Colombian peace process, and we shall readily return to it when we have made more progress in this area.
Mr President, I want to address the question of the paramilitaries' involvement in the La Unión massacre. Would the minister agree that by and large it is clearly known that the paramilitaries concerned act as proxies for the Colombian Government? Is he not concerned, therefore, that Plan Colombia intends to provide military aid to the Colombian Government, use military resources to spray crops, allegedly drugs crops, and that the European Union is expected to come in and mop up the problem with a social policy programme? This is an inadequate response by the European Union. We should not be agreeing to Plan Colombia on that basis.
I should just like to confirm my previous answer. While taking the honourable Member' s comments very seriously, I still think that this aid is useful and should be intensified.
Mr President, will the President-in-Office join me in expressing regret at the killings on 9 July 2000 of two of the young men of the Atlantis Ecological Group: Tristan James, grandson of the founder of the group, Jenny James, who lives in Colombia, and Javier Nova, the boyfriend of one of Jenny' s young daughters, who were brutally murdered by a renegade group of Farc rebels when they returned to the area they had both lived in for most of their 18 years to visit relatives there.
When Mr Moscovici answers Mr De Rossa that he is sensitive to what he says, why is it that when the General Affairs Council on 9 October particularly referred to a European plan for Colombia, the European Commission subsequently issued a communication on 18 October which uses the words "Plan Colombia" , with its military aid and with its aerial spraying of crops which have been condemned by the Panamanian Interior Minister, Winston Spadafora, the Venezuelan Minister, José Vicente Rangel and governments in Peru, Equator and Brazil? Will he today repeat that the Council will not support Plan Colombia, as Mr De Rossa and I and every civilised Member of this House want?
I think I have already answered this question. The Council is not here to make comments on every aspect of this extremely sensitive and painful issue. With your permission, Mr President, I shall confine myself to the answers I have already given.
It is the duty of the President of the sitting to guide and interpret the questions and it is then at the discretion of the President-in-Office of the Council how to discuss or respond to them, except where the questions are nonsensical or have nothing to do with the subject. Then I will exercise my responsibility. Mr De Rossa has the floor on a point of order.
Mr President, when you mention the text of the supplementaries and the President-in-Office' s response, could I remind the President-in-Office that the original question specifically related to the massacre in Colombia, whether or not the Council has had discussions on this event and if it plans to make any formal protest or not.
The questions that I and other Members asked are very specifically related to the situation in Colombia. It is not adequate to say that you are not in a position, and it is not your role, to go into this kind of detail. The question asks you to go into detail. Why accept the question at all if you are not going to go into the detail?
Mr De Rossa, I have to tell you that the Rules of Procedure do not allow for responses from Members, but merely their questions. Afterwards you may deal bilaterally with the President-in-Office of the Council, either in writing or in person.
Let me make myself clear. A question was asked of me, and I answered that question. I specifically stated - and this will have been noted in the Minutes - that the incident you refer to in your question has not been specifically referred to the Council and that the Council has not mentioned the matter as such in this debate. I had, therefore, answered your question. I should not like you to think that the Council does not answer the questions asked of it. At the same time, it is just not possible to undertake an ad hoc debate on matters like this, which are, let me repeat, extremely complex ones. I utterly respect what the Members of Parliament are saying. It is just that I am trying not to indulge in demagoguery.
I would ask you all to comply with Questions to the Council in accordance with the rules for this procedure as they are laid down.
As far as possible, the debate should not be academic and theoretical. I would therefore ask that when you put further questions, they are specific questions on the matter in hand.
As they deal with the same subject, Question Nos 6, 7, 8, 9, 10, 11, 12 and 13 will be taken together.
Question No 6 by (H-0718/00):
Subject: International financial transactions At the next annual meeting of the IMF, does the Council plan to propose that the IMF Committee should study possible arrangements for introducing a Tobin-type tax on international financial transactions with a view to combating speculation and stabilising currency markets?
Question No 7 by (H-0719/00):
Subject: Management of the revenue generated by a Tobin tax Does the Council believe that management of the revenue generated by a Tobin tax on international financial transactions (the value of which is estimated at between USD 50 billion and USD 250 billion per year, depending on the tax rate applied) should be entrusted to the UN, or should the setting up of a specific body responsible for levying and distributing the revenue which such a tax would yield be considered? What should the priorities be for the allocation of such resources (e.g. access to drinking water, protection of the environment, cancelling the debt of the poorest countries, vaccination programmes, access to education)?
Question No 8 by (H-0720/00):
Subject: Tobin tax How does the Council intend to help future governments deal with the emerging crisis in national taxation because of tax competition and off-shore financial centres, and would it consider new streams of taxable revenue such as currency transactions?
Question No 9 by (H-0721/00):
Subject: Political and technical obstacles to the introduction of a Tobin-style tax The Council is well aware of the broad support and growing popularity enjoyed by the proposal for a Tobin-style tax. With reference to any discussions it may have held with the Ministers for Economic and Financial Affairs of the EU Member States and of third countries, will the Council Presidency say who is opposed to this measure and what the main political and technical obstacles are to the introduction of a tax of this kind?
Question No 10 by (H-0722/00):
Subject: Consideration of the merits of taxing international financial transactions Is the Council Presidency willing to open a discussion within the Council of Finance Ministers (ECOFIN) on the merits of imposing a tax on international financial transactions within the exchange market in order to combat speculation and the destabilising effects which the latter has on the economies of entire countries?
Would the Council be willing to consider establishing a 'Tobin area' at European Union level, i.e. imposing a Tobin tax on Europe' s financial markets, which account for 50% of world currency-exchange transactions?
Question No 11 by (H-0725/00):
Subject: Viability of Tobin-type taxes at European level In view of the recent report issued by the French Minister of Finance indicating that Tobin-type taxes would not be viable if introduced by a single Member State, what steps does the French Presidency propose with a view to securing the viability of such taxes at European Union and global level?
Question No 12 by (H-0735/00):
Subject: Tax on financial transactions In recent months there have been growing calls for a tax on financial speculation, with ATTAC committees (association for a tax on financial transactions and aid for citizens) springing up in France and Europe, as well as the amendments tabled in the French National Assembly and Senate. This movement raises fundamental questions, such as the respective roles of man and the world of finance in today' s economy. Does the Council not think that a Tobin-style tax would be desirable in the interests of restoring balance in this area?
Question No 13 by (H-0815/00):
Subject: Tobin tax and the international financial architecture In the Presidency' s view, which European institution would be most appropriate, in the context of international economic and financial relations, to promote the introduction of a Tobin tax and, should the circumstances arise, to administer such a tax? What impact would the introduction of a Tobin tax have in terms of combating worldwide currency speculation?
No, I shall try not to give you too academic an answer, but you put me in a difficult position in asking me these questions because we could easily spend more than one evening answering, and in any case we shall no doubt be overrunning the allotted hour with the questions that are coming up. This matter raises questions of the objectives to be pursued, and questions of philosophy, of convictions and of analysis. Indeed everyone applies their own convictions and their own analysis in expressing their views on this subject.
I should just like to say, once again, speaking on behalf of the Council, that the Council is perfectly aware of topical events and the importance of these issues. The creation of a Tobin tax is an attractive option, one championed by many Members on both the left and right wing, by a variety of political and non-political organisations, non-governmental organisations, university groups. I shall therefore beware of giving a definitive answer to this difficult question.
I should just like to stress some of the practical problems which may give rise to debate, since this is the Council' s position. Firstly, I think everyone recognises that this tax, known as Tobin tax could operate properly only if applied at world level. It must be noted, however, that while it may be possible to seek a consensus within the European Union, no such consensus exists within G7, especially within the OECD, regarding levying a tax on exchange transactions. We are even aware, and this is an economic line of reasoning, that if there were a broad consensus, then a limited number of financial places would have a real interest in adopting an uncooperative attitude and refusing to apply the tax on transactions within their territory.
The question that I must ask those who advocate the Tobin tax, therefore, is exactly how we can offset that risk that would exist that speculative activities would shift location to tax havens, since this is a phenomenon which must be avoided if such a tax were to be adopted.
I should also like to have answers to the question of what influence it would have on the volatility of the exchange markets, particularly what would be the effect of a tax of 0.1 per thousand on speculators expecting devaluation in the order of 20 to 50%. There would, besides, be a risk of this tax being bypassed due to the high level of innovative performance in the modern financial world. The real question I have, then, does not concern the objectives of the Tobin tax, i.e. regulation of the exchange markets, making these markets more ethical by using them to fund development, but rather on our ability to ensure that these mechanisms are effective. Once again, this does not indicate my opposition in principle to the idea, as I am not opposed to it, certainly on a personal basis.
At the recent meetings in Prague, and at the meetings of the G7 and the International Monetary and Financial Committee (IMFC), in its capacity as Presidency of the European Union, France proposed focuses for reform intended to provide a response to the concerns behind the, now old, proposal of establishing a Tobin-type tax. The communiqués of the G7, the IMFC and the statements of the IMF Director-General, Mr Köhler, moreover reflect the sympathies that exist in relation to the policy guidelines promoted by France, particularly as regards ordered financial liberalisation and combating money laundering. This fight, which is one of the priorities of the French Presidency, was expressed at both the Justice and Home Affairs Council and the Ecofin Council, and recently in a combined meeting of these two Councils.
I am aware that I am unable to respond fully right now to the question asked. I suppose you expect the Council to simply say yes. I think the question is a little bit too complex to give a simple yes or no answer, because while we may approve of the principles, there is still the outstanding matter of the practical arrangements, not to mention the existence of a consensus between the 15 Member States.
Mr President, I do not refute your own personal convictions. It is just that we get the impression, and your answer testifies to this somewhat, that the Council Presidency is not being very proactive in dealing with this issue. You mentioned the uncooperative attitude of the tax havens. Do you not think, by analogy with what the European Union is proposing to do concerning the tax havens adjacent to it or within it and on which the Commission and also the Council have the means to exert pressure, particularly in order to put an end to money laundering, do you not think that the European Union should, within international fora, be at the forefront of a movement for a code of conduct seeking to eliminate or at least restrict the operations of tax havens at the international level? I think this is within the realms of possibility and we should like to see the Presidency of the European Union adopting a clearer stance on this issue.
I must act prudently, not in general but in using terms such as 'code of conduct' . Just as much as in the case of the Tobin tax, the debate is ongoing. Just as much as in terms of combating money laundering and tax havens, the Presidency is displaying a great deal of resolve and the Ecofin Council in particular has adopted a draft directive to combat money laundering. This is therefore a key policy guideline which, without constituting an alternative to the project for the Tobin tax, is perhaps more realistic in the short term and is one which the current Presidency values extremely highly. Indeed we hope that this will prove to be one of the main practical achievements of this Presidency.
Mr President, just now you mentioned those opposed to the Tobin tax, particularly G7. Let me remind you that our allies include fervent supporters of this tax. In one of its resolutions, the ACP-EU Joint Assembly, held in Brussels from 9 to 12 October, referred explicitly in recital C and in paragraph 21 to the creation of a Tobin tax. In paragraph 26, moreover, it called for the establishment of an international arbitration organisation to cancel the debts of the countries of the South.
Mr President, could the Council not consider ways to help cancel the debt of the countries of the South, given that the ACP countries are asking for a solution similar to the Tobin tax? Would it not be possible to reinitiate discussions on this, given that we have committed ourselves, under the Cotonou agreements, to helping them to find ways to arrange the cancellation of their debt?
I think this is an interesting suggestion too, one that warrants looking into, but at the same time I think you have to understand the ambiguities we are liable to face. As James Tobin said himself, the greater the product of this tax, the more it will have missed its target, as this will indicate that short-term speculative amounts have not been eliminated. Mr Tobin is himself opposed to the principle of using this tax to fund development other than as a secondary objective, as a tax intended to restrict and even prohibit certain types of transaction cannot at the same time seek to provide ongoing funding of development schemes. This is the principle, with which economists are familiar, of focussing an instrument on a single objective. We do have to consider a number of questions calling for specific answers, particularly on the subject of funding development, and clearly efforts must focus on the improvement and the quality of state aid for development, the development of trade, strengthening international financial institutions, and the issue of debt must be considered in depth once again.
Mr President, President-in-Office, there happens to be a section of the Finnish government' s programme which refers to sources of taxation such as these. I would now like to ask you whether you have discussed matters in your role as representative of the Council with the Finnish government, so that new sources of taxation may be found and support be gained for this idea, which I understood you looked favourably upon, and whether the Council could summon together those still scattered powers that would enable new sources of taxation to be proposed. You mentioned the question of tax havens and money laundering in connection with this. Could you compile a new package of reforms from this on behalf of the Council?
Not having had the privilege of chairing the Ecofin Council I cannot answer your questions, particularly on the links which may exist between the French Presidency and the Finnish Government. I am sorry.
I am not entirely convinced by all your answers. In the first place I take exception to the argument that any tax tends naturally to reduce the consumption of the factor on which it is levied. It is true for all taxes and today there is no tax where the taxable activity has completely ceased. People have not stopped working just because there is income tax. They have not stopped polluting just because there are taxes on pollution, and they are not about to stop transferring money from one country to another just because there is a Tobin tax. So, clearly, the revenue from this levy will not be zero. It will all depend on its level, but there are a number of possible strategies and I agree completely with you that the objective of funding is secondary to the objective of combating speculation. The thing that astounds me is your claim that a minor amount cannot have a deterrent effect on speculation. The minor amount you mention is precisely in the same order as the daily variations in the euro/dollar exchange rate, and this is something we are attempting to combat by other, infinitely more costly methods.
I should just like to repeat what I was saying, which is that the influence of a tax of this kind on the volatility of the exchange market has not actually been proven. I think that, in spite of everything, fluctuations in the euro/dollar exchange rate are, unfortunately, higher than this sort of value, and it is true that we have to deal, in the long term, with speculators who expect far greater devaluation. Indeed this is what has happened in the case of the euro over the year, whether we like it or not. Mr Lipietz, for instance, is too fine an economist not to realise that economics is just another form of political science.
I am not really convinced by your answer for the simple reason that you yourself are aware of the counter-arguments which you have mentioned and yet, on 18 July, in the French daily newspaper, Libération, you put your signature to an opinion column, along with seven other Ministers of the French Government saying, "We must at European and international level find the means to implement a tax on financial transactions as soon as possible."
So what has happened since then? Was it the report by the Minister for the Economy and for Finance, the administration of the Treasury, which so effectively expressed the usual arguments of those opposed to the Tobin tax which thwarted the political will demonstrated in the stance adopted in your newspaper article? Who is going to win the day, Bercy - as we refer to the Minister of the Economy in France - or the determination you expressed back then? Surely the time has come to stop passing the buck?
At national level, we are told to refer to Europe. Now, at European level, we are told to refer to the G7 or the OECD. Surely the time has come, specifically, to submit a proposal to the Council and the Commission so that we can issue a coordinated position from the various countries of Europe which will support the position of the other G7 members, such as Canada, for instance, which is ready to implement a Tobin tax as long as we ourselves are moving in this direction?
Please forgive me, Mr President, ladies and gentlemen, we are talking shop with our internal French business here. You have before you not Pierre Moscovici the militant or even Pierre Moscovici, speaking in his capacity as Minister, although I have attempted to introduce a few personal remarks in relation to the position prepared for me.
I am supposed to be speaking on behalf of the Council, the Council being the body uniting the ministers of the 15 European Union Member States. I have indeed, therefore, attempted to include a few comments in my capacity as Minister where these do not contradict what I might have written as a militant politician in a French daily newspaper, but you must understand that I must also play my official part here today. I am, moreover, delighted that Mr Harlem Désir, who, if you did not already know, is in the same party as myself, would be willing to sign the same declaration as myself. That is not always the case.
Mr Moscovici, you can see that the eight questions come from the left of the Chamber. Therefore, they sometimes cannot distinguish the President-in-Office of the Council from a militant. I also excuse them, but we shall apply the Rules of Procedure.
I have three brief questions for Mr Moscovici. Firstly, will he come and speak to us as a militant on a future occasion? Secondly, is he aware that the recent Labour Party Conference passed a document which overwhelmingly said that they would work with its international partners and all stake-holders towards addressing the concerns raised by advocates of the Tobin Tax and introducing new mechanisms for international stability and better global financial regulation? And thirdly, as he says he can neither say yes nor no at the moment, is he willing to argue for the European Union to conduct a study of these matters so that in future we will be able to say yes or no, and be able to make some sensible contribution to the UN Financing for Development Conference that is coming up at the beginning of 2002?
There are any number of places where I am willing to express a militant opinion. It is no secret that I am a member of a left-wing government, a left-wing coalition, and I belong to a political party, the Socialist Party, and as such, it is true - forgive me, Mr President - I frequently have the opportunity to meet my friends on the left wing in this House. I have noted that these people are ones most ready and, for the moment, the only ones to discuss the Tobin tax. In many respects I feel sympathetic to their ideas, but the fact is that in this place, now and every time I address you, I have to represent the Council during Question Time. So perhaps we should arrange some other type of meeting.
As regards the question you addressed to the Council, i.e. the idea of study, please be assured that I shall convey your idea, most sympathetically, to the chairman of the Ecofin council, who incidentally is also a Government Minister, and perhaps this will also answer Mr Harlem Désir' s concerns.
I shall, of course, continue in the same vein, especially as I feel we must consider that this debate bears witness to the fact that increasing numbers of people, particularly within the European Union, are wondering about applying stricter control to financial speculation and also about the ability of the political authorities to intervene in this economic sphere and the extravagant powers of the multinationals.
Further to the comment which Danielle Auroi made just now on the subject of the countries of the South, I would add that there are some expert estimates which provide some interesting figures, for instance, a range between USD 50 and 250 billion, which could be recovered by a Tobin-type tax, whereas, at the same time, the UNDP [United Nations Development Programme] amounts to USD 40 billion per annum, which would be sufficient to guarantee minimum living conditions for the hundreds of millions of deprived people in the countries of the third world.
So, at a time when people feel that politics does not have the ability to intervene in the economic sphere, and also more generally in the role of European construction in order to alter its conduct of international relations, do you not think that a measure of this kind could contribute to restoring confidence in the political world' s power to act and, hence, could it not serve as a message sent out to the countries and the peoples of the South?
Once again, I am anxious to curtail the philosophical, ideological and political elements of my answer.
I should just like to repeat, once again, the fact that in discussing the Tobin tax, we must also question the conditions for the effectiveness of such a tax. I myself pointed out the reservations which Tobin himself expressed, in the final analysis, regarding his own instrument, particularly in terms of revenue. Indeed I think it crucial to organise, at some venue or other, debates where the arguments for both sides can be presented. I know that there are many people on both sides, both in favour of and against the Tobin tax.
I think we should perhaps attempt to get outside the too narrow area of preferences in order to also ask economic questions. The basic question I would like an answer to, and I am speaking as an all-round figure which includes my militant persona, is what are the conditions necessary for it to work.
Mr President-in Office, you said at the start of your speech that this matter could be discussed endlessly here in Parliament. You are quite right and I would also like to remind you that we have already once discussed this subject in great detail, and these very same colleagues of mine asked the same questions before. The reason why we have been quiet here on the right is therefore that we have already examined these matters once and, in our opinion, we do not need to talk about the same issues over and over again in this Chamber and use up our precious time doing so.
I would like to ask you, however, if I have interpreted things correctly in my understanding that France, in her role as President of the Council, has no intention of proposing new measures to adopt the Tobin tax, or do I take it that in this it is not so much a question of political will but simply that you also there on the left side of the House have come to the conclusion that it is impossible? The adoption of the Tobin tax on a global scale will be impossible.
Forgive me, I did not quite understand the last part of the question. I take note of the fact that, fortunately, moreover, there are proponents of the Tobin tax on all sides of the house. This sets my mind at rest somewhat. I should not like people to think that it is a peculiar form of madness affecting only one side of the brain or indeed one side of the House.
As for the rest, I should just like to add that France has indeed looked into a number of areas of reform with a view to answering the concerns behind the proposal to establish a Tobin-type tax, even if questions of how it is actually going to work remain unanswered. I do agree with you, however, we could be discussing this for a long time to come.
As the author is not present, Question No 14 lapses.
Question No 15 by (H-0729/00):
Subject: Spread of BSE It appears that BSE is more contagious than was generally thought and that several other animal species can carry the disease. In recent months the disease has been detected, inter alia, in various areas of France. How does the Council intend to prepare for the spread of BSE, and what principle does it think should be adopted for compensating livestock owners in its decisions on budget expenditure?
The number of cases of BSE, or bovine spongiform encephalopathy, that have been identified in Europe over the last few years is, as we know, a major area of concern. The Council is more than ever anxious to take every step possible in order to eradicate this disease. I should like to specify briefly that the recent increase in the number of cases identified does not mean that the epidemic is spreading wildly. It is, rather, the case that things are coming to light as a result of the increasingly widespread performance of tests on cattle carcasses which proves that the epidemic has, nonetheless, not ceased.
On 7 January 1999, the Commission put forward a proposal for a European Parliament and Council regulation seeking to consolidate the texts previously adopted by the Commission as precautionary measures in order to establish rules for the prevention and supervision of certain forms of BSE. This proposal is based on the recommendation of the International Office of Epizootics on Bovine Spongiform Encephalopathy and the various scientific opinions available. This was designed to offer consumers a guarantee of a very high level of protection. The European Parliament delivered its opinion on the Commission proposal at first reading, during the sittings of 15 and 19 May 2000. It adopted 48 amendments, 40 of which were accepted by the Commission. The Council is actively involved in examining the Commission proposal and these amendments with a view to managing in the near future to issue a position on this.
Moreover, in anticipation of adopting this directive on the prevention of transmissible spongiform encephalopathies, a decision on the prohibition of the use of material presenting risks as regards these diseases was taken in June 2000, in order to stop any further spreading of the epidemic and in order to guarantee the highest possible health protection standards for the consumer. The decision therefore applies to the production and commercialisation of products derived from animals that are made from or contain materials from animals of bovine, ovine or caprine species. The specified risk materials for compulsory removal and destruction from now on are the following: "the skull including the brains and eyes, the tonsils, the spinal cord and the ileum of bovine animals aged over 12 months" ; "the skull including the brains and eyes, the tonsils and the spinal cord of ovine and caprine animals aged over 12 months ... and the spleen of ovine and caprine animals of all ages." There are additional restrictions which apply to the United Kingdom and Portugal.
The Council, of course, is careful to monitor development in scientific findings and in the implementation of rapid diagnostic tests. These can then be taken into account in the text of directives on the prevention of transmissible spongiform encephalopathies which the Council is to submit to the European Parliament. The Council has not received any Commission proposal on compensation for farmers. For the time being, as you know, applications are to be made to national budgets in procedures for the compensation of livestock farmers.
Mr President, I thank the minister for his reply to the first part of my question, but his answer to the second part, which concerned compensation, was not entirely relevant. New cases have cropped up in France and, as a result, whole herds have been slaughtered. Now I would like to ask, while the French representative of the country holding the presidency is here, whether this slaughter of cows will be paid for out of the EU budget or will you be paying for them out of your national budget, and whether, in your opinion, it is indeed appropriate that they should be paid for out of the EU budget.
And I should like to add another question. According to a press report today mad cow disease has been discovered here in the Vosges region. Can France give the Members of the European Parliament assurances that nobody will catch the disease from the meat they eat here?
I have not read this morning' s papers yet, but I believe I can make a sincere case to promote French beef in general.
I am just answering back after your sally. On a more serious note, as regards the idea of the possible compensation of farmers, I can only repeat the information available to me, which is to say that the Council has, for the time being, received no proposals from the Commission on this subject. To put it quite plainly this means that no Community funding is planned at this stage. Thus, for the time being, any procedures for compensation for farmers must be addressed to the national budgets.
My question follows on from the last point Mr Seppänen made. This matter has been reported on recently in the UK and indeed a British Government adviser said that she would not recommend that her children eat French beef because, she alleged, in France older cows are still making their way into the food chain, parts from the nervous system are still being used in products such as sausages in France and there is still contamination of animal feed. There is also statistical evidence that there is an increase of BSE in France and Portugal.
Will the Council ask the Commission to ensure that all necessary public health measures are being enforced in all 15 Member States, to ensure this disease is finally eradicated from the European Union?
I should not like to get into this very acrimonious debate or to get involved in bilateral French-British considerations. I think this is not the right place and I am not the right person to discuss such matters. I would just like to assure Mr Martin that the Council, which I am representing here, does indeed wish to ensure that measures are undertaken in all the countries of the European Union. This is something other than a bilateral dispute. Moreover, that dispute - to put on my French hat for a moment - is one that we regret and we would have preferred not to have had to initiate it, even though we thought it necessary for consumer safety.
In the press recently we have been able to read that a number of European Union documents mentioned an 'accidental share of 0.3% of animal meal' , whether this was acceptable or not. I should like to know, specifically, since this question has arisen, if this accidental 0.3% share is becoming an authorised 0.3% share for animal meal. If this were so, it would truly be an underhand way of subverting the precautionary principle which we are attempting to implement here.
Mrs Isler Béguin will pardon me if I do not wish to go into great detail in response to a debate on BSE which has a justifiable place in this House after entering into a debate on the Tobin tax. I do not have any information other than that I have already given you. I shall refrain from commenting on press articles concerning Community documents with which I am not familiar at the present time. As usual, however, I can assure you that we shall give you a specific answer if you put a specific question to us.
Mr President, on a point of order would it be possible to reinstate Question No 2? I was at a foreign affairs meeting when this question came up. Unfortunately I had no prior notice that it was coming up because I have been in Sri Lanka for the last month heading an EU mission to observe the elections. I beg your indulgence to hear the answer please.
I must tell you, Mr Cushnahan, that the document is distributed to all Members in their pigeonholes and that the secretariat of each political Group receives them on Mondays. There is a rule: when you are not in the room at the appropriate time, the agenda continues. The final question, therefore, is by Mrs Isler Béguin.
Question No 16 by (H-0731/00):
Subject: Ban on oil tankers in the Strait of Bonifacio The Strait of Bonifacio is an extremely dangerous passage for shipping. And yet more than 4 000 vessels sail through it each year. The Corsican and Sardinian coastlines on either side are of exceptional ecological and historical value, as acknowledged by the 1993 Franco-Italian agreement, which prohibits French and Italian merchant ships carrying hazardous products from travelling through the strait. Far too much use is made of this passage by international shipping, in the hope of gaining no more than four hours, with all the risks it entails for vessels, many of which are in poor condition. How many potential Erikas sail through it each year? When can we expect the next disaster?
Will the Council undertake to extend the existing ban to all vessels, whatever country they come from, and to introduce binding measures to protect the marine environment?
As it stands, Community legislation on the maritime transportation of dangerous or polluting goods concerns the minimum conditions required for vessels bound for, or leaving, Community ports. These vessels are therefore bound to provide the Member State authorities with information on their itinerary and their cargo. Furthermore, the directive on inspection by the port state requires Member Sates to inspect foreign vessels entering their ports in order to check that they are compliant with Community and international legislation on maritime safety, protection of the marine environment and working and living conditions.
Regarding international traffic in transit, international law stipulates, subject to certain reservations, that the vessels of all states have the 'right of innocent passage' in territorial waters. The coastal states, however, while respecting this 'right of innocent passage' , are authorised to set a number of requirements in order to ensure the safety of shipping and protection of the environment. In this context, the Commission has announced that it would present a proposal for improvement of the supervision of maritime navigation off European coasts. Already, following proposals by France and Italy, the International Maritime Organisation, IMO, has adopted two resolutions, which have been in force since 1 December 1998, on establishing rules for shipping traffic in the Strait of Bonifacio and making it compulsory for vessels entering the strait to identify themselves.
It should also be pointed out that, following the wreck of the Erika oil tanker, the European Union has taken the initiative of encouraging, within the IMO, studies about replacing single hulled oil tankers with double hulled oil tankers. The Council also recently issued favourable guidelines on the draft directives amending the 1995 directive on the inspection of vessels by the state port, and the draft on vessel inspection bodies. These two drafts, which are currently being examined by Parliament under the codecision procedure, are further aspects contributing to reducing the risk of pollution.
I should, moreover, like to point out, as Commissioner Barnier did this morning, that these maritime safety issues, on the basis of a Commission communication, were dealt with in a totally positive fashion at the informal European Council in Biarritz, after the French Prime Minister simply asked the Commission to bring forward, if at all possible, the cut-off date for authorisation of single hulled vessels from 2015 to 2010, which seems quite a reasonable request, in any case, and a perfectly realistic ambition.
Thank you for your answer, Mr President, but the question went rather further. We monitor, and we are familiar with, the work done by the Commission and the Council on the Erika 1 package, but regarding this strait, which is notorious in the two countries concerned and within the European Union as a particularly tricky passage, one often used by large vessels in order to gain just a few hours at the risk of some old tub' s running aground and causing a disaster, I should like to know, and more especially the inhabitants of Corsica and Sardinia would like to know, if it will be at all possible, and if you have any such plans, to issue a ban, pure and simple, on large vessels, containers, using the Strait of Bonifacio.
In my answer I mentioned the sensitivity to this issue in France and Italy which led the two countries to propose that the International Maritime Organisation adopt two resolutions on establishing routes for shipping traffic in the Strait of Bonifacio and requiring vessels entering the strait to identify themselves, which we know goes beyond the terms of civil law. These resolutions were adopted and came into force on 1 December 1998. I should moreover like to point out, however, that there are other constraints upon us.
Regarding international traffic in transit, international law, particularly the United Nations Convention on the Law of the Sea, stipulates, subject to certain reservations, that the vessels of all states have the 'right of innocent passage' in territorial waters. However, the coastal state may - in accordance with the terms of the Convention and other rules of international law - adopt legislation and regulations on innocent passage in territorial waters that may have a bearing on the following aspects: shipping safety, regulation of shipping traffic, conservation of the coastal state environment, the prevention, reduction and control of pollution. This is what we wanted to do in this context. However, and this is a complete response to your question, any ban on all ships passing through the Strait of Bonifacio would have to be agreed at the international level and be subject to an international convention. Any action by the two governments concerned is therefore limited by this international law.
Mr President, I have just one additional question. What constitutes 'innocent passage' by a passenger boat through a strait like this?
Excellent question. Thank you for asking.
As the time allotted to Questions to the Council has run out, Question Nos 17 to 46 will be replied to in writing.
That concludes Question Time.
(The sitting was suspended at 7.05 p.m. and resumed at 9 p.m.)
2001 budget procedure (continuation)
The next item is the continuation of the debate on the 2001 budget procedure.
Mr President, Commissioner, I would like to start by congratulating the rapporteur. Along with other speakers, I have the impression that this year' s budget is particularly complex. Some sections of the budget are difficult to implement. I therefore believe that, in principle, we ought to support the Commission proposals for revising their staffing policy. I, however, will vote in favour of the so-called performance reserve, for I believe that it is necessary that, at this stage, we obtain some more information, and in my view, that information should detail the conditions of early retirement and the consequences for staffing levels if some time in 2004, or maybe earlier in 2003, we will be recruiting officials from Central and Eastern European countries. Finally, I also endorse the observation made in the Haug resolution that we need to pay bills on time as soon as possible, because the Commission will not come out smelling of roses if this situation continues for much longer.
I would also like to say a few things about agriculture. In my opinion, the Commission has put up a poor show and the Council has compounded the situation by beating the Commission down on its agricultural expenditure schedule right at the start of this year in the Council meeting of July of this year. We agreed on an ad-hoc procedure a few years ago which stipulated that we would determine agricultural expenditure more or less at the end of October in the lettre rectificative and yes, that is the long and short of it. It escapes me how the Commission can give this estimate as early as February and the Council in July. It amounts to no more than a stab in the dark and I believe that, if we agree on a set amount and if there is an added amount in Berlin, we should also try to fulfil that agreement.
The main point of discussion is category 4. How can we finance emergency aid for the Balkans? I am in favour of it. I believe we ought to do something in Serbia and the western Balkans as a matter of urgency. The key question is, of course, how to finance this? I am not a fan of artificially increasing certain budget lines so that we subsequently have to say that we need to exceed the financial perspective. I would prefer us to first of all try to find the funds within the financial perspective. If necessary, we could always look further afield, but at this stage, I have no reason to assume this.
I would like to say a few words about the budget implementation. I wanted to make two points, in particular. I have just received a letter today from the Commissioner on the implementation of the SOS helpline, which, sadly, is desperately needed in Europe. The Commission does not label this as information policy, but social policy. Seen in this light, it does not belong in a line as voted by Parliament. I would question that, for I think that it is just as much information policy as it is social policy, and I therefore hope to return to this topic within the Committee on Agriculture and Rural Development shortly.
The second point I wanted to make concerns quality policy for agricultural products, for which Parliament earmarked 50 million of the budget last year. This has never been more topical. The Commission made very little effort to implement this policy, which is deplorable.
Mr President, the European Union' s budget for next year has been prepared in difficult circumstances. That is the fault of the Council. The problems are the same as last year. The previous European Parliament made this Interinstitutional Agreement, which was binding on this Parliament, a couple of months prior to the commencement of this parliamentary term, and it specified too low a ceiling for category 4 expenditure. Then it was not known that the Council and the Commission would be promising aid for the reconstruction of Serbia and Kosovo, to come out of this money. The political commitments made to the forces of opposition in the area of the former Yugoslavia must now be redeemed. In this particular case that means revising the ceiling for category 4. If the Council does not agree to that, Parliament will have to terminate the Interinstitutional Agreement on so-called budgetary discipline. New money is needed in the budget for Serbia and Kosovo. It is not right that the assistance to the poor in the area of Yugoslavia should be paid for by the poor in the area of the Mediterranean, Russia or other poor countries, although the Council would have it that that is precisely how we should go about matters.
I would like to focus attention on the fact that there seem to be sufficient amounts of European Union money for financing political parties at European level, but not, for example, for the prevention of unemployment. I am astonished at the proposal that Europarty support should be paid for out of the Commission' s article in category 3. That would mean that the Europarties would be getting support twice over. If they have not hesitated before to misappropriate the European Parliament' s resources to finance their own work, we can only imagine that they are continuing to do so, although they might be receiving subsidies from the Commission. Or does someone believe that the Europarties are being made to pay rent to Parliament or pay for their own communications costs here? Our group takes a mainly dim view of Europarty support and its abuse in the future.
Mr President, this year' s budget is, in my opinion, neither very negative nor very positive. Why is this? Clearly, although, on the one hand, a constructive relationship has been maintained with the Commission, thanks to Commissioner Schreyer and to Mr Wynn who chaired the Committee with the patience of a saint, on the other hand, the Council tried to monopolise our budget completely. It may have arrived at the same result but, in political terms, it certainly did not acknowledge the results achieved by our Committee on Budgets. Going so far as to hold back on the decision on the operations in Kosovo and Serbia at a time of such pressing urgency while advancing mere formal issues is certainly not a good image for the Community to be presenting to the rest of the world in political terms.
I would nevertheless emphasise, in particular, that, six months ago, one of the political priorities was stressed in this Chamber. I quote the exact words of Parliament' s resolution: 'The European Parliament requests the Commission to pay special attention to structural problems of an economic or social character caused by natural disasters and to look favourably on measures to help solve these problems; Stresses the need to re-establish line B4-3400 (urgent aid for natural disasters within the European Union) so that urgent needs can be addressed immediately, fully respecting the principle of subsidiarity' .
Well, none of this has been achieved. Quite the contrary. At a time in which, with the approach of enlargement and the euro crisis, we need to reinforce the bridges created over the last 50 years between the peoples of the European Union and the Union itself, a Community intervention to assist the peoples who are victims of natural disasters is, at the very least, politically appropriate, and is morally urgent. The same Mr Casaca, who tabled an amendment similar to mine which has my full support, pointed out in a letter - which you have all received - that paradoxical situations have arisen in the past and are in danger of arising in the future, in which urgent operations to assist disaster-stricken areas within our Union are carried out by American marines rather than by Europe itself. This is just one of the potential situations. Another scenario is that the Member States are left to do entirely as they please. By acting in this way in the name of subsidiarity, the Union is, in actual fact, shirking one of its responsibilities, as it has in recent weeks both in northern Italy and in Spain.
My observations are frequently criticised for lacking a legal basis. Well, I am going to give you a few references. How many entire families are at death' s door? Is one of the Union' s objectives not to protect health and safety? This is part of Title 13 of the Treaty. How many entire road and other transport networks are becoming unusable? Is one of the Union' s objectives not to make them usable once more? That is what Title 5 of the Treaty says. We could also cite Title 7 and Title 8 of the Treaty on industries and firms which are forced to close down. Are we not going to jeopardise the common economic and employment policy? I refer you to Title 2 of the Treaty. As for harvests which are wiped out in the space of a few days, does this not come under one of the pillars of the Union?
So let us stop trying to hide behind a pointing finger and do something instead! Where is the problem? Does this House really feel that a Community intervention in this sector would be contrary to the principle of subsidiarity? I do not think so, and I feel that it is morally right to support the amendment upon which we are going to vote on Thursday.
Mr President, ladies and gentlemen, our budget for 2001, with its EUR 92.5 billion in payment appropriations adds two new items to the traditional features. As far as new features are concerned, in the first place, it is the first time the budget has been presented in functional terms, classed by programme and not just according to administrative divisions, with 19 policies covering 200 activities, which is the system currently used in most countries. France is currently carrying out reforms to this end. The second new feature is the shift in the battleground the budget war is waged on. What we have had so far is a war over compulsory or non-compulsory expenditure or over the maximum rate of increase. Now the war between the European Parliament and the Council of Ministers, the two budgetary authorities, is tending to shift towards the revision of the financial perspective, which has, in fact, been revised 38 times since the Delors package, and towards a battle over category 4, i.e. external action.
As regards the traditional features, apart from the problems of ensuring that the projections are honest ones, we have, first of all, the problem of budgetary cuts for European farmers, with EUR 300 million of agricultural aid and EUR 225 million of appropriations for rural development cut. There is nothing for beekeepers, who were asking for a mere EUR 15 million, even though it is possible to increase expenditure for the Balkans by 30%. The second traditional feature is the way ideological allies are fêted. We have the whole kit and caboodle of subsidies for associations working with drugs, xenophobia, immigrants, the Jean Monnet House, the exile council, the European Monitoring Centre for Drugs and Drug Addiction, even the PRINCE campaign. EUR 38 million are being cast away on the campaign on the euro. Finally, the third traditional feature is the budgetary funds poured into foreign preferences. There are poor people in Europe too, even if only retired farm workers. It is shocking to see Mr Wurtz and Mr Fodé proposing amendments to give appropriations to Chile, Australia, South Africa. Charity begins everywhere except at home. We are even throwing EUR 250 000 away for the WTO 'world parliament' .
I hope, Mr President, and this is my concluding remark, that we are at least going to cut the EUR 50 million budget lines financing the Israel-PLO peace agreement. I hope that not one single euro will go to the Israeli army so that they can buy bullets to kill Palestinian youths on their own soil.
Mr President, in the Haug report the sentiment is expressed that the Commission, in close cooperation with Parliament, is responsible for providing information to the European citizen about the policies of the European Union. But Parliament has another responsibility: it is to represent the concerns of the citizens of Member States to the European Union, something which appears to be discouraged here.
It will be not unknown to some Members here that my party, the UKIP, seeks the withdrawal of the UK from the European Union. What Members will not be aware of, though, is that according to recent opinion polls, that is now the majority view of United Kingdom subjects. As an MEP who cares about that majority, how can I endorse the spending of GBP 11.5 billion of UK taxpayers' money - that is our current annual contribution - when it does not have broad public approval?
In the UK at least, the Commission is synonymous with fraud and waste. The Court of Auditors has refused to sign off the accounts for five years running, and OLAF has indicated that financial controls have not yet significantly improved, and that the Commission reforms are stalled. Therefore, what assurances are there that controls are now going to be in place to make sure that Member States taxpayers' money is well spent? What assurance can the Commission give, when the Court of Auditors comes to look at the expenditure for 2001, that this budgetary allocation will have been spent wisely and correctly? When other Members are also expressing their concerns about the way monies are to be spent - for example the Group of the European United Left/Nordic Green Left has just decided unanimously to lodge a motion to reject this budget - can anyone at all give me a reason why I should change my mind and give my vote to this budget?
Mr President, the problem with the 2001 budgetary year is more one of quality than of quantity. We all know that there was no category relating to external action in the financial perspective adopted in Berlin. The military action against Serbia, aid for reconstruction, the foreseeable fall of Milosevic. A lot of need and little money. However, the financial perspective was a success because it was, at the time, the only possible agreement between 15 Member States. The Interinstitutional Agreement that resulted from the Summit was good news for the powers of this Parliament. External needs reveal the shortages in category 4.
However, what emerges most clearly now is the huge problem of the under-utilisation of all categories of spending: in rural development, in the Structural Funds, in the major external aid programmes. What is happening in the European Union budget? With what was not implemented in previous years we could fund another year without fresh resources. In any national, regional or local administration, such under-utilisation would put the heads of some of those responsible on the block. In the European Union, we do not even know who is responsible. Therefore, in the European Parliament, we will propose new measures, not so much aimed at seeking new funding - which we already know cannot be implemented under current conditions - but at establishing new institutional commitments that will improve the quality of spending and ensure that not a single euro is wasted. And you, Commissioner, will have to revise the commitology agreement, even if it seems impossible.
The efforts of the rapporteur, Mrs Haug, to incorporate the suggestions of our Group on that subject deserve a great deal of gratitude. We should recognise that she is being a very reasonable rapporteur and that she is seeking consensus. In the medium term we will see the importance of the decisions that Parliament is beginning to take today.
It is true that, if the Council took an intransigent position, it would make things difficult in such important areas as the mobilisation of the flexibility instrument for MEDA, the management committees, increases in payments in order to absorb the remainder that needs to be paid or the extension of the N + 2 planning procedure to external actions. If the Council took a flexible position, we could reach an agreement at second reading in order to close the budget.
Let us remember that the European Parliament has accepted a very low category 4, it has accepted a revision of the financial perspective being a possibility rather than a political priority, it has accepted a considerable cut in the European Union' s external aid. In short, it has agreed to play on a field that extends the Council' s budgetary prerogatives to the detriment of our own. But they cannot be extended ad infinitum.
Today we are also debating the Colom i Naval report on the Interinstitutional Agreement, in which the Commission undertakes to present Parliament with all the necessary information for initiatives that have financial implications. Now, in 2000, after more than 15 years of parliamentary history, is when this initiative comes to Parliament. Well we hope that there will be a similar undertaking from the Council. The European Parliament is the other branch of the budgetary authority and, despite this, it is the press that often informs us of the Union' s new financial commitments made in the European Councils. Then, when the commitment has already been announced and made, they just have to ask the Commission and its Commissioners to make a gap in the budget and Parliament to accept it. This cannot continue either, it is not good for anyone, not for the Member States, not for the institutions, not for the European Union. What credibility can a European Union that operates in this manner have? How can our policy have credibility?
Members of the Council, wherever you are, I consider myself to be a very moderate Member, who always defends the path of interinstitutional cooperation, both with regard to the budget and to any other matter. We are now at first reading and you have enough time to seek full agreement with Parliament. Consider the fact that, in European policy, as in any other field, sometimes the moderate options cease to be the majority options.
My congratulations to all the rapporteurs and also to Mr Ferber, the rapporteur for the other institutions with which we are most concerned. There are three major issues which we should be concerned about in relation to the budget for other institutions. Firstly, how far does this budget improve the efficiency and effectiveness of the institutions? Secondly, how far does it increase transparency and accountability to the European citizen? Thirdly, how far does it plan and prepare for the future of the enlarged Union?
On the first point, I believe that this budget continues to apply the principles of budgetary rigour, budgetary prudence, improving efficiency, more effective budget control, better use of resources and a general tightening up, which are all vital to increase the confidence of the EU citizen in the institutions. There are obviously in this budget exceptions for the Court of Justice, which are clearly justified. Here the circumstances are exceptional, with an increased number of court cases and a huge backlog of translation, but in all the other institutions, rigour is applied.
Having said that, the principle of budgetary rigour can be developed further in every area. In the case of Parliament, how can we talk about budgetary rigour and still base ourselves in three different cities, in three different Member States? We need to be seen to be practising what we are preaching. Without wishing to give offence to our host city here in Strasbourg, our monthly part-sessions in this city are a manifest waste of time, money and Parliament' s ability to be effective and efficient. This equally applies to the separation of Parliament' s administration between Luxembourg and Brussels. If anyone needs convincing, just look at the evidence. This resolution clearly shows that discontinuing the Friday morning Strasbourg sittings will lead to savings of some EUR 1 million. Just imagine the savings that could be made if Strasbourg part-sessions were stopped altogether and Parliament was based solely in Brussels!
But it is not just the Treaties that need to be reformed. The parliamentarians need to put their own house in order, especially in relation to the daily allowance paid to MEPs during constituency weeks. I believe strict guidelines are necessary. My group believes that Parliament' s Bureau needs to review its decision and also to draw up a full list, with clear criteria, for those exceptional cases where Members can draw a daily allowance for their presence in Brussels during constituency weeks.
Furthermore, we parliamentarians also need to address the issue of the statute for assistants. This is long overdue and now urgently needed. Too many people in this House have been prevaricating on this question for far too long. If Parliament is ever to establish a reputation for transparency, a statute for our own assistants is indispensable.
All the institutions need to embrace reform whole-heartedly. What we need is action and not just empty words in this area. This is not just true of the issue of Parliament' s seat; reform of the European institutions needs to be brought about as quickly as possible. The Commission is starting to get its own house in order and it is crucial that the other institutions are seen to follow suit. In particular, the other institutions should follow the Commission as quickly as possible in implementing activity-based budgeting. We can only be transparent and accountable if all the decision-makers are clear about the budget and what lies behind the budget. One of my greatest frustrations over the last year is that it is so difficult to get behind the bureaucratic presentation of budget lines. The system is anything but transparent. It is designed to obscure rather than enlighten and I have been disappointed by the attitude adopted today with respect to activity-based budgeting.
But of course it is not enough to encourage reform in each institution separately. Real savings can only be made if the institutions work together. I fully support the emphasis in this resolution on improving interinstitutional cooperation, like the proposal for an interinstitutional recruitment office, which will provide real gains in efficiency and cost-effectiveness. There needs to be greater vigour and determination for the Parliament, Council and Commission to cooperate as closely as possible on issues such as translation, interpretation, libraries and buildings. Nowhere is it more important than for us to demonstrate value for money in the buildings policy. This is one area that has come under considerable spotlight both from the media and from the general public. We really need to develop a strategy to ensure there are no cost over-runs in the future and that they are suitable for the main users, including full accessibility for people with disabilities. This strategy has already been introduced by Joan Colom i Naval, the Vice-President for buildings. What we need to do now is turn this into a comprehensive blueprint design brief, so that we do not have any future problems.
Finally, what I find disappointing about this report is that it does not focus strongly on the need to plan and prepare for the future, especially in relation to the enlarged Union. I think we will regret that we have not made even greater preparation for enlargement in this budget.
To conclude, whilst we are making significant inroads with this report on the first issues I highlighted - efficiency and effectiveness - on the second and third - transparency and accountability and planning for the future - we could have been even more ambitious.
Mr President, in submitting the Budget for the coming year, the Commission has this time chosen a new method of presenting the figures. Instead of simply showing expenses distributed among accounts, the new-format Budget shows more clearly what we are getting for our money. We have the expenses distributed among policy areas and according to activities. It is a good innovation whose aim is more than purely educational. The educational aspect lies in the fact that we shall all be better able to see what we are getting for our money. As elected representatives, we are of course delighted with any move to make the Budget more easily understandable. When, however, expenses are allocated according to activity, this also paves the way for the Budget' s being seen more in terms of a political tool, in which the distribution of expenditure reflects clear political priorities.
This spring, Commissioner Chris Patten illustrated this by asking why the EU was appropriating more money to cleaning up after Hurricane Mitch in Latin America than it had appropriated to developing the Russian economy. That is the sort of question we must ask ourselves when we study the Budget, for it is of course questions of this kind that our voters will quite rightly be asking. With the new format, it has therefore become easier to understand and take in the whole picture, but the new activity-based budgeting must also mirror the reform process whereby the Commission establishes a simplified form of administration involving delegation and a clearer allocation of responsibility, and this is of course something more difficult to achieve.
There are major organisational changes under way, and there is a need for a new culture involving both a genuine desire to accept responsibility for implementing the individual parts of the Budget and acceptance of the fact that there are consequences if the responsibility is not fulfilled. I wish the Commission every possible success in these endeavours. As Commissioner Schreyer has already mentioned, there are many political announcements coming out of this year' s Budget: the reorganisation of agricultural policy, new structural programmes, measures to ensure better implementation of the structural policy, and steps designed to follow up the decisions taken at the Lisbon Summit for creating a stronger and more competitive EU and for combating social exclusion.
These are important topics, but the topic which deserves most attention of all is, of course, foreign policy. There is a great need for EU aid in both the applicant countries in the Third World and in the Balkans. In the middle of the Budget procedure, the happy day arrived and Milosevic had to step aside, and the many promises of economic aid to Serbia must now be fulfilled. All of us - the Council, Parliament and the Commission - agree that we must be thrifty, and we have all kept dutifully below the established ceiling for expenditure. So the discussion about how we are to obtain the money for Serbia does not have to do with any unwillingness to remain within a financial framework. I do not think our electorate will appreciate technical justifications in terms of the Budget for the fact that we cannot in harmony find the money for Serbia and the Balkans without reducing our efforts in other countries.
There is no popular demand to the effect that there must be no revision of the financial perspective. There is, however, a popular demand that we solve the problem of how best to provide aid to Serbia. So let us therefore find a solution which will last for several years so that, next year and the year after that too, we do not have to go through this discussion as to how we are to find money for reconstruction in the Balkans.
Mr President, may I first of all express my admiration for the rapporteur. It is astonishing how, in the course of the many sittings we have had, you have juggled the various aspects of this difficult material. I feel quite dizzy sometimes, and I have to make sure I am keeping up. I should really like, however, to set another priority. I recall that during the last legislative period - when, if I remember rightly, you were a budgetary expert in the Berlin regional parliament, Commissioner Schreyer - we discussed whether we could manage with the 1.27 limit, given the problems and tasks facing us. Enlargement was the issue at stake. At that time, the efforts on behalf of Kosovo and Serbia were still not even in the pipeline. We discussed whether we should call for this framework to be expanded. With the budget and also with the draft budget for 2001, we are now a good EUR 20 billion below this 1.27 margin, and I should like to make it clear to my fellow MEPs that it does not make sense to engage in useless expenditure. Nor, however, does it make sense for a Parliament to restrict itself in the Budget and yet always to meet countries' demands and to make proposals as to how everything might be achieved at a time when policy is being extended and the Budget trimmed.
Another area I wanted to address is that of agricultural policy, where most of the savings have been made. I am adamant that it is not that too much money has gone on agriculture and the countryside. Instead, it has gone into the wrong channels in recent years. Those of us in Parliament have a strong vested interest in what is, or is not, politically apposite. In this connection, I should like to call attention to the fact that - specifically through the law relating to budget discipline which I would describe as a law designed to safeguard the budget - compulsory funds for agriculture are changed into non-compulsory funds in cases in which, on the one hand, the funds are insufficient and countries have had to grant additional appropriations but in which, on the other hand, the Commission is required, whenever this framework is in danger of being too restrictive, to make proposals to ensure that these appropriations are to no degree exceeded. I think there are dangers in our continuing always to exploit agriculture for more resources, in our cutting back on it little by little and in our basing the next allocation on what has now of necessity been saved. In this way, we slowly embark upon a slippery slope whereby the money we urgently need for rural development is lost.
Mr President, ladies and gentlemen, budget debates ought really to be highlights of parliamentary life. I think that is still a long way from being the case, however. The Berlin Council has proceeded on the basis of an upper limit for the Budget of 1.135%. The Commission is now quoting a figure of 1.07, and the Council wants a figure of 1.05. 1.27 is really the Agenda figure. This is happening at a time when, as is well known, expenditure on the Balkans is increasing. The total quoted so far of EUR 200 million for Serbia hardly even begins to meet the real needs. Almost the same sum has already been donated to the election campaign. The NATO war destroyed too much and left too much suffering in its wake. The new political forces, which meet with this Chamber' s approval, have the task of engaging not only in political work but also in construction work and of removing the debris from the NATO war in the form of ruined factories, schools, hospitals, bridges and other structures. I would particularly emphasise that we must accept responsibility for the fate of everyone in the country, including more than 500 000 refugees in the Federal Republic of Yugoslavia. No other country has accepted so many refugees.
Parliament is now being called upon to ensure that restraint is exercised in areas of social policy and to restrict funds for development policy at a time of increasing world poverty. This already shows that the European Union' s ability to acquire the States of Central and Eastern Europe as new members not only depends upon reforming the institutions but also - and, I think, to a very much greater extent - challenges the European Union' s ability to deliver. Unless a different budget policy is pursued, the very accession of these States will cause the poverty line to run still more deeply in Europe. What is needed are neither speeches nor explanations, but practical and social action on the part of a European Union now acting as a single unit and in which Parliament is required to make its own contribution.
I welcome the opportunity to make a brief contribution to this important debate and to dwell on the importance of the agricultural budget and its relevance not just to farmers but to society in general. Those with an interest in developing a sustainable agricultural sector will be aware that the central thrust of recent reform as agreed in Berlin is a continuing move from commodity support to direct income support for farmers. So it is both a social and an economic measure and it is designed to bring prices into line with world trade, while at the same time attempting to retain the European model based on family farming. A point not always made is that this sizeable budget provision is not just confined to support for farmers but is also a factor in the provision of cheap food for European citizens. In some areas of agricultural activity, such as bee production, EU support represents the profit margin which in effect means consumers enjoy a quality food product at production costs and regretfully, as demonstrated in recent years, sometimes below the cost of production.
In Berlin last year it was agreed that the budgetary provision for agriculture for the period 2000-2006 will be over £506 billion, that the 15 Member States of the European Union will continue to contribute 1.3% of gross national product to the overall annual budget - which of course includes measures to finance the proposed enlargement of the European Union, a proposal which I and my other colleagues fully support. We fully support the concept of enlargement and the provision of sufficient resources to make the applicant states' transition to membership meaningful. Despite what has been agreed, I sometimes wonder if it is possible to achieve this objective within existing budget constraints without undermining the agricultural budget necessary for a sustainable rural sector in existing Member States. In this regard I believe that we have to act as politicians; we cannot expect to be magicians in a situation where there may not be sufficient funds to develop the economies of the countries of Central and Eastern Europe along the lines that the existing Member States would want to see them developed.
Mr President, ladies and gentlemen, you see before you a frustrated Member of the European Parliament. Frustrated because, after lengthy debates within the Committee on Budgets and after the commendable efforts of the general rapporteur, to whom I must pay tribute, I cannot see exactly what Parliament' s intentions are regarding the key problem of the revision of the financial perspective.
By and large, we have two standpoints, that of the Council which persists in wishing to fund the new requirements of Kosovo and Serbia from the budget total established in Berlin without revision, and that of the Commission which is proposing to revise the financial perspective in order to finance these new requirements without seriously affecting the other policies, particularly the MEDA programme.
To date, Parliament has always been in favour of avoiding redistributing funds within category 4 in order to finance the new requirements. It therefore declared itself in favour of revising the financial perspective. Today we feel that it is continuing to fight on this line, but not down to the last bullet.
In spite of the rapporteur' s bolder proposal, we have voted in a text which does not mention the word "revision" , as if it was too vulgar a term, the r word rather than the f word, nor does it mention amounts, as if it were possible to reach any negotiated solution without specifying the amounts involved. I am concerned, and since I belong to a group that occasionally remembers that it was once Christian Democrat, I should like us to be faithful to the word of the Gospels and let your yea be yea and your nay, nay.
Mr President, Commissioner, ladies and gentlemen, first of all, I would, of course, like to thank all rapporteurs. I believe they have worked very hard. Every time, it is a feat of strength if the budget can be brought to a good close and I believe congratulations are in order here.
A budget is always more than a mere juggling with figures. Behind each figure, behind each budget line, behind each allocation, there is a policy to be adopted, there are political goals, huge expectations and, more than anything, people. I was able to experience this first-hand over the past two weeks when, during a trip in the Western Balkans, I visited Kosovo and Bosnia. And I happened to be in Pristina when President Kostunica was welcomed in Biarritz with the necessary pomp and circumstance and was handed EUR 200 million in the form of winter aid there and then, no strings attached. Ladies and gentlemen, Commissioner, that was a political act which was not particularly received well by the Albanian Kosovars. I was asked why the Union does not seize the change of power in Serbia to put permanent pressure on the new regime, even if it was to set those 914 people free who are imprisoned in Serbian gaols forthwith? And I am telling you loud and clear: Kostunica must be given his chance here and I therefore hope that he will give amnesty in the next couple of weeks or months, but meanwhile, I do want the introduction of those two new budget lines, democratisation and reconstruction, to be accompanied by political conditions, both from a political and budgetary perspective. As far as I am concerned, Serbia should not receive any funding without giving us the guarantee of more stability and absolute respect for the rights of the Kosovars, the Montenegrins and for respect of the Dayton Agreement of November 1995. For it is true that my visit to Bosnia taught me that the situation there is very problematic indeed. All the people I talked to over there applauded the switch of power in Serbia, but they all feared a reduction in the financial resources at the same time. A euro can only be spent once and may this serve as a caution to both you, ladies and gentlemen, as well as the absent Council.
There is a great deal to be done in Bosnia. Just think of the return of the refugees and the clearing of mines. I have visited the project. Those people need funds urgently for if the mines are not cleared, the houses cannot be rebuilt and the economy of this very fragile state cannot be made viable. A reduction in the financial resources translates in less stability in the Western Balkans. I therefore back all efforts, together with Mr Lagendijk, to inject maximum funds in the Western Balkans. If necessary, category four should be broken down in our view and the financial perspective should be reviewed.
Ladies and gentlemen, I do not want to see Europe remain a political dwarf and I certainly do not want another war in the Western Balkans, at less than 1 500 km from here. Let us therefore, in the capacity of budget authority, assume our political responsibility.
Mr President, the Council really has surpassed itself in its proposed draft budget 2001. Demands are increasing, whether we like it not, and yet the Council, year on year, has reduced the overall size of the budget. As a percentage of European GDP, it has fallen from 1.27% to below 1.05%. This has dramatic repercussions on funding for agricultural policy, social policy, employment, research and a whole host of other areas of economic, social and development policy, at the expense of the regions in the Union lagging behind and at the expense of the broader social classes.
In the final analysis, it is immoral to cut spending on agricultural policy, on the MEDA programme and on the socially excluded, in order to find the resources to finance the European Union' s commitments in Kosovo and Yugoslavia. It was not the farmers and the poor in the Mediterranean who decided and went ahead with the NATO bombings, but it is they who are paying for the damage. The damage in the Balkans needs to be restored, but it should be paid by for those who were responsible for it.
This budget is unacceptable. The European Parliament has just one way of showing that it has self-respect and respect for the people in the Member States and that is to accept the amendment tabled by our group and reject the entire budget.
Mr President, ladies and gentlemen, I only want to express an opinion on a part of this Budget, namely that relating to Serbia. The elections in Yugoslavia have shown two things: that the people have finally had enough of the dictator Milosevic and that they have confidence in Professor Kostunica. The challenge faced by the new President is, at the same time, a challenge to us Europeans. The process of democratisation has only just begun. The retreat of the old Serbian government and the formation of a transitional cabinet of experts, as well as the election of the new Serbian parliament on 23 December of this year, are important prerequisites for replacing the old socialist-communist nomenclature in the Republic of Serbia, just as it has already been replaced in Montenegro, and for opening the door to democratic changes.
Important institutional decisions have already been made in the last ten days. The independence of the Yugoslav national bank has been secured. The customs administration has finally ceased to be an instrument of corruption. It is now also important that the trade sanctions should be lifted by the EU as quickly as possible. Commissioner Patten, who is in Belgrade today, ought to endorse the proposal made by those who exercise responsibility in that country, to the effect that all trade sanctions should be lifted and that firms associated with war criminals should be blacklisted.
In order to safeguard the success of the democratic forces in the elections, as well as Kostunica' s initial successes, we must do something. The Yugoslav economy is completely ruined. Our fellow MEP, Mr Modrow is no longer here, but he should be listening. The economy has, in the very first place, been ruined because of incredible mismanagement on the part of Milosevic and his wife Markovic, who was, and is, also chairman of the Communist Party and to all intents and purposes the head of a large mafia. In the second place, it has been ruined by the sanctions imposed upon the country because of Milosevic and, to a small degree, by the NATO bombings.
It is incredible that a country which formerly exported food can now no longer feed its people. Winter is coming, and there is a shortage of gas, oil and heating equipment. The fact that, following Kostunica' s election, the Serbian parliament immediately lifted the restrictions upon prices which had until then been frozen, led to a price explosion, which might cause people to misunderstand the policy pursued by Kostunica who, however, had no influence at all upon this decision.
Political stability depends upon the improvement of living conditions. To put it simply: the people of Serbia ought neither to freeze nor to go hungry this winter. That is why I most particularly welcome the fact that our fellow MEPs from the Committee on Budgets have made every effort to provide the emergency aid of EUR 200 million for this year, Mr Modrow, and not for next year, there still being two and a half months of this year left. With these funds, we could show that Europe is the real partner in this region.
The latest elections contributed a further 80 municipalities to our democratic contacts at local level, so that we have a sufficient number of intermediaries at this level too. Those responsible for politics and the economy in Serbia emphasise again and again that they do not wish to become dependent upon our help, but that they need our help now in order to alleviate need in the short term and that they will then need help to help themselves introduce a social market economy in the medium and long term and in order also to make necessary foreign investment possible.
I was very pleased today to hear Professor Kostunica officially acknowledge as crimes his predecessor' s actions against the Albanians and accept responsibility for these. I am sure that the Albanian political prisoners will also be released soon. Professor Kostunica deserves our support. I am also sure that this Parliament will concur with this judgement of mine when he has spoken before us in this Chamber on 15 November.
The fact that it has today, at the same time, been decided to give EUR 175 million to poverty-stricken Kosovo shows that we do not forget the old challenges when new ones arise. I very much hope that in the debate on the CARDS programme, which of course covers our financial commitment to all these countries, we show the same level of commitment and give each country its due. If south-eastern Europe is to be a stable region, then individual States need to be stable, too.
Mr President, just two final touches to add to the 2001 budget, which are totally unconnected.
Firstly, I would like to say something about the backlog of payments which each year causes headaches as a result of the Council' s eagerness to cut payment appropriations, with the aim of obtaining this absurd and false saving, which looks very good on the national balance sheet, but which in reality only produces what we call a burden for the future, because it is clear that what has been committed to - commitments entered into - in previous financial years has to be fulfilled. And what we have heard today from the Council, according to which there have not been any problems with payments, is not true. It is not true, and I would have liked to have been able to remind Mr Patriat in person that in 1998 payments were even suspended for the Social Fund because EUR 1 million were lacking for the Structural Funds. This is something that has been repeated. There have always been a great deal of problems with payments.
Having said this, and also taking into account that the Commission itself has admitted that for 2001 applications from Member States for payments for the Structural Funds exceed the predictions of the PDB by EUR 8 000 million, I think that it is now time for the Council to start considering very seriously that we should do something about payments and not increase the backlog of payments.
I would also like to express my concern about the fact that the various Youth Parliaments have been included in the Socrates programme. I am in no doubt about the reason for the existence of these parliaments, but there is no harm in pointing out that the Socrates programme derives from a legislative codecision procedure between Parliament and the Council, and that decisions such as this set a serious precedent which will, in the future, allow the inclusion of comments on programmes of any type of action that do not fit in elsewhere. I think that this distorts the legislative procedure for adopting programmes and, above all, the content of those programmes.
Mr President, the current financial perspective clearly does not reflect our existing priorities and commitments. The mainstay of Parliament' s strategy should be to force the Council to guarantee that new resources will be allocated to new objectives, in order to prevent these new objectives from being implemented using resources earmarked for existing priorities. The European Parliament is fully entitled to call for the financial perspective to be revised, all the more so in the light of the draft budget proposed by the Council, which has shamelessly given us, in relative terms, the lowest budget in the last ten years.
If the financial perspective is not revised, we will inevitably be caught up in "financial engineering" , in redeploying resources and in cuts, either in general expenditure, social and environmental spending or in cooperation. It is also true that in spite of this, appropriations for the Balkans will still be inadequate, not to mention the horizontal reserve, which will result in unacceptable constraints on cooperation policy, on the Cohesion Fund, or even on the issue of Timor, where the European Union has given firm international commitments. We clearly appreciate certain aspects, specifically the fact that the year 2000 amounts for development policies have been retained. This is not enough, however, to change our negative overall view of the draft budget, because it is inadequate. Hence our demand for the financial perspective to be revised.
Mr President, Commissioner, ladies and gentlemen, we are talking about a Budget with some EUR 96.8 billion in commitments and EUR 94.7 billion in payments from Parliament' s point of view. Far below the ceiling for own resources, therefore. I believe that what matters is to use the 2001 Budget for a budgetary and administrative consolidation of the European Union while fulfilling the commitments which have been entered into, including those relating to the common agricultural policy. The basis for doing so is to be found in the decisions made in connection with Agenda 2000. I would also state very clearly in this Chamber that anyone who goes beyond this fails to understand the processes of adjustment and the structural changes at present under way in agriculture and in rural areas and will provoke a debate which might lead some day to Brussels' being told: we are sorry, the Commission is no doubt responsible for foreign trade and for competition law in the area of agricultural policy, but responsibility for everything else must again lie with ourselves because we are no longer going to allow the structures concerned to go downhill.
We have had to resort to the reserves in the different areas. We do so not for the fun of it but because we want to make an impression and to see to it that responsible use is made of Parliament' s priorities. We would not need to use these reserves if, for example, following an amendment to budget law or to the budget regulations - of the kind which certainly takes place at national level - the Committee on Budgets were to have the opportunity in future to block and freeze funds in the current budget year, if this were necessary and if Parliament' s views had not been taken sufficiently into account.
I want to say very clearly that, with regard to category 4, we on the one hand stand by the international political commitments which have been entered into and accept the new challenges. For us, however, it is crucial that, on 15 November, the Commission should submit - as we shall demand that it do - a clear, detailed and intelligible report on how we are dealing with the commitments entered into so far and with the total arrears in payments. I strongly advise the Commission to produce a thorough report so that we do not have to return to this problem area over the next few years.
Until these figures are available, there will be problems in releasing the general implementation reserve of some EUR 650 million. Until this point has been clarified and discussed in detail, I flatly refuse to speak about any revision of the Financial Perspective.
It must also, of course, be made clear to the Council that it also has its share of responsibility for the deficiencies in the way that many external programmes have been handled. I would state very clearly that we want to finance the programme for the Balkan region on the basis of the assessment to date, that is to say, however, not exclusively under heading 1 and not exclusively by revising the Financial Perspective, but by means of thoroughly sound multiannual financial planning.
I want to mention one final point which is also part and parcel of this issue. In view of past experience, we want to help create a new culture of responsibility and administration at European level. We say yes to 400 new jobs in 2001. However, we would say just as clearly to the Commission that, before we are prepared to negotiate at all concerning the second tranche for 2002, we need a careful discussion and analysis of how, while respecting the substance of the acquis communautaire, Community law can be simplified, something which may save jobs both at Community level and within the Member States. In the same way, we need a careful analysis on the part of the Commission of how, in the course of the enlargement process, European administration is to be developed. So that we do not have to discuss these problems again in the next budget year, we should call for this right now so that the Commission is given a clear signal regarding the homework it has to do in the course of the next six months.
Mr President, it is a promising development that, this year, we are close to sharing the Council' s views where most of the important points are concerned and that we can show budgetary discipline but still uphold most of Parliament' s priorities.
As a Europhile Social Democrat from a Eurosceptic country, I think it is necessary to show that the EU is making efforts which are important to citizens. In this connection, efforts are required to solve the major social problems, for example unemployment. The development of technology in small companies is also a key issue. It looks as though we are going to succeed this year.
The most significant task still to be accomplished relates to the Balkans, of course. It is unfortunate that the Council wants to cut back on aid to the Balkans, with the exception of Serbia, by almost a quarter compared with the Commission' s proposal. There are no objective grounds for this proposal. With the decisions to transfer EUR 175 million to Kosovo and EUR 200 million to Serbia, we have hopefully managed to finance the most acute needs in those countries, but we must not run the risk of people in, for example, Bosnia or Macedonia feeling that we are failing to keep our promises to them in order to be able to provide aid to Serbia. That is particularly important, bearing in mind that there is money for efforts in all these areas. The finance ministers did, of course, receive significantly larger sums of money back from last year' s Budget.
A stable solution is now required when it comes to these contributions and, to a still greater degree, to the long-term planning for the whole of the Western Balkans which is now necessary. If we cannot find any other ways, we must be prepared to revise the Financial Perspective on the understanding that this is being done for the express purpose of finding resources for the current areas within category 4 and not for any other purposes.
For ourselves as Swedish Social Democrats, it is also important to point out that we must now emphasise Budget discipline in order gradually to create space for enlargement of the EU, which is perhaps the most important political task for our generation. We therefore also believe that, in future, we must further reform agricultural policy in the direction of lower costs and that we must definitely remove expenditure such as aid for tobacco cultivation, which makes no sense at all.
Mr President, unlike Mr Bourlanges, I am not frustrated by this procedure but I must say that this must be the most mind-numbing budget I have known in the Committee on Budgets for years. Whilst there are so many underlying problems, there is relatively little evidence of this in this House, which might be unfortunate. It is perhaps a kind of transitional year, a year wedged between last year' s nerve-racking events and those which may lie ahead next year. In any case, not a great deal has happened.
There is, of course, one crucial event, namely that a start has been made with category four and with looking at ways how we will deal with it, but it is not yet entirely clear whether we have managed to resolve this, partly because the Council refuses to have sufficient input in the attendant thought processes. The guiding principle has always been Berlin, Berlin, Berlin, but listening to the Minister, it appears that Berlin is out of the frame. In fact, it is not in the picture ... or even in the credits. It is as if Berlin never happened at all.
In addition, as Mrs Dührkop already pointed out, there is the fact that there are indeed problems with payment credits. The Minister simply had his facts wrong. We in the Social Fund have had problems with payment appropriations. We should not forget that we are still in the initial stages and that a problem with payments will always occur later on. Agricultural policy is also working out in our favour, because the euro is so low, which always leads to certain benefits. It could well be the case that next year or the year after, we will all of a sudden have an enormous need for payment appropriations. And then I will be interested to see if the Council is prepared to make the necessary credits available or if they will come up with a different excuse why it cannot be done. This is the risk, in my view. The system assumes that the payment appropriations more or less simply follow the spending patterns, but the Council adds its own mechanism, and it is that mechanism which threatens to undermine Berlin, despite the fact that Berlin is under way in real terms.
I would like to add one more thing. I do believe that the Committee on Budgets should be careful not to intervene too often or too horizontally in proposals put forward by the expert committees. In my view, things have got somewhat out of hand this year and serious deliberation is what is now needed.
Mr President, we are to make decisions about the EU' s Budget at first reading. This means, however, that we are only at the beginning of the Budget process. That is important to note because we are at present at a stage entailing an unduly large increase in the EU' s Budget. If the increase were to be carried out, this would mean further increased costs for all households within the EU.
For Sweden, this would involve approximately EUR 65 million. I believe that most people are prepared to accept this, on the understanding that the money is used in the right way. Where the present proposal is concerned, I am not however certain that people think it will be. It is therefore a question of using the time well. This applies, of course, to the Committee on Budgets and to the European Parliament, which have to do the necessary prioritising, but it is above all the Council of Ministers which has a clear responsibility.
The increase is inexplicably high in category 1, that is to say the EU' s comprehensive agricultural policy about which the Council of Ministers has the last word. We are talking about an increase of more than six per cent, both for payments and commitments. At the Council meeting (Budget), which takes place at the end of November, initiatives ought, in my opinion, to be taken to produce a significantly lower rate of increase for category 1. If the Council does this, it will also be more credible in coming back to Parliament with a demand for corresponding measures to be taken.
Prioritising is important in all Budget work. This applies to enlargement in accordance with the decision at last year' s Berlin Summit, as well as to our efforts to meet our commitments in Serbia. By adopting the necessary priorities in the Budget, we shall tackle both of these historic commitments successfully. As I see it, we shall be able to do this within the framework of the Financial Perspective backed by the European Parliament.
Mr President, Commissioner, ladies and gentlemen, first of all, I join in congratulating all the rapporteurs. It is only right to highlight the efforts that the general rapporteur, Mrs Haug, has made in seeking an intelligent consensus, which I hope will not be frustrated. But I would like to focus my comments on the ECSC operating budget, which needs to be examined in the light of the fact that we are on the threshold of the expiry of the Treaty. Its final amount is modest and correct. Our group relates the strategy for the general budget to the quality of spending and efficient management, and this also extends to the ECSC budget.
I share the concerns and opinions that the rapporteur, Mrs Rühle, mentioned this afternoon regarding the sections on research and social measures. But what is also important is to insist that the allocations are used correctly. A sector such as steel, thanks to technological research and development, has ceased to be an industry that only generates basic products and has become one that puts semi-processed products on the market with added value. Therefore, sustaining and increasing research programmes in that sector is a key issue today, with the ECSC instruments, and in the future, when they disappear.
On the other hand, it is important for the peace of mind of thousands of workers, and compatible with the overall amount planned, that the level of aid planned for this financial year for the social chapter for coal should be maintained.
The ECSC operative budget for 2001 does not move away substantially from the line taken in recent years. It therefore takes on the same faults. You only have to look at the amount entered coming from commitments that have not been implemented. This is not very serious with the expiry of the Treaty very close on the horizon, but it would be worrying if the post-ECSC legal framework maintained the possibility of prolonging such practices. We are therefore paying close attention to the proposal for a decision on the financial consequences of the expiry of the Treaty.
The Commission will have to look at a transparent mechanism so that the European financial institutions can, at the correct time, evaluate what is remaining from the ECSC and be protected from any possible failures to pay by debtors and so that, through a system of public competition, maximum profitability can be achieved.
Mr President, one of the great privileges of parliamentarians is to talk about the budget. As an old House of Commons man I am delighted that we have this opportunity here today. There is an old saying: "No taxation without representation" . However, when we look at the development budget there are all sorts of peculiarities which we should concentrate on.
We accept that there is waste and inefficiency in the development budget. I know that the Committee on Development and Cooperation is looking very hard at it. So is the Committee on Budgets. There was a reference earlier to Hurricane Mitch and money going to the people in those little islands. In fact no money has gone to the people in the little islands because we could not get our act together and help the people who needed the money.
But my main point is about the ACP. Two weeks ago we had the ACP Joint Parliamentary Assembly. It is no longer a joint assembly. It is now a Joint Parliamentary Assembly. And that brings me back to my original point about representation and taxation. Now 35 Members of Parliament from 35 different countries come together twice a year as Members of Parliament to discuss development and mutual cooperation. Yet when you look at this joint assembly, it does not actually control a budget. Yes, it is a parliamentary assembly but it has no budget to control, because the EDF budget which we use for the ACP is apparently controlled by the Member States. During my time in the House of Commons not once do I recall any debate about the EDF budget and I doubt whether there is any debate in the Member States about the EDF budget. So who does debate, as elected representatives, the EDF budget? I suspect no-one. The Commission proposes and disposes. We have a parliamentary assembly which does not have a budget. We should look at this again.
Mr President, ladies and gentlemen, I should like to add a remark to what Mr Deva has just said. It is one of the real scandals of Europe that sums amounting to billions from the Member States have still not been placed under the control of the European Parliament and made subject to this Chamber' s budget law. No-one controls this money, and this is entirely the responsibility of the Member States and of the Council and, Mrs Rühle, also of the red-green government in Germany which, despite having previously stated otherwise, is also not now prepared to take this step.
Secondly, reservations were expressed a few weeks ago in terms of what would happen if a movement really were to arise in Serbia. Would the European Union be in a position to act in this matter at all? We had, it was said, not set aside any of the money we had generously promised. I believe that, in the last few days, the European Union has shown, faster than the United States and faster than the Member States, that it is in a position to respond appropriately to such a situation. Moreover, Parliament has this week, and before the Council too, reached important decisions to enable the developments which Doris Pack discussed actually to occur, namely the arrival of the initial sums before Christmas of this year and a situation in which people sense that the efforts on behalf of democracy are worthwhile.
That leads to my third remark on what now faces us. I am concerned that, while our common foreign and security policy progresses ever further, becomes ever more skilful and even acquires a 'Mr CFSP' , and while we are also further developing the European security and defence policy and coming up with practical measures, we are, in the long term, spending less and less on foreign policy measures. Special attention has again been given in this Chamber to the fact that we are beating a retreat from Latin America, Asia and Africa, and particularly from Latin America. In the long term, it is therefore just not on to talk more about foreign policy and less about international solidarity. We need to bring about changes in this area. It is not right that the Budget should penalise other regions of the world, and it is also necessary for the Commission to bring about a situation in 2001 in which Commissioner Patten' s declared view prevails, to the effect that the money should flow more rapidly.
Mr President, I should like to join with Mr Pronk in asking you to look critically at the preliminary decisions of the Committee on Budgets regarding the deliberations of the specialist committees, in my own case the preliminary decisions on health and environmental policies.
For example, subsidising tobacco cultivation in the EU is simply no longer justifiable. As you all know, this special form of cultivation is subsidised each year to the tune of EUR 1 billion, despite the fact that there is no market at all for European tobacco within the EU and it has to be exported. What is more, we are working right now on the new directive on tobacco cultivation, the main objective of which is of course to explain to the consumer the harmful effects of smoking upon health. This is supposed considerably to reduce tobacco consumption within the EU. To go on subsidising tobacco cultivation at the same time is a downright contradiction in terms. Instead, these subsidies must be removed step by step, though on condition that the farmers concerned are given structural aid for the purpose of switching production to other goods. At the same time, budget funds from the Research and Information Fund ought to be made available for the purpose of researching into alternative forms of production for farmers who at present cultivate tobacco, and this is something we want to see happen. I think these measures are at present the most sensible solution where the tobacco issue is concerned. I am no dreamer. I know that this proposal is not at present capable of winning a majority, but I should like to call upon as many fellow MEPs as possible to vote in favour of this package of measures in order simply to set an example so that we might finally make some headway on this issue.
Another important point relates to the European Agency for the Evaluation of Medicinal Products in London. This definitely requires an increase in its budget, for we ourselves have of course given it a new additional task. This agency is to promote the development of medicinal products - so-called orphan drugs - for rare diseases. This has already been reported on today. We ourselves have therefore arranged for corresponding legislation which did not come into force until April of this year. It is merely being consistent now also to ensure that our decisions can be put into effect and that this agency' s funds are increased. On the other hand, it would not be in our interests to support agencies whose work we cannot see as being of any discernible consequence and which do not produce any visible results. In our view, that is the case with the European Environment Agency in Copenhagen. The Committee on Budgets has also recognised this. It is not a question of regularly increasing the funds of any old agencies but of promoting work of proven value. This is what I am asking you to do, and I am asking you to vote accordingly.
Mr President, Commissioner, I come from Spanish Algeciras, opposite Gibraltar and not far from Morocco. I have seen the fishing boats tossing in the harbour, a picture which spoke volumes, vividly illustrating the enforced inactivity of the fishermen. Or was it, or is it, an illustration of our own incapability? The fishermen are inactive, tired and disappointed. For eleven months, there has no longer been an agreement with Morocco. Mr Fischler is negotiating hard, but unfortunately without success so far.
Inhabiting, as they do, a region in any case lacking in infrastructure, the Andalusians are alarmed. Four thousand ships lie at anchor. The Committee on Fisheries is alarmed, too. Who is responsible for alternative jobs in the EU? Under which Budget heading can we pay for possible forms of restructuring? The new Finance Agreement is of no use, and I see that mistrust of EU politicians is growing. A serious, robust and optimistic Budget is therefore all the more necessary. The combination of need, scope of action and flexibility is a whole new chapter. The Committee on Fisheries takes a lot of flack. It is very often a target of multiple attacks for financial and political reasons. Unjustly so. We are open to justified criticism from our own ranks, too. However, we also want to be listened to and, in the field of employment alone, we speak for as many as 41 000 jobs, for which there are no alternatives. Of course we are dependent upon a significant amount of imports. It is true that the market is increasingly looking for private sales channels, but we ought not to evade our socio-economic duty. We therefore at least need adequately worded fisheries agreements, provided that they have been assessed convincingly. We therefore agree with the division into compulsory expenditure without reserves and into the token entry with reserves which take effect whenever we want to sign new agreements, namely those which do not come into effect until next year. I am confident of a positive vote in this area, that is to say in the fisheries area as a whole, for I believe that only this will constitute an expression of our common political will.
Mr President, I welcome the opportunity to contribute to this debate tonight. It is probably the most important Parliamentary debate in a twelve-month period, when we debate the budget. It is rather ridiculous that we have to fight to put forward the points of view of the regions we represent. Those who are in charge of the future of this Parliament would do well to recognise it is a one-day debate they require, not a two-day debate on the budget in future.
I say without apology that I am going to address the effects that the European Union has had in my region. I want to make it very clear that the European Union, insofar as Northern Ireland is concerned, has had the most direct and positive influence imaginable. It has been good for Northern Ireland. It has been positive for Northern Ireland and has delivered for Northern Ireland. The peace and reconciliation programme which was brought about by three Members of this Parliament in conjunction with the former President of the Commission, Jacques Delors, has been very positive for Northern Ireland. The partnership boards have been a success in that area. They have been innovative and have introduced new ideas. They have also brought about a bottom-up philosophy that had never been appreciated before.
I also have to make it very clear that we now have a fledgling new regional government in Northern Ireland of which my party leader, David Trimble, is the First Minister. It is trying to build a new future. You have to understand that Northern Ireland, throughout the last 30 years, through the terrorism, has suffered tremendously. We are trying to find new ways forward. We are trying to find ways in which we can work together. We are trying to find ways in which we can put things together to support each other. I would ask that we be given the flexibility to achieve that possibility, to achieve the jobs, to achieve the employment and to be able to put the people of Northern Ireland back to work again, back to work in real politics rather than looking into other reasons as to why they may want to disagree with each other.
That is the objective. It is something we all have to look forward to. I want firstly to thank Parliament, secondly to thank the Committee on Budgets for their continued support and understanding for my region. I pay tribute to them for that.
Thank you very much, Mr Nicholson.
The debate is closed.
The vote will take place on Thursday at 10 a.m.
Protection of personal data
The next item is the debate on the report (A5-0279/2000) by Mrs Paciotti, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the proposal for a European Parliament and Council regulation on the protection of individuals with regard to the processing of personal data by the institutions and bodies of the Community and on the free movement of such data (COM(1999) 337 - C5-0149/1999 - 1999/0153(COD))
Mr President, in countries with a high level of technological development, the protection of privacy is always more at risk, and therefore appropriate safeguards must be established.
The countries of the European Union are at the vanguard in the protection of privacy compared to systems adopted in other parts of the world, especially those countries which have implemented the two directives, Directive 95/46 and Directive 97/66 - on the protection of individuals with regard to the protection of personal data.
The European model considers the protection of personal data to be a fundamental right guaranteed by legally binding rules, based on the principle of peoples' self-determination of data, that is the principle whereby everyone must be able to decide whether and how personal data concerning him can be collected and used. In this model, respect for standards and procedures is guaranteed by an independent authority and final jurisdiction lies with the judges. Since a great deal of personal data is also collected and processed by the institutions and the Union' s bodies, the system of guarantees contained in the European model must apply to them as well. Therefore, a rule laying down the right of everyone to the protection of personal data concerning him, which must be processed fairly for specific purposes on the basis of the consent of the person concerned and subject to control by an independent authority, has been included in Article 8 of the draft Charter of Fundamental Rights of the European Union. Moreover, Article 286 of the Treaty establishing the European Communities, introduced by the Treaty of Amsterdam, lays down that Community acts on the protection of individuals with regard to the processing of data - that is the two above-mentioned directives - apply to the institutions and Community bodies and that an independent supervisory body responsible for monitoring the application of such Community acts must be established.
The proposal for a regulation which is being examined by Parliament today implements these provisions, transposes the Community legislation and establishes the office of European Data Protection Supervisor, thereby providing appropriate, tangible guarantees of this fundamental right. Over months of work and with the constant assistance of the Commission, we have attempted - and we can inform you that we have been successful - to produce a detailed regulation responding to the concerns voiced by the Council and by the Parliamentary committees responsible for assessing the regulation and formulating opinions. The willingness of all the institutions concerned to discuss the matter resulted in exemplary cooperation which, it is my fervent hope, will make it possible for us to reach a consensus at the first reading. The many joint amendments reproduce the majority of the solutions identified by the Council, and these already take into account the proposals made during the Parliamentary debate. Acceptable solutions have therefore been reached, for example regarding the appointment of the European Supervisor and the Assistant Supervisor, which is to be agreed by Parliament and the Council from lists of names drawn up by the Commission following a call for candidates.
With the unanimous support of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, your rapporteur nevertheless insists upon certain amendments which, for example offer a novel solution to the much-debated subject of the scope of the regulation. It is restricted to the Community context but a form of protection is provided for in respect of the activities of the institutions outside the first pillar; this solution is obtained by referring to the rules for the protection of privacy relating to the right of access to documents, governed by Article 225 of the Treaty establishing the European Communities. In fact, Article 225, unlike Article 286, is also referred to in the Treaty on European Union. Provision is also made for cooperation with the national supervisory authorities and with the authorities established in the third pillar, with a view to coordinating and gradually harmonising the entire regulation of this sensitive area. Moreover, provision has been made for an autonomous budget heading, in accordance with the prevailing system for the European Ombudsman, in order to provide a greater guarantee of the independence of the Data Protection Supervisor.
I am confident that our untiring work will win the full approval of the European Parliament and the Council. Thus, for the first time, codecision will apply at the first reading to an extremely complex text which is full of technical difficulties on the particularly sensitive sector of the protection of civil liberties. The very technical complexity of the text suggests that it would be a good idea to postpone the vote until the next part-session in order to allow an accurate check to be carried out on all the different language versions, for this has not yet been carried out. If this result is, as I hope, achieved, this will be due to the mediating capacities of the Presidency-in-Office of the Council, the positive contribution of the Commission and the sensitivity to public interest and the rights of the citizens displayed by the Members of Parliament of all the political groups which contributed to the adoption of the report by the Committee on Civil Liberties and Internal Affairs. I would like to thank them all publicly.
Mr President, the protection of personal privacy is a fundamental human right. Every day, a host of personal data, for example in connection with telephone conversations and payments on the Internet, is recorded and put into circulation. Personal data circulates within the EU in particular.
This proposal for a Regulation lays down sound bases for the protection of privacy. Freedom of movement requires effective crime prevention, which is less successful without effective protection of privacy. According to the proposal, the EU must not handle data concerning ethnic origin, political views, religion, health and sexuality at all. Data concerning criminal backgrounds and security measures may only be dealt with if special conditions are fulfilled. Such data may only be handled for legitimate reasons and if the individuals concerned are informed about the data.
I have been calling for a long time for independent European supervision of the protection of privacy, without new bureaucratic structures. I think that Mrs Paciotti has come up with a successful proposal for a European supervisor able to guarantee the rights of individuals in relation to the institutions, to carry out supervision and to provide the institutions with advice. At the same time, we must of course maintain and develop the cooperation that exists between the Member States' own data authorities.
It is important to establish a system that works and to merit people' s confidence. The protection of privacy must therefore be developed. The protection of personal privacy is included in the new EU Charter of Fundamental Rights. In the future, we may perhaps be able to go to court for further protection in this area.
Those of us who stand for European values in a Eurosceptic country are now being given further arguments in favour of the EU, namely more effective protection of privacy, which is important for the citizens of a modern society.
Even if this matter has been rather difficult to deal with, I nonetheless want to congratulate Mrs Paciotti on a very good report. I hope, however, that the model which we have used in this Chamber and which has somewhat hindered MEPs from participating on a broad basis will not act as a guide to the way in which we are to deal with these issues in the future. Mrs Paciotti has been very successful in uniting all the institutions. I therefore want to congratulate her, and I hope that the Chamber will support the report.
Mr President, our group considers that this is on the whole a good result and especially welcomes the fact that the area of application is extended to include the whole of Community law. These rules are to apply, in particular, within the second and third pillars. We welcome the wealth of initiative and invention which has characterised this work. We should like to thank the rapporteur.
We think that the institutional solutions are very good. We are not talking about some form of collegiate body but about a supervisor and assistant supervisor.
It is important to ensure that, important as data protection is, this must not mean limited access to documents within the EU' s institutions. The European ombudsman has unfortunately been compelled to point out that the Commission has used data secrecy as a reason for limiting access to information about who had taken part in a meeting intended to sway the Commission. This is an example of the misuse of data protection, which must not occur. I really do hope it is ensured that the regulations will not be applied in that way.
We must also be aware of the fact that the European ombudsman and the data protection supervisor will be on opposite sides of the fence. We must not be surprised if they sometimes end up in public discussion with each other. The fact that their tasks have not been combined is extremely positive.
To some extent, this is an automatic transfer from the old Directive 95/46/EC. In this connection, I want to take the opportunity to ask the Commissioner when revision of the general directive on data protection is to begin. There is, of course, an obvious need to revise this directive with a view to modernising it, so that it meets those needs mentioned by Mrs Cederschiöld. Data protection on the telecommunications network ought also to be reviewed.
Finally, I want to point out that, as a Finnish citizen, I have realised that the European Parliament is the only institution - the only elected body - to supervise the Commission' s decisions when it comes to the level of data secrecy in third countries. We are aware of the famous case in which such supervision was applied. The European Parliament is the only body which can democratically supervise decisions by means of the committee procedure which exists.
I now see that my own country is to alter the law relating to personal data which deprives elected representatives of any influence at all over the Commission' s decisions. I therefore welcome the constructive dialogue we have established with the Commission, together with the appropriate committee procedure which will guarantee citizens' security.
Ladies and gentlemen, fifty years after the start of the construction of Europe, it is high time for the European Union to at last endow itself with a supervisory authority designed to protect the people of Europe from the potential abuses related to the multiplication of computer-based files containing personal data. The exponential growth of the European Union' s tasks and jurisdiction, and the proliferation of Community bodies, mean that we must have a precise legal definition of the citizens' rights, and these should cover the transfer of information between European Union institutions and bodies.
Under the codecision procedure, the Council submitted a proposal for a regulation to the European Parliament on the basis of Article 286 of the EC Treaty. This article specifies that data protection should be effective within the European Union by 1 January 1999. Nigh on two years later, we have not yet brought matter to a conclusion. This means we should not get embroiled in a lengthy codecision procedure which would delay the implementation of this instrument even longer. This is what Mrs Paciotti has done, and I really think our rapporteur has done a truly remarkable job.
Let us get to the heart of the matter. The main bone of contention between the European Parliament and the Council is to do with the jurisdiction of this future supervisory authority. Should it confine itself to the first pillar, i.e. the purely Community bodies, institutions and legal standards, or should it cover all Union-related provisions, i.e. the second and third pillars, such as Schengen or Europol? We think it obvious that the risks related to the private lives of citizens and the misuse of citizens' personal data are far greater in the context of the third pillar, which at present is subject to little or no judicial and parliamentary control, than in the context of the first pillar, which falls within the jurisdiction of the Court of Justice.
In my opinion, it is clear that we would be closing our eyes to the problem if we set up an authority of this type to cover just the Community area, while the main problems arise and will, in future, arise due to third pillar bodies too. Are you aware, for instance, that the Schengen system has amassed over ten million files on almost one and a half million citizens, and that Europol, whose sphere of competence is being incessantly expanded, has a central database of information from the various police forces of the fifteen Member States, all this supervised only by an authority with neither the powers nor the resources available to it to enable it to carry out another task properly.
The report which we are to adopt does not reflect this ambition. The scope of the regulation adopted on the basis of the report is limited to the first pillar, i.e. to Article 286. The second and third pillars will not be covered by this regulation and will therefore remain impenetrable, to the detriment of citizens' basic fundamental rights. In addition to the restrictive reading of Article 286, however, it would have been possible to take Article 255 of the Treaty as a further legal basis in order to expand the scope of this regulation. Indeed Mrs Paciotti attempted to do so by including a reference to this article in Article 12 of the regulation, but the Council refused to entertain this possibility. There are many other problem areas which require some pragmatic evaluation if they are to be practicable.
In the end, though, our rapporteur is well aware of these problems and is anxious not to add another two years to the existing backlog. We shall therefore offer her our support, in spite of everything, in the hope that the Council and, in particular, the Commission will be careful not to take advantage of the weaknesses of the text in order to attempt to make nonsense of it. They must, furthermore, seek to implement means for the protection of personal data in the second and third pillars too at the earliest possible opportunity. It is dangerous, in any case, to allow bodies such as Europol or the Schengen system to develop without parliamentary or judicial control.
Mr President, I too would like to congratulate the rapporteur on this report. Effectively, the problem arises from the exclusions and exceptions in the protection of personal data with regard to the second and, in particular, third, pillars, but also from the exceptions already laid down by the directives as regards police activities and activities related to national security. Like Mrs Boudemiene-Thiery, I feel that these activities give the greatest cause for concern in terms of citizens' privacy. In my opinion, the rapporteur has done everything feasible to extend the possibility, at least of cooperating and probably of exerting influence on this matter, and so we fully support her report.
Having said that, I would like to take advantage of the fact that the Commissioner is here to say that it would appear appropriate to concern ourselves not only with protecting citizens in respect of new technologies but also with the use of these technologies to increase the European citizens' means of intervening and interacting with the European institutions. I feel that other directives should be applied, in a similar way to the directives on privacy in the context of the Community institutions, such as the Directive on electronic signatures, in order to allow the citizen to interact telematically with the institutions as well, by means of petitions, appeals to the Ombudsman, competitions and appeals to the Court of Justice. This would increase the channels for protecting the citizens - an extremely important element - but also make it easier for them to act, to be active and to interact with the institutions. This point is not, of course, made in the Paciotti report, but I wanted to take advantage of the opportunity to raise the issue.
Mr President, Commissioner, ladies and gentlemen, while I congratulate Mrs Paciotti on her excellent work, I would also emphasise the need to move quickly in this field, which was, in fact, the purpose of completing this dossier at first reading. In today' s modern society, a huge volume of personal data is collected, recorded and processed every day. The European public' s concern about whether its privacy is being protected or not is therefore quite legitimate, as are its hopes that a balanced solution will be found to safeguard and guarantee their rights and freedoms.
Neither of the two directives currently in force in the European Union to guarantee protection against the improper use of personal data applies to the Community institutions. It is therefore a matter of urgent necessity for us to put into practice what was agreed in Amsterdam and to approve a regulation that gives individuals rights protected by law. This regulation must also set out the obligations in the field of data processing incumbent on those responsible for such activities within the Community institutions and bodies. Finally, we must have a regulation that creates an independent supervisory body responsible for monitoring the processing of personal data undertaken by Community institutions and bodies.
We must move ahead with the creation of this supervisory body - the European Data Protection Authority - in the hope that in the medium term, it will be given new powers including those currently exercised by other supervisory authorities. We also hope that it will create a single secretariat that will ensure that all cases submitted for monitoring are treated in the same way.
The Commission would first and foremost like to highlight the commitment we made to the citizens of Europe to ensure protection of the personal data processed by the institutions of Europe. We are approximately two years behind schedule in relation to the date set in Article 286 of the Treaty establishing the European Communities, hence the urgent need to reach agreement on this matter.
The Council, with the crucial encouragement of the Presidency, succeeded in overcoming the problems raised by a number of delegations, to ensure that the proposal for a regulation will most probably enjoy the unanimous approval of the Council.
The European Parliament, in turn, demonstrated great determination in order to enable a decision to be made at first reading, and I should like to express my appreciation and my thanks to your rapporteur, Mrs Paciotti, who has spared no effort, with the support of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, to ease the path of this agreement. By taking the Council proposal as a starting point and encouraging that a solution acceptable to all three institutions regarding the scope of the regulation be adopted, Mrs Paciotti has to a great extent made the way clear for agreement at first reading.
The Commission has, in turn, also played a part in initiating and mediating between the Council and Parliament. The Commission also decided not to hold up the adoption of an instrument that is significant for the protection of citizens' personal data. Even though it considers that the outcome is not completely satisfactory as far as it is concerned, the Commission in turn decided to adopt the text produced as a result of the discussions in the Council and Parliament as reflected in the Paciotti report, and will therefore reject any other amendments to its original proposal.
More specifically, the Commission' s position on the amendments contained in the Paciotti report is as follows.
Amendments Nos 1, 2, 4 to 10, 12 to 40, 42 to 54, 57, 58 and 60 to 64 reflect the Council text on the points to which the Commission can give its assent. These amendments are therefore acceptable.
Amendment Nos 55, 56 and 59 differ from the Council text, but they were the result of a political agreement between the rapporteur and the Council Presidency. Since the Commission has decided not to obstruct the adoption of the regulation at first reading on the basis of this compromise text, it will accept these amendments.
Amendments Nos 3 and 11 differ from the Council text, but they were the result of a political agreement between the rapporteur and the Council Presidency. The Commission has decided not to obstruct the adoption of the regulation at first reading on the basis of this compromise text, on condition that a statement be included in the Minutes recording its legal position at such time as the Council approves the regulation. If this statement is made, the Commission will accept the scope of the regulation being limited exclusively to first pillar activities. It will also highlight the need to subject personal data processing under the second and third pillars to clear legal regulations. In the view of the Commission, it will be possible to adopt such regulations on the basis of Article 286. It therefore reserves the right to propose legislative initiatives to this effect. The Commission further reserves the right to subject the processing of personal data carried out under the second and third pillars to the principles contained in the regulation until such time as the regulations applicable to said data processing be implemented.
The Commission considers that the wording of Amendment No 41 is not compatible with its right of initiative, and therefore rejects this amendment.
Amendment No 69 is a correction to Amendment No 41, presented by the rapporteur, Mrs Paciotti, in consultation with the Commission and the Council Presidency, with a view to safeguarding the Commission' s right of initiative. The Commission supports this amendment, and I should like to thank Mrs Paciotti for tabling it. The European Data Protection Supervisor will in fact play a leading role in Community institutions' respecting the provisions protecting citizens' personal data. It goes without saying, then, that his opinion on the legislative proposals to do with the protection of personal data will be very valuable insofar as it will be a major contribution to the legislative debate between institutions. It goes without saying, moreover, that the Commission, in framing such legislative proposals, must be free to make the appropriate proposal at the time it thinks right.
Amendment No 69 would seem to be acceptable to the Commission inasmuch as the wording does not entail a challenge to its right of initiative. The Commission, therefore, understands this amendment as obliging it to consult the European Data Protection Supervisor after adopting its proposal. The text would be improved if it were amended to make that clear, perhaps this can be done when it is proof-read. In any case, the Commission will make a statement to this effect when the regulation is adopted in the Council.
In order to honour the political agreement made with the Council and the rapporteur to enable the regulation to be adopted at first reading, the Commission rejects all other amendments which were not part of the Paciotti report adopted by the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, except for Amendment No 69 which is a correction to Amendment No 41.
Thank you very much, Commissioner Bolkestein.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Outermost regions of the EU
The next item is the report (A5­0285/2000) by Mrs Sudre, on behalf of the Committee on Regional Policy, Transport and Tourism, on the Commission' s report on the measures to implement Article 299(2): the outermost regions of the European Union (COM(2000) 147 - C5-0247/2000 - 2000/2135(COS))
. (FR) Mr President, Commissioner, ladies and gentlemen, let me first of all thank the members of the Committee on Regional Policy, Transport and Tourism whose comments and amendments have contributed towards enhancing the report which I am presenting this evening.
The present and future fate of the seven European regions most remote from the continent has given our committee the opportunity to unanimously adopt a constructive and balanced document, the product of lengthy consultation. The Azores, the Canaries, Guadeloupe, French Guiana, Madeira, Martinique and Réunion form a separate category whose uniqueness has now been recognised by the Treaty of Amsterdam on the basis of an innovative concept: they are defined as 'outermost regions' .
The Treaty recognises that the outermost regions have a difficult economic and social situation, aggravated by special handicaps which, because they are continual and combined, are extremely prejudicial to development in these regions. This is the reason why it is essential to ensure the widest possible application of the current rules and to use the most appropriate instruments to solve the practical problems faced by these regions and, where necessary, derogations adapted to the regional situation, without this posing any serious threat to Community interests.
The report published by the European Commission on 14 March 2000 is not, strictly speaking, a response to the demands of national and regional authorities in the outermost regions. The Commission specifies that it is unable to provide answers to all the questions; it often confines itself to proposing guidelines intended to continue and consolidate certain established instruments and further reserves the option of looking into the problems on a case by case basis.
Article 299(2) primarily expresses a political will, supported on repeated occasions by the European Council and, today, by the European Parliament. The chief objective of my report was to remind the European Commission of this political will in order to put an end to the unfortunate impression of reluctance or inertia that we are currently getting from the Commission. As a matter of urgency, therefore, the staff complement of the Interdepartmental Group attached to the Commission Secretariat should be strengthened at the earliest possible opportunity in order to ensure that all proposals for acts which are general in scope are accompanied, when considered by the College of Commissioners and on the basis of Article 299(2), by a simplified sheet outlining their potential impact.
My report urges the Commission to prepare a genuine multiannual work programme, accompanied by a detailed timetable, giving the most comprehensive details possible of the measures planned, and providing all the essential guarantees concerning the provision of the resources required to ensure the viability of the measures and to ensure that the measures concerned are taken on a long-term basis where they are intended to deal with intrinsic handicaps.
In order to rule out any misunderstanding concerning the Commission' s reluctance to make full use of the scope afforded by Article 299(2), I propose that an enlarged forum for dialogue should meet annually and an annual report should be drawn up.
In response to the Commission, my report specifically investigates a number of areas falling within the scope of activities of the European Union. I shall give just a brief overview of these this evening. The Commission has acknowledged that the agricultural and fisheries measures need to be revised or upgraded. However, this second revision of the POSEI regulations will take place in a very difficult budgetary climate which may have a major bearing on the substance of the programmes, particularly the level of aid granted. By way of example, in its draft budget for 2001, the Commission has proposed an outrageous cut in the budget for implementation of POSEI, giving rise to an acute sense of disquiet among the many agricultural producers in the outermost regions, on whose behalf I am speaking before you today.
In addition, we need optimum coordination and use of all the instruments available at Community level, in particular the Structural Funds, state aid schemes and tax and customs policies.
The success of the new Community policy to assist the outermost regions calls for action geared to the strategic areas of the world economy: transport, energy, the environment, the information society, research and technological development. In this way it will contribute to promoting economic and social progress thanks to an increased level of employment.
The geographical situation and island status of the outermost regions must enable them to become active frontiers of the European Union. Moreover, there is an urgent need to initiate an analysis of the impact of the new ACP-EU Partnership Agreement, signed in June 2000 in Cotonou, and other international trade agreements with a view to assessing their repercussions for the outermost regions and drawing up measures to compensate producers in those regions liable to face additional competition which they are unable to withstand.
To conclude, finally, with a subject that has a bearing on our immediate future, the process of enlargement is unquestionably an essential element in the construction of Europe, but an evaluation of its implications must be undertaken as a matter of urgency as of right now in order to prevent the aid duly allotted to the outermost regions and the projects resulting from the implementation of Article 299(2) being brought into question.
Mr President, the rapporteur, Mrs Sudre, has done a good job on her report on the outermost regions. On behalf of the Committee on Legal Affairs and the Internal Market, I would like to thank her for the way that she took on board our amendments and points of view, both in the spirit and in the actual text of the report.
From the point of view of the Committee on Legal Affairs and the Internal Market, what I would like to point out is that, in actual fact, we can only treat equally what is equal. It is an attempt to establish an entirely uniform legal order for these outermost regions, which are separated from the rest of Community territory, from mainland Europe, by thousands of kilometres, and which are divided into small island regions with very difficult conditions for raising capital and for transport, which prevent the general rules for competition in the regions from being applied. I would therefore like to draw attention to paragraph 21 of Mrs Sudre' s report, which indicates that, with regard to state aid, the application of the third paragraph of section a) of Article 87 should be automatic, because the reason behind the differences in that section stems from the aim of achieving equality in the competition system. Only through a general derogation in favour of the outermost regions will companies located in those regions be on an equal footing with companies located on mainland Europe.
I must also point out how Mrs Sudre' s report refers to the need for specific tax and customs provisions for the same reasons. When regions are so distanced from the continental nucleus, trying to automatically apply the tax and customs rules that are applied in the continental nucleus would mean putting those outermost regions at a disadvantage. For example, on the subject of transport, in paragraph 26, the application of the rules on state aid to the ports and airports in a system of free competition would mean depriving those regions of the essential public service of ports and airports, which in outermost regions would never be a normal private activity, but an essential public service activity.
The Commission has sent a communication, which is a programme, a sort of timetable for what is going to be done. We hope that the Commission will carry out this timetable or programme and, above all, we hope that the great institution that the Commission currently has, the interdepartmental group, will remain in contact with the outermost regions, informing the central authorities of our needs and our specific problems.
I therefore congratulate Mrs Sudre, and we wait with great interest for the Commission' s proposals to be developed into rules, so that the specific characteristics can soon be taken into account, as established in paragraph 2 of Article 299 of the Treaty of Amsterdam.
Mr President, Commissioner, I have a genuine admiration for the report by Mrs Sudre so what follows is in no way critical of it or of her. Nonetheless, it illustrates what I believe is a much more widespread problem about the relationship between reports and opinions, particularly those of a non-legislative kind. For example, in this report only 25 words survive of the conclusions unanimously adopted by the Committee on Fisheries. The bulk of the section dealing with fisheries actually consists of an amendment to the motion for a resolution tabled in the Committee on Regional Policy, Transport and Tourism.
There is nothing the Committee on Fisheries would object to in the paragraph concerned. Indeed, it covers certain issues more explicitly than the opinion does. On the other hand, some significant points in the opinion do not figure in the final version of the resolution. Given the importance of fisheries to the outermost regions, I can only be saddened by this.
I appreciate that differences of perspective mean that it will not always be possible to reconcile views expressed in the lead committee and other committees. My concern is rather that we do not currently have any standardised mechanism for making an attempt to do so. I am asking, therefore, whether the President of Parliament would be prepared to look at ways in which improvements could be made, for example, by consultations prior to voting or by adjusting the order in which votes are taken. Without such improvements, we risk losing the benefits of a great deal of expertise, not just to our own detriment, but also to the detriment of those we seek to serve. In the meantime, and on this particular report, I would respectfully request both the Council and the Commission to look at the conclusions that are not contained in the motion for a resolution, as well as the ones that are.
Mr President, for the European Union this is simply one more debate of the many that we hold. For the outermost regions this is the most important debate that the European Parliament can hold concerning them. In fact, what we say here today and how we vote tomorrow will be front-page news in the seven outermost regions, and the news reports on the regional television channels will report extensively on what we say and decide here.
For many Europeans, some outermost regions are nothing more than a holiday destination on the map. This may even be the view of some of our fellow MEPs of the outermost regions. For those of us who are speaking here tonight on behalf of our native regions, this is a very negative view, and, of course, a deeply mistaken one. Behind this idea, beyond our landscape and an exceptional climate, is the social and economic reality of regions that are among the least developed in the European Union, with the highest levels of unemployment and with huge structural problems that impede our development.
For more than a decade the European Commission has been aware of our problems and our particular characteristics. This is the first debate that the plenary session of the European Parliament has held about our regions since the Treaty of Amsterdam included a new article on them. So far, since an interdepartmental group was set up for the outermost regions under the presidency of Mr Delors, we have travelled a long and fruitful road, and I must express the deepest gratitude of the Europeans from the outermost regions to those who have presided over that group.
The Commission document for implementing paragraph 2 of Article 299 of the EC Treaty is a good document, and our rapporteur, Mrs Sudre, has done well today by offering us an excellent report. With this Article and with the measures taken in order to implement it, we have a legal basis that until now we were lacking, and a good tool for our development. Mrs Sudre has succeeded in putting together a balanced report that includes many of the amendments - more than 100 of them - which were tabled for the initial draft report. One of these amendments proposes the implementation and application of the policies of the financial instrument for fisheries.
What I wish to highlight here today, Commissioner Barnier, is that, for the outermost regions, while Community law fully applies, it is essential that those rules be modulated and adapted in order to stimulate rather than impede their economic and social cohesion with the rest of the European citizens.
The internal market and the rules that govern it do not benefit the outermost regions to the same extent that they benefit Europeans on the continent. The natural limitations of our island markets, thousands of kilometres away, mean that our businesses have difficulty being competitive: problems with transport, communications, supplies, running costs. This is why we have so many problems generating wealth and creating employment. Our unemployment levels are among the highest in the European Union. It is therefore necessary to implement a series of measures which Margie Sudre' s report covers in detail.
In our view these measures need to go beyond regional development policies, because our shortfalls and handicaps are structural, not temporary. We will always be far away and we will always have difficulties because of the fact that we are islands and because of our landscape, which is beautiful but also harsh and difficult to overcome. We are not asking for subsidies. We want to have tools that will enable us to develop.
The outermost regions bring Atlantic, American and African dimensions to Europe, which enrich our cultural, political and economic diversity, of which we are all rightly proud.
Mr President, Commissioner, Mrs Sudre, we must bear in mind that the opportunity for us to debate here in this House today on the subject of the outermost regions is the result of a process of slow maturation. The fact is, even though, as early as the Treaty of Rome, reference was made to the French overseas departments, we had to wait until 1989 and the programme of options specific to the remote and insular nature of these regions, the notorious POSEI programmes, for the European Union to at long last acknowledge that the permanence and combination of structural handicaps affecting the outermost regions justified special treatment in comparison with the other regions of the Community.
Eight years later, the Treaty of Amsterdam with its Article 299(2), the subject of our discussion today, gave rise to the hope that one day the terms 'growth' and 'employment' would mean the same thing throughout all European territory. So, it has been a long wait, and the hopes expressed by our peoples have built up throughout this long wait. I therefore feel entitled to confess that I felt rather disappointed when I read the Commission communication. Ladies and gentlemen, the time for stating good intentions is behind us, what we need is practical action and we need it now. We need a specific timetable, one that will be respected. We need real financial commitments, not, as we have in the 2001 budget, POSEI appropriations that, at the moment, have been cut by 25%. Most especially we need guarantees that this action will continue in the long term, because the handicaps of these regions, as listed in Article 299(2) - remoteness, insularity, small size, difficult climate - are not about to disappear.
I am therefore pleased that the Committee on Regional Policy, Transport and Tourism has adopted a bold and ambitious stance on state aid, tax schemes and the implications of enlargement. I am pleased to see that the committee has adopted the bulk of the amendment I tabled. I should, moreover, like to pay tribute, at this point, to the rapporteur, Mrs Sudre, for her open-mindedness and her consultative approach, which made it possible, with everyone joining forces, to successfully complete a report which offers our regions real hope. Indeed I am convinced that the young people of our regions can actually glimpse a way out of the tragic unemployment which so drives them to despair, if we do manage to shift from a basically financial strategy, necessary, admittedly, but inadequate, to a more comprehensive strategy based on real recognition of our unique characteristics.
Ladies and gentlemen, Commissioner, the outermost regions are already the very emblem of the diversity, and hence the wealth of the European Union. Tomorrow they may become a laboratory providing the finest illustration of the effectiveness of the experiment of the European social model. We need audacity, intelligence and compassion. I have no doubt but that the proposals which the Commission will submit to the Council will be characterised by these qualities.
Mr President, Commissioner, I would first like to congratulate Mrs Sudre for her excellent and very successful report. At the same time I bring greetings from Mr Sánchez, who would have liked to be here at this debate, but has not been able to attend yet, owing to illness. He has always stressed the importance of this report and worked hard in its favour.
The European Union must see to it that the outermost regions are involved in the Union' s development. Adapted action, which is meant to support the outermost regions, is justified as a result of the unfavourable conditions that prevail in these areas. This is especially the case when the regions in question are very dependent on just a few or even just one source of livelihood.
In talks between the European Union and external countries and international organisations attention must also be given to the special sensitivity associated with certain products in remote regions. Neither may EU enlargement be allowed to cause these regions to fall outside the sphere of influence of regional and structural policy. Our group is also in favour of broadening the scope of Article 299(2) of the EC Treaty, which will strengthen the positive achievements of the POSEI programmes in remote areas. Owing to permanent unfavourable factors the special status accorded remote regions and the special assistance they should receive are justified, although differences should not be evened out by means of permanently defined versions of Internal Market rules and permanent entitlement to structural funding. In my opinion, it is very important that the outermost regions are integrated into the trans-European transport, energy and telecommunications networks. It is also necessary to look into the possibilities of new measures targeted at remote areas that would complement the policies and actions at present being implemented within the European Union' s own area. The economic development of the regions must be supported through, for example, various direct and indirect taxation solutions.
Mr President, Commissioner, as Mrs Sudre rightly emphasises in her very commendable and extensive report, it is indisputable that the outermost regions have five characteristics which put them at a permanent or very long-lasting disadvantage.
Firstly, their geographical proximity to non-EU States and simultaneous membership of the European Union. Secondly, their relative isolation because of their great distance from Europe. Thirdly, the very small size of the local internal market. Fourthly, geographical and climatic conditions which militate against the development of endogenous potential. Fifthly, economic dependence upon a few products in the economy.
This inevitably leads to a situation in which these objective handicaps can, also in the longer term, only be offset, with a view to achieving cohesion, when the necessary financial resources are made available on the basis of Article 299, paragraph 2. Through this article, the outermost regions should be so placed as not to be subject to permanent reductions in their budgets as a result of the Budget debate. Just as you, Mrs Sudre, as the representative of the outermost regions, rightly call for solidarity, I would also request solidarity on your part where the interests of the Objective 1 regions are concerned, in the sense that no reductions in funds should be implemented for as long as the regions concerned are still handicapped in comparison with the developed regions of Europe.
The proof of the pudding is whether, in contrast to the agreement on how best to proceed expressed by most of the groups today in the Budget debate, we want to meet new political necessities not with new money but at the expense of policies which have still not been implemented. This question will become that much more relevant the closer EU enlargement towards the East becomes. I am convinced that it is now already clear that, without a change to the Financial Perspective, it will not be possible to solve this problem. Allow us simply to act according to the proverb, 'Do not put off till tomorrow what you can do today.'
Mr President, Commissioner, the European Parliament is helping by means of this report to relaunch a policy for the outermost regions, as laid down in Article 299(2) of the Treaty. The hesitations and the occasional contradiction we have seen in the Commission' s action in this field recently would therefore be at odds with this. All of the Treaty' s articles must be complied with and all of them must be guaranteed effective implementation. Article 299(2) can be no exception. There are therefore grounds for commending the position adopted by the European Parliament and to praise the balance, competence and experience demonstrated by the rapporteur, Mrs Sudre, and the contribution made by all those who worked together with her, particularly the other seven Members from the outermost regions.
Because I am under pressure of time, I will try to highlight the fundamental aspects of the report. I feel that as well as promoting the fairness that underpins changes in policy, systems of derogation and specific measures, in other words dealing in the same way with things that are the same and differently with things that are different, the important thing is that in my region, as in the other outermost regions, people should be able to live in dignity. This requires involvement in productive activities that guarantee a growing degree of self-sufficiency. Since the economy of the outermost regions is classed in Article 299(2) of the Treaty itself as being dependent on a single product or on a limited range of products, we must provide incentives for potential diversification and, at the same time, create better conditions for producing what people actually have the means and the ability to produce. What cannot, under any circumstances, be allowed to happen is that we help to eradicate the few comparative advantages that we have. In the Azores, our main product is milk. If we are to take Article 299(2) of the Treaty seriously, I can only hope for an improvement in our framework for producing what we actually have the means and the ability to produce.
Mr President, Parliament, and in particular its Committee on Regional Policy, Transport and Tourism, has been the driving force for approving specific policies and programmes for the outermost regions. The unanimous approval by the members of the Committee on Regional Policy of the report presented by Mrs Sudre demonstrates the European Parliament' s adherence to one of its most important commitments. I should therefore like to congratulate the rapporteur and the Committee on Regional Policy on their excellent work. With the entry into force of the Treaty of Amsterdam, the legal basis of these specific policies was established and their scope was increased. One of the areas in which this approach has had the greatest impact is agricultural policy. By means of various partial derogations from the principles of the CAP, and through the implementation of specific programmes for agricultural development, we have been able to see an end to the desertification of archipelagos such as the Azores. Those living in rural communities on the islands have also seen an improvement in their living conditions.
The experience of almost a decade and the new challenges created by developments in the common agricultural policy suggest that these programmes should be revised in order to sustain the ability of these regions to survive in the new climate of competition. The Treaty specifically stipulates that economic dependence on a small number of products is one of the factors on which the European institutions are bound to adopt specific measures for the implementation of common policies. The dependence of agriculture and the whole economy of the Azores on milk production is unparalleled anywhere else in the Union. All of us in the Azores therefore hope that the Commission, in view of the Treaty and in view of Parliament' s position, will rapidly propose the necessary changes to the way the CAP is implemented in the Azores.
Mr President, Commissioner, had the Treaty of Amsterdam not included Article 299(2), we would not be here today, debating this excellent report by Mrs Sudre, whom I wish to congratulate on her outstanding work. This legislation really is of considerable importance. Under this article, the outermost regions obtained recognition by the European Union of a genuine right to be different, a right to be dealt with on a specific and special basis reflecting their unique situation, a situation that is completely different to that of the rest of the European Union. This is now recognised legally and constitutionally and no longer, as was the case until Amsterdam, simply through declarations annexed to the Treaties, which had merely political status. It should be noted that this right to be different is nothing more than a demonstration of the principle of equality, which also requires different treatment for anything that is different. I reject reactionary and populist interpretations of the principle of equality, which seek equal treatment for things that are not the same.
Article 299(2) is therefore a crucial instrument in various way: firstly, in helping to promote equal opportunities for European citizens who are resident in the outermost regions. Secondly, it is crucial to promoting full and successful integration of the outermost regions into the European Union and into the dynamic of the single market. Thirdly, this article is crucial to enabling the outermost regions to respond better to the challenges posed by globalisation and by the enlargement of the European Union, to which they are particularly vulnerable. This is the only reason we want Article 299(2), not in order to secure any privileged status for ourselves.
Mr President, Commissioner, the qualitative leap represented by Article 299(2) must be matched by an identical qualitative step forward in the special treatment that the European Union must give to the outermost regions. Furthermore, this must go beyond POSEI, the Programme of Options Specific to Remoteness and Insularity. This qualitative leap must be reflected in the definition and implementation of a global and coherent strategy by the European Union, which is what Mrs Sudre' s report has rightly proposed. The outermost regions and the citizens who live there have high hopes for the European institutions' action in implementing Article 299(2).
Mr President, I would first like to congratulate the rapporteur, Mrs Sudre. I think that she has done a magnificent job and also that she has shown imagination, calm and a capacity to reach agreements and compromises in order to present a document to this Parliament and to the Commission which I think can be useful and effective.
Commissioner, I think that you are perfectly aware of, and sensitive to, these issues, due to the fact that you come from a region with specific problems.
There are three regions in Europe whose citizens face specific problems: mountain, island and the outermost regions. These citizens enjoy a positive and enriching diversity, and they demand to be given the right to enjoy the same opportunities as other citizens from continental regions.
For this they need specific treatment, which is expressed through a will for durability in the series of measures. We cannot debate a whole series of circumstances and imagine that, once that ideal and idyllic point, let us call it, has been reached, it will no longer be necessary to adopt more measures for the treatment of these three areas and particularly of the outermost regions that we are discussing today.
We want different treatment to be maintained. We want to continue to be an area - or areas, in this case - that requires specific treatment.
The European Union and you, Commissioner, need to be aware that this treatment is worth sustaining.
This is the message that I wanted to put across, as well as once again congratulating Mrs Sudre and all the members of the various committees, which have enabled us to get as far as this report today.
Thank you, Mr President, and thank you to each and everyone of you, ladies and gentlemen of the European Parliament, for the contribution you have made to this debate, although it is so late in the day. I think it extremely important for the European Union as a whole, quite apart from the obvious interest it has for every man and every woman resident in our seven outermost regions.
I should like to thank you, Minister Sudre, for the quality of your report and its candour. It is a document which my team and I feel is full of ideas and proposals, which goes to the heart of the issues and does not dodge any of the areas of concern of the peoples of the outermost communities. In some way, here in Strasbourg you have managed to express the concerns of these remote regions - which does not happen all that often - which of course suffer from the handicaps related to their remote position and distance, compounded, for most of them, by their island nature, and other often difficult geographical or economic conditions, but these are factors which may also prove to be assets. For I have always thought and continue to think, as you yourself have said, Mrs Sudre, that these regions can, and indeed wish to, play the role of the active frontier of the European Union at the centre of the Atlantic, next to the Americas or in the middle of the Indian Ocean.
I should next like to make one comment on your report, to say that its underlying political line is, broadly speaking, that currently adopted by the Commission. Let me firstly outline our overall approach to the subject of the outermost regions and then discuss the work currently being undertaken by the Commission to put this approach into practice.
Regarding the Commission' s approach, as Mr Fruteau put it earlier, speaking of a process of slow maturation, if I have noted your own words correctly, the Commission was behind the policy for the outermost regions and also the various programmes - Poseidom, Poseica, Poseima (Programmes of options specific to the remote and insular nature of the French overseas departments, of the Canary Islands, and of Madeira and the Azores) - which launched this. In this undertaking, the Commission has always been, and continues to be, supported by Parliament, both in the legislative process - ladies and gentlemen, there are at least 700 legislative acts on these regions - and in the lengthy task of grass-roots implementation.
Mr Fernández Martín, whom I must thank, quite rightly stated the results obtained thereby in practical terms. The report we issued in March sums the situation up. Yet, Parliament, just like the Commission, has realised that, as the Community was developing, the Community approach had to be consolidated as far as these regions were concerned. Consequently, on the occasion of the preparations for the previous Intergovernmental Conference, they backed the negotiations which - I remember this clearly as I was the French negotiator for the Treaty of Amsterdam at the time - led to Article 299(2) being adopted. This article, ladies and gentlemen, although it does not enable us to do everything, at least allows us to step up or action, and I believe it is necessary to expand and improve our schemes.
Let us not, however, forget that Article 299(2) also states that the coherence of the Community legal order and the unity of the internal market must not be undermined. This, ladies and gentlemen, means that we, that is, you and I, must find a balance between complying with general regulation and adapting policy to the specific needs of the outermost regions. We must somehow find a way to ensuring, as Mr Marques has just mentioned, equal opportunities for all citizens, but do so by finding the middle ground between the two requirements I have just mentioned, i.e. adapting policy to the regions which need it and compliance with the common rules mentioned in Article 299.
This balance, ladies and gentlemen, must be sought initially on a case-by-case basis. Let me give one example of this. Your report, Mrs Sudre, quite rightly stresses the need to take long-term action. Just now Mr Ripoll y Martinez de Bedoya also stressed the importance of the long-term nature or the continuation of measure undertaken, precisely because of the long-term nature of the handicaps. What is the situation in this respect? A number of measures, such as the POSEI agricultural regulations have no fixed time limit. However, in many areas, such as taxation or customs, for instance, the coherence of Community legislation and the unity of the internal market dictate that there are time limits, even if they are reasonably long, preferably with a mid-term assessment.
Ladies and gentlemen, the report we issued on 14 March 2000 outlines a strategy which will, I believe, enable the European Union to make a more effective contribution to sustainable development in these outermost regions and thereby to implement Article 299(2) in practical terms. This coherent overall strategy should, we feel, enable the qualitative leap forward, which your report, Minster, demands. This strategy is based on three major aspects. Support for traditional areas of production, agriculture and fisheries. That is the first point. Support for revival, modernisation, and the diversification of economic activities by the better coordinated and better targeted use of the Community instruments available to us. That is the second aspect. And finally, reinforcing cooperation with the countries located around these outermost regions, in their own geographical and political environment. That is the third point. But what should lead to real progress is the combination and coordination of each of these aspects, the coherence of this overall strategy.
Earlier Mrs Sudre mentioned, in a moment of concern, as it were, what she described as some kind of reluctance or hesitation on the part of the Commission. I should like to tell her, and we know each other quite well now that I have been a Commissioner for just a little more than a year, that I have fully understood that in order to make progress and to proceed successfully - and you can count on me to support this movement - we must take things one step at a time. Our report of 14 March was one such necessary step. I was, moreover, given to understand that even though it did not necessarily provide immediate answers to all the problems, it did still meet with a relatively positive and constructive response in each of the outermost regions. We needed to have this report. I personally needed to have this report within the College of Commissioners in order to build on it and develop the next stages successfully. I do, however, understand your comments, Mrs Sudre, as a sort of message intended to reinforce the political will of the Commission. Indeed, when the time comes, it will be necessary, moreover, to offer the Council the same support and the same message.
Just how, ladies and gentlemen, is the Commission to implement this approach? Generally speaking, I can inform you that work is proceeding normally. In terms of drawing up the necessary proposals, the Commission is, obviously, working in collaboration with the Member States and regions concerned. Although this approach and this collaborative work are constructive, we have nonetheless occasionally had to wait, and in some instances we are still waiting, for the detailed requests, and indeed the additional information required in order to adopt a position and draw up our own proposals. In Feira, we reported back on the progress of work and we shall, of course, do the same at the European Council in Nice. Mrs Sudre' s report mentions several of these files, and I would like to give you the actual details of the current state of progress.
In the field of agriculture, we are preparing the reform of the implementing regulations for measures under the POSEI programmes. Our objective is, as you advocate, to improve Community support for production as well as for supply. This is the follow-up to extensive consultation with the States and regions concerned. We are working to ensure that these proposals can be presented this autumn.
On the subject of agriculture, permit me to address the two Members of Parliament who represent in this House a region which I have learnt to know and love, the Azores, as that is where I made my first official visit as a Commissioner. Mr Costa Neves and Mr Casaca, you mentioned the traditional area of production in your region, milk production. I have understood the special issue of milk quotas in the Azores. I would like to tell you frankly that when we received notification of this current problem it was already too late to serve any useful purpose. It was not therefore included in the programme presented by the Commission in March. The Commission is nonetheless aware of this problem for the Azores, and I can confirm, having seen it myself, that milk is virtually the only form of production there. It is not, however, possible to increase the quote or to exempt the Azores from paying additional levies for exceeding these quotas. Your country, Portugal, has asked the Commission to look into this matter in the light of Article 299(2). The inquiry by our departments has not, as yet, been concluded. That is all I had to say on this topical problem which you both, quite legitimately, pointed out.
In the field of the common fisheries policy, as Mrs Attwooll mentioned, the main initiatives will instead come during the next year. I wish to point out, nonetheless, that there is currently an extensive discussion project in progress. As for the revival of the diversification of the economy, we have made progress in a number of key areas. In July, the Commission adopted an important decision on the modification of the guidelines on state aid for regional purposes, it is now possible to authorise aid to compensate the costs due to the conditions of the outermost regions. This is a significant point, and a positive one, even if this aid is not degressive or time-limited. I feel that this is a proper response to a demand often expressed by all these regions.
Please allow me now to say a word or two as the Commissioner in charge of a significant part of the Structural Funds through regional policy. They play a key role. The amount allocated under Objective 1 for the outermost regions is, as you know, ladies and gentlemen, being increased for this new period, 2000-2006, to EUR 8.077 billion. This is an increase of 70% over the previous period and, quite frankly, Mr Fruteau, since you were the one hoping and praying for practical action, here is one such. I know it is not the only one you were expecting, the only one you need, but here is at least one action, and one which we shall, moreover, have to justify to the European Parliament and to everyone with an interest in regional development.
After a 70% increase, with EUR 8 billion, we shall have to ensure that we use the money well, and that is a challenge which is not as easy as it sounds, use it effectively for the benefit, and in the service, the people, local projects, the citizens, economic, social and human development, local democracy, use it taking into account the new regulation of the Structural Funds, i.e. in a disciplined and transparent way, ensuring genuine partnership with all those that can take part in this good management, and, naturally, respecting time limits.
This regulation on time limits, which is very strict since the general regulation following Berlin, is, of course, as applicable here as it is everywhere. Mr Markov, in all sincerity, when I quote figures, it is quite clear that we are a long way from the reduction you seemed to fear earlier. I fully understand that when you referred to the future prospects related to enlargement - and I shall come to this later - you were referring not only to the situation for the outermost regions but also for the Objective 1 regions. In all sincerity, right now and for the seven-year period which is just beginning, 2000-2006, we are a long way from any sort of reduction.
This significant and sizeable but necessary amount, which is justified on the grounds of the state of economic development and the unemployment-related problems in these regions, will furthermore be padded out with appropriations from the four Community initiatives, Urban, Leader, Interreg and Equal. These considerable amounts, ladies and gentlemen, are not just the expression of our solidarity with these regions, out of fairness - I would reiterate this as it is something I believe - but are also the recognition of the key role they can and must play as outposts on - to use your own expression, Minister - the active frontiers of the European Union in the regions where they are located.
Moreover, in the next few days, I shall have the opportunity to sign, on behalf of the Commission, several regional programmes which are, or are going to be, definitively approved in the coming days: the Single Programming Document for Réunion, in the form of written procedures which have been all but completed, the SPDs for three other French overseas departments - Martinique, Guadeloupe and French Guiana. As you know, the SPDs for Madeira and the Azores, were signed on 28 July. The only one remaining is the SPD for the Canaries which is currently being negotiated. That is what I have to report concerning the practical implementation of regional policy programming and the considerable funds associated to these.
Ladies and gentlemen, the Commission is moreover preparing initiatives to amend some of the terms regulating the Structural Funds with a view to making them yet more effective with regard to the outermost regions by making it easier to harness Community aid for the economic operators. I know that these are long awaited initiatives. In your speeches you mentioned your fears that the Commission was being too reluctant or too hesitant. We feel absolutely no reluctance or hesitation. Please believe me when I say that, in my position, I adopt an extremely constructive and open-minded approach to working with my colleagues. It is not always an easy matter to make the practical progress in these initiatives that you expect to see. I needed the document issued on 14 March as a basis to work on and also, ladies and gentlemen, in order to progress, and indeed make rapid progress, I now need to ensure that there is proper legal certainty. This is not a completely obvious point which can be disregarded, even in the interpretation of Article 299(2).
This discussion will moreover continue beyond the initiatives we are going to take in the weeks to come, in the second cohesion report which, as you ask, will assess the impact of enlargement on regional disparities. This report, which I shall be coming to present to you personally next spring will be the starting point for a major debate on future regional policy and future cohesion policy for the period 2006-2013.
In this debate, I should like to see special attention continuing to be given to the development of the outermost regions. I have a lasting commitment to aid and support for these regions, and therefore understand, ladies and gentlemen, the concern expressed, here and there, in your regions and also in the Objective 1 regions, which I visit regularly, regarding the challenge of enlargement. Earlier, Mr Pohjamo, you yourself mentioned this anxiety, echoing the work and the commitment of Mr Sanchez, and let me at this point ask you to convey our wishes for a speedy recovery to him, given his current health problems.
Mr Markov also raised this issue. Enlargement is not something to be afraid of. Overall, it is a challenge we must accept in the interests of the European Union, and its stability for the continent of Europe, peace and democracy, and even to ensure the smooth running of the internal market, giving it new opportunities. Of course, enlargement is not something that can be achieved just any old how at any old time. There are rules. We are working and making our own preparations, but, ladies and gentlemen, just because we are going to integrate some very poor regions in Eastern Europe into the European Union as of 2003 - and you know full well just how very impoverished they are - does not mean that, suddenly, because of enlargement, we shall think that poor regions in the West or the South, or impoverished outermost regions, have no more problems. In these regions, as we know, there are long-term problems and I therefore believe that, objectively, in accordance with their actual level of development, they need long-term support from regional policy and special measures.
Ladies and gentlemen, now to an issue which was highlighted in particular by Mr Medina Ortega, a number of tax and customs matters are also currently being examined. Let me refer to those concerning the Canaries, the Azores and Madeira. I should also like to mention the French system of tax on rum in the French overseas departments. Let me assure you that the Commission is paying these issues great attention. In all these areas, let me reiterate, I consider that a great many initiatives can be taken very quickly and tabled before the Council prior to the meeting in Nice. This is in keeping, Mrs Sudre, with the wish expressed very recently by the President of the French Republic, the President-in-Office of the European Council and the Prime Minister of France.
The Commission is also paying great attention to a number of other issues. I am thinking, Mr Medina Ortega, of a point you raised, the issue of transport, a point which has long been of interest to me, the matter of energy, renewable energies, energy sufficiency, and access to the various Community programmes. Most of all, however, I would like at this point to mention one point that is particularly important to the future of these regions. There is also the matter of the information society. These new technologies and this information society are, ladies and gentlemen, not just a luxury for the richest regions of Europe. Quite the opposite, I think that these new technologies, Internet access, and all the employment opportunities related to these are a great opportunity for the remote or outermost regions.
That is why I personally strove to ensure that a significant part of the Structural Funds was dedicated to the information society, and access to this information society for farmers, small- and medium-sized businesses, and young people. The important thing now is that a good number of projects are presented under the SPDs, but also, alongside this grass-roots action, we must consider in depth the specific needs of each of the outermost regions in relation to access to the information society. What impact could this information society have on the development of your regions, particularly in the field of e-commerce, administration, distance education, telemedicine, whose very positive and very tangible effects I saw in the Azores? The Commission has commissioned a report on this, which we shall receive by mid 2001. These results will be used towards a consultation debate, in partnership with national and regional authorities.
Ladies and gentlemen, the third aspect concerns the role of the regions in their own geographical areas. We have two concerns in this respect. The first is that their interests should, of course, be taken into account in negotiating the various trade agreements which we are called upon to sign. We are therefore going to initiate a study of the potential impact on the outermost regions of implementing the new ACP agreement. Then, as you yourselves advocate, we wish to stimulate cooperation between the outermost regions themselves and also between these regions and their geographical neighbours.
Let me stress the fact that the Interreg III programme, which lies within my remit, provides the necessary resources for that, since I made it my business to ensure that strand B gives real priority, and also a great deal of money, to this type of regional cooperation.
Finally, I should like to hark back to three major points raised in your report, Mrs Sudre. The first of these questioned what our future plans were, and asked for a multiannual programme. I should just like to explain the way the Commission sees matters. Our March report, as I have just said, laid down the broad lines of our strategy. We have undertaken, on this basis, to present annual action programmes, with timetables enabling us to gradually modulate our approach. We have already commissioned the Interdepartmental Group responsible for the outermost regions, to which a number of you have already paid tribute, to draw up the first programme for the year 2001. This group has also been assigned the task, and this is a response to another point in your report, of undertaking an ongoing examination of the various initiatives - according to one of your own recommendations - prepared by the Commission, in order to ensure that the legitimate interests of the outermost regions are taken into account across the board in all community policies. What is more, I check that this group is doing this properly on a monthly basis.
The third point is to do with partnership between Europe, the States and the Regions. This partnership is a valued component in the policy for the outermost regions. It applies to practical examples, but should also enable a periodic exchange of overviews on all subjects of concern to these regions. A partnership day was held on 23 November 1999, in which many of us participated. It would again be possible to organise a meeting of this kind in 2001, by which time we shall have made more progress in carrying out the programme presented in March.
In conclusion - with apologies if I have spoken too long, which I probably have, but these are important issues which I feel very strongly about - I should like to reiterate the last paragraph of the conclusions of our March report in order to stress the fact that, in our opinion, the future of these regions will be determined to a great extent by the success of the strategy which we have proposed in this report, but this success will also be extremely significant for the European Union as a whole, as it will have proven its capacity to successfully take on one of the most complex challenges that exist in Europe.
That is all, ladies and gentlemen, except for one last word. I am actively working, together with my fellow Commissioners, for the initiatives which I mentioned on the basis of the March report. As a priority, I shall ensure that these initiatives are given shape very soon and that they, or the majority of them, can be presented in Nice. I shall then, with your participation, if you are willing, devote my attention to conducting the dialogue on European issues - and the future and the place of the outermost regions form part of these issues. At grass-roots level, as I started to do in the Azores, it is my intention in the coming months, as soon as the Intergovernmental Conference is over, to visit each of these regions in order to meet you, work with you, meet the civic, social, professional and political groupings and, also, as I regularly do, to discuss matters with the people of your regions.
Thank you very much, Commissioner Barnier.
The debate is closed.
The vote will take place tomorrow at 12 noon.
(The sitting was closed at 12 midnight)